Supplement Dated May 1, 2013 To The Prospectus Dated May 1, 2013 ING SmartDesign Variable Annuity Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. The following information only affects you if you currently invest in the subaccount that corresponds to the Fidelity ® VIP Contrafund ® Portfolio. NOTICE OF AND IMPORTANT INFORMATION REGARDING A FUND SUBSTITUTION The Securities and Exchange Commission issued an order to permit the ING USA Annuity and Life Insurance Company and its Separate Account B to replace, effective on or about July 12, 2013 (the “Substitution Effective Date”), the Fidelity ® VIP Contrafund ® Portfolio (“Replaced Fund”) with the ING Large Cap Growth Portfolio (“Substitute Fund”). The following lists important information regarding the upcoming fund substitution: · Prior to the Substitution Effective Date, and for thirty days thereafter you may transfer amounts allocated to the subaccount that invests in the Replaced Fund to any other available subaccount or any available fixed account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). · On the Substitution Effective Date, your investment in the subaccount that invests in the Replaced Fund will automatically become an investment in the subaccount that invests in the Substitute Fund with an equal total net asset value. · You will not incur any fees or charges or any tax liability because of the substitution, and your Contract value immediately before the substitution will equal your Contract value immediately after the substitution. · The overall expenses of the Substitute Fund are less than the overall expenses of the Replaced Fund. The fees and expenses of the Substitute Fund are more fully described in the Substitute Fund’s summary prospectus. · The investment objective and policies of the Substitute Fund are similar to the investment objective and policies of the Replaced Fund. The investment objective of the Substitute Fund, along with information about the Substitute Fund's investment adviser/subadviser, are more fully described in the Substitute Fund’s summary prospectus. · Prior to the Substitution Effective Date you will be sent a fund summary prospectus for the Substitute Fund. Read this summary prospectus carefully before deciding what to do with amounts allocated to the Subaccount that invests in the Substitute Fund. If you have not received one, or if you need another copy, please contact our Customer Service Center at 1-800-366-0066. · After the Substitution Effective Date, the subaccount investing in the Replaced Fund will no longer be available through the Contract and there will be no further disclosure regarding it in any future Contract prospectus or supplements to the Contract prospectus. ING USA Annuity and Life Insurance Company Separate Account B of ING USA Annuity and Life Insurance Company Deferred Combination Variable and Fixed Annuity Prospectus ING S MART D ESIGN V ARIABLE A NNUITY May 1, 2013 The Contract. The contract described in this prospectus is a group or individual deferred variable annuity contract issued by ING USA Annuity and Life Insurance Company (ING USA, the Company, we, us, our). It is issued to you, the contract holder, as either a nonqualified deferred annuity, including contracts offered to a custodian for an Individual Retirement Account as described in Section 408(a) of the Internal Revenue Code of 1986, as amended (Tax Code); a qualified individual retirement annuity (IRA); a qualified Roth IRA; or as a qualified contract for use with certain employer sponsored retirement plans. We no longer offer this contract for sale to new purchasers. The contract is not available as a SIMPLE IRA under Tax Code Section 408(p). Why Reading this Prospectus Is Important. This prospectus contains facts about the contract and its investment options that you should know before purchasing. This information will help you decide if the contract is right for you. Please read this prospectus carefully. Premium Bonus Option. We will credit a premium bonus to your account for each purchase payment you make during the first account year if you elect the premium bonus option. There is an additional charge for this option during the first seven account years. Therefore, the fees you will pay if you elect the premium bonus option will be greater than the fees you will pay if you do not elect the premium bonus option. The premium bonus option may not be right for you if you expect to make additional purchase payments after the first account year or if you anticipate that you will need to make withdrawals during the first seven account years. In these circumstances the amount of the premium bonus option charge may be more than the amount of the premium bonus we credit to your account. See Premium Bonus Option  Suitability. The premium bonus option may not be available in all states. Investment Options. The contract offers variable investment options and a fixed interest option. When we establish your account you instruct us to direct account dollars to any of the available options. Variable Investment Options. These options are called subaccounts. The subaccounts are within Separate Account B (the separate account), a separate account of the Company. Each subaccount invests in one of the mutual funds listed on this page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. The Funds. Information about the funds in which the subaccounts invest is located in Appendix III  Description of Underlying Funds and in each fund prospectus. A prospectus containing more information on each Underlying Fund may be obtained by calling our Customer Service Center at 800-366-0066. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectuses for future reference. Getting Additional Information. You may obtain free of charge the May 1, 2013, Statement of Additional Information (SAI) about the separate account by indicating your request on your application or calling us at 1-800-366-0066. You may also obtain free of charge the most recent annual and/or quarterly report of ING USA Annuity and Life Insurance Company by calling us at 1-800-366-0066. You may also obtain an SAI for any of the funds by calling that number. The Securities and Exchange Commission (SEC) also makes available to the public reports and information about the separate account and the funds. Certain reports and information, including this prospectus and SAI, are available on the EDGAR Database on the SEC web site, www.sec.gov, or at the SEC Public Reference Room in Washington, D.C. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-57218. You may call 1-202-551-8090 or 1-800-SEC-0330 to get information about the operations of the Public Reference Room. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an e-mail request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, Washington, D.C. 20549-0102. The SAI table of contents is listed in this prospectus. The SAI is incorporated into this prospectus by reference. SD Variable Annuity - 57218 Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different than that contained in this prospectus. Fixed Interest Options. ING USA Guaranteed Account (the Guaranteed Account) Fixed Account Except as specifically mentioned, this prospectus describes only the investment options offered through the separate account. However, we describe the fixed interest options in appendices to this prospectus. There is also a separate Guaranteed Account prospectus. Availability of Options. Some funds or fixed interest options may be unavailable through your contract or in your state. The contract is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured by the FDIC. The contract is subject to investment risk, including the possible loss of the principal amount of your investment. We pay compensation to broker/dealers whose registered representatives sell the Contract. See Other Topics  Selling the Contract, for further information about the amount of compensation we pay. The investment portfolios are listed on the next page. SD Variable Annuity - 57218 The investment portfolios currently open and available to new premiums and transfers under your Contract are: BlackRock Global Allocation V.I. Fund (Class III) ING Large Cap Growth Portfolio (Class ADV) ING American Funds Asset Allocation Portfolio ING Large Cap Value Portfolio (Class S) ING American Funds Global Growth and Income Portfolio ING Liquid Assets Portfolio (Class S) ING American Funds International Growth and Income Portfolio ING Marsico Growth Portfolio (Class S) ING American Funds International Portfolio ING MFS Total Return Portfolio (Class S) ING American Funds World Allocation Portfolio (Class S) ING MFS Utilities Portfolio (Class S) ING Baron Growth Portfolio (Class S) ING MidCap Opportunities Portfolio (Class S) ING BlackRock Health Sciences Opportunities Portfolio (Class S) ING Morgan Stanley Global Franchise Portfolio (Class S) ING BlackRock Inflation Protected Bond Portfolio (Class S) ING Multi-Manager Large Cap Core Portfolio (Class S) ING BlackRock Large Cap Growth Portfolio (Class S) ING Oppenheimer Global Portfolio (Class S) ING Bond Portfolio ING PIMCO High Yield Portfolio ( Class S) ING Columbia Contrarian Core Portfolio (Class S) ING PIMCO Total Return Bond Portfolio (Class S) ING DFA World Equity Portfolio (Class S) ING Pioneer Mid Cap Value Portfolio (Class S) ING EURO STOXX 50 ® Index Portfolio (Class ADV) ING Retirement Conservative Portfolio (Class ADV) ING FMR SM Diversified Mid Cap Portfolio (Class S) ING Retirement Growth Portfolio (Class ADV) ING Franklin Income Portfolio (Class S) ING Retirement Moderate Growth Portfolio (Class ADV) ING Franklin Mutual Shares Portfolio (Class S) ING Retirement Moderate Portfolio (Class ADV) ING Franklin Templeton Founding Strategy Portfolio (Class S) ING Russell Large Cap Growth Index Portfolio (Class S) ING FTSE 100 Index ® Portfolio (Class ADV) ING Russell TM Large Cap Index Portfolio (Class S) ING Global Perspectives Portfolio (Class ADV) ING Russell Large Cap Value Index Portfolio (Class S) ING Global Resources Portfolio (Class ADV) ING Russell Mid Cap Growth Index Portfolio (Class S) ING Growth and Income Portfolio (Class ADV) ING Russell TM Mid Cap Index Portfolio (Class S) ING Hang Seng Index Portfolio (Class S) ING Russell TM Small Cap Index Portfolio (Class S) ING Intermediate Bond Portfolio (Class S) ING Small Company Portfolio (Class S) ING International Index Portfolio (Class S) ING Templeton Foreign Equity Portfolio (Class S) ING Invesco Comstock Portfolio (Class S) ING Templeton Global Growth Portfolio (Class S) ING Invesco Equity and Income Portfolio (Class S) ING T. Rowe Price Capital Appreciation Portfolio (Class S) ING Invesco Growth and Income Portfolio (Class S) ING T. Rowe Price Equity Income Portfolio (Class S) ING Japan TOPIX Index ® Portfolio (Class ADV) ING T. Rowe Price Growth Equity Portfolio (Class S) ING JPMorgan Emerging Markets Equity Portfolio (Class S) ING T. Rowe Price International Stock Portfolio (Class S) ING JPMorgan Mid Cap Value Portfolio (Class S) ING U. S. Bond Index Portfolio (Class S) ING JPMorgan Small Cap Core Equity Portfolio (Class S) ING WisdomTree SM Global High-Yielding Equity Index Portfolio (Class S)* * Effective July 12, 2013, the ING WisdomTree SM Global High-Yielding Equity Index Portfolio will change its name to ING Global Value Advantage Portfolio, and at that time will change its investment objective. These investment portfolios comprise the subaccounts open to new premiums and transfers. More information can be found in the appendices. See Appendix IV for all subaccounts and valuation information. Appendix III highlights each portfolios investment objective and adviser (and any subadviser or consultant), as well as indicates recent portfolio changes. If you received a summary prospectus for any of the underlying investment portfolios available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the portfolio's summary prospectus. SD Variable Annuity - 57218 TABLE OF CONTENTS Page CONTRACT OVERVIEW 1 CONTRACT PHASES 3 FEE TABLE 4 CONDENSED FINANCIAL INFORMATION 7 PURCHASE AND RIGHTS 7 RIGHT TO CANCEL 10 PREMIUM BONUS OPTION 10 INVESTMENT OPTIONS 11 TRANSFERS AMONG INVESTMENT OPTIONS (EXCESSIVE TRADING POLICY) 13 TRANSFERS BETWEEN OPTION PACKAGES 16 FEES 17 YOUR ACCOUNT VALUE 23 WITHDRAWALS 24 SYSTEMATIC DISTRIBUTION OPTIONS 25 DEATH BENEFIT 25 THE INCOME PHASE 29 FEDERAL TAX CONSIDERATIONS 33 OTHER TOPICS 42 STATEMENT OF ADDITIONAL INFORMATION 48 APPENDIX I  ING USA Guaranteed Account I-1 APPENDIX II  Fixed Interest Division II-1 APPENDIX III  Description of Underlying Funds III-1 APPENDIX IV  Condensed Financial Information IV-1 SD Variable Annuity  57218 CONTRACT OVERVIEW The following is intended as a summary. Please read each section of this prospectus for additional detail. Questions: Contacting the Company. To answer your questions, contact your sales representative or write or call our Customer Service Center at: P.O. Box 9271 Des Moines, IA 50306-9271 1-800-366-0066 Sending Forms and Written Requests in Good Order. If you are writing to change your beneficiary, request a withdrawal or for any other purpose, contact us or your sales representative to learn what information is required for the request to be in good order. We can only act upon requests that are received in good order. Generally, a request is considered to be in good order when it is signed, dated and made with such clarity and completeness that we are not required to exercise any discretion in carrying it out. Sending Additional Purchase Payments. Use the following address when sending additional purchase payments. If using the U.S. Postal Service: If using express mail: ING USA Annuity and Life ING USA Annuity and Life Insurance Company Insurance Company Attn: Customer Service Department Attn: Customer Service Department P.O. Box 9271 909 Locust Street Des Moines, IA 50306-9271 Des Moines, IA 50309-2899 Contract Design: The contract described in this prospectus is a group or individual deferred variable annuity contract. It is intended to be a retirement savings vehicle that offers a variety of investment options to help meet long-term financial goals. The term contract in this prospectus refers to individual contracts and to certificates issued under group contracts. Contract Facts: Option Packages. There are three option packages available under the contract. You select an option package at the time of application. Each option package is distinct. See Purchase and Rights for age maximums on the calculation of death benefits. The differences are summarized as follows: SD Variable Annuity  57218 1 Option Package I Option Package II Option Package III Mortality and Expense Risk Charge 1 : 0.80% 1.10% 1.25% Death Benefit 2 on Death The greater of: The greatest of: The greatest of: of the Annuitant 3 : The sum of all purchase The sum of all purchase The sum of all purchase payments, adjusted for payments, adjusted for payments, adjusted for amounts withdrawn or amounts withdrawn or amounts withdrawn or applied to an income applied to an income applied to an income phase payment option as phase payment option as phase payment option as of the claim date; or of the claim date; or of the claim date; or The account value on the The account value on the The account value on the claim date. claim date; or claim date; or The step-up value on the The step-up value on claim date. the claim date; or The roll-up value on the claim date. Minimum Initial Non- Non- Non- Purchase Payment 4 : Qualified: Qualified: Qualified: Qualified: Qualified: Qualified: $15,000 $1,500 $5,000 $1,500 $5,000 $1,500 Free Withdrawals 5 : 10% of your account value 10% of your account value 10% of your account value each account year, non- each account year, non- each account year, cumulative cumulative. cumulative. to a maximum 30%. Nursing Home Waiver  Waiver of Early Not Withdrawal Charge: Available Available Available 1 See Fee Table and Fees. 2 See Death Benefit. If a death benefit is payable based on account value, step-up value or roll-up value, the death benefit will not include any premium bonus credited to the account after or within 12 months of the date of death. See Premium Bonus OptionForfeiture. 3 When a contract holder who is not the annuitant dies, the amount of the death benefit is not the same as shown above under each option package. See Death Benefit. Therefore, contract holders who are not also the annuitant should seriously consider whether Option Packages II and III are suitable for their circumstances. 4 See Purchase and Rights. 5 See Fees. Premium Bonus Option. At the time of application you may elect the premium bonus option. Once elected it may not be revoked. If you elect this option we will credit your account with a 4% premium bonus for each purchase payment you make during the first account year. The premium bonus will be included in your account value and allocated among the investment options you have selected in the same proportion as the purchase payment. See Premium Bonus Option. In exchange for the premium bonus, during the first seven account years you will pay an annual premium bonus option charge equal to 0.50% of your account value allocated to the subaccounts. This charge will also be deducted from amounts allocated to the Guaranteed Account, resulting in a 0.50% reduction in the interest which would have been credited to your account during the first seven account years if you had not elected the premium bonus option. See Fee Table and Fees. In each of the following circumstances all or part of a premium bonus credited to your account will be forfeited: · If you exercise your free look privilege and cancel your contract. See Premium Bonus OptionForfeiture and Right to Cancel. · If a death benefit is payable based on account value, step-up value or roll-up value, but only the amount of any premium bonus credited to the account after or within 12 months of the date of death. See Premium Bonus Option Forfeiture and Death BenefitPremium Bonus. · Unless prohibited by state law, if all or part of a purchase payment for which a premium bonus was credited is withdrawn during the first seven account years. See Premium Bonus OptionForfeiture and Withdrawals. SD Variable Annuity  57218 2 If you expect to make purchase payments to your contract after the first account year, the premium bonus option may not be right for you. Also, if you anticipate that you will need to make withdrawals from your account during the first seven account years, you may not want to elect the premium bonus option. See Premium Bonus OptionSuitability. Your sales representative can help you decide if the premium bonus option is right for you. Transferability. You may transfer from one option package to another. Transfers must occur on an account anniversary. A written request for the transfer must be received by us within 60 days of an account anniversary. Certain minimum account values must be met. See Transfers Between Option Packages. Free Look/Right to Cancel. You may cancel your contract within ten days (some states allow you more than ten days) of receipt. See Right to Cancel. Death Benefit. Your beneficiary may receive a financial benefit in the event of your death prior to the income phase. The amount of the death benefit will depend upon the option package selected. See Death Benefit. Any death benefit during the income phase will depend upon the income phase payment option selected. See The Income Phase. Withdrawals. During the accumulation phase you may withdraw all or part of your account value. Certain fees, taxes and early withdrawal penalties may apply. In addition, the Tax Code restricts full and partial withdrawals in some circumstances. See Withdrawals. Amounts withdrawn from the Guaranteed Account may be subject to a market value adjustment. See Appendix I. Systematic Distribution Options. These are made available for you to receive periodic withdrawals from your account, while retaining the account in the accumulation phase. See Systematic Distribution Options. Fees and Expenses. Certain fees and expenses are deducted from the value of your contract. The fees and expenses deducted may vary depending upon the option package you select. See Fee Table and Fees. Taxation. You will generally not pay taxes on any earnings from the annuity contract described in this prospectus until they are withdrawn. Tax-qualified retirement arrangements (e.g., IRAs ) also defer payment of taxes on earnings until they are withdrawn. If you are considering funding a tax-qualified retirement arrangement with an annuity contract, you should know that the annuity contract does not provide any additional tax deferral of earnings beyond the tax deferral provided by the tax- qualified retirement arrangement. However, annuities do provide other features and benefits which may be valuable to you. You should discuss your decision with your financial representative. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See Federal Tax Considerations. Use of an Annuity Contract in an IRA or other Qualified Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of an Individual Retirement Account or other qualified retirement account, an annuity contract is not necessary to obtain this favorable tax treatment. However, annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) which may be valuable to you. You should discuss your alternatives with your sales representative taking into account the additional fees and expenses you may incur in an annuity. See Purchase and Rights. CONTRACT PHASES I. The Accumulation Phase (accumulating dollars under your contract) STEP 1: You provide us with your completed application and initial purchase payment. We establish an account for you and credit that account with your initial purchase payment. If you elected the premium bonus option we will also credit your account with a premium bonus. SD Variable Annuity  57218 3 STEP 2: You direct us to invest your purchase payment and the premium bonus, if applicable, in one or more of the following investment options: Fixed Interest Options; or Variable Investment Options. (The variable investment options are the subaccounts of Separate Account B. Each one invests in a specific mutual fund.) STEP 3: Each subaccount you select purchases shares of its assigned fund. II. The Income Phase (receiving income phase payments from your contract) When you want to begin receiving payments from your contract you may select from the options available. The contract offers several income phase payment options (see The Income Phase). In general, you may: Receive income phase payments for a specified period of time or for life; Receive income phase payments monthly, quarterly, semi-annually or annually; Select an income phase payment option that provides for payments to your beneficiary; or Select income phase payments that are fixed or vary depending upon the performance of the variable investment options you select. FEE TABLE The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the contract. The first table describes the fees and expenses that you will pay at the time that you buy the contract, surrender the contract, or transfer contract value between investment options. State premium taxes may also be deducted. See The Income Phase for the different fees that may apply after you begin receiving payments under the contract. Maximum Transaction Fees Early Withdrawal Charge (As a percentage of payments withdrawn.) Years from Receipt of Purchase Payment Early Withdrawal Charge Less than 2 7% 2 or more but less than 4 6% 4 or more but less than 5 5% 5 or more but less than 6 4% 6 or more but less than 7 3% 7 or more 0% Annual Maintenance Fee $30.00 1 Transfer Charge $10.00 2 Overnight Charge $20.00 3 1 The annual maintenance fee will be waived if your account value is $50,000 or greater on the date this fee is due. See Fees  Transaction Fees  Annual Maintenance Fee. 2 We currently do not impose this charge. We reserve the right, however, during the accumulation phase to charge $10 for each transfer after the first 12 transfers in each account year. See Fees  Transaction Fees  Transfers for additional information. 3 You may choose to have this charge deducted from the net amount of a withdrawal you would like sent to you by overnight delivery service. The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including Trust or Fund fees and expenses. SD Variable Annuity  57218 4 If You Do Not Elect the Premium Bonus Option All Account Years Option Package I Mortality and Expense Risk Charge 0.80% Administrative Expense Charge 0.15% Total Separate Account Expenses 0.95% Option Package II Mortality and Expense Risk Charge 1.10% Administrative Expense Charge 0.15% Total Separate Account Expenses 1.25% Option Package III Mortality and Expense Risk Charge 1.25% Administrative Expense Charge 0.15% Total Separate Account Expenses 1.40% If You Elect the Premium Bonus Option Account Years After the 7 th 17 Account Year Option Package I Mortality and Expense Risk Charge 0.80% 0.80% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% Total Separate Account Expenses 1.45% 0.95% Option Package II Mortality and Expense Risk Charge 1.10% 1.10% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% Total Separate Account Expenses 1.75% 1.25% Option Package III Mortality and Expense Risk Charge 1.25% 1.25% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% Total Separate Account Expenses 1.90% 1.40% If You Elect the Premium Bonus Option and Invest in the GET Fund * After the 7 th Account Years Account 17 Year Option Package I Mortality and Expense Risk Charge 0.80% 0.80% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% GET Fund Guarantee Charge 0.50% 0.00% Total Separate Account Expenses 1.95% 0.95% Option Package II Mortality and Expense Risk Charge 1.10% 1.10% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% GET Fund Guarantee Charge 0.50% 0.00% Total Separate Account Expenses 2.25% 1.25% SD Variable Annuity  57218 5 Option Package III Mortality and Expense Risk Charge 1.25% 1.25% Administrative Expense Charge 0.15% 0.15% Premium Bonus Option Charge 0.50% 0.00% GET Fund Guarantee Charge 0.50% 0.00% Total Separate Account Expenses 2.40% 1.40% * The GET Fund guarantee charge applies during each five-year guarantee period to amounts invested in the GET Fund investment option only. See “Investment Options — Variable Investment Options” for additional information. Effective June 21, 2007, no new series of the GET Fund are available. Fees Deducted by the Funds: The next item shows the minimum and maximum total operating expenses charged by a Trust or Fund that you may pay periodically during the time that you own the Contract. More detail concerning each Trust or Fund’s fees and expenses is contained in the prospectus for each Trust or Fund. Total Annual Trust or Fund Operating Expenses Minimum Maximum (expenses that are deducted from Trust or Fund assets, including management fees, distribution and/or service 0.53% 1.85% (12b-1) fees 1 , and other expenses): 1 The Company may receive compensation from each of the funds or the funds’ affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds’ affiliates. These additional payments are made by the funds or the funds’ affiliates to the Company and do not increase, directly or indirectly, the fees and expenses shown above. See “Fees – Fund Expenses” for additional information. Examples: These examples are intended to help you compare the costs of investing in the Contract with the cost of investing in other variable annuity Contracts. These costs include contract owner transaction expenses, contract fees, separate account annual expenses, and Trust or Fund fees and expenses. The examples assume that you invest $10,000, in the Contract for the time periods indicated. The examples also assume that your investment has a 5% return each year and assumes the maximum fees and expenses of the Contracts and of any of the Trusts or Funds. Premium taxes (which currently range from 0% to 3.5% of premium payments) may apply, but are not reflected in the example below. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: * 1 year 3 years 5 years 10 years $1,078 $1,649 $2,238 $3,837 2) If you annuitize at the end of the applicable time period: ** 1 year 3 years 5 years 10 years $378 $1,149 $1,938 $3,837 3) If you do not surrender your contract: 1 year 3 years 5 years 10 years $378 $1,149 $1,938 $3,837 * This example reflects deduction of an early withdrawal charge using the early withdrawal charge schedule that applies to all contracts, including Roth IRA contracts issued after September 19, 2000. SD Variable Annuity – 57218 6 ** This example does not apply during the income phase if you selected a nonlifetime income phase payment option with variable payments and take a lump-sum withdrawal after payments start. In this case the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge (refer to Example 1). Fund Fee Information The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. Fund fees are one factor that impacts the value of a fund share. Please refer to the fund prospectuses for more information and to learn more about additional factors. The Company may receive compensation from each of the funds or the funds affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. Please see Fees  Fund Expenses for more information. In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the affiliated investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. Please see Fees  Fund Expenses for more information. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. In Appendix IV of this prospectus we provide condensed financial information about Separate Account B (the separate account) subaccounts you may invest in through the contract. The numbers show the year-end unit values of each subaccount from the time purchase payments were first received in the subaccounts under the contract for the lowest and highest combination of asset-based charges. Complete information is available in the Statement of Additional Information. Financial Statements The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Separate Account B and the financial statements and the related notes to financial statements for ING USA Annuity and Life Insurance Company are included in the Statement of Additional Information. PURCHASE AND RIGHTS How to Purchase Please note that this contract is no longer available to purchase. · Individual Contracts. In some states, where group contracts are not available, you may purchase the contract directly from us by completing an application and delivering it and your initial purchase payment to us. Upon our approval we will issue you a contract and set up an account for you under the contract. SD Variable Annuity  57218 7 · Group Contracts. In most states we have distributors, usually broker-dealers or banks, who hold the contract as a group contract (see Other Topics  Contract Distribution). You may purchase an interest (or, in other words, participate) in the group contract by contacting a distributor and completing an application and delivering it with your initial purchase payment to that distributor. Upon our approval, we will set up an account for you under the group contract and issue you a certificate showing your rights under the contract. · Joint Contracts (generally spouses). For a nonqualified contract, you may participate in a group contract as a joint contract holder. References to contract holder in this prospectus mean both contract holders under joint contracts. Tax law prohibits the purchase of qualified contracts by joint contract holders. Factors to Consider in the Purchase Decision. You should discuss you decision to purchase a contract with your sales representative. You should understand the investment options it provides, its other features, the risks and potential benefits it includes, and the fees and expenses you will incur. You should take note of the following issues, among others: 1. Long-Term Investment  This contract is designed for people seeking long-term tax-deferred accumulation of assets, generally for retirement or other long-term purposes. Early withdrawals may cause you to incur surrender charges and/or tax penalties. The value of deferred taxation on earnings grows with the amount of time funds are left in the contract. You should not buy this contract if you are looking for a short-term investment or expect to need to make withdrawals before you are 59½. 2. Investment Risk  The value of investment options available under this contract may fluctuate with the markets and interest rates. You should not buy this contract in order to invest in these options if you cannot risk getting back less money than you put in. 3. Features and Fees  The fees for this contract reflect costs associated with the features and benefits it provides. In some cases, you have the option to elect certain benefits that carry additional charges. As you consider this contract, you should determine the value that these various benefits and features have for you, taking into account the charges for those features. 4. Exchanges  If this contract will be a replacement for another annuity contract, you should compare the two contracts carefully. You should consider whether any additional benefits under this contract justify any increased charges that might apply. Also, be sure to talk to your sales representative or tax adviser to make sure that the exchange will be handled so that it is tax-free. Maximum Issue Age. The maximum issue age for you and the annuitant (if you are not the annuitant) on the date you apply for your account is 80. Please note that there are age maximums on the calculation of the step-up value and roll-up value death benefits under Option Packages II and III. Therefore, if you are age 75 or over, you may want to consider whether choosing one of these options is in your best interest. See Death Benefit for a description of the calculation of death benefits above certain ages. The contract may not be available to all issue ages through all broker-dealers. Your Rights Under the Contract · Individual Contracts. You have all contract rights. · Group Contracts. The holder of the group contract has title to the contract and, generally, only the right to accept or reject any modifications to the contract. You have all other rights to your account under the contract. · Joint Contracts. Joint contract holders have equal rights under the contract with respect to their account. All rights under the contract must be exercised by both joint contract holders with the exception of transfers among investment options. See the Death Benefit section for the rights of the surviving joint contract holder upon the death of a joint contract holder prior to the income phase start date. Purchase Payment Methods. The following purchase payment methods are allowed: · One lump sum; · Periodic payments; or · Transfer or rollover from a pre-existing retirement plan or account. SD Variable Annuity  57218 8 We reserve the right to reject any purchase payments to a prospective or existing account without advance notice. If you are considering making periodic payments beyond the first contract year, the premium bonus option may not be right for you. See Premium Bonus Option  Suitability. Purchase Payment Amounts. The minimum initial purchase payment depends upon the option package you select when you purchase the contract and must be met without consideration of any premium bonus. Option Option Option Package I Package II Package III Minimum Initial Purchase Payment Non-Qualified: Qualified:* Non-Qualified: Qualified:* Non-Qualified: Qualified:* $15,000 $1,500 $5,000 $1,500 $5,000 $1,500 *The Tax Code imposes a maximum limit on annual payments which may be excluded from your gross income. Additional purchase payments must be at least $50 (we may change this amount from time to time). A purchase payment of more than $1,000,000 will be allowed only with our consent. Reduction of Purchase Payment Amounts. In certain circumstances we may reduce the minimum initial or additional purchase payment amount we will accept under a contract. Whether such a reduction is available will be based on consideration of each of the following factors: The size and type of the prospective group, if any, to which the reduction would apply; The method and frequency of purchase payments to be made under the contract; and The amount of compensation to be paid to distributors and their registered representative on each purchase payment. Any reduction of the minimum initial or additional purchase payment amount will not be unfairly discriminatory against any person. We will make any such reduction according to our own rules in effect at the time the purchase payment is received. We reserve the right to change these rules from time to time. Acceptance or Rejection of Your Application. We must accept or reject your application within two business days of receipt. If the application is incomplete, we may hold any forms and accompanying purchase payment(s) for five business days. We may hold purchase payments for longer periods, pending acceptance of the application, only with your permission. If the application is rejected, the application and any purchase payments will be returned to you. Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti-money laundering program satisfying the requirements of the USA PATRIOT Act and other current anti-money laundering laws. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that serve to assure that our customers identities are properly verified and that premiums and loan repayments are not derived from improper sources. Under our anti-money laundering program, we may require policy owners, insured persons and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. We may also refuse to accept certain forms of premium payments or loan repayments (travelers cheques, cashier's checks, bank drafts, bank checks and treasurer's checks, for example) or restrict the amount of certain forms of premium payments or loan repayments (money orders totaling more than $5,000.00, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment and not issuing the Contract. Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. SD Variable Annuity  57218 9 Our anti-money laundering program is subject to change without notice to take account of changes in applicable laws or regulations and our ongoing assessment of our exposure to illegal activity. Allocating Purchase Payments to the Investment Options. We will allocate your purchase payments among the investment options you select. Allocations must be in whole percentages and there may be limits on the number of investment options you may select. When selecting investment options you may find it helpful to review the Investment Options section. Other Contracts. We and our affiliates offer various other products with different features and terms than the contracts, and that may offer some or all of the same subaccounts. These products have different benefits, fees and charges, and may or may not better match your needs. You should be aware that these are alternative options available, and, if you are interested in learning more about these other products, contact our Customer Service Center or your registered representative. RIGHT TO CANCEL When and How to Cancel. You may cancel your contract within ten days of receipt (some states allow you more than ten days) by returning it to our Customer Service Center along with a written notice of cancellation. Refunds. We will issue you a refund within seven days of our receipt of your contract and written notice of cancellation. Unless your state requires otherwise or unless you purchased an IRA, your refund will equal your account value. This means that you will bear the entire investment risk for amounts allocated among the subaccounts, including applicable fund and contract fees and charges. Consequently, the amount refunded could be less than the amount you paid into the contract. Any premium bonus credited to your account will also be forfeited and your refund will reflect any earnings or losses attributable to the premium bonus. If your state requires or if you purchased an IRA, we will refund all purchase payments made. If the purchase payments for your canceled contract came from a rollover from another contract issued by us or one of our affiliates where an early withdrawal charge was reduced or eliminated, the purchase payments will be restored to your prior contract. PREMIUM BONUS OPTION Election. At the time of application you may elect the premium bonus option. Once elected it may not be revoked. The premium bonus option may not be available under all contracts. Premium Bonus Amount. If you elect this option we will credit your account with a 4% premium bonus for each purchase payment you make during the first account year. The premium bonus will be included in your account value and allocated among the investment options you have selected in the same proportion as the purchase payment. The amount of the premium bonus we credit to an account may be reduced if the premium bonus option charge is reduced or eliminated. Premium Bonus Option Charge. In exchange for the premium bonus, during the first seven account years you will pay an annual premium bonus option charge equal to 0.50% of your account value allocated to the subaccounts. This charge will also be deducted from amounts allocated to the fixed interest options, resulting in a 0.50% reduction in the interest which would have been credited to your account during the first seven account years if you had not elected the premium bonus option. Under certain contracts, the premium bonus option charge may be reduced or eliminated. See Fees  Reduction or Elimination of Certain Fees. After the seventh account year you will no longer pay the premium bonus option charge. We will administer the elimination of this charge by decreasing the number of accumulation units and increasing the accumulation unit values of the subaccounts in which you are then invested. The elimination of this charge and the adjustment of the number of accumulation units and accumulation unit values will not affect your account value. See Your Account Value. Forfeiture. In each of the following circumstances all or part of a premium bonus credited to your account will be forfeited: If you exercise your free look privilege and cancel your contract. See Right to Cancel. SD Variable Annuity  57218 10 · If a death benefit is payable based on account value, step-up value or roll-up value, but only the amount of any premium bonus credited to the account after or within 12 months of the date of death. See Death Benefit  Premium Bonus. · Unless prohibited by state law, if all or part of a purchase payment for which a premium bonus was credited is withdrawn during the first seven account years. The amount of the premium bonus forfeited will be in the same percentage as the amount withdrawn subject to an early withdrawal charge is to the total purchase payments made during the first account year. See Withdrawals. The following hypothetical example illustrates how the forfeiture of premium bonus is calculated when you withdraw all or part of a purchase payment for which a premium bonus was credited during the first seven account years. Purchase Premium Account Withdrawal Date Payment Bonus Value Amount Explanation May 2, 2007 $100,000 $4,000 $104,000  You make a $100,000 initial purchase payment and we credit your account with a 4% ($4,000) premium bonus. Your beginning account value equals $104,000. May 2, 2010   $120,000 $30,000 Assume that your account value grows to $120,000 over the next three years and you request a $30,000 withdrawal. $18,000 of that $30,000 will be subject to an early withdrawal charge ($30,000 minus $12,000 (the 10% free withdrawal amount, see Fees  Free Withdrawals)) and you would pay a $1,080 early withdrawal charge (6% of $18,000). Additionally, because $18,000 is 18% of the $100,000 purchase payment made in the first account year, 18% of your $4,000 premium bonus, or $720, would be forfeited.* * This example assumes that either Option Package I or II has been in effect since you purchased the contract. If Option Package III has been in effect since inception, none of the withdrawal would be subject to an early withdrawal charge because the 30% cumulative free withdrawal amount ($36,000) would be greater than the amount of the withdrawal. See Fees  Free Withdrawals. Therefore, the withdrawal would not result in forfeiture of any of the premium bonus. Suitability. If you expect to make purchase payments to your account after the first account year, the premium bonus option may not be right for you. Your account will not be credited with a premium bonus for purchase payments made after the first account year yet we will assess the premium bonus option charge against your account value which is increased by these additional purchase payments. Consequently, the amount of the premium bonus option charge you would pay over time may be more than the amount of the premium bonus we credited to your account. Also, if you anticipate that you will need to make withdrawals from your account during the first seven account years, you may not want to elect the premium bonus option. When you make such a withdrawal you may forfeit part of your premium bonus, and the amount of the premium bonus option charge you have paid may be more than the amount of the premium bonus not forfeited. Likewise, if you make a withdrawal during the first seven account years and the market is down, the amount of the bonus forfeited may be greater than the then current market value of the premium bonus. Your sales representative can help you decide if the premium bonus option is right for you. INVESTMENT OPTIONS The contract offers variable investment options and fixed interest options. Variable Investment Options. These options are called subaccounts. The subaccounts are within Separate Account B (the separate account), a separate account of the Company. Each subaccount invests in a specific mutual fund. You do not invest directly in or hold shares of the funds. SD Variable Annuity  57218 11 Mutual Fund (Fund) Descriptions. We provide brief descriptions of the funds in Appendix III. Investment results of the funds are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges and expenses of the funds carefully before investing. Please refer to the funds prospectuses for this and additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Unless otherwise noted, all funds are diversified as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained, free of charge, from our Customer Service Center at the address and phone number listed in Contract OverviewQuestions: Contacting the Company, by accessing the SECs web site or by contacting the SEC Public Reference Room. Certain funds are designated as Master-Feeder or fund of funds. Funds offered in a Master Feeder structure (such as the American Funds) or fund of funds structure (such as Retirement Funds) may have higher fees and expenses than a fund that invests directly in debt and equity securities. Consult with your investment professional to determine if the portfolios may be suited to your financial needs, investment time horizon and risk tolerance. You should periodically review these factors to determine if you need to change your investment strategy. ING GET U.S. Core Portfolio (formerly known as, and referred to herein as, GET Fund). A GET Fund series may be available during the accumulation phase of the Contract. We make a guarantee, as described below, when you allocate money into a GET Fund series. Each GET Fund series has an offering period of six months which precedes the guarantee period. The GET Fund investment option may not be available under your Contract or in your state. Effective June 21, 2007, no new series of the GET Fund are available. Various series of the GET Fund may be offered from time to time, and additional charges will apply if you elect to invest in one of these series. The Company makes a guarantee when you direct money into a GET Fund series. We guarantee that the value of an accumulation unit of the GET Fund subaccount for that series under the Contract on the maturity date will not be less than its value as determined after the close of business on the last day of the offering period for that GET Fund series. If the value on the maturity date is lower than it was on the last day of the offering period, we will add funds to the GET Fund subaccount for that series to make up the difference. This means that if you remain invested in the GET Fund series until the maturity date, at the maturity date, you will receive no less than the value of your separate account investment directed to the GET Fund series as of the last day of the offering period, less any maintenance fees or any amounts you transfer or withdraw from the GET Fund subaccount for that series. The value of dividends and distributions made by the GET Fund series throughout the guarantee period is taken into account in determining whether, for purposes of the guarantee, the value of your GET Fund investment on the maturity date is no less than its value as of the last day of the offering period. If you withdraw or transfer funds from a GET Fund series prior to the maturity date, we will process the transactions at the actual unit value next determined after we receive your request. The guarantee will not apply to these amounts or to amounts deducted as a maintenance fee, if applicable. The GET Fund subaccount is not available for the dollar cost averaging program or the account rebalancing program. Before the maturity date, we will send a notice to each contract owner who has allocated amounts to the GET Fund series. This notice will remind you that the maturity date is approaching and that you must choose other investment options for your GET Fund series amounts. If you do not make a choice, on the maturity date we will transfer your GET Fund series amounts to another available series of the GET Fund that is then accepting deposits. If no GET Fund series is then available, we will transfer your GET Fund series amounts to the fund or funds that we designate. Please see the ING GET U.S. Core Portfolio prospectus for a complete description of the GET Fund investment option, including charges and expenses. Fixed Interest Options. If available in your state, the ING USA Guaranteed Account (the Guaranteed Account) offers certain guaranteed minimum interest rates for a stated period of time. Amounts must remain in the Guaranteed Account for specific periods to receive the quoted interest rates, or a market value adjustment will be applied. The market value adjustment may be positive or negative. The Fixed Account guarantees payment of the minimum interest rate specified in the contract. The Fixed Account is only available in certain states. For a description of these options, see Appendices I and II and the Guaranteed Account prospectus. To obtain a copy of the Guaranteed Account prospectus, write to our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271, call (800) 366-0066, or access the SECs website (http://www.sec.gov). SD Variable Annuity  57218 12 Selecting Investment Options · Choose options appropriate for you. Your sales representative can help you evaluate which investment options may be appropriate for your financial goals. · Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have values that rise and fall more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to risks not associated with domestic investments, and their investment performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks. · Be informed. Read this prospectus, the fund prospectuses, the Guaranteed Account and Fixed Account appendices and the Guaranteed Account prospectus. Limits on Availability of Options. Some funds or fixed interest options may be unavailable through your contract or in your state. We may add funds, or withdraw or substitute funds available when you purchased your contract, subject to the conditions in your contract and compliance with regulatory requirements. In the case of a substitution, the new fund may have different fees and charges, investment objectives or policies than the fund it replaced. Limits on How Many Investment Options You May Select. Although there is currently no limit, we reserve the right to limit the number of investment options you may select at any one time or during the life of the contract. For purposes of determining any limit, each subaccount and each guaranteed term of the Guaranteed Account , or an investment in the Fixed Account in certain contracts, will be considered an investment option. Additional Risks of Investing in the Funds (Mixed and Shared Funding). Shared funding occurs when shares of a fund, which the subaccounts buy for the contracts, are also bought by other insurance companies for their variable insurance contracts. Mixed funding occurs when shares of a fund, which the subaccounts buy for the contracts, are bought for variable life insurance contracts issued by us or other insurance companies. Sharedbought by more than one company Mixedbought for annuities and life insurance It is possible that a conflict of interest may arise due to mixed and/or shared funding, which could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value to decrease. Each funds Board of Directors or Trustees will monitor events to identify any conflicts which may arise and to determine what action, if any, should be taken to address such conflicts. TRANSFERS AMONG INVESTMENT OPTIONS (EXCESSIVE TRADING POLICY) You may transfer amounts among the available subaccounts. During the accumulation phase we allow you 12 free transfers each account year. We reserve the right to charge $10 for each additional transfer. We currently do not impose this charge. During the income phase we allow you four free transfers each account year. We reserve the right to charge $10 for each additional transfer. We currently do not impose this charge. Transfers from the Guaranteed Account are subject to certain restrictions and may be subject to a market value adjustment. Transfers from the Fixed Account are subject to certain restrictions, and transfers into the Fixed Account from any of the other investment options are not allowed. Transfers must be made in accordance with the terms of your contract. Transfer Requests. Requests may be made in writing, by fax or telephone or, when available, electronically. SD Variable Annuity  57218 13 Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market- timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products, have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: Meets or exceeds our current definition of Excessive Trading, as defined below; or Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as: · More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round- trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or · Six round-trips involving the same fund within a twelve month period. The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing or scheduled asset allocation programs; Purchases and sales of fund shares in the amount of $5,000 or less; Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and Transactions initiated by us, another member of the ING family of insurance companies or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center, or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip in the prior twelve month period will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of the warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. SD Variable Annuity  57218 14 If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those which involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. We do not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners and fund investors and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners or, as applicable, to all contract owners investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of insurance companies, either by prospectus or stated contract, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of premium or contract value to the fund or all funds within the fund family. SD Variable Annuity  57218 15 Value of Your Transferred Dollars. The value of amounts transferred into or out of subaccounts will be based on the subaccount unit values next determined after we receive your transfer request in good order at our Customer Service Center or, if you are participating in the dollar cost averaging or account rebalancing programs, after your scheduled transfer or reallocation. Telephone and Electronic Transactions: Security Measures. To prevent fraudulent use of telephone and electronic transactions (including, but not limited to, internet transactions), we have established security procedures. This includes recording calls on our toll-free telephone lines. You are responsible for keeping your account information confidential. Please be advised that the risk of a fraudulent transaction is increased with telephone or electronic transaction (for example, a facsimile withdrawal request form), even if appropriate identifying information is provided. If we fail to follow reasonable security procedures, we may be liable for losses due to unauthorized or fraudulent telephone or other electronic transactions. We are not liable for losses resulting from telephone or electronic instructions we believe to be genuine. If a loss occurs when we rely on such instructions, you will bear the loss. The Dollar Cost Averaging Program. Dollar cost averaging is an investment strategy whereby you purchase fixed dollar amounts of an investment at regular intervals, regardless of price. Under this program a fixed dollar amount is automatically transferred from certain subaccounts, the Guaranteed Account or Fixed Account to any of the other subaccounts. A market value adjustment will not be applied to dollar cost averaging transfers from a guaranteed term of the Guaranteed Account during participation in the dollar cost averaging program. If such participation is discontinued, we will automatically transfer the remaining balance in that guaranteed term to another guaranteed term of the same duration, unless you initiate a transfer into another investment option. In either case a market value adjustment will apply. See Appendix I for more information about dollar cost averaging from the Guaranteed Account. If dollar cost averaging is stopped with respect to amounts invested in the Fixed Account, the remaining balance will be transferred to a money market subaccount. Dollar cost averaging neither ensures a profit nor guarantees against loss in a declining market. You should consider your financial ability to continue purchases through periods of low price levels. There is no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. For additional information about this program, contact your sales representative or call us at the number listed in “Contract Overview – Questions: Contacting the Company.” In certain states, purchase payments allocated to the Fixed Account may require participation in the dollar cost averaging program. The Account Rebalancing Program. Account rebalancing allows you to reallocate your account value to match the investment allocations you originally selected. Only account values invested in the subaccounts may be rebalanced. We automatically reallocate your account value annually (or more frequently as we allow). Account rebalancing neither ensures a profit nor guarantees against loss in a declining market. There is no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. Account rebalancing is subject to any fund purchase restrictions, however. You may participate in this program by completing the account rebalancing section of your application or by contacting us at the address and/or number listed in “Contract Overview – Questions: Contacting the Company.” TRANSFERS BETWEEN OPTION PACKAGES You may transfer from one option package to another. · Transfers must occur on an account anniversary. · A written request for the transfer must be received by us within 60 days of an account anniversary. · The following minimum account values need to be met on the date of transfer: Transfers to Transfers to Option Package I Option Packages II or III Minimum Account Non-Qualified: Qualified: $1,500 Non-Qualified: Qualified: $1,500 Value $15,000 $5,000 · You will receive a new contract schedule page upon transfer. · Only one option package may be in effect at any time. SD Variable Annuity – 57218 16 Transfers to Transfers to Transfers to Option Package I Option Package II Option Package III Death Benefit 1 : Death Benefit 1 : Death Benefit 1 : The sum of all purchase payments · The sum of all purchase payments · The sum of all purchase made, adjusted for amounts made, adjusted for amounts payments made, adjusted for withdrawn or applied to an income withdrawn or applied to an income amounts withdrawn or applied phase payment option as of the claim phase payment option as of the to an income phase payment date, will continue to be calculated claim date, will continue to be option as of the claim date, will from the account effective date. calculated from the account continue to be calculated from · The step-up value under Option effective date. the account effective date. Packages II and III will terminate · If transferring from Option Package · If transferring from Option on the new schedule effective date. I, the step-up value will be Package I, the step-up value · The roll-up value under Option calculated beginning on the new will be calculated beginning on Package III will terminate on the schedule effective date. the new schedule effective date. new schedule effective date. · If transferring from Option Package · If transferring from Option III, the step-up value will continue Package II, the step-up value to be calculated from the date will continue to be calculated calculated under Option Package III. from the date calculated under · The roll-up value under Option Option Package II. Package III will terminate on the · The roll-up value will be new schedule effective date. calculated beginning on the new schedule effective date. Nursing Home Waiver 2 : Nursing Home Waiver 2 : Nursing Home Waiver 2 : · The availability of the waiver of the · If transferring from Option Package · If transferring from Option early withdrawal charge under the I, the waiting period under the Package I, the waiting period Nursing Home Waiver will Nursing Home Waiver will begin to under the Nursing Home terminate on the new schedule be measured from the new schedule Waiver will begin to be effective date. effective date. measured from the new · If transferring from Option Package schedule effective date. III, the waiting period will have · If transferring from Option been satisfied on the new schedule Package II, the waiting period effective date. will have been satisfied on the new schedule effective date. Free Withdrawals 3 : Free Withdrawals 3 : Free Withdrawals 3 : · If transferring from Option Package · If transferring from Option Package · The cumulative to 30% III, any available free withdrawal III, any available free withdrawal available free withdrawal amount in excess of 10% will be amount in excess of 10% will be lost amount will begin to be lost as of the new schedule as of the new schedule effective calculated as of the new effective date. date. schedule effective date. 1 See Death Benefit. 2 See FeesNursing Home Waiver. 3 See FeesFree Withdrawals. FEES The following repeats and adds to information provided in the Fee Table section. Please review both sections for information on fees. TRANSACTION FEES Early Withdrawal Charge Withdrawals of all or a portion of your account value may be subject to a charge. In the case of a partial withdrawal where you request a specified dollar amount, the amount withdrawn from your account will be the amount you specified plus adjustment for any applicable early withdrawal charge. SD Variable Annuity  57218 17 Amount. A percentage of the purchase payments that you withdraw. The percentage will be determined by the early withdrawal charge schedule that applies to your account. Early Withdrawal Charge Schedules (As a percentage of payments withdrawn.) Years from Receipt of Early Purchase Payment Withdrawal Charge Less than 2 7% 2 or more but less than 4 6% 4 or more but less than 5 5% 5 or more but less than 6 4% 6 or more but less than 7 3% 7 or more 0% Purpose. This is a deferred sales charge. It reimburses us for some of the sales and administrative expenses associated with the contract. If our expenses are greater than the amount we collect for the early withdrawal charge, we may use any of our corporate assets, including potential profit that may arise from the mortality and expense risk charge, to make up any difference. First In, First Out. The early withdrawal charge is calculated separately for each purchase payment withdrawn. For purposes of calculating your early withdrawal charge, we consider that your first purchase payment to the account (first in) is the first you withdraw (first out). Examples: Where the early withdrawal charge is based on the number of years since the purchase payment was received, if your initial purchase payment was made three years ago, we will deduct an early withdrawal charge equal to 6% of the portion of that purchase payment withdrawn. In each case the next time you make a withdrawal we will assess the early withdrawal charge, if any, against the portion of the first purchase payment you did not withdraw and/or subsequent purchase payments to your account in the order they were received. Earnings may be withdrawn after all purchase payments have been withdrawn. There is no early withdrawal charge for withdrawal of earnings. Free Withdrawals. There is no early withdrawal charge if, during each account year, the amount withdrawn is 10% or less of your account value on the later of the date we established your account or the most recent anniversary of that date. Under Option Package III, any unused percentage of the 10% free withdrawal amount shall carry forward into successive account years, up to a maximum 30% of your account value. The free withdrawal amount will be adjusted for amounts withdrawn under a systematic distribution option or taken as a required minimum distribution during the account year. Waiver. The early withdrawal charge is waived for purchase payments withdrawn if the withdrawal is: · Used to provide income phase payments to you; · Paid due to the annuitants death during the accumulation phase in an amount up to the sum of purchase payments made, minus the total of all partial withdrawals, amounts applied to an income phase payment option and deductions made prior to the annuitants death; · Paid upon a full withdrawal where your account value is $2,500 or less and no part of the account has been withdrawn during the prior 12 months; · Taken because of the election of a systematic distribution option (see Systematic Distribution Options); · Applied as a rollover to certain Roth IRAs issued by us or an affiliate; · If approved in your state, taken under a qualified contract, when the amount withdrawn is equal to the minimum distribution required by the Tax Code for your account calculated using a method permitted under the Tax Code and agreed to by us (including required minimum distributions using the ECO systematic distribution option (see Systematic Distribution Options); or · Paid upon termination of your account by us (see Other Topics  Involuntary Terminations). SD Variable Annuity  57218 18 Nursing Home Waiver. Under Option Packages II and III, you may withdraw all or a portion of your account value without an early withdrawal charge if: · More than one account year has elapsed since the schedule effective date; · The withdrawal is requested within three years of the annuitants admission to a licensed nursing care facility (in Oregon there is no three year limitation period and in New Hampshire non-licensed facilities are included); and · The annuitant has spent at least 45 consecutive days in such nursing care facility. We will not waive the early withdrawal charge if the annuitant was in a nursing care facility for at least one day during the two- week period immediately preceding or following the schedule effective date. It will also not apply to contracts where prohibited by state law. Annual Maintenance Fee Maximum Amount. $30.00 When/How. Each year during the accumulation phase we deduct this fee from your account value. We deduct it on your account anniversary and at the time of full withdrawal. It is deducted proportionally from each investment option. Purpose. This fee reimburses us for our administrative expenses relating to the establishment and maintenance of your account. Elimination. We will not deduct the annual maintenance fee if your account value is $50,000 or more on the date this fee is to be deducted. Transfer Charge Amount. During the accumulation phase we currently allow you 12 free transfers each account year. We reserve the right to charge $10 for each additional transfer. We currently do not impose this charge. Purpose. This charge reimburses us for administrative expenses associated with transferring your dollars among investment options. Redemption Fees If applicable, we may deduct the amount of any redemption fees imposed by the underlying portfolios as a result of withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your contract value. For a more complete description of the funds fees and expenses, review each funds prospectus. Overnight Fee. You may elect to have a $20 overnight charge deducted from the net amount of a withdrawal you would like sent to you by overnight delivery service. FEES DEDUCTED FROM INVESTMENTS IN THE SEPARATE ACCOUNT Mortality and Expense Risk Charge Maximum Amount. During the accumulation phase the amount of this charge, on an annual basis, is equal to the following percentages of your account value invested in the subaccounts: Option Package I Option Package II Option Package III 0.80% 1.10% 1.25% During the income phase this charge, on an annual basis, is equal to 1.25% of amounts invested in the subaccounts. See The Income Phase- Charges Deducted. SD Variable Annuity  57218 19 When/How. We deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from any fixed interest option. Purpose. This charge compensates us for the mortality and expense risks we assume under the contract. · The mortality risks are those risks associated with our promise to provide a death benefit and make lifetime income phase payments based on annuity rates specified in the contract. · The expense risk is the risk that the actual expenses we incur under the contract will exceed the maximum costs that we can charge. If the amount we deduct for this charge is not enough to cover our mortality costs and expenses under the contract, we will bear the loss. We may use any excess to recover distribution costs relating to the contract and as a source of profit. We expect to make a profit from this charge. Administrative Expense Charge Maximum Amount. During the accumulation phase the amount of this charge, on an annual basis, is equal to the following percentages of your account value invested in the subaccounts: Option Package I Option Package II Option Package III 0.15% 0.15% 0.15% There is currently no administrative expense charge during the income phase. We reserve the right, however, to charge an administrative expense charge of up to 0.25% during the income phase. When/How. If imposed, we deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from the fixed interest options. If we are imposing this charge when you enter the income phase, the charge will apply to you during the entire income phase. Purpose. This charge helps defray our administrative expenses. Premium Bonus Option Charge. Maximum Amount. 0.50%, but only if you elect the premium bonus option. When/How. We deduct this charge daily from the subaccounts corresponding to the funds you select. We may also deduct this charge from amounts allocated to the fixed interest options. This charge is deducted for the first seven account years during the accumulation phase and, if applicable, the income phase. See Premium Bonus Option  Premium Bonus Option Charge. Purpose. This charge compensates us for the cost associated with crediting the premium bonus to your account on purchase payments made during the first account year. ING GET U.S. Core Portfolio Guarantee Charge. Effective June 21, 2007, no new series of the GET Fund are available. Maximum Amount . 0.50%, but only if you elect to invest in the GET Fund investment option. When/How . We deduct this charge daily during the guarantee period from amounts allocated to the GET Fund investment option. Purpose. This charge compensates us for the cost of providing a guarantee of accumulation unit values of the GET Fund subaccount. See Investment Options-Variable Investment Options. REDUCTION OR ELIMINATION OF CERTAIN FEES When sales of the contract are made to individuals or a group of individuals in a manner that results in savings of sales or administrative expenses, we may reduce or eliminate the early withdrawal charge, annual maintenance fee, mortality and expense risk charge, administrative expense charge or premium bonus option charge. Our decision to reduce or eliminate any of these fees will be based on one or more of the following: SD Variable Annuity  57218 20 · The size and type of group to whom the contract is issued; · The amount of expected purchase payments; · A prior or existing relationship with the Company, such as being an employee or former employee of the Company or one of our affiliates, receiving distributions or making transfers from other contracts issued by us or one of our affiliates or transferring amounts held under qualified retirement plans sponsored by us or one of our affiliates; · The type and frequency of administrative and sales services provided; or · The level of annual maintenance fee and early withdrawal charges. In the case of an exchange of another contract issued by us or one of our affiliates where the early withdrawal charge has been waived, the early withdrawal charge for certain contracts offered by this prospectus may be determined based on the dates purchase payments were received in the prior contract. The reduction or elimination of any of these fees will not be unfairly discriminatory against any person and will be done according to our rules in effect at the time the contract is issued. We reserve the right to change these rules from time to time. The right to reduce or eliminate any of these fees may be subject to state approval. FUND EXPENSES As shown in the fund prospectuses and described in the Fund Fee Information section of this prospectus, each fund deducts management fees from the amounts allocated to the fund. In addition, each fund deducts other expenses which may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and contract owner services provided on behalf of the fund. Furthermore, certain funds may deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. For a more complete description of the funds fees and expenses, review each funds prospectus. You should evaluate the expenses associated with the funds available through this contract before making a decision to invest. The company may receive substantial revenue from each of the funds or the funds affiliates, although the amount and types of revenue vary with respect to each of the funds offered through the contract. This revenue is one of several factors we consider when determining the contract fees and charges and whether to offer a fund through our policies. Fund revenue is important to the companys profitability, and it is generally more profitable for us to offer affiliated funds than to offer unaffiliated funds. Assets allocated to affiliated funds, meaning funds managed by Directed Services LLC, ING Investments, LLC or another company affiliate, generate the largest dollar amount of revenue for the company. Affiliated funds may also be subadvised by a company affiliate or by an unaffiliated third party. Assets allocated to unaffiliated funds, meaning funds managed by an unaffiliated third party, generate lesser, but still substantial dollar amounts of revenue for the company. The company expects to make a profit from this revenue to the extent it exceeds the companys expenses, including the payment of sales compensation to our distributors. Revenue Received from Affiliated Funds. The revenue received by the company from affiliated funds may be deducted from fund assets and may include: · A share of the management fee; · Service fees; · For certain share classes, compensation paid from 12b-1 fees; and · Other revenues that may be based either on an annual percentage of average net assets held in the fund by the company or a percentage of the funds management fees. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fee has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue may be retained by the affiliated investment adviser and ultimately shared with the Company. The Company may also receive additional compensation in the form of intercompany payments from an affiliated funds investment advisor or the investment advisors parent in order to allocate revenue and profits across the organization. The intercompany payments and other revenue received from affiliated funds provide the company with a financial incentive to offer affiliated funds through the contract rather than unaffiliated funds. SD Variable Annuity  57218 21 Revenue Received from Unaffiliated Funds. Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. The revenues received by the company or its affiliates from unaffiliated funds may be deducted from fund assets and may include: · Service fees; · For certain share classes, compensation paid from 12b-1 fees; and · Additional payments for administrative, recordkeeping or other services that we provide to the funds or their affiliates, such as processing purchase and redemption requests, and mailing fund prospectuses, periodic reports and proxy materials. These additional payments do not increase directly or indirectly the fees and expenses shown in each funds prospectus. These additional payments may be used by us to finance distribution of the contract. If the unaffiliated fund families currently offered through the contract that made payments to us were individually ranked according to the total amount they paid to the company or its affiliates in 2012, in connection with the registered annuity contracts issued by the company, that ranking would be as follows: · BlackRock Variable Series Funds, Inc. If the revenues received from the affiliated funds were taken into account when ranking the funds according to the total dollar amount they paid to the company or its affiliates in 2012, the affiliated funds would be at the top of the list. In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in company sales conferences or educational and training meetings. In relation to such participation, a funds investment adviser, subadviser or affiliate may help offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to co-branded marketing materials, targeted marketing sales opportunities, training opportunities at meetings, training modules for sales personnel and opportunity to host due diligence meetings for representatives and wholesalers. Certain funds may be structured as fund of funds. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated funds as well. The fund prospectuses disclose the aggregate annual operating expenses of each fund and its corresponding underlying fund or funds. Please note that certain management personnel and other employees of the company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See Other Contract Provisions  Selling the Contract. PREMIUM AND OTHER TAXES Maximum Amount. Some states and municipalities charge a premium tax on annuities. These taxes currently range from 0% to 4%, depending upon the jurisdiction. When/How. We reserve the right to deduct a charge for premium taxes from your account value or from purchase payments to the account at any time, but not before there is a tax liability under state law. For example, we may deduct a charge for premium taxes at the time of a complete withdrawal or we may reflect the cost of premium taxes in our income phase payment rates when you commence income phase payments. We will not deduct a charge for any municipal premium tax of 1% or less, but we reserve the right to reflect such an expense in our annuity purchase rates. In addition, we reserve the right to assess a charge for any federal taxes due against the separate account. See Federal Tax Considerations. SD Variable Annuity  57218 22 YOUR ACCOUNT VALUE During the accumulation phase your account value at any given time equals: · The current dollar value of amounts invested in the subaccounts; plus · The current dollar values of amounts invested in the fixed interest options, including interest earnings to date. Subaccount Accumulation Units. When you select a fund as an investment option, your account dollars invest in accumulation units of the Separate Account B subaccount corresponding to that fund. The subaccount invests directly in the fund shares. The value of your interests in a subaccount is expressed as the number of accumulation units you hold multiplied by an accumulation unit value, as described below, for each unit. Accumulation Unit Value (AUV). The value of each accumulation unit in a subaccount is called the accumulation unit value or AUV. The AUV varies daily in relation to the underlying funds investment performance. The value also reflects deductions for fund fees and expenses, the mortality and expense risk charge, the administrative expense charge, the premium bonus option charge (if any) and, for amounts allocated to the ING GET U.S. Core Portfolio subaccount only, the GET Fund guarantee charge. We discuss these deductions in more detail in Fee Table and Fees. Valuation. We determine the AUV every normal business day after the close of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time). At that time we calculate the current AUV by multiplying the AUV last calculated by the net investment factor of the subaccount. The net investment factor measures the investment performance of the subaccount from one valuation to the next. Current AUV Prior AUV x Net Investment Factor Net Investment Factor. The net investment factor for a subaccount between two consecutive valuations equals the sum of 1.0000 plus the net investment rate. Net Investment Rate. The net investment rate is computed according to a formula that is equivalent to the following: · The net assets of the fund held by the subaccount as of the current valuation; minus · The net assets of the fund held by the subaccount at the preceding valuation; plus or minus · Taxes or provisions for taxes, if any, due to subaccount operations (with any federal income tax liability offset by foreign tax credits to the extent allowed); divided by · The total value of the subaccounts units at the preceding valuation; minus · A daily deduction for the mortality and expense risk charge and the administrative expense charge, if any, and any other fees deducted from investments in the separate account, such as the premium bonus option charge and guarantee charges for the GET fund. See Fees. The net investment rate may be either positive or negative. Hypothetical Illustration. As a hypothetical illustration, assume that your initial purchase payment to a qualified contract is $5,000 and you direct us to invest $3,000 in Fund A and $2,000 in Fund B. Also assume that you did not elect the premium bonus option and on the day we receive the purchase payment the applicable AUVs after the next close of business of the New York Stock Exchange are $10 for Subaccount A and $20 for Subaccount B. Your account is credited with 300 accumulation units of Subaccount A and 100 accumulation units of Subaccount B. Step 1: You make an initial purchase payment of $5000. Step 2: A. You direct us to invest $3,000 in Fund A. The purchase payment purchases 300 accumulation units of Subaccount A ($3,000 divided by the current $10 AUV). B. You direct us to invest $2,000 in Fund B. The purchase payment purchases 100 accumulation units of Subaccount B ($2,000 divided by the current $20 AUV). Step 3: The separate account purchases shares of the applicable funds at the then current market value (net asset value or NAV). SD Variable Annuity  57218 23 Each funds subsequent investment performance, expenses and charges, and the daily charges deducted from the subaccount, will cause the AUV to move up or down on a daily basis. Purchase Payments to Your Account. If all or a portion of your initial purchase payment is directed to the subaccounts, it will purchase subaccount accumulation units at the AUV next computed after our acceptance of your application as described in Purchase and Rights. Subsequent purchase payments or transfers directed to the subaccounts will purchase subaccount accumulation units at the AUV next computed following our receipt of the purchase payment or transfer request in good order. The AUV will vary day to day. WITHDRAWALS You may withdraw all or a portion of your account value at any time during the accumulation phase. Steps for Making A Withdrawal · Select the withdrawal amount. Full Withdrawal: You will receive, reduced by any required withholding tax, your account value allocated to the subaccounts, the Guaranteed Account (plus or minus any applicable market value adjustment) and the Fixed Account, minus any applicable early withdrawal charge, annual maintenance fee and forfeited premium bonus. Partial Withdrawal (Percentage or Specified Dollar Amount): You will receive, reduced by any required withholding tax, the amount you specify, subject to the value available in your account. However, the amount actually withdrawn from your account will be adjusted by any applicable early withdrawal charge, any positive or negative market value adjustment for amounts withdrawn from the Guaranteed Account and any forfeited premium bonus. See Appendices I and II and the Guaranteed Account prospectus for more information about withdrawals from the Guaranteed Account and the Fixed Account. · Select investment options. If you do not specify this, we will withdraw dollars from each investment option in which you have account value in the same proportion as that value bears to your total account value. · Properly complete a disbursement form and deliver it to our Customer Service Center. Calculation of Your Withdrawal. We determine your account value every normal business day after the close of the New York Stock Exchange. We pay withdrawal amounts based on your account value as of the next valuation after we receive a request for withdrawal in good order at our Customer Service Center. Delivery of Payment. Payments for withdrawal requests will be made in accordance with SEC requirements. Normally, your withdrawal amount will be sent no later than seven calendar days following our receipt of your properly-completed disbursement form in good order. Reinstating a Full Withdrawal. Within 30 days after a full withdrawal, if allowed by law and the contract, you may elect to reinstate all or a portion of your withdrawal. We must receive any reinstated amounts within 60 days of the withdrawal. We reserve the right, however, to accept a reinstatement election received more than 30 days after the withdrawal and accept proceeds received more than 60 days after the withdrawal. We will credit your account for the amount reinstated based on the subaccount values next computed following our receipt of your request and the amount to be reinstated. We will credit the amount reinstated proportionally for annual maintenance fees and early withdrawal charges imposed at the time of withdrawal. We will deduct from the amount reinstated any annual maintenance fee which fell due after the withdrawal and before the reinstatement. We will reinstate in the same investment options and proportions in place at the time of withdrawal. If you withdraw amounts from a series of the ING GET U.S. Core Portfolio and then elect to reinstate them, we will reallocate your GET amounts among other investment options in which you invested on a pro-rata basis. Previously, we would have reinstated them in a GET Fund series that was then accepting deposits. However, since June 21, 2007, no new series of the GET Fund are available. The reinstatement privilege may be used only once. Special rules apply to reinstatement of amounts withdrawn from the Guaranteed Account (see Appendix I and the Guaranteed Account prospectus). We will not credit your account for market value adjustments or any premium bonus forfeited that we deducted at the time of your withdrawal or refund any taxes that were withheld. Seek competent advice regarding the tax consequences associated with reinstatement. SD Variable Annuity  57218 24 SYSTEMATIC DISTRIBUTION OPTIONS Systematic distribution options may be exercised at any time during the accumulation phase. Features of a Systematic Distribution Option A systematic distribution option allows you to receive regular payments from your contract without moving into the income phase. By remaining in the accumulation phase, you retain certain rights and investment flexibility not available during the income phase. The following systematic distribution options may be available: · SWOSystematic Withdrawal Option. SWO is a series of automatic partial withdrawals from your account based on a payment method you select. Consider this option if you would like a periodic income while retaining investment flexibility for amounts accumulated in the account. · ECOEstate Conservation Option. ECO offers the same investment flexibility as SWO, but is designed for those who want to receive only the minimum distribution that the Tax Code requires each year. Under ECO we calculate the minimum distribution amount required by law, generally at age 70½, and pay you that amount once a year. ECO is not available under nonqualified contracts. An early withdrawal charge will not be deducted from and a market value adjustment will not be applied to any part of your account value paid under an ECO. · LEOLife Expectancy Option. LEO provides for annual payments for a number of years equal to your life expectancy or the life expectancy of you and a designated beneficiary. It is designed to meet the substantially equal periodic payment exception to the 10% premature distribution penalty under Tax Code section 72. See Federal Tax Considerations. Other Systematic Distribution Options. We may add additional systematic distribution options from time to time. You may obtain additional information relating to any of the systematic distribution options from your sales representative or by calling us at the number listed in Contract OverviewQuestions: Contacting the Company. Systematic Distribution Option Availability. Withdrawals under a systematic distribution option are limited to your free withdrawal amount. See Fees  Early Withdrawal Charge  Free Withdrawals. If allowed by applicable law, we may discontinue the availability of one or more of the systematic distribution options for new elections at any time and/or to change the terms of future elections. Eligibility for a Systematic Distribution Option. To determine if you meet the age and account value criteria and to assess terms and conditions that may apply, contact your sales representative or our Customer Service Center at the number listed in Contract OverviewQuestions: Contacting the Company. Terminating a Systematic Distribution Option. You may revoke a systematic distribution option at any time by submitting a written request to our Customer Service Center. ECO, once revoked, may not, unless allowed under the Tax Code, be elected again. Charges and Taxation. When you elect a systematic distribution option your account value remains in the accumulation phase and subject to the charges and deductions described in the Fees and Fee Table sections. Taking a withdrawal under a systematic distribution option, or later revoking the option, may have tax consequences. If you are concerned about tax implications, consult a qualified tax adviser before electing an option. DEATH BENEFIT This section provides information about the death benefit during the accumulation phase. For death benefit information applicable to the income phase, see The Income Phase. Terms to Understand: Account Year/Account Anniversary: A period of 12 months measured from the date we established your account and each anniversary of this date. Account anniversaries are measured from this date. SD Variable Annuity  57218 25 Annuitant(s): The person(s) on whose life or life expectancy(ies) the income phase payments are based. Beneficiary(ies): The person(s) or entity(ies) entitled to receive a death benefit under the contract. Claim Date: The date proof of death and the beneficiarys right to receive the death benefit are received in good order at our Customer Service Center. Please contact our Customer Service Center to learn what information is required for a request for payment of the death benefit to be in good order. Contract Holder (You/Your): The contract holder of an individually owned contract or the certificate holder of a group contract. The contract holder and annuitant may be the same person. Schedule Effective Date: The date an option package and benefits become effective. The initial schedule effective date equals the date we established your account. Thereafter, this date can occur only on an account anniversary. During the Accumulation Phase When is a Death Benefit Payable? During the accumulation phase a death benefit is payable when the contract holder or the annuitant dies. If there are joint contract holders, the death benefit is payable when either one dies. Who Receives the Death Benefit? If you would like certain individuals or entities to receive the death benefit when it becomes payable, you may name them as your beneficiaries. However, if you are a joint contract holder and you die, the beneficiary will automatically be the surviving joint contract holder. In this circumstance any other beneficiary you named will be treated as the primary or contingent beneficiary, as originally named, of the surviving joint contract holder. The surviving joint contract holder may change the beneficiary designation. If you die and no beneficiary exists, the death benefit will be paid in a lump sum to your estate. Designating Your Beneficiary. You may designate a beneficiary on your application or by contacting your sales representative or us as indicated in Contract OverviewQuestions: Contacting the Company. Death Benefit Amount. The death benefit depends upon the option package in effect on the date the annuitant dies. Option Package I Option Package II Option Package III Death Benefit The greater of: The greatest of: The greatest of: on Death of The sum of all purchase The sum of all purchase The sum of all purchase the payments, adjusted for payments, adjusted for payments, adjusted for Annuitant: amounts withdrawn or amounts withdrawn or amounts withdrawn or applied to an income applied to an income applied to an income phase phase payment option phase payment option payment option as of the as of the claim date; or as of the claim date; or claim date; or The account value* on The account value* on The account value* on the the claim date. the claim date; or claim date; or The step-up value* The step-up value* (as (as described below) on described below) on the the claim date. claim date; or The roll-up value* (as described below) on the claim date. * For purposes of calculating the death benefit, the account value, step-up value and roll-up value will be reduced by the amount of any premium bonus credited to your account after or within 12 months of the date of death. See Premium Bonus OptionForfeiture. Step-up Value. On the schedule effective date, the step-up value is equal to the greater of: · The account value; or · The step-up value, if any, calculated on the account anniversary prior to the schedule effective date, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option during the prior account year. Thereafter, once each year on the anniversary of the schedule effective date until the anniversary immediately preceding the annuitants 85 th birthday or death, whichever is earlier, the step-up value is equal to the greater of: SD Variable Annuity  57218 26 · The step-up value most recently calculated, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option during the prior account year; or · The account value on that anniversary of the schedule effective date. On each anniversary of the schedule effective date after the annuitants 85 th birthday, the step-up value shall be equal to the step-up value on the anniversary immediately preceding the annuitants 85 th birthday, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that anniversary. On the claim date, the step-up value shall equal the step-up value on the anniversary of the schedule effective date immediately preceding the annuitants death, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that anniversary. For purposes of calculating the death benefit, the step-up value will be reduced by the amount of any premium bonus credited to your account after or within 12 months of the date of death. See Premium Bonus OptionForfeiture. Roll-up Value. On the schedule effective date, the roll-up value is equal to the account value. Thereafter, once each year on the anniversary of the schedule effective date until the anniversary immediately preceding the annuitants 76 th birthday or death, whichever is earlier, the roll-up value is equal to the roll-up value most recently calculated multiplied by a factor of 1.05, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option during the prior account year. The roll-up value may not exceed 200% of the account value on the schedule effective date, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that date. On each anniversary of the schedule effective date after the annuitants 76 th birthday, the roll-up value shall be equal to the roll- up value on the anniversary immediately preceding the annuitants 76 th birthday, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that anniversary. On the claim date, the roll-up value shall equal the roll-up value on the anniversary of the schedule effective date immediately preceding the annuitants death, adjusted for purchase payments made and amounts withdrawn or applied to an income phase payment option since that anniversary. For purposes of calculating the death benefit, the roll-up value will be reduced by the amount of any premium bonus credited to your account after or within 12 months of the date of death. See Premium Bonus OptionForfeiture. Adjustment. For purposes of determining the death benefit, the adjustment for purchase payments made will be dollar for dollar. The adjustment for amounts withdrawn or applied to an income phase payment option will be proportionate, reducing the sum of all purchase payments made, the step-up value and the roll-up value in the same proportion that the account value was reduced on the date of the withdrawal or application to an income phase payment option. Death Benefit Greater than the Account Value. Notwithstanding which option package is selected, on the claim date, if the amount of the death benefit is greater than the account value, the amount by which the death benefit exceeds the account value will be deposited and allocated to the money market subaccount available under the contract, thereby increasing the account value available to the beneficiary to an amount equal to the death benefit. Prior to the election of a method of payment of the death benefit by the beneficiary, the account value will remain in the account and continue to be affected by the investment performance of the investment option(s) selected. The beneficiary has the right to allocate or transfer any amount to any available investment option (subject to a market value adjustment, as applicable). The amount paid to the beneficiary will equal the adjusted account value on the day the payment is processed. Subject to the conditions and requirements of state law, unless the beneficiary elects otherwise, the distribution will generally be made into an interest bearing account, backed by our general account. This account is not FDIC insured and can be accessed by the beneficiary through a draftbook feature. The beneficiary may access death benefit proceeds at any time without penalty. Interest earned on this account may be less than interest paid on other settlement options, and the Company seeks to make a profit on these accounts. We will generally distribute death benefit proceeds within 7 days after our Customer Service Center has received sufficient information to make the payment. For more information on required distributions under federal income tax laws, you should see Required Distributions. At the time of death benefit election, the beneficiary may elect to receive the death benefit proceeds directly by check rather than through the draftbook feature of the interest bearing account by notifying the Customer Service Center. Beneficiaries should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax advisor before choosing a settlement or payment option. SD Variable Annuity  57218 27 Death Benefit Amounts in Certain Cases If a Spousal Beneficiary Continues the Account Following the Death of the Contract Holder/Annuitant. If a spousal beneficiary continues the account at the death of a contract holder who was also the annuitant, the spousal beneficiary becomes the annuitant. The option package in effect at the death of the contract holder will also apply to the spousal beneficiary, unless later changed by the spousal beneficiary. The premium bonus option charge, if any, will continue, unless the premium bonus was forfeited when calculating the account value, step-up value and roll-up value on the death of the original contract holder/annuitant. The amount of the death benefit payable at the death of a spousal beneficiary who has continued the account shall be determined under the option package then in effect, except that: In calculating the sum of all purchase payments, adjusted for amounts withdrawn or applied to an income phase payment option, the account value on the claim date following the original contract holders/ annuitants death shall be treated as the spousal beneficiarys initial purchase payment; In calculating the step-up value, the step-up value on the claim date following the original contract holders/annuitants death shall be treated as the spousal beneficiarys initial step-up value; and In calculating the roll-up value, the roll-up value on the claim date following the original contract holders/annuitants death shall be treated as the initial roll-up value. If the Contract Holder is not the Annuitant. Under nonqualified contracts only, the death benefit described above under Option Packages I, II and III will not apply if a contract holder (including a spousal beneficiary who has continued the account) who is not also the annuitant dies. In these circumstances the amount paid will be equal to the account value on the date the payment is processed, plus or minus any market value adjustment. An early withdrawal charge may apply to any full or partial payment of this death benefit. Because the death benefit in these circumstances equals the account value, plus or minus any market value adjustment, a contract holder who is not also the annuitant should seriously consider whether Option Packages II and III are suitable for their circumstances. If the spousal beneficiary who is the annuitant continues the account at the death of the contract holder who was not the annuitant, the annuitant will not change. The option package in effect at the death of the contract holder will also apply to the spousal beneficiary, unless later changed by the spousal beneficiary, and the death benefit payable at the spousal beneficiarys death shall be determined under the option package then in effect. Guaranteed Account. For amounts held in the Guaranteed Account, see Appendix I for a discussion of the calculation of the death benefit. Death BenefitMethods of Payment For Qualified Contracts. Under a qualified contract, if the annuitant dies the beneficiary may choose one of the following three methods of payment: · Apply some or all of the account value, plus or minus any market value adjustment, to any of the income phase payment options (subject to the Tax Code distribution rules). See Federal Tax Considerations; · Receive, at any time, a lump-sum payment equal to all or a portion of the account value, plus or minus any market value adjustment; or · Elect SWO, ECO or LEO (described in Systematic Distribution Options), provided the election would satisfy the Tax Code minimum distribution rules. Payments from a Systematic Distribution Option. If the annuitant was receiving payments under a systematic distribution option and died before the Tax Codes required beginning date for minimum distributions, payments under the systematic distribution option will stop. The beneficiary, or contract holder on behalf of the beneficiary, may elect a systematic distribution option provided the election is permitted under the Tax Code minimum distribution rules. If the annuitant dies after the required beginning date for minimum distributions, payments will continue as permitted under the Tax Code minimum distribution rules, unless the option is revoked. SD Variable Annuity  57218 28 Distribution Requirements. Subject to Tax Code limitations, a beneficiary may be able to defer distribution of the death benefit. Death benefit payments must satisfy the distribution rules in Tax Code Section 401(a)(9). See Federal Tax Considerations. For Nonqualified Contracts. If you die and the beneficiary is your surviving spouse, or if you are a non-natural person and the annuitant dies and the beneficiary is the annuitants surviving spouse, then the beneficiary becomes the successor contract holder. In this circumstance the Tax Code does not require distributions under the contract until the successor contract holders death. As the successor contract holder, the beneficiary may exercise all rights under the account and has the following options: (a) Continue the contract in the accumulation phase; (b) Elect to apply some or all of the account value, plus or minus any market value adjustment, to any of the income phase payment options; or (c) Receive at any time a lump-sum payment equal to all or a portion of the account value, plus or minus any market value adjustment. If you die and are not the annuitant, an early withdrawal charge will apply if a lump sum is elected. If you die and the beneficiary is not your surviving spouse, he or she may elect option 1(b) or option 1(c) above (subject to the Tax Code distribution rules). See Federal Tax Considerations. In this circumstance the Tax Code requires any portion of the account value, plus or minus any market value adjustment, not distributed in installments over the beneficiarys life or life expectancy, beginning within one year of your death, must be paid within five years of your death. See Federal Tax Considerations. If you are a natural person but not the annuitant and the annuitant dies, the beneficiary may elect option 1(b) or 1(c) above. If the beneficiary does not elect option 1(b) within 60 days from the date of death, the gain, if any, will be included in the beneficiarys income in the year the annuitant dies. Payments from a Systematic Distribution Option. If the contract holder or annuitant dies and payments were made under SWO, payments will stop. A beneficiary, however, may elect to continue SWO. Taxation. In general, payments received by your beneficiary after your death are taxed to the beneficiary in the same manner as if you had received those payments. Additionally, your beneficiary may be subject to tax penalties if he or she does not begin receiving death benefit payments within the time-frame required by the Tax Code. See Federal Tax Considerations. THE INCOME PHASE During the income phase you stop contributing dollars to your account and start receiving payments from your accumulated account value. Initiating Payments. At least 30 days prior to the date you want to start receiving payments you must notify us in writing of all of the following: · Payment start date; · Income phase payment option (see the income phase payment options table in this section); · Payment frequency (i.e., monthly, quarterly, semi-annually or annually); · Choice of fixed, variable or a combination of both fixed and variable payments; and · Selection of an assumed net investment rate (only if variable payments are elected). Your account will continue in the accumulation phase until you properly initiate income phase payments. Once an income phase payment option is selected it may not be changed. SD Variable Annuity  57218 29 What Affects Payment Amounts? Some of the factors that may affect the amount of your income phase payments include your age, gender, account value, the income phase payment option selected, the number of guaranteed payments (if any) selected and whether you select fixed, variable or a combination of both fixed and variable payments and, for variable payments, the assumed net investment rate selected. Fixed Payments. Amounts funding fixed income phase payments will be held in the Companys general account. The amount of fixed payments does not vary with investment performance over time. Variable Payments. Amounts funding your variable income phase payments will be held in the subaccount(s) you select. Not all subaccounts available during the accumulation phase may be available during the income phase. Payment amounts will vary depending upon the performance of the subaccounts you select. For variable income phase payments, you must select an assumed net investment rate. Assumed Net Investment Rate. If you select variable income phase payments, you must also select an assumed net investment rate of either 5% or 3½%. If you select a 5% rate, your first income phase payment will be higher, but subsequent payments will increase only if the investment performance of the subaccounts you selected is greater than 5% annually, after deduction of fees. Payment amounts will decline if the investment performance is less than 5%, after deduction of fees. If you select a 3½% rate, your first income phase payment will be lower and subsequent payments will increase more rapidly or decline more slowly depending upon changes to the net investment rate of the subaccounts you selected. For more information about selecting an assumed net investment rate, call us for a copy of the SAI. See Contract Overview Questions: Contacting the Company. Minimum Payment Amounts. The income phase payment option you select must result in: A first income phase payment of at least $50; and Total yearly income phase payments of at least $250. If your account value is too low to meet these minimum payment amounts, you will receive one lump-sum payment. Unless prohibited by law, we reserve the right to increase the minimum payment amount based on increases reflected in the Consumer Price Index-Urban (CPI-U) since July 1, 1993. Restrictions on Start Dates and the Duration of Payments . Income phase payments may not begin during the first account year, or, unless we consent, later than the later of: (a) The first day of the month following the annuitants 85 th birthday; or (b) The tenth anniversary of the last purchase payment made to your account. Income phase payments will not begin until you have selected an income phase payment option. Failure to select an income phase payment option by the later of the annuitants 85 th birthday or the tenth anniversary of your last purchase payment may have adverse tax consequences. You should consult with a qualified tax adviser if you are considering delaying the selection of an income phase payment option before the later of these dates. For qualified contracts only, income phase payments may not extend beyond: (a) The life of the annuitant; (b) The joint lives of the annuitant and beneficiary; (c) A guaranteed period greater than the annuitants life expectancy; or (d) A guaranteed period greater than the joint life expectancies of the annuitant and beneficiary. When income phase payments start, the age of the annuitant plus the number of years for which payments are guaranteed may not exceed 95. If income phase payments start when the annuitant is at an advanced age, such as over 85, it is possible that the contract will not be considered an annuity for federal tax purposes. See Federal Tax Considerations for further discussion of rules relating to income phase payments. SD Variable Annuity  57218 30 Charges Deducted. · If variable income phase payments are selected, we make a daily deduction for mortality and expense risks from amounts held in the subaccounts. Therefore, if you choose variable income phase payments and a nonlifetime income phase payment option, we still make this deduction from the subaccounts you select, even though we no longer assume any mortality risks. The amount of this charge, on an annual basis, is equal to 1.25% of amounts invested in the subaccounts. See FeesMortality and Expense Risk Charge. · There is currently no administrative expense charge during the income phase. We reserve the right, however, to charge an administrative expense charge of up to 0.25% during the income phase. If imposed, we deduct this charge daily from the subaccounts corresponding to the funds you select. If we are imposing this charge when you enter the income phase, the charge will apply to you during the entire income phase. See FeesAdministrative Expense Charge. · If you elected the premium bonus option and variable income phase payments, we may also deduct the premium bonus option charge. We deduct this charge daily during the first seven account years from the subaccounts corresponding to the funds you select. If fixed income phase payments are selected, this charge may be reflected in the income phase payment rates. See FeesPremium Bonus Option Charge. Death Benefit during the Income Phase. The death benefits that may be available to a beneficiary are outlined in the income phase payment options table below. If a lump-sum payment is due as a death benefit, we will make payment within seven calendar days after we receive proof of death acceptable to us and the request for the payment in good order at our Customer Service Center. Unless the beneficiary elects otherwise, the distribution will be made into an interest bearing account, backed by our general account, that is accessed by the beneficiary through a checkbook feature. The beneficiary may access death benefit proceeds at any time without penalty. Interest earned on this account may be less than interest paid on other settlement options. If continuing income phase payments are elected, the beneficiary may not elect to receive a lump sum at a future date unless the income phase payment option specifically allows a withdrawal right. We will calculate the value of any death benefit at the next valuation after we receive proof of death and a request for payment. Such value will be reduced by any payments made after the date of death. Beneficiary Rights. A beneficiarys right to elect an income phase payment option or receive a lump-sum payment may have been restricted by the contract holder. If so, such rights or options will not be available to the beneficiary. Partial Entry into the Income Phase. You may elect an income phase payment option for a portion of your account dollars, while leaving the remaining portion invested in the accumulation phase. Whether the Tax Code considers such payments taxable as income phase payments or as withdrawals is currently unclear; therefore, you should consult with a qualified tax adviser before electing this option. The same or different income phase payment option may be selected for the portion left invested in the accumulation phase. Taxation . To avoid certain tax penalties, you or your beneficiary must meet the distribution rules imposed by the Tax Code. Additionally, when selecting an income phase payment option, the Tax Code requires that your expected payments will not exceed certain durations. See Federal Tax Considerations for additional information. Payment Options. The following table lists the income phase payment options and accompanying death benefits available during the income phase. We may offer additional income phase payment options under the contract from time to time. Once income phase payments begin the income phase payment option selected may not be changed. Terms to understand: Annuitant(s): The person(s) on whose life expectancy(ies) the income phase payments are based. Beneficiary(ies): The person(s) or entity(ies) entitled to receive a death benefit under the contract. SD Variable Annuity  57218 31 Lifetime Income Phase Payment Options Life Income Length of Payments: For as long as the annuitant lives. It is possible that only one payment will be made if the annuitant dies prior to the second payments due date. Death BenefitNone: All payments end upon the annuitants death. Life Income Length of Payments: For as long as the annuitant lives, with payments guaranteed for your Guaranteed choice of 5 to 30 years or as otherwise specified in the contract. Payments Death BenefitPayment to the Beneficiary: If the annuitant dies before we have made all the guaranteed payments, we will continue to pay the beneficiary the remaining payments, unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. Life Income Length of Payments: For as long as either annuitant lives. It is possible that only one payment Two Lives will be made if both annuitants die before the second payments due date. Continuing Payments: When you select this option you choose for: (a) 100%, 66 2/3% or 50% of the payment to continue to the surviving annuitant after the first death; or (b) 100% of the payment to continue to the annuitant on the second annuitants death, and 50% of the payment to continue to the second annuitant on the annuitants death. Death BenefitNone: All payments end upon the death of both annuitants. Life Income Length of Payments: For as long as either annuitant lives, with payments guaranteed from 5 Two Lives to 30 years or as otherwise specified in the contract. Guaranteed Continuing Payments: 100% of the payment to continue to the surviving annuitant after the Payments first death. Death BenefitPayment to the Beneficiary: If both annuitants die before we have made all the guaranteed payments, we will continue to pay the beneficiary the remaining payments, unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. Life Income Cash Length of Payments: For as long as the annuitant lives. Refund Option Death BenefitPayment to the Beneficiary: Following the annuitants death, we will pay a (limited lump sum payment equal to the amount originally applied to the income phase payment option availabilityfixed (less any applicable premium tax) and less the total amount of income payments paid. payments only) Life IncomeTwo Length of Payments: For as long as either annuitant lives. LivesCash Continuing Payments: 100% of the payment to continue after the first death. Refund Option Death BenefitPayment to the Beneficiary: When both annuitants die we will pay a lump- (limited sum payment equal to the amount applied to the income phase payment option (less any availabilityfixed applicable premium tax) and less the total amount of income payments paid. payments only) Nonlifetime Income Phase Payment Option Nonlifetime Length of Payments: You may select payments for 5 to 30 years (15 to 30 years if you elected Guaranteed the premium bonus option). In certain cases a lump-sum payment may be requested at any time Payments (see below). Death BenefitPayment to the Beneficiary: If the annuitant dies before we make all the guaranteed payments, we will continue to pay the beneficiary the remaining payments, unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. We will not impose any early withdrawal charge. Lump-Sum Payment: If the NonlifetimeGuaranteed Payments option is elected with variable payments, you may request at any time that all or a portion of the present value of the remaining payments be paid in one lump sum. Any such lump-sum payments will be treated as a withdrawal during the accumulation phase and we will charge any applicable early withdrawal charge. See FeesEarly Withdrawal Charge. Lump-sum payments will be sent within seven calendar days after we receive the request for payment in good order at our Customer Service Center. Calculation of Lump-Sum Payments: If a lump-sum payment is available under the income phase payment options above, the rate used to calculate the present value of the remaining guaranteed payments is the same rate we used to calculate the income phase payments (i.e., the actual fixed rate used for fixed payments or the 3½% or 5% assumed net investment rate used for variable payments). SD Variable Annuity  57218 32 FEDERAL TAX CONSIDERATIONS Introduction This section discusses our understanding of current federal income tax laws affecting the contract. Federal income tax treatment of the contract is complex and sometimes uncertain. You should keep the following in mind when reading it: Your tax position (or the tax position of the designated beneficiary, as applicable) determines federal taxation of amounts held or paid out under the contract; Tax laws change. It is possible that a change in the future could affect contracts issued in the past; This section addresses some but not all applicable federal income tax rules and does not discuss federal estate and gift tax implications, state and local taxes, or any other tax provisions; and We do not make any guarantee about the tax treatment of the contract or transactions involving the contract. We do not intend this information to be tax advice. For advice about the effect of federal income taxes or any other taxes on amounts held or paid out under the contract, consult a tax adviser. Types of Contracts: Non-Qualified or Qualified The Contract may be purchased on a non-tax-qualified basis (non-qualified contracts) or purchased on a tax-qualified basis (qualified contracts). Non-qualified contracts are purchased with after tax contributions and are not related to retirement plans that receive special income tax treatment under the Tax Code. Qualified Contracts are designed for use by individuals whose premium payments are comprised solely of proceeds from and/or contributions to retirement plans that are intended to qualify for special income tax treatment under Sections 401, 408 or 408A, and some provisions of 403 and 457 of the Tax Code. Effective January 1, 2009, except in the case of a rollover contribution as permitted under the Tax Code or as a result of an intra-plan exchange or plan-to-plan transfer described under the Final Regulations, contributions to a section 403(b) tax sheltered annuity contract may only be made by the Employer sponsoring the Plan under which the assets in your contract are covered subject to the applicable Treasury Regulations and only if the Company, in its sole discretion, agrees to be an approved provider. Taxation of Non-Qualified Contracts Premiums You may not deduct the amount of your premiums to a non-qualified contract. Taxation of Gains Prior to Distribution Tax Code Section 72 governs taxation of annuities in general. We believe that if you are a natural person you will generally not be taxed on increases in the value of a non-qualified Contract until a distribution occurs or until annuity payments begin. This assumes that the Contract will qualify as an annuity contract for federal income tax purposes. For these purposes, the agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. In order to be eligible to receive deferral of taxation, the following requirements must be satisfied: Diversification. Tax Code Section 817(h) requires that in a nonqualified contract the investments of the funds be adequately diversified in accordance with Treasury Regulations in order for the Contract to qualify as an annuity contract under federal tax law. The separate account, through the funds, intends to comply with the diversification requirements prescribed by Tax Code Section 817(h) and by the Treasury in Reg. Sec. 1.817-5, which affects how the funds assets may be invested. If it is determined, however, that your Contract does not satisfy the applicable diversification requirements and rulings because a subaccounts corresponding fund fails to be adequately diversified for whatever reason, we will take appropriate steps to bring your Contract into compliance with such regulations and rulings, and we reserve the right to modify your Contract as necessary to do so. Investor Control. Although earnings under non-qualified contracts are generally not taxed until withdrawn, the Internal Revenue Service (IRS) has stated in published rulings that a variable contract owner will be considered the owner of separate account assets if the contract owner possesses incidents of investment control over the assets. In these circumstances, income and gains from the separate account assets would be currently includible in the variable contract owners gross income. SD Variable Annuity  57218 33 Future guidance regarding the extent to which owners could direct their investments among subaccounts without being treated as owners of the underlying assets of the separate account may adversely affect the tax treatment of existing contracts. The Company therefore reserves the right to modify the contract as necessary to attempt to prevent the contract holder from being considered the federal tax owner of a pro rata share of the assets of the separate account. Required Distributions. In order to be treated as an annuity contract for federal income tax purposes, the Tax Code requires any non-qualified Contract to contain certain provisions specifying how your interest in the Contract will be distributed in the event of your death. The non-qualified Contracts contain provisions that are intended to comply with these Tax Code requirements, although no regulations interpreting these requirements have yet been issued. When such requirements are clarified by regulation or otherwise, we intend to review such distribution provisions and modify them if necessary to assure that they comply with the applicable requirements. Non-Natural Holders of a Non-Qualified Contract. If you are not a natural person, a non-qualified contract generally is not treated as an annuity for income tax purposes and the income on the contract for the taxable year is currently taxable as ordinary income. Income on the contract is any increase in the contract value over the investment in the contract (generally, the premiums or other consideration you paid for the contract less any nontaxable withdrawals) during the taxable year. There are some exceptions to this rule and a non-natural person should consult with its tax adviser prior to purchasing the Contract. When the contract owner is not a natural person, a change in the annuitant is treated as the death of the contract owner. Delayed Annuity Starting Date. If the Contracts annuity starting date occurs (or is scheduled to occur) at a time when the annuitant has reached an advanced age (e.g., after age 85), it is possible that the Contract would not be treated as an annuity for federal income tax purposes. In that event, the income and gains under the Contract could be currently includible in your income. Taxation of Distributions General. When a withdrawal from a non-qualified Contract occurs, the amount received will be treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the contract value (unreduced by the amount of any surrender charge) immediately before the distribution over the contract owners investment in the contract at that time. Investment in the contract is generally equal to the amount of all premiums to the contract, plus amounts previously included in your gross income as the result of certain loans, assignments or gifts, less the aggregate amount of non-taxable distributions previously made. In the case of a surrender under a non-qualified Contract, the amount received generally will be taxable only to the extent it exceeds the contract owners investment in the contract (cost basis). 10% Penalty Tax. A distribution from a non-qualified Contract may be subject to a federal tax penalty equal to 10% of the amount treated as income. In general, however, there is no penalty on distributions: made on or after the taxpayer reaches age 59½; made on or after the death of a contract owner (the annuitant if the contract owner is a non-natural person); attributable to the taxpayers becoming disabled as defined in the Tax Code; made as part of a series of substantially equal periodic payments (at least annually) over your life or life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; or the distribution is allocable to investment in the contract before August 14, 1982. The 10% penalty does not apply to distributions from an immediate annuity as defined in the Tax Code. Other exceptions may be applicable under certain circumstances and special rules may be applicable in connection with the exceptions enumerated above. A tax adviser should be consulted with regard to exceptions from the penalty tax. Tax-Free Exchanges. Section 1035 of the Tax Code permits the exchange of a life insurance, endowment or annuity contract for an annuity contract on a tax-free basis. In such instance, the investment in the contract in the old contract will carry over to the new contract. You should consult with your tax advisor regarding procedures for making Section 1035 exchanges. SD Variable Annuity  57218 34 If your Contract is purchased through a tax-free exchange of a life insurance, endowment or annuity contract that was purchased prior to August 14, 1982, then any distributions other than annuity payments will be treated, for tax purposes, as coming: First, from any remaining investment in the contract made prior to August 14, 1982 and exchanged into the Contract; Next, from any income on the contract attributable to the investment made prior to August 14, 1982; Then, from any remaining income on the contract; and Lastly, from any remaining investment in the contract. The IRS has concluded that in certain instances, the partial exchange of a portion of one annuity contract for another contract will be tax-free. Pursuant to IRS guidance, receipt of partial withdrawals or surrenders from either the original contract or the new contract during the 180 day period beginning on the date of the partial exchange may retroactively negate the partial exchange. If the partial exchange is retroactively negated, the partial withdrawal or surrender of the original contract will be treated as a withdrawal, taxable as ordinary income to the extent of gain in the original contract and, if the partial exchange occurred prior to you reaching age 59½, may be subject to an additional 10% tax penalty. We are not responsible for the manner in which any other insurance company, for tax reporting purposes, or the IRS, with respect to the ultimate tax treatment, recognizes or reports a partial exchange. We strongly advise you to discuss any proposed 1035 exchange or subsequent distribution within 180 days of a partial exchange with your tax advisor prior to proceeding with the transaction. Taxation of Annuity Payments. Although tax consequences may vary depending on the payment option elected under an annuity contract, a portion of each annuity payment is generally not taxed and the remainder is taxed as ordinary income. The non-taxable portion of an annuity payment is generally determined in a manner that is designed to allow you to recover your investment in the contract ratably on a tax-free basis over the expected stream of annuity payments, as determined when annuity payments start. Once your investment in the contract has been fully recovered, however, the full amount of each subsequent annuity payment is subject to tax as ordinary income. On September 27, 2010, President Obama signed into law the Small Business Jobs Act of 2010, which included language that permits the partial annuitization of non-qualified annuities, effective for amounts received in taxable years beginning after December 31, 2010. The provision applies an exclusion ratio to any amount received as an annuity under a portion of an annuity provided that the annuity payments are made for a period of 10 years or more or for life. Please consult your tax adviser before electing a partial annuitization. Death Benefits. Amounts may be distributed from a Contract because of your death or the death of the annuitant. Generally, such amounts are includible in the income of the recipient as follows: (i) if distributed in a lump sum, they are taxed in the same manner as a surrender of the Contract, or (ii) if distributed under a payment option, they are taxed in the same way as annuity payments. Special rules may apply to amounts distributed after a Beneficiary has elected to maintain Contract value and receive payments. Different distribution requirements apply if your death occurs: After you begin receiving annuity payments under the Contract; or Before you begin receiving such distributions. If your death occurs after you begin receiving annuity payments, distributions must be made at least as rapidly as under the method in effect at the time of your death. If your death occurs before you begin receiving annuity payments, your entire balance must be distributed within five years after the date of your death. For example, if you die on September 1, 2013, your entire balance must be distributed by August 31, 2018. However, if distributions begin within one year of your death, then payments may be made over one of the following timeframes: Over the life of the designated beneficiary; or Over a period not extending beyond the life expectancy of the designated beneficiary. If the designated beneficiary is your spouse, the contract may be continued with the surviving spouse as the new contract owner. If the contract owner is a non-natural person and the primary annuitant dies, the same rules apply on the death of the primary annuitant as outlined above for the death of a contract owner. SD Variable Annuity  57218 35 The Contract offers a death benefit that may exceed the greater of the premium payments and the contract value. Certain charges are imposed with respect to the death benefit. It is possible that these charges (or some portion thereof) could be treated for federal tax purposes as a distribution from the Contract. Assignments and Other Transfers. A transfer, pledge or assignment of ownership of a non-qualified contract, the selection of certain annuity dates, or the designation of an annuitant or payee other than an owner may result in certain tax consequences to you that are not discussed herein. The assignment, pledge or agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. Anyone contemplating any such transfer, pledge, assignment, or designation or exchange, should consult a tax adviser regarding the potential tax effects of such a transaction. Immediate Annuities. Under Section 72 of the Tax Code, an immediate annuity means an annuity (1) which is purchased with a single premium, (2) with annuity payments starting within one year from the date of purchase, and (3) which provides a series of substantially equal periodic payments made annually or more frequently. While this Contract is not designed as an immediate annuity, treatment as an immediate annuity would have significance with respect to exceptions from the 10% early withdrawal penalty, to contracts owned by non-natural persons, and for certain exchanges. Multiple Contracts. Tax laws require that all non-qualified deferred annuity contracts that are issued by a company or its affiliates to the same contract owner during any calendar year be treated as one annuity contract for purposes of determining the amount includible in gross income under Tax Code Section 72(e). In addition, the Treasury Department has specific authority to issue regulations that prevent the avoidance of Tax Code Section 72(e) through the serial purchase of annuity contracts or otherwise. Withholding. We will withhold and remit to the IRS a part of the taxable portion of each distribution made under a Contract unless the distributee notifies us at or before the time of the distribution that he or she elects not to have any amounts withheld. Withholding is mandatory, however, if the distributee fails to provide a valid taxpayer identification number or if we are notified by the IRS that the taxpayer identification number we have on file is incorrect. The withholding rates applicable to the taxable portion of periodic annuity payments are the same as the withholding rates generally applicable to payments of wages. In addition, a 10% withholding rate applies to the taxable portion of non-periodic payments. Regardless of whether you elect to have federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion of the payment. Certain states have indicated that state income tax withholding will also apply to payments from the contracts made to residents. Generally, an election out of federal withholding will also be considered an election out of state withholding. In some states, you may elect out of state withholding, even if federal withholding applies. If you need more information concerning a particular state or any required forms, please contact our Customer Service Center. If you or your designated beneficiary is a non-resident alien, then any withholding is governed by Tax Code Section 1441 based on the individuals citizenship, the country of domicile and treaty status, and we may require additional documentation prior to processing any requested transaction. Taxation of Qualified Contracts General The Contracts are primarily designed for use with IRAs under Tax Code Sections 401, 408 or 408A, and some provisions of 403 and 457 (We refer to all of these as qualified plans). The tax rules applicable to participants in these qualified plans vary according to the type of plan and the terms and conditions of the plan itself. The ultimate effect of federal income taxes on the amounts held under a Contract, or on annuity payments, depends on the type of retirement plan as well as your particular facts and circumstances. Special favorable tax treatment may be available for certain types of contributions and distributions. In addition, certain requirements must be satisfied in purchasing a qualified contract with proceeds from a tax-qualified plan in order to continue receiving favorable tax treatment. Adverse tax consequences may result from: contributions in excess of specified limits; distributions before age 59½ (subject to certain exceptions); distributions that do not conform to specified commencement and minimum distribution rules; and in other specified circumstances. Some qualified plans may be subject to additional distribution or other requirements that are not incorporated into the Contract. No attempt is made to provide more than general information about the use of the Contracts with qualified plans. Contract owners, annuitants, and beneficiaries are cautioned that the rights of any person to any benefits under these qualified plans may be subject to the terms and conditions of the plans themselves, regardless of the terms and conditions of the Contract. The Company is not bound by the terms and conditions of such plans to the extent such terms contradict the Contract, unless we consent. SD Variable Annuity  57218 36 Contract owners and beneficiaries generally are responsible for determining that contributions, distributions and other transactions with respect to the contract comply with applicable law. Therefore, you should seek competent legal and tax advice regarding the suitability of a contract for your particular situation. The following discussion assumes that qualified contracts are purchased with proceeds from and/or contributions under retirement plans or programs that qualify for the intended special federal tax treatment. Tax Deferral Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified plan (as defined in this prospectus), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the qualified plan itself. Annuities do provide other features and benefits (such as guaranteed living benefits and/or death benefits or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into account the additional fees and expenses you may incur in an annuity. Section 401(a), 401(k), Roth 401(k), and 403(a) Plans. Sections 401(a), 401(k), and 403(a) of the Tax Code permit certain employers to establish various types of retirement plans for employees, and permits self-employed individuals to establish these plans for themselves and their employees. These retirement plans may permit the purchase of Contracts to accumulate retirement savings under the plans. Employers intending to use the Contract with such plans should seek competent legal advice. The contracts may also be available as a Roth 401(k), as described in Tax Code Section 402A, and we may set up accounts for you under the Contract for Roth 401(k) contributions (Roth 401(k) accounts). Tax Code Section 402A allows employees of certain private employers to contribute after-tax salary contributions to a Roth 401(k), which provides for tax-free distributions, subject to certain restrictions. Individual Retirement Annuities. Section 408 of the Tax Code permits eligible individuals to contribute to an individual retirement program known as an Individual Retirement Annuity (IRA). IRAs are subject to limits on the amounts that can be contributed, the deductible amount of the contribution, the persons who may be eligible, and the time when distributions commence. Contributions to IRAs must be made in cash or as a rollover or a transfer from another eligible plan. Also, distributions from IRAs, individual retirement accounts, and other types of retirement plans may be rolled over on a tax-deferred basis into an IRA. If you make a tax-free rollover of a distribution from an IRA you may not make another tax- free rollover from the IRA within a 1-year period. Sales of the contract for use with IRAs may be subject to special requirements of the IRS. The IRS has not reviewed the contracts described in this prospectus for qualification as IRAs and has not addressed, in a ruling of general applicability, whether the contracts death benefit provisions comply with IRS qualification requirements. Roth IRAs. Section 408A of the Tax Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are subject to limits on the amount of contributions and the persons who may be eligible to contribute, are not deductible, and must be made in cash or as a rollover or transfer from another Roth IRA or other IRA. Certain qualifying individuals may convert an IRA, SEP, or a SIMPLE to a Roth IRA. Such rollovers and conversions are subject to tax, and other special rules may apply. If you make a tax-free rollover of a distribution from a Roth IRA to another Roth IRA, you may not make another tax-free rollover from the Roth IRA within a 1-year period. A 10% penalty may apply to amounts attributable to a conversion to a Roth IRA if the amounts are distributed during the five taxable years beginning with the year in which the conversion was made. Sales of a contract for use with a Roth IRA may be subject to special requirements of the IRS. The IRS has not reviewed the contracts described in this prospectus for qualification as IRAs and has not addressed, in a ruling of general applicability, whether the contracts death benefit provisions comply with IRS qualification requirements. Section 403(b) Tax-Sheltered Annuities. The contracts are no longer available for purchase as Tax Code section 403(b) tax-sheltered annuities. Existing contracts issued as Tax Code section 403(b) tax-sheltered annuities will continue to be maintained as such under the applicable rules and regulations. SD Variable Annuity  57218 37 The Treasury Department has issued regulations which generally take effect on January 1, 2009. Existing contracts will be modified as necessary to comply with these regulations where allowed, or where required by law in order to maintain their status as section 403(b) tax-sheltered annuities. The final regulations include: (a) the ability to terminate a 403(b) plan, which would entitle a participant to a distribution; (b) the revocation of IRS Revenue Ruling 90-24, and the resulting increase in restrictions on a participants right to transfer his or her 403(b) accounts; and (3) the imposition of withdrawal restrictions on non-salary reduction contribution amounts, as well as other changes. Contributions In order to be excludable from gross income for federal income tax purposes, total annual contributions to certain qualified plans are limited by the Tax Code. You should consult with your tax adviser in connection with contributions to a qualified contract. Distributions  General Certain tax rules apply to distributions from the Contract. A distribution is any amount taken from a Contract including withdrawals, annuity payments, rollovers, exchanges and death benefit proceeds. We report the taxable portion of all distributions to the IRS. Section 401(a), 401(k) and 403(a) Plans. Distributions from these plans are taxed as received unless one of the following is true: The distribution is an eligible rollover distribution and is directly transferred to another plan eligible to receive rollovers or to a traditional IRA in accordance with the Tax Code; You made after-tax contributions to the plan. In this case, depending upon the type of distribution, the amount will be taxed according to the rules detailed in the Tax Code; or The distribution is a qualified health insurance premium of a retired safety officer as defined in the Pension Protection Act of 2006. A payment is an eligible rollover distribution unless it is: part of a series of substantially equal periodic payments (at least one per year) made over the life expectancy of the participant or the joint life expectancy of the participant and his designated beneficiary or for a specified period of 10 years or more; a required minimum distribution under Tax Code Section 401(a)(9); a hardship withdrawal; otherwise excludable from income; or Not recognized under applicable regulations as eligible for rollover. The Tax Code imposes a 10% penalty tax on the taxable portion of any distribution from a Contract used with a 401(a), 401(k) or 403(a) plan unless certain exceptions, including one or more of the following, have occurred: You have attained age 59½; You have become disabled, as defined in the Tax Code; You have died and the distribution is to your beneficiary; You have separated from service with the sponsor at or after age 55; The distribution amount is directly transferred into another eligible retirement plan or to an IRA in accordance with the terms of the Tax Code; You have separated from service with the plan sponsor and the distribution amount is made in substantially equal periodic payments (at least annually) over your life or the life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; The distribution is made due to an IRS levy upon your plan; The withdrawal amount is paid to an alternate payee under a Qualified Domestic Relations Order (QDRO); or The distribution is a qualified reservist distribution as defined under the Pension Protection Act of 2006 (401(k) plans only). In addition, the 10% penalty tax does not apply to the amount of a distribution equal to unreimbursed medical expenses incurred by you during the taxable year that qualify for deduction as specified in the Tax Code. The Tax Code may provide other exceptions or impose other penalties in other circumstances. SD Variable Annuity  57218 38 Individual Retirement Annuities. All distributions from an IRA are taxed as received unless either one of the following is true: The distribution is directly transferred to another IRA or to a plan eligible to receive rollovers as permitted under the Tax Code; or You made after-tax contributions to the IRA. In this case, the distribution will be taxed according to rules detailed in the Tax Code. The Tax Code imposes a 10% penalty tax on the taxable portion of any distribution from an IRA unless certain exceptions, including one or more of the following, have occurred: You have attained age 59½; You have become disabled, as defined in the Tax Code; You have died and the distribution is to your beneficiary; The distribution amount is directly transferred into another eligible retirement plan or to an IRA in accordance with the terms of the Tax Code; The distribution is made due to an IRS levy upon your plan; or The distribution is a qualified reservist distribution as defined under the Pension Protection Act of 2006. In addition, the 10% penalty tax does not apply to a distribution made from an IRA to pay for health insurance premiums for certain unemployed individuals, a qualified first-time home purchase, or for higher education expenses. Roth IRAs. A qualified distribution from a Roth IRA is not taxed when it is received. A qualified distribution is a distribution: Made after the five-taxable year period beginning with the first taxable year for which a contribution was made to a Roth IRA of the owner; and Made after you attain age 59½, die, become disabled as defined in the Tax Code, or for a qualified first-time home purchase. If a distribution is not qualified, generally it will be taxable to the extent of the accumulated earnings. A partial distribution will first be treated as a return of contributions which is not taxable and then as taxable accumulated earnings. The Tax Code imposes a 10% penalty tax on the taxable portion of any distribution from a Roth IRA that is not a qualified distribution unless certain exceptions have occurred. In general, the exceptions for an IRA listed above also apply to a distribution from a Roth IRA that is not a qualified distribution or a rollover to a Roth IRA that is not a qualified rollover contribution. The 10% penalty tax is also waived on a distribution made from a Roth IRA to pay for health insurance premiums for certain unemployed individuals, used for a qualified first-time home purchase, or for higher education expenses. 403(b) Plans. Distributions from your contract are subject to the requirements of Code Section 403(b), the Treasury Regulations, and, if applicable, the Plan under which the assets in your contract are covered. In accordance with Code Section 403(b) and the Treasury Regulations, we have no responsibility or obligation to make any distribution (including distributions due to loans, annuity payouts, qualified domestic relations orders, hardship withdrawals and systematic distributions options) from your contract until we have received instructions or information from your Employer and/or its designee or, if permitted under Code Section 403(b) and the Treasury Regulations, you in a form acceptable to us and necessary for us to administer your contract in accordance with Code Section 403(b) the Treasury Regulations, and, if applicable, the Plan. All distributions from these plans are taxed as received unless one of the following is true: The distribution is an eligible rollover distribution and is directly transferred to another plan eligible to receive rollovers or to a traditional IRA in accordance with the Tax Code; You made after-tax contributions to the plan. In this case, depending upon the type of distribution, the amount will be taxed according to the rules detailed in the Tax Code; or The distribution is a qualified health insurance premium of a retired public safety officer as defined in the Pension Protection Act of 2006. SD Variable Annuity  57218 39 A payment is an eligible rollover distribution unless it is: Part of a series of substantially equal periodic payments (at least one per year) made over the life expectancy of the participant or the joint life expectancy of the participant and his designated beneficiary or for a specified period of 10 years or more; A required minimum distribution under Tax Code section 401(a)(9); A hardship withdrawal; Otherwise excludable from income; or Not recognized under applicable regulations as eligible for rollover. The Tax Code imposes a 10% penalty tax on the taxable portion of any distribution from a contract used with a 403(b) plan, unless certain exceptions have occurred. In general, the exceptions for an IRA listed above also apply to a distribution from a 403(b) plan, plus in the event you have separated from service with the sponsor at or after age 55, or you have separated from service with the plan sponsor and the distribution amount is made in substantially equal periodic payments (at least annually) over your life or the life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary. In addition, the 10% penalty tax does not apply to the amount of a distribution equal to unreimbursed medical expenses incurred by you during the taxable year that qualify for deduction as specified in the Tax Code. The Tax Code may provide other exceptions or impose other penalty taxes in other circumstances. Distribution of amounts restricted under Tax Code section 403(b)(11) may only occur upon your death, attainment of age 59½, severance from employment, disability or financial hardship. Such distributions remain subject to other applicable restrictions under the Tax Code and the regulations. Lifetime Required Minimum Distributions (Sections 401(a), 401(k), Roth 401(k), 403(a), 403(b) and IRAs only). To avoid certain tax penalties, you and any designated beneficiary must also meet the minimum distribution requirements imposed by the Tax Code. These rules may dictate the following: Start date for distributions; The time period in which all amounts in your account(s) must be distributed; and Distribution amounts. Start Date and Time Period. Generally, you must begin receiving distributions by April 1 of the calendar year following the calendar year in which you attain age 70½. We must pay out distributions from the contract over a period not extending beyond one of the following time periods: Over your life or the joint lives of you and your designated beneficiary; or Over a period not greater than your life expectancy or the joint life expectancies of you and your designated beneficiary. Distribution Amounts. The amount of each required distribution must be calculated in accordance with Tax Code Section 401(a)(9). The entire interest in the account includes the amount of any outstanding rollover, transfer, recharacterization, if applicable, and the actuarial present value of other benefits provided under the account, such as guaranteed death benefits. 50% Excise Tax. If you fail to receive the minimum required distribution for any tax year, a 50% excise tax may be imposed on the required amount that was not distributed. Lifetime Required Minimum Distributions are not applicable to Roth IRAs during your lifetime. Further information regarding required minimum distributions may be found in your contract. Required Distributions Upon Death (Sections 401(a), 401(k), Roth 401(k), 403(a), 403(b), IRAs and Roth IRAs Only). Different distribution requirements apply after your death, depending upon if you have been receiving required minimum distributions. Further information regarding required distributions upon death may be found in your contract. If your death occurs on or after you begin receiving minimum distributions under the contract, distributions generally must be made at least as rapidly as under the method in effect at the time of your death. Tax Code Section 401(a)(9) provides specific rules for calculating the required minimum distributions after your death. SD Variable Annuity – 57218 40 If your death occurs before you begin receiving minimum distributions under the contract, your entire balance must be distributed by December 31 of the calendar year containing the fifth anniversary of the date of your death. For example, if you die on September 1, 2013, your entire balance must be distributed to the designated beneficiary by December 31, 2018. However, if distributions begin by December 31 of the calendar year following the calendar year of your death, and you have named a designated beneficiary, then payments may be made over either of the following time frames: Over the life of the designated beneficiary; or Over a period not extending beyond the life expectancy of the designated beneficiary. Start Dates for Spousal Beneficiaries. If the designated beneficiary is your spouse, distributions must begin on or before the later of the following: December 31 of the calendar year following the calendar year of your death; or December 31 of the calendar year in which you would have attained age 70½. No designated beneficiary. If there is no designated beneficiary, the entire interest generally must be distributed by the end of the calendar containing the fifth anniversary of the contract owners death. Special Rule for IRA Spousal Beneficiaries (IRAs and Roth IRAs Only). In lieu of taking a distribution under these rules, if the sole designated beneficiary is the contract owners surviving spouse, the spousal beneficiary may elect to treat the contract as his or her own IRA and defer taking a distribution until his or her own start date. The surviving spouse is deemed to have made such an election if the surviving spouse makes a rollover to or from the contract or fails to take a distribution within the required time period. Withholding Any taxable distributions under the contract are generally subject to withholding. Federal income tax liability rates vary according to the type of distribution and the recipients tax status. 401(a), 401(k), Roth 401(k), 403(a) and 403(b). Generally, distributions from these plans are subject to mandatory 20% federal income tax withholding. However, mandatory withholding will not be required if you elect a direct rollover of the distributions to an eligible retirement plan or in the case of certain distributions described in the Tax Code. IRAs and Roth IRAs. Generally, you or, if applicable, a designated beneficiary may elect not to have tax withheld from distributions. Non-resident Aliens. If you or your designated beneficiary is a non-resident alien, then any withholding is governed by Tax Code section 1441 based on the individuals citizenship, the country of domicile and treaty status, and we may require additional documentation prior to processing any requested distribution. Assignment and Other Transfers IRAS and Roth IRAs. The Tax Code does not allow a transfer or assignment of your rights under these contracts except in limited circumstances. Adverse tax consequences may result if you assign or transfer your interest in the contract to persons other than your spouse incident to a divorce. Anyone contemplating such an assignment or transfer should contact a qualified tax adviser regarding the potential tax effects of such a transaction. Section 403(b) Plans. Adverse tax consequences to the plan and/or to you may result if your beneficial interest in the contract is assigned or transferred to persons other than: A plan participant as a means to provide benefit payments; An alternate payee under a qualified domestic relations order in accordance with Tax Code section 414(p); or The Company as collateral for a loan. Tax Consequences of Enhanced Death Benefit The Contract offers a death benefit that may exceed the greater of the premium payments and the contract value. It is possible that the IRS could characterize such a death benefit as other than an incidental death benefit. In addition, the provision of such benefits may result in currently taxable income, and the presence of the death benefit could affect the amount of required minimum distributions. Finally, certain charges are imposed with respect to some of the available death benefits. It is possible SD Variable Annuity  57218 41 those charges (or some portion thereof) could be treated for federal tax purposes as a distribution from the Contract. Please consult your tax advisor about the tax consequences of enhanced death benefits. Possible Changes in Taxation Although the likelihood of legislative change and tax reform is uncertain, there is always the possibility that the tax treatment of the Contracts could change by legislation or other means. It is also possible that any change could be retroactive (that is, effective before the date of the change). You should consult a tax adviser with respect to legislative developments and their effect on the Contract. Same-Sex Marriages Pursuant to Section 3 of the federal Defense of Marriage Act (DOMA), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Code sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a qualified tax adviser. In certain states, to the extent that an annuity contract or certificate offers to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any Contract Owners spouse. Taxation of Company We are taxed as a life insurance company under the Tax Code. The separate account is not a separate entity from us. Therefore, it is not taxed separately as a regulated investment company, but is taxed as part of the Company. We automatically apply investment income and capital gains attributable to the separate account to increase reserves under the contracts. Because of this, under existing federal tax law we believe that any such income and gains will not be taxed to the extent that such income and gains are applied to increase reserves under the contracts. In addition, any foreign tax credits attributable to the separate account will be first used to reduce any income taxes imposed on the separate account before being used by the Company. In summary, we do not expect that we will incur any federal income tax liability attributable to the separate account and we do not intend to make any provision for such taxes. However, changes in federal tax laws and/or their interpretation may result in our being taxed on income or gains attributable to the separate account. In this case, we may impose a charge against the separate account (with respect to some or all of the Contracts) to set aside provisions to pay such taxes. We may deduct this amount from the separate account, including from your account value invested in the subaccounts. OTHER TOPICS Separate Account B ING USA Separate Account B (Separate Account B) was established as a separate account of the Company on July 14, 1988. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940, as amended. The Separate Account B is a separate investment account used for our variable annuity contracts. We own all the assets in the Separate Account B but such assets are kept separate from our other accounts. Separate Account B is divided into subaccounts. The subaccounts invest directly in the shares of a pre-assigned underlying fund. Each underlying fund has its own distinct investment objectives and policies. Income, gains and losses, realized or unrealized, of an underlying fund are credited to or charged against the corresponding subaccount of Separate Account B without regard to any other income, gains or losses of the Company. Assets equal to the reserves and other contract liabilities with respect to each are not chargeable with liabilities arising out of any other business of the Company. They may, however, be subject to liabilities arising from subaccounts whose assets we attribute to other variable annuity contracts supported by Separate Account B. If the assets in Separate Account B exceed the required reserves and other liabilities, we may transfer the excess to our general account. We are obligated to pay all benefits and make all payments provided under the contract. Other variable annuity contracts invest in Separate Account B but are not discussed in this prospectus. Separate Account B may also invest in other investment portfolios which are not available under your contract. SD Variable Annuity  57218 42 The Company ING USA Annuity and Life Insurance Company (ING USA) is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. ING USA is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (Lion Connecticut), which in turn is a wholly owned subsidiary of ING Groep N.V. (ING), a global financial services holding company based in The Netherlands. ING USA is authorized to sell insurance and annuities in all states, except New York and the District of Columbia. Although we are a subsidiary of ING, ING is not responsible for the obligations under the Contract. The obligations under the Contract are solely the responsibility of ING USA. Directed Services LLC, the distributor of the Contracts and the investment manager of the ING Investors Trust, is also a wholly owned indirect subsidiary of ING. ING also indirectly owns ING Investments, LLC and ING Investment Management Co. LLC, portfolio managers of the ING Investors Trust and the investment managers of the ING Variable Insurance Trust, ING Variable Products Trust and ING Variable Product Portfolios, respectively. Pursuant to an agreement with the European Commission (EC), ING has announced its intention to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (ING U.S.), which constitutes INGs U.S.-based retirement, investment management and insurance operations. Under the agreement with the EC, ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. While all options for effecting the separation from ING remain open, ING has announced that the base case for this separation includes an initial public offering (IPO) of ING U.S., and in connection with the proposed IPO of its common stock ING U.S. filed a registration statement on Form S-1 with the SEC in November 2012, which was amended in January, March and April 2013. While the base case for the separation is an IPO, all options remain open and it is possible that INGs divestment of ING U.S. may take place by means of a sale to a single buyer or group of buyers. Our principal office is located at 1475 Dunwoody Drive, West Chester, Pennsylvania 19380. Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes requirements relating to nonqualified annuity product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. (See Federal Tax Considerations for further discussion of some of these requirements.) Failure to administer certain nonqualified contract features (for example, contractual annuity start dates in nonqualified annuities) could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties, unanticipated remediation, or other claims and costs. Selling the Contract Our affiliate, Directed Services LLC, 1475 Dunwoody Drive, West Chester, PA 19380 is the principal underwriter and distributor of the Contract as well as for other ING USA contracts. Directed Services LLC, a Delaware limited liability company, is registered with the SEC as a broker/dealer under the Securities Exchange Act of 1934, and is a member of the Financial Industry Regulatory Authority, Inc. (FINRA). Directed Services LLC does not retain any commissions or compensation paid to it by ING USA for Contract sales. Directed Services LLC enters into selling agreements with affiliated and unaffiliated broker/dealers to sell the Contracts through their registered representatives who are licensed to sell securities and variable insurance products (selling firms). Selling firms are also registered with the SEC and are FINRA member firms. ING Financial Partners, Inc. is affiliated with the Company and has entered into a selling agreement with Directed Services LLC for the sale of our variable annuity contracts. SD Variable Annuity  57218 43 Directed Services LLC pays selling firms compensation for the promotion and sale of the Contracts. Registered representatives of the selling firms who solicit sales of the Contracts typically receive a portion of the compensation paid by Directed Services LLC to the selling firm in the form of commissions or other compensation, depending on the agreement between the selling firm and the registered representative. This compensation, as well as other incentives or payments, is not paid directly by contract owners or the Separate Account. We intend to recoup this compensation and other sales expenses paid to selling firms through fees and charges imposed under the Contracts. Directed Services LLC pays selling firms for Contract sales according to one or more schedules. This compensation is generally based on a percentage of premium payments. Selling firms may receive commissions of up to 8.0% of premium payments. In addition, selling firms may receive ongoing annual compensation of up to .50% of all, or a portion, of values of Contracts sold through the firm. Individual representatives may receive all or a portion of compensation paid to their selling firm, depending on their firms practices. Commissions and annual compensation, when combined, could exceed 8.0% of total premium payments. Directed Services LLC has special compensation arrangements with certain selling firms based on those firms aggregate or anticipated sales of the Contracts or other criteria. These special compensation arrangements will not be offered to all selling firms, and the terms of such arrangements may differ among selling firms based on various factors. Any such compensation payable to a selling firm will not result in any additional direct charge to you by us. In addition to the direct cash compensation for sales of Contracts described above, Directed Services LLC may also pay selling firms additional compensation or reimbursement of expenses for their efforts in selling the Contracts to you and other customers. These amounts may include: · Marketing/distribution allowances which may be based on the percentages of premium received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the Company and/or its affiliates during the year; · Loans or advances of commissions in anticipation of future receipt of premiums (a form of lending to agents/registered representatives). These loans may have advantageous terms such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which terms may be conditioned on fixed insurance product sales; · Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our expense; · Sponsorship payments or reimbursements for broker/dealers to use in sales contests and/or meetings for their agents/registered representatives who sell our products. We do not hold contests based solely on the sales of this product; · Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, agent/representative recruiting or other activities that promote the sale of policies; and · Additional cash or noncash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre-approved training and education seminars, and payment for advertising and sales campaigns. We may pay commissions, dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the Contract. SD Variable Annuity  57218 44 The following is a list of the top 25 selling firms that, during 2012, received the most compensation, in the aggregate, from us in connection with the sale of registered annuity contracts issued by us, ranked by total dollars received: 1. Morgan Stanley Smith Barney LLC First Allied Securities Inc. 2. LPL Financial Corporation Woodbury Financial Services Inc. 3. Merrill Lynch, Pierce, Fenner & Smith, Incorporated Commonwealth Financial Network Inc. 4. ING Financial Partners Inc. SII Investments Inc. WI 5. Wells Fargo Advisors, LLC ING Financial Partners, Inc.-CAREER 6. Wells Fargo Advisors, LLC (Bank Channel) Wells Fargo Advisors Financial Network, LLC 7. UBS Financial Services Inc. Ameriprise Financial Services Inc. 8. Raymond James Financial Services Inc. Centaurus Financial Inc. 9. ING Financial Partners, Inc.-Retirement Channels Cetera Investment Services LLC National Planning Corporation Raymond James and Associates Inc. Cetera Advisors LLC Wells Fargo SEC, LLC Cetera Advisor Networks LLC Cambridge Investment Research Inc. Securities America Inc. Directed Services LLC may also compensate wholesalers/distributors, and their sales management personnel, for Contract sales within the wholesale/distribution channel. This compensation may be based on a percentage of premium payments and/or a percentage of Contract values. Directed Services LLC may, at its discretion, pay additional cash compensation to wholesalers/distributors for sales by certain broker-dealers or focus firms. We do not pay any additional compensation on the sale or exercise of any of the Contracts optional benefit riders offered in this prospectus. This is a general discussion of the types and levels of compensation paid by us for sale of our variable annuity contracts. It is important for you to know that the payment of volume- or sales-based compensation to a selling firm or registered representative may provide that registered representative a financial incentive to promote our contracts over those of another company, and may also provide a financial incentive to promote one of our contracts over another. Payment Delay or Suspension We reserve the right to suspend or postpone the date of any payment of benefits or values under any one of the following circumstances: · On any valuation date when the New York Stock Exchange is closed (except customary weekend and holiday closings) or when trading on the New York Stock Exchange is restricted; · When an emergency exists as determined by the SEC so that disposal of the securities held in the subaccounts is not reasonably practicable or it is not reasonably practicable to fairly determine the value of the subaccounts assets; or · During any other periods the SEC may by order permit for the protection of investors. The conditions under which restricted trading or an emergency exists shall be determined by the rules and regulations of the SEC. Voting Rights Each of the subaccounts holds shares in a fund and each is entitled to vote at regular and special meetings of that fund. Under our current view of applicable law, we will vote the shares for each subaccount as instructed by persons having a voting interest in the subaccount. If you are a contract holder under a group contract, you have a fully vested interest in the contract and may instruct the group contract holder how to direct the Company to cast a certain number of votes. We will vote shares for which instructions have not been received in the same proportion as those for which we received instructions, the effect of which could be that a small number of contract owners decide the outcome of a vote. Each person who has a voting interest in the separate account will receive periodic reports relating to the funds in which he or she has an interest, as well as any proxy materials and a form on which to give voting instructions. Voting instructions will be solicited by a written communication at least 14 days before the meeting. SD Variable Annuity  57218 45 The number of votes (including fractional votes) you are entitled to direct will be determined as of the record date set by any fund you invest in through the subaccounts. · During the accumulation phase the number of votes is equal to the portion of your account value invested in the fund, divided by the net asset value of one share of that fund. · During the income phase the number of votes is equal to the portion of reserves set aside for the contracts share of the fund, divided by the net asset value of one share of that fund. Contract Modifications We may change the contract as required by federal or state law or as otherwise permitted in the contract. In addition, we may, upon 30 days written notice to the group contract holder, make other changes to a group contract that would apply only to individuals who become participants under that contract after the effective date of such changes. If a group contract holder does not agree to a change, we reserve the right to refuse to establish new accounts under the contract. Certain changes will require the approval of appropriate state or federal regulatory authorities. Transfer of Ownership: Assignment We will accept assignments or transfers of ownership of a nonqualified contract or a qualified contract where such assignments or transfers are not prohibited, with proper notification. The date of any assignment or transfer of ownership will be the date we receive the notification at our Customer Service Center. An assignment or transfer of ownership may have tax consequences and you should consult with a tax adviser before assigning or transferring ownership of the contract. An assignment of a contract will only be binding on the Company if it is made in writing and sent to the Company at our Customer Service Center. We will use reasonable procedures to confirm that the assignment is authentic, including verification of signature. If we fail to follow our own procedures, we will be liable for any losses to you directly resulting from such failure. Otherwise, we are not responsible for the validity of any assignment. The rights of the contract holder and the interest of the annuitant and any beneficiary will be subject to the rights of any assignee we have on our records. Involuntary Terminations We reserve the right to terminate any account with a value of $2,500 or less immediately following a partial withdrawal. However, an IRA may only be closed out when payments to the contract have not been received for a 24-month period and the paid-up annuity benefit at maturity would be less than $20 per month. If such right is exercised, you will be given 90 days advance written notice. No early withdrawal charge will be deducted for involuntary terminations. We do not intend to exercise this right in cases where the account value is reduced to $2,500 or less solely due to investment performance. Legal Proceedings We are not aware of any pending legal proceedings that are likely to have a material adverse effect upon the Companys ability to meet its obligations under the contract, Directed Services LLC ability to distribute the contract or upon the separate account. Litigation. Notwithstanding the foregoing, the Company and/or Directed Services LLC, is a defendant in a number of litigation matters arising from the conduct of its business, both in the ordinary course and otherwise. In some of these matters, claimants seek to recover very large or indeterminate amounts, including compensatory, punitive, treble and exemplary damages. Certain claims are asserted as class actions. Modern pleading practice in the U.S. permits considerable variation in the assertion of monetary damages and other relief. The variability in pleading requirements and past experience demonstrates that the monetary and other relief that may be requested in a lawsuit or claim oftentimes bears little relevance to the merits or potential value of a claim. Due to the uncertainties of litigation, the outcome of a litigation matter and the amount or range of potential loss is difficult to forecast and a determination of potential losses requires significant management judgment. Regulatory Matters. As with other financial services companies, the Company and its affiliates, including Directed Services LLC, periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the Company or the financial services industry. It is the practice of the Company to cooperate fully in these matters. Regulatory investigations, exams, inquiries and audits could result in regulatory action against the Company or subject the Company to settlement payments, fines, penalties and other financial consequences, as well as changes to the Companys policies and procedures. SD Variable Annuity  57218 46 It is not possible to predict the ultimate outcome for all pending litigation and regulatory matters and given the large and indeterminate amounts sought and the inherent unpredictability of such matters, it is possible that an adverse outcome in certain litigation or regulatory matters could, from time to time, have a material adverse effect upon the Company's results of operations or cash flows in a particular quarterly or annual period. SD Variable Annuity  57218 47 STATEMENT OF ADDITIONAL INFORMATION Table of Contents Item Introduction Description of ING USA Annuity and Life Insurance Company Separate Account B of ING USA Annuity and Life Insurance Company Safekeeping of Assets Experts Distribution of Contracts Published Ratings Accumulation Unit Value Performance Information Other Information Financial Statements of ING USA Annuity and Life Insurance Company Financial Statements of Separate Account B of ING USA Annuity and Life Insurance Company Condensed Financial Information (Accumulation Unit Values) Please tear off, complete and return the form below to order a free Statement of Additional Information for the Contracts offered under the prospectus. Send the form to our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271. _ PLEASE SEND ME A FREE COPY OF THE STATEMENT OF ADDITIONAL INFORMATION FOR SEPARATE ACCOUNT B, ING SMARTDESIGN VARIABLE ANNUITY 333-57218. Please Print or Type: Name Street Address City, State, Zip 05/01/2013 SD Variable Annuity  57218 48 APPENDIX I ING USA Guaranteed Account The ING USA Guaranteed Account (the Guaranteed Account) is a fixed interest option available during the accumulation phase under the contract. This appendix is only a summary of certain facts about the Guaranteed Account. Please read the Guaranteed Account prospectus carefully before investing in this option. In General. Amounts invested in the Guaranteed Account earn specified interest rates if left in the Guaranteed Account for specified periods of time. If you withdraw or transfer those amounts before the specified periods elapse, we may apply a market value adjustment (described below), which may be positive or negative. When deciding to invest in the Guaranteed Account, contact your sales representative or our Customer Service Center to learn: · The interest rate(s) we will apply to amounts invested in the Guaranteed Account. We change the rate(s) periodically. Be certain you know the rate we guarantee on the day your account dollars are invested in the Guaranteed Account. Guaranteed interest rates will never be less than an annual effective rate of 3%. · The period of time your account dollars need to remain in the Guaranteed Account in order to earn the rate(s). You are required to leave your account dollars in the Guaranteed Account for a specified period of time in order to earn the guaranteed interest rate(s). Deposit Period. During a deposit period, we offer a specific interest rate for dollars invested for a certain guaranteed term. For a specific interest rate and guaranteed term to apply, account dollars must be invested in the Guaranteed Account during the deposit period for which that rate and term are offered. Interest Rates. We guarantee different interest rates, depending upon when account dollars are invested in the Guaranteed Account. For guaranteed terms one year or longer, we may apply more than one specified interest rate. The interest rate we guarantee is an annual effective yield. That means the rate reflects a full years interest. We credit interest daily at a rate that will provide the guaranteed annual effective yield over one year. Guaranteed interest rates will never be less than an annual effective rate of 3%. Among other factors, the safety of the interest rate guarantees depends upon the Companys claims- paying ability. Guaranteed Terms. The guaranteed term is the period of time account dollars must be left in the Guaranteed Account in order to earn the guaranteed interest rate. For guaranteed terms one year or longer, we may offer different rates for specified time periods within a guaranteed term. We offer different guaranteed terms at different times. We also may offer more than one guaranteed term of the same duration with different interest rates. Check with your sales representative or our Customer Service Center to learn what terms are being offered. The Company also reserves the right to limit the number of guaranteed terms or the availability of certain guaranteed terms. Fees and Other Deductions. If all or a portion of your account value in the Guaranteed Account is withdrawn or transferred, you may incur one or more of the following: Market Value Adjustment (MVA)as described in this appendix and in the Guaranteed Account prospectus; Tax penalties and/or tax withholdingsee Federal Tax Considerations; Early withdrawal chargesee Fees; or Maintenance feesee Fees. We do not make deductions from amounts in the Guaranteed Account to cover mortality and expense risks. Rather, we consider these risks when determining the interest rate to be credited. Also, if you elected the premium bonus option, a charge will be deducted from amounts allocated to the Guaranteed Account, resulting in a 0.50% reduction in the interest which would have been credited to your account during the first seven account years if you had not elected the premium bonus option. See the Premium Bonus Option  Forfeiture and Withdrawals sections of the contract prospectus. SD Variable Annuity - 57218 I-1 Market Value Adjustment (MVA). If your account value is withdrawn or transferred from the Guaranteed Account before the guaranteed term is completed, an MVA may apply. The MVA reflects investment value changes caused by changes in interest rates occurring since the date of deposit. The MVA may be positive or negative. If interest rates at the time of withdrawal or transfer have increased since the date of deposit, the value of the investment decreases and the MVA will be negative. This could result in your receiving less than the amount you paid into the Guaranteed Account. If interest rates at the time of withdrawal or transfer have decreased since the date of deposit, the value of the investment increases and the MVA will be positive. MVA Waiver. For withdrawals or transfers from a guaranteed term before the guaranteed term matures, the MVA may be waived for: Transfers due to participation in the dollar cost averaging program; Withdrawals taken due to your election of SWO or ECO (described in Systematic Distribution Options), if available; Withdrawals for minimum distributions required by the Tax Code and for which the early withdrawal charge is waived; and Withdrawals due to your exercise of the right to cancel your contract (described in Right to Cancel). Death Benefit. When a death benefit is paid under the contract within six months of the date of death, only a positive aggregate MVA amount, if any, is applied to the account value attributable to amounts withdrawn from the Guaranteed Account. This provision does not apply upon the death of a spousal beneficiary or joint contract holder who continued the account after the first death. If a death benefit is paid more than six months from the date of death, a positive or negative aggregate MVA amount, as applicable, will be applied. Partial Withdrawals. For partial withdrawals during the accumulation phase, amounts to be withdrawn from the Guaranteed Account will be withdrawn pro rata from each group of deposits having the same length of time until the maturity date (Guaranteed Term Group). Within each Guaranteed Term Group, the amount will be withdrawn first from the oldest deposit period until depleted, then from the next oldest and so on until the amount requested is satisfied. Guaranteed Terms Maturity. As a guaranteed term matures, assets accumulating under the Guaranteed Account may be (a) transferred to a new guaranteed term; (b) transferred to other available investment options; or (c) withdrawn. Amounts withdrawn may be subject to an early withdrawal charge, taxation and, if you are under age 59½, tax penalties may apply. If no direction is received from you at our Customer Service Center by the maturity date of a guaranteed term, the amount from the maturing guaranteed term will be transferred to a new guaranteed term of a similar length. If the same guaranteed term is no longer available, the next shortest guaranteed term available in the current deposit period will be used. If no shorter guaranteed term is available, the next longer guaranteed term will be used. If you do not provide instructions concerning the maturity value of a maturing guaranteed term, the maturity value transfer provision applies. This provision allows transfers or withdrawals without an MVA if the transfer or withdrawal occurs during the calendar month immediately following a guaranteed term maturity date. This waiver of the MVA only applies to the first transaction regardless of the amount involved in the transaction. Under the Guaranteed Account each guaranteed term is counted as one funding option. If a guaranteed term matures and is renewed for the same term, it will not count as an additional investment option for purposes of any limitation on the number of investment options. Subsequent Purchase Payments. Purchase payments received after your initial purchase payment to the Guaranteed Account will be allocated in the same proportions as the last allocation, unless you properly instruct us to do otherwise. If the same guaranteed term(s) is not available, the next shortest term will be used. If no shorter guaranteed term is available, the next longer guaranteed term will be used. Dollar Cost Averaging. The Company may offer more than one guaranteed term of the same duration and credit one with a higher rate contingent upon use only with the dollar cost averaging program. If amounts are applied to a guaranteed term which is credited with a higher rate using dollar cost averaging and the dollar cost averaging is discontinued, the amounts will be transferred to another guaranteed term of the same duration and an MVA will apply. SD Variable Annuity - 57218 I-2 Transfer of Account Dollars. Generally, account dollars invested in the Guaranteed Account may be transferred among guaranteed terms offered through the Guaranteed Account and/or to other investment options offered through the contract. However, transfers may not be made during the deposit period in which your account dollars are invested in the Guaranteed Account or for 90 days after the close of that deposit period. We will apply an MVA to transfers made before the end of a guaranteed term. The 90-day wait does not apply to (1) amounts transferred on the maturity date or under the maturity value transfer provision; (2) amounts transferred from the Guaranteed Account before the maturity date due to the election of an income phase payment option; (3) amounts distributed under the ECO or SWO (see Systematic Distribution Options); and (4) amounts transferred from an available guaranteed term in connection with the dollar cost averaging program. Transfers after the 90-day period are permitted from guaranteed term(s) to other guaranteed term(s) available during a deposit period or to other available investment options. Transfers of the Guaranteed Account values on or within one calendar month of a terms maturity date are not counted as one of the 12 free transfers of accumulated values in the account. Reinstating Amounts Withdrawn from the Guaranteed Account. If amounts are withdrawn and then reinstated in the Guaranteed Account, we apply the reinstated amount to the current deposit period. This means the guaranteed annual interest rate and guaranteed terms available on the date of reinstatement will apply. We reinstate amounts proportionately in the same way as they were allocated before withdrawal. We will not credit your account for market value adjustments that we deducted, any premium bonus forfeited or any taxes that were withheld at the time of withdrawal. The Income Phase. The Guaranteed Account cannot be used as an investment option during the income phase. However, you may notify us at least 30 days in advance to elect a fixed or variable payment option and to transfer your Guaranteed Account dollars to the general account or any of the subaccounts available during the income phase. Transfers made due to the election of a lifetime income phase payment option will be subject to only a positive aggregate MVA. Distribution. Directed Services LLC is principal underwriter and distributor of the contract. Directed Services LLC enters into sales agreements with broker-dealers to sell the contract through registered representatives who are licensed to sell securities and variable insurance products. These broker-dealers are registered with the SEC and are members of the Financial Industry Regulatory Authority (FINRA). From time to time the Company may offer customers of certain broker-dealers special guaranteed rates in connection with the Guaranteed Account offered through the contract and may negotiate different commissions for these broker-dealers. SD Variable Annuity - 57218 I-3 APPENDIX II Fixed Interest Division A Fixed Interest Division option is available through the group and individual deferred variable annuity contracts offered by ING USA Annuity and Life Insurance Company. The Fixed Interest Division is part of the ING USA General Account. Interests in the Fixed Interest Division have not been registered under the Securities Act of 1933, and neither the Fixed Interest Division nor the General Account are registered under the Investment Company Act of 1940. Interests in the Fixed Interest Division are offered in certain states through an Offering Brochure, dated May 1, 2013. The Fixed Interest Division is different from the Fixed Account which is described in the prospectus but which is not available in your state. If you are unsure whether the Fixed Account is available in your state, please contact our Customer Service Center at (800) 366-0066. When reading through the Prospectus, the Fixed Interest Division should be counted among the various investment options available for the allocation of your premiums, in lieu of the Fixed Account. The Fixed Interest Division may not be available in some states. Some restrictions may apply. You will find more complete information relating to the Fixed Interest Division in the Offering Brochure. Please read the Offering Brochure carefully before you invest in the Fixed Interest Division. SD Variable Annuity - 57218 II-1 APPENDIX III Description of Underlying Funds The following table reflects investment portfolio name changes. Fund Name Changes Former Fund Name New Fund Name ING Invesco Van Kampen Comstock Portfolio ING Invesco Comstock Portfolio ING Invesco Van Kampen Equity and Income Portfolio ING Invesco Equity and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio ING Invesco Growth and Income Portfolio ING Pioneer Fund Portfolio ING Multi-Manager Large Cap Core Portfolio Invesco Van Kampen V.I. American Franchise Fund Invesco V.I. American Franchise Fund The following investment portfolios are closed to new premiums and transfers. Contract owners who have value in any of the closed investment portfolios may leave their contract value in these investments. Closed Investment Portfolios Columbia Small Cap Value Fund (Class B) ING Index Plus LargeCap Portfolio (Class S) Fidelity ® VIP Contrafund ® Portfolio (Service Class 2) ING Index Plus MidCap Portfolio (Class S) Fidelity ® VIP Equity-Income Portfolio (Service Class 2) ING Index Plus SmallCap Portfolio (Class S) ING Balanced Portfolio (Class S) ING Large Cap Growth Portfolio (Class S) ING Clarion Global Real Estate Portfolio (Class S) ING Oppenheimer Global Portfolio (Class I) ING Clarion Real Estate Portfolio (Class S) ING SmallCap Opportunities Portfolio (Class S) ING Columbia Small Cap Value II Portfolio (Class S) Invesco V.I. American Franchise Fund (Class I) ING GET Fund ProFund VP Bull ING Global Resources Portfolio (Class S) ProFund VP Europe 30 ING Growth and Income Portfolio (Class S) and (Class I) ProFund VP Rising Rates Opportunity Open Investment Portfolios During the accumulation phase, you may allocate your premium payments and contract value to any of the investment portfolios available under this Contract, plus any Fixed Interest Allocation that is available. The investment portfolios that are currently available for allocation are listed in this appendix. You bear the entire investment risk for amounts you allocate to any investment portfolio, and you may lose your principal. The investment results of the mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges and expenses of the funds carefully before investing. Please refer to the fund prospectuses for this and additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of charge, from our Customer Service Center at the address and telephone number listed in the prospectus, by accessing the SECs web site or by contacting the SEC Public Reference Room. If you received a summary prospectus for any of the funds available through your contract, you may also obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the fund's summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the funds investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. SD Variable Annuity - 57218 III-1 Certain funds are designated as Master-Feeder or fund of funds. Funds offered in a Master-Feeder structure (such as the American Funds) or fund of funds structure (such as the Retirement Funds) may have higher fees and expenses than a fund that invests directly in debt and equity securities. Consult with your investment professional to determine if the portfolios may be suited to your financial needs, investment time horizon and risk tolerance. You should periodically review these factors to determine if you need to change your investment strategy. SD Variable Annuity - 57218 III-2 Fund Name and Investment Adviser/Subadviser Investment Objective BlackRock Global Allocation V.I. Fund Seeks to provide high total return through a fully managed investment policy utilizing U.S. and foreign equity, debt and money market Investment Adviser: BlackRock Advisors, LLC instruments, the combination of which will be varied from time to time Investment Subadviser: BlackRock Investment both with respect to types of securities and markets in response to Management, LLC; BlackRock International Limited changing market and economic trends. ING American Funds Asset Allocation Portfolio Seeks high total return (including income and capital gains) consistent with preservation of capital over the long term. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds Global Growth and Income Seeks to provide you with long-term growth of capital while providing Portfolio current income. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds International Growth and Income Seeks to provide you with long-term growth of capital while providing Portfolio current income. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds International Portfolio Seeks to provide you with long-term growth of capital. Investment Adviser: ING Investments, LLC Investment Adviser to Master Funds: Capital Research and Management Company SM ING American Funds World Allocation Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Asset Allocation Committee ING Baron Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: BAMCO, Inc. ING BlackRock Health Sciences Opportunities Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Advisors, LLC ING BlackRock Inflation Protected Bond Portfolio A non-diversified Portfolio that seeks to maximize real return, consistent with preservation of real capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Financial Management Inc. SD Variable Annuity - 57218 III-3 Fund Name and Investment Adviser/Subadviser Investment Objective ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: BlackRock Investment Management, LLC ING Bond Portfolio Seeks to provide maximum total return through income and capital appreciation. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Columbia Contrarian Core Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Columbia Management Investment Advisors, LLC ING DFA World Equity Portfolio Seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Dimensional Fund Advisors LP ING EURO STOXX 50 ® Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Investment Adviser: ING Investments, LLC EURO STOXX 50 ® Index. Investment Subadviser: ING Investment Management Co. LLC ING FMR SM Diversified Mid Cap Portfolio* Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: Fidelity Management & Research Company * FMR SM is a service mark of Fidelity Management & Research Company ING Franklin Income Portfolio Seeks to maximize income while maintaining prospects for capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Franklin Advisers, Inc. ING Franklin Mutual Shares Portfolio Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC Investment Subadviser: Franklin Mutual Advisers, LLC ING Franklin Templeton Founding Strategy Portfolio Seeks capital appreciation and secondarily, income. Investment Adviser: Directed Services LLC SD Variable Annuity - 57218 III-4 Fund Name and Investment Adviser/Subadviser Investment Objective ING FTSE 100 Index ® Portfolio A non-diversified Portfolio that seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: ING Investments, LLC appreciation and income) of the FTSE 100 Index ® . Investment Subadviser: ING Investment Management Co. LLC ING Global Perspectives Portfolio Seeks total return. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Global Resources Portfolio A non-diversified Portfolio that s eeks long-term capital appreciation. Investment Adviser: Directed Services, LLC Investment Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities convertible into common Investment Adviser: ING Investments, LLC stocks. It is anticipated that capital appreciation and investment income Investment Subadviser: ING Investment Management will both be major factors in achieving total return. Co. LLC ING Hang Seng Index Portfolio A non-diversified Portfolio that seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: ING Investments, LLC appreciation and income) of the Hang Seng Index. Investment Subadviser: ING Investment Management Co. LLC ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments in a diversified Investment Adviser: ING Investments, LLC portfolio consisting primarily of debt securities. It is anticipated that Investment Subadviser: ING Investment Management capital appreciation and investment income will both be major factors in Co. LLC achieving total return. ING International Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of a Investment Adviser: ING Investments, LLC widely accepted International Index. Investment Subadviser: ING Investment Management Co. LLC ING Invesco Comstock Portfolio Seeks capital growth and income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Invesco Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. ING Invesco Growth and Income Portfolio Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Investment Subadviser: Invesco Advisers, Inc. SD Variable Annuity - 57218 III-5 Fund Name and Investment Adviser/Subadviser Investment Objective ING Japan TOPIX Index ® Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Investment Adviser: ING Investments, LLC Tokyo Stock Price Index ® . Investment Subadviser: ING Investment Management Co. LLC ING JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Mid Cap Value Portfolio Seeks growth from capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. Investment Adviser: Directed Services LLC Investment Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Large Cap Value Portfolio Seeks growth of capital and current income. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Liquid Assets Portfolio Seeks a high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Investment Subadviser: ING Investment Management Co. LLC ING Marsico Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Marsico Capital Management, LLC ING MFS Total Return Portfolio Seeks above-average income (compared to a portfolio entirely invested in equity securities) consistent with the prudent employment of capital Investment Adviser: Directed Services LLC and secondarily, seeks reasonable opportunity for growth of capital and Investment Subadviser: Massachusetts Financial income. Services Company SD Variable Annuity - 57218 III-6 Fund Name and Investment Adviser/Subadviser Investment Objective ING MFS Utilities Portfolio Seeks total return. Investment Adviser: Directed Services LLC Investment Subadviser: Massachusetts Financial Services Company ING MidCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC ING Morgan Stanley Global Franchise Portfolio A non-diversified Portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Morgan Stanley Investment Management Inc. ING Multi-Manager Large Cap Core Portfolio Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company ING Oppenheimer Global Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: OppenheimerFunds, Inc. ING PIMCO High Yield Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: Pacific Investment Management Company LLC ING PIMCO Total Return Bond Portfolio Seeks maximum total return, consistent with preservation of capital and prudent investment management. Investment Adviser: Directed Services LLC Investment Subadviser: Pacific Investment Management Company LLC ING Pioneer Mid Cap Value Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Investment Subadviser: Pioneer Investment Management, Inc. ING Retirement Conservative Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a conservative level of risk relative to the other Investment Adviser: Directed Services LLC ING Retirement Portfolios. Asset Allocation Committee SD Variable Annuity - 57218 III-7 Fund Name and Investment Adviser/Subadviser Investment Objective ING Retirement Growth Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can be expected to be greater Investment Adviser: Directed Services LLC than that of ING Retirement Moderate Growth Portfolio. Asset Allocation Committee ING Retirement Moderate Growth Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can be expected to be greater Investment Adviser: Directed Services LLC than that of ING Retirement Moderate Portfolio but less than that of ING Asset Allocation Committee Retirement Growth Portfolio. ING Retirement Moderate Portfolio Seeks a high level of total return (consisting of capital appreciation and income) consistent with a level of risk that can be expected to be greater Investment Adviser: Directed Services LLC than that of ING Retirement Conservative Portfolio but less than that of Asset Allocation Committee ING Retirement Moderate Growth Portfolio. ING Russell Large Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Investment Adviser: ING Investments, LLC Russell Top 200 ® Growth Index. Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Large Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Investment Adviser: ING Investments, LLC Russell Top 200 ® Index. Investment Subadviser: ING Investment Management Co. LLC ING Russell Large Cap Value Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Investment Adviser: ING Investments, LLC Russell Top 200 ® Value Index. Investment Subadviser: ING Investment Management Co. LLC ING Russell Mid Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Investment Adviser: ING Investments, LLC Russell Midcap ® Growth Index. Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Mid Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Investment Adviser: ING Investments, LLC Russell Midcap ® Index. Investment Subadviser: ING Investment Management Co. LLC ING Russell TM Small Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Investment Adviser: ING Investments, LLC Russell 2000 ® Index. Investment Subadviser: ING Investment Management Co. LLC ING Small Company Portfolio Seeks growth of capital primarily through investment in a diversified portfolio of common stocks of companies with smaller market Investment Adviser: ING Investments, LLC capitalizations. Investment Subadviser: ING Investment Management Co. LLC SD Variable Annuity - 57218 III-8 Fund Name and Investment Adviser/Subadviser Investment Objective ING Templeton Foreign Equity Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Investment Counsel, LLC ING Templeton Global Growth Portfolio Seeks capital appreciation. Current income is only an incidental consideration. Investment Adviser: Directed Services LLC Investment Subadviser: Templeton Global Advisors Limited ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment return, consistent with the preservation of capital and with prudent investment risk. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Equity Income Portfolio Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Investment Subadviser: T. Rowe Price Associates, Inc. ING U.S. Bond Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Investment Adviser: ING Investments, LLC Barclays Capital U.S. Aggregate Bond Index. Investment Subadviser: ING Investment Management Co. LLC ING WisdomTree SM Global High-Yielding Equity Index Seeks investment returns that closely correspond to the price and yield Portfolio * performance, (before fees and expenses) of the WisdomTree SM Global High-Yielding Equity Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. LLC * WisdomTree SM is a servicemark of WisdomTree Investments Effective July 12, 2013, this fund will change its name to ING Global Value Advantage Portfolio, and at that time will change its investment objective to: Seeks long-term growth of capital and current income. Standard & Poors ® , S&P ® , S&P 500 ® , Standard & Poors 500, and 500 are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use by ING USA Annuity and Life Insurance Company. The product is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. SD Variable Annuity - 57218 III-9 The Hang Seng Index (the Index) is published and compiled by Hang Seng Indexes Company Limited pursuant to a license from Hang Seng Data Services Limited. The mark and name of the Hang Seng Index are proprietary to Hang Seng Data Services Limited. Hang Seng Indexes Company Limited and Hang Seng Data Services Limited have agreed to the use of, and reference to, the Index by ING Investments, LLC and ING Investment Management Co. LLC in connection with ING Hang Seng Index Portfolio (the Product), BUT NEITHER HANG SENG INDEXES COMPANY LIMITED NOR HANG SENG DATA SERVICES LIMITED WARRANTS OR REPRESENTS OR GUARANTEES TO ANY BROKER OR HOLDER OF THE PRODUCT OR ANY OTHER PERSON: (i) THE ACCURACY OR COMPLETENESS OF ANY OF THE INDEX AND ITS COMPUTATION OR ANY INFORMATION RELATED THERETO; OR (ii) THE FITNESS OR SUITABILITY FOR ANY PURPOSE OF ANY OF THE INDEX OR ANY COMPONENT OR DATA COMPRISED IN IT; OR (iii) THE RESULTS WHICH MAY BE OBTAINED BY ANY PERSON FROM THE USE OF ANY OF THE INDEX OR ANY COMPONENT OR DATA COMPRISED IN IT FOR ANY PURPOSE, AND NO WARRANTY OR REPRESENTATION OR GUARANTEE OF ANY KIND WHATSOEVER RELATING TO THE INDEX IS GIVEN OR MAY BE IMPLIED. TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO RESPONSIBILITY OR LIABILITY IS ACCEPTED BY HANG SENG INDEXES COMPANY LIMITED OR HANG SENG DATA SERVICES LIMITED: (i) IN RESPECT OF THE USE OF AND/OR REFERENCE TO THE INDEX BY ING INVESTMENTS, LLC AND ING INVESTMENT MANAGEMENT CO. LLC IN CONNECTION WITH THE PRODUCT; OR (ii) FOR ANY INACCURACIES, OMISSIONS, MISTAKES OR ERRORS OF HANG SENG INDEXES COMPANY LIMITED IN THE COMPUTATION OF THE INDEX; OR (iii) FOR ANY INACCURACIES, OMISSIONS, MISTAKES, ERRORS OR INCOMPLETENESS OF ANY INFORMATION USED IN CONNECTION WITH THE COMPUTATION OF THE INDEX WHICH IS SUPPLIED BY ANY OTHER PERSON; OR (iv) FOR ANY ECONOMIC OR OTHER LOSS WHICH MAY BE DIRECTLY OR INDIRECTLY SUSTAINED BY ANY BROKER OR HOLDER OF THE PRODUCT OR ANY OTHER PERSON DEALINGWITH THE PRODUCT AS A RESULT OF ANY OF THE AFORESAID, AND NO CLAIMS, ACTIONS OR LEGAL PROCEEDINGS MAY BE BROUGHT AGAINST HANG SENG INDEXES COMPANY LIMITED AND/OR HANG SENG DATA SERVICES LIMITED in connection with the Product in any manner whatsoever by any broker, holder or other person dealing with the Product. Any broker, holder or other person dealing with the Product does so therefore in full knowledge of this disclaimer and can place no reliance whatsoever on Hang Seng Indexes Company Limited and Hang Seng Data Services Limited. For the avoidance of doubt, this disclaimer does not create any contractual or quasi-contractual relationship between any broker, holder or other person and Hang Seng Indexes Company Limited and/or Hang Seng Data Services Limited and must not be construed to have created such relationship. SD Variable Annuity - 57218 III-10 APPENDIX IV The following tables show the Condensed Financial Information (accumulation unit values for the periods indicated and number of units outstanding) by subaccount for a Contract with the lowest and highest combination of asset-based charges. This information is current through December 31, 2012 including portfolio names, and derives from the financial statements of the Separate Account, which together constitute the Separate Account’s Condensed Financial Information. Portfolio name changes after December 31, 2012 are not reflected in the following information. Complete information is available in the SAI. Contact our Customer Service Center to obtain your copy free of charge. Please ask us about where you can find more timely information. CONDENSED FINANCIAL INFORMATION Except for subaccounts which did not commence operations as of December 31, 2012, the following tables give (1) the accumulation unit value ("AUV") at the beginning of the period, (2) the AUV at the end of the period and (3) the total number of accumulation units outstanding at the end of the period for each subaccount of ING USA Separate Account B available under the Contract for the indicated periods. This information is current through December 31, 2012, including portfolio names. Portfolio name changes after December 31, 2012 are not reflected in the following information. Separate Account Annual Charges of 0.95% BLACKROCK GLOBAL ALLOCATION V.I. FUND (Funds were first received in this option during May 2008) Value at beginning of period $9.97 $10.44 $9.61 $8.02 $10.31 Value at end of period $10.86 $9.97 $10.44 $9.61 $8.02 Number of accumulation units outstanding at end of period 214,688 280,582 281,015 289,884 157,683 COLUMBIA SMALL CAP VALUE FUND VS (Fund first available during May 2005) Value at beginning of period $13.34 $14.35 $11.46 $9.25 $13.00 $13.48 $11.40 $10.15 Value at end of period $14.70 $13.34 $14.35 $11.46 $9.25 $13.00 $13.48 $11.40 Number of accumulation units outstanding at end of period 13,146 19,244 28,803 29,230 27,505 29,920 34,140 47,910 FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $15.88 $16.49 $14.23 $10.61 $18.69 $16.09 $14.57 $12.61 $11.06 $8.71 Value at end of period $18.26 $15.88 $16.49 $14.23 $10.61 $18.69 $16.09 $14.57 $12.61 $11.06 Number of accumulation units outstanding at end of period 491,792 619,146 741,477 825,559 867,530 908,267 905,470 713,743 551,666 327,190 FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $11.53 $11.57 $10.16 $7.90 $13.94 $13.90 $11.70 $11.19 $10.16 $7.89 Value at end of period $13.37 $11.53 $11.57 $10.16 $7.90 $13.94 $13.90 $11.70 $11.19 $10.16 Number of accumulation units outstanding at end of period 224,392 285,227 293,761 347,831 401,729 429,511 420,104 514,374 519,515 308,618 ING AMERICAN FUNDS ASSET ALLOCATION PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $9.76 $9.77 $8.81 $7.21 $10.16 Value at end of period $11.18 $9.76 $9.77 $8.81 $7.21 Number of accumulation units outstanding at end of period 46,682 48,126 31,953 44,294 6,595 ING AMERICAN FUNDS GLOBAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during May 2011) Value at beginning of period $9.36 $10.28 Value at end of period $10.83 $9.36 Number of accumulation units outstanding at end of period 59,368 32,538 SDVA IV 1 Condensed Financial Information (continued) ING AMERICAN FUNDS INTERNATIONAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during February 2011) Value at beginning of period $8.85 $10.09 Value at end of period $10.14 $8.85 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS INTERNATIONAL PORTFOLIO (Fund first available during September 2003) Value at beginning of period $16.35 $19.28 $18.25 $12.94 $22.71 $19.20 $16.38 $13.67 $11.64 $10.00 Value at end of period $18.99 $16.35 $19.28 $18.25 $12.94 $22.71 $19.20 $16.38 $13.67 $11.64 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS WORLD ALLOCATION PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $13.67 $14.66 $13.13 $10.69 Value at end of period $15.30 $13.67 $14.66 $13.13 Number of accumulation units outstanding at end of period ING BALANCED PORTFOLIO (Funds were first received in this option during April 2006) Value at beginning of period $10.08 $10.34 $9.18 $7.79 $10.97 $10.51 $10.01 Value at end of period $11.33 $10.08 $10.34 $9.18 $7.79 $10.97 $10.51 Number of accumulation units outstanding at end of period ING BARON GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.09 $12.93 $10.32 $7.71 $13.24 $12.60 $11.04 $10.00 Value at end of period $15.52 $13.09 $12.93 $10.32 $7.71 $13.24 $12.60 $11.04 Number of accumulation units outstanding at end of period ING BLACKROCK HEALTH SCIENCES OPPORTUNITIES PORTFOLIO (Fund first available during May 2004) Value at beginning of period $12.18 $11.74 $11.07 $9.31 $13.18 $12.26 $10.87 $9.94 $9.72 Value at end of period $14.32 $12.18 $11.74 $11.07 $9.31 $13.18 $12.26 $10.87 $9.94 Number of accumulation units outstanding at end of period ING BLACKROCK INFLATION PROTECTED BOND PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $12.31 $11.10 $10.62 $9.94 Value at end of period $12.97 $12.31 $11.10 $10.62 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.16 $11.45 $10.19 $7.90 $13.09 $12.38 $11.67 $10.62 Value at end of period $12.65 $11.16 $11.45 $10.19 $7.90 $13.09 $12.38 $11.67 Number of accumulation units outstanding at end of period ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.22 $11.54 $9.86 $6.52 $9.99 Value at end of period $10.89 $10.22 $11.54 $9.86 $6.52 Number of accumulation units outstanding at end of period ING BOND PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.04 $10.55 $10.04 $9.04 $10.14 Value at end of period $11.65 $11.04 $10.55 $10.04 $9.04 Number of accumulation units outstanding at end of period SDVA IV 2 Condensed Financial Information (continued) ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Fund first available during June 2006) Value at beginning of period $10.40 $11.08 $9.65 $7.30 $12.55 $13.67 $10.87 Value at end of period $12.94 $10.40 $11.08 $9.65 $7.30 $12.55 $13.67 Number of accumulation units outstanding at end of period ING CLARION REAL ESTATE PORTFOLIO (Fund first available during May 2004) Value at beginning of period $20.20 $18.62 $14.69 $10.91 $17.92 $22.00 $16.13 $13.95 $10.87 Value at end of period $23.11 $20.20 $18.62 $14.69 $10.91 $17.92 $22.00 $16.13 $13.95 Number of accumulation units outstanding at end of period ING COLUMBIA SMALL CAP VALUE II PORTFOLIO (Fund first available during May 2006) Value at beginning of period $9.92 $10.29 $8.30 $6.72 $10.29 $10.08 $10.05 Value at end of period $11.22 $9.92 $10.29 $8.30 $6.72 $10.29 $10.08 Number of accumulation units outstanding at end of period ING DAVIS NEW YORK VENTURE PORTFOLIO (Fund first available during January 2006) Value at beginning of period $9.49 $10.05 $9.05 $6.95 $11.54 $11.18 $10.26 Value at end of period $10.55 $9.49 $10.05 $9.05 $6.95 $11.54 $11.18 Number of accumulation units outstanding at end of period ING DFA WORLD EQUITY PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $8.11 $9.02 $7.29 $6.04 $10.18 Value at end of period $9.48 $8.11 $9.02 $7.29 $6.04 Number of accumulation units outstanding at end of period ING EURO STOXX 50® INDEX PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $7.24 $9.36 Value at end of period $8.74 $7.24 Number of accumulation units outstanding at end of period ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.12 $16.01 $12.59 $9.13 $15.15 $13.36 $12.05 $9.96 Value at end of period $16.03 $14.12 $16.01 $12.59 $9.13 $15.15 $13.36 $12.05 Number of accumulation units outstanding at end of period ING FRANKLIN INCOME PORTFOLIO (Fund first available during May 2006) Value at beginning of period $11.60 $11.42 $10.21 $7.81 $11.14 $10.96 $10.02 Value at end of period $12.94 $11.60 $11.42 $10.21 $7.81 $11.14 $10.96 Number of accumulation units outstanding at end of period ING FRANKLIN MUTUAL SHARES PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $10.00 $10.18 $9.21 $7.35 $11.92 $12.48 Value at end of period $11.25 $10.00 $10.18 $9.21 $7.35 $11.92 Number of accumulation units outstanding at end of period ING FRANKLIN TEMPLETON FOUNDING STRATEGY PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $8.50 $8.69 $7.92 $6.14 $9.64 $10.14 Value at end of period $9.76 $8.50 $8.69 $7.92 $6.14 $9.64 Number of accumulation units outstanding at end of period ING FTSE 100 INDEX® PORTFOLIO (Funds were first received in this option during April 2011) Value at beginning of period $10.52 $11.91 Value at end of period $12.01 $10.52 Number of accumulation units outstanding at end of period SDVA IV 3 Condensed Financial Information (continued) ING GLOBAL RESOURCES PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $8.90 $9.96 Value at end of period $8.53 $8.90 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (CLASS S) (Fund first available during May 2005) Value at beginning of period $18.39 $20.44 $16.96 $12.45 $21.31 $16.14 $13.42 $9.56 Value at end of period $17.70 $18.39 $20.44 $16.96 $12.45 $21.31 $16.14 $13.42 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $8.80 $10.23 $9.27 $6.46 $10.83 $10.20 $8.81 $8.76 $7.83 $6.18 Value at end of period $9.52 $8.80 $10.23 $9.27 $6.46 $10.83 $10.20 $8.81 $8.76 $7.83 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $9.61 $9.99 Value at end of period $10.96 $9.61 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS S) (Funds were first received in this option during May 2008) Value at beginning of period $8.78 $8.91 $7.90 $6.13 $9.66 Value at end of period $10.04 $8.78 $8.91 $7.90 $6.13 Number of accumulation units outstanding at end of period ING HANG SENG INDEX PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $11.19 $13.85 $13.00 $10.19 Value at end of period $14.23 $11.19 $13.85 $13.00 Number of accumulation units outstanding at end of period ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $10.18 $10.31 $9.16 $7.52 $12.13 $11.69 $10.33 $9.92 $9.08 $7.28 Value at end of period $11.51 $10.18 $10.31 $9.16 $7.52 $12.13 $11.69 $10.33 $9.92 $9.08 Number of accumulation units outstanding at end of period ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $15.17 $15.54 $12.90 $9.91 $16.06 $15.41 $14.26 $12.98 $11.27 $8.61 Value at end of period $17.64 $15.17 $15.54 $12.90 $9.91 $16.06 $15.41 $14.26 $12.98 $11.27 Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $15.02 $15.32 $12.63 $10.24 $15.58 $16.82 $14.97 $14.07 $11.67 $8.67 Value at end of period $16.69 $15.02 $15.32 $12.63 $10.24 $15.58 $16.82 $14.97 $14.07 $11.67 Number of accumulation units outstanding at end of period ING INTERMEDIATE BOND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.54 $11.80 $10.87 $9.87 $10.90 $10.42 $10.13 $10.04 Value at end of period $13.54 $12.54 $11.80 $10.87 $9.87 $10.90 $10.42 $10.13 Number of accumulation units outstanding at end of period ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $7.10 $8.19 $7.68 $6.09 $10.26 Value at end of period $8.34 $7.10 $8.19 $7.68 $6.09 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $12.47 $12.86 $11.27 $8.86 $14.07 $14.54 $12.67 $12.36 $10.69 $8.32 Value at end of period $14.65 $12.47 $12.86 $11.27 $8.86 $14.07 $14.54 $12.67 $12.36 $10.69 Number of accumulation units outstanding at end of period SDVA IV 4 Condensed Financial Information (continued) ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.35 $12.64 $11.39 $9.39 $12.41 $12.13 $10.89 $10.32 Value at end of period $13.76 $12.35 $12.64 $11.39 $9.39 $12.41 $12.13 $10.89 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.58 $11.95 $10.73 $8.74 $13.02 $12.81 $11.15 $10.10 Value at end of period $13.14 $11.58 $11.95 $10.73 $8.74 $13.02 $12.81 $11.15 Number of accumulation units outstanding at end of period ING JAPAN TOPIX INDEX® PORTFOLIO (Funds were first received in this option during April 2010) Value at beginning of period $9.49 $11.11 $10.73 Value at end of period $10.12 $9.49 $11.11 Number of accumulation units outstanding at end of period 35 ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Fund first available during May 2005) Value at beginning of period $20.10 $24.83 $20.84 $12.26 $25.41 $18.52 $13.77 $10.28 Value at end of period $23.71 $20.10 $24.83 $20.84 $12.26 $25.41 $18.52 $13.77 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $18.02 $17.87 $14.67 $11.79 $17.77 $17.53 $15.19 $14.14 $11.84 $9.19 Value at end of period $21.42 $18.02 $17.87 $14.67 $11.79 $17.77 $17.53 $15.19 $14.14 $11.84 Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO Value at beginning of period $16.18 $16.56 $13.19 $10.46 $15.07 $15.48 $13.40 $13.63 $10.46 $7.87 Value at end of period $19.02 $16.18 $16.56 $13.19 $10.46 $15.07 $15.48 $13.40 $13.63 $10.46 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS ADV) (Funds were first received in this option during May 2012) Value at beginning of period $9.70 Value at end of period $10.35 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS S) (Fund first available during May 2004) Value at beginning of period $14.54 $14.35 $12.68 $8.99 $12.53 $11.33 $10.83 $10.52 $9.93 Value at end of period $16.96 $14.54 $14.35 $12.68 $8.99 $12.53 $11.33 $10.83 $10.52 Number of accumulation units outstanding at end of period ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.10 $10.05 Value at end of period $11.43 $10.10 Number of accumulation units outstanding at end of period ING LIQUID ASSETS PORTFOLIO Value at beginning of period $18.25 $18.42 $18.60 $18.72 $18.45 $17.75 $17.12 $16.81 $16.82 $16.86 Value at end of period $18.08 $18.25 $18.42 $18.60 $18.72 $18.45 $17.75 $17.12 $16.81 $16.82 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Fund first available during May 2004) Value at beginning of period $12.45 $12.78 $10.77 $8.43 $14.26 $12.61 $12.13 $11.25 $9.72 Value at end of period $13.88 $12.45 $12.78 $10.77 $8.43 $14.26 $12.61 $12.13 $11.25 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $29.08 $28.90 $26.57 $22.75 $29.58 $28.71 $25.90 $25.41 $23.08 $19.96 Value at end of period $32.03 $29.08 $28.90 $26.57 $22.75 $29.58 $28.71 $25.90 $25.41 $23.08 Number of accumulation units outstanding at end of period SDVA IV 5 Condensed Financial Information (continued) ING MFS UTILITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $18.00 $17.08 $15.17 $11.53 $18.69 $14.81 $11.43 $10.05 Value at end of period $20.19 $18.00 $17.08 $15.17 $11.53 $18.69 $14.81 $11.43 Number of accumulation units outstanding at end of period ING MIDCAP OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.48 $11.68 $9.07 $6.50 $10.06 Value at end of period $12.95 $11.48 $11.68 $9.07 $6.50 Number of accumulation units outstanding at end of period ING MORGAN STANLEY GLOBAL FRANCHISE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $15.36 $14.22 $12.60 $9.87 $13.95 $12.84 $10.68 $10.23 Value at end of period $17.61 $15.36 $14.22 $12.60 $9.87 $13.95 $12.84 $10.68 Number of accumulation units outstanding at end of period ING OPPENHEIMER ACTIVE ALLOCATION PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $13.87 $14.66 $12.98 $11.24 Value at end of period $15.50 $13.87 $14.66 $12.98 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS I) (Funds were first received in this option during April 2005) Value at beginning of period $12.70 $13.96 $12.14 $8.78 $14.86 $14.07 $12.04 $10.06 Value at end of period $15.31 $12.70 $13.96 $12.14 $8.78 $14.86 $14.07 $12.04 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS S) Value at beginning of period $14.46 $15.93 $13.89 $10.06 $17.07 $16.21 $13.91 $12.40 $10.89 $8.34 Value at end of period $17.38 $14.46 $15.93 $13.89 $10.06 $17.07 $16.21 $13.91 $12.40 $10.89 Number of accumulation units outstanding at end of period ING PIMCO HIGH YIELD PORTFOLIO (Fund first available during May 2004) Value at beginning of period $16.39 $15.84 $14.00 $9.46 $12.33 $12.10 $11.22 $10.85 $10.00 Value at end of period $18.51 $16.39 $15.84 $14.00 $9.46 $12.33 $12.10 $11.22 $10.85 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN BOND PORTFOLIO Value at beginning of period $20.58 $20.08 $18.83 $16.61 $16.09 $14.91 $14.43 $14.21 $13.68 $13.19 Value at end of period $22.17 $20.58 $20.08 $18.83 $16.61 $16.09 $14.91 $14.43 $14.21 $13.68 Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.43 $12.09 $10.54 $8.57 $13.26 $12.74 $11.01 $10.23 Value at end of period $12.49 $11.43 $12.09 $10.54 $8.57 $13.26 $12.74 $11.01 Number of accumulation units outstanding at end of period ING PIONEER MID CAP VALUE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.47 $12.19 $10.44 $8.42 $12.71 $12.16 $10.93 $9.96 Value at end of period $12.62 $11.47 $12.19 $10.44 $8.42 $12.71 $12.16 $10.93 Number of accumulation units outstanding at end of period ING RETIREMENT CONSERVATIVE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.26 $8.89 $8.32 $8.25 Value at end of period $9.90 $9.26 $8.89 $8.32 Number of accumulation units outstanding at end of period SDVA IV 6 Condensed Financial Information (continued) ING RETIREMENT GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.15 $10.37 $9.38 $9.22 Value at end of period $11.35 $10.15 $10.37 $9.38 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.51 $10.60 $9.64 $9.50 Value at end of period $11.61 $10.51 $10.60 $9.64 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.83 $10.71 $9.87 $9.75 Value at end of period $11.83 $10.83 $10.71 $9.87 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $14.60 $14.18 $12.73 $10.71 Value at end of period $16.52 $14.60 $14.18 $12.73 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $9.24 $9.14 $8.24 $6.73 $10.32 Value at end of period $10.55 $9.24 $9.14 $8.24 $6.73 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP VALUE INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.76 $13.82 $12.55 $10.65 Value at end of period $15.81 $13.76 $13.82 $12.55 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $15.75 $16.25 $13.04 $11.58 Value at end of period $18.01 $15.75 $16.25 $13.04 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP INDEX PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $10.22 $10.53 $8.51 $6.15 $9.39 Value at end of period $11.81 $10.22 $10.53 $8.51 $6.15 Number of accumulation units outstanding at end of period ING RUSSELL TM SMALL CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.38 $10.93 $8.76 $6.99 $10.26 Value at end of period $11.90 $10.38 $10.93 $8.76 $6.99 Number of accumulation units outstanding at end of period ING SMALLCAP OPPORTUNITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $15.90 $15.96 $12.20 $9.43 $14.55 $13.38 $12.02 $11.06 Value at end of period $18.10 $15.90 $15.96 $12.20 $9.43 $14.55 $13.38 $12.02 Number of accumulation units outstanding at end of period ING SMALL COMPANY PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.70 $11.10 $9.04 $7.17 $10.18 Value at end of period $12.11 $10.70 $11.10 $9.04 $7.17 Number of accumulation units outstanding at end of period SDVA IV 7 Condensed Financial Information (continued) ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.13 $13.87 $12.28 $9.30 $12.96 $12.53 $11.04 $10.18 Value at end of period $16.03 $14.13 $13.87 $12.28 $9.30 $12.96 $12.53 $11.04 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Fund first available during May 2004) Value at beginning of period $12.26 $12.49 $10.97 $8.86 $13.91 $13.63 $11.55 $11.22 $9.76 Value at end of period $14.23 $12.26 $12.49 $10.97 $8.86 $13.91 $13.63 $11.55 $11.22 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (Funds were first received in this option during June 2007) Value at beginning of period $9.29 $9.50 $8.23 $5.83 $10.21 $10.02 Value at end of period $10.91 $9.29 $9.50 $8.23 $5.83 $10.21 Number of accumulation units outstanding at end of period ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.19 $14.04 $12.45 $9.14 $18.27 $15.30 $12.45 $10.06 Value at end of period $14.33 $12.19 $14.04 $12.45 $9.14 $18.27 $15.30 $12.45 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Fund first available during June 2006) Value at beginning of period $9.20 $10.58 $9.83 $7.53 $12.80 $11.22 $9.31 Value at end of period $10.81 $9.20 $10.58 $9.83 $7.53 $12.80 $11.22 Number of accumulation units outstanding at end of period ING TEMPLETON GLOBAL GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.03 $11.81 $11.06 $8.44 $14.13 $13.93 $11.53 $10.49 Value at end of period $13.30 $11.03 $11.81 $11.06 $8.44 $14.13 $13.93 $11.53 Number of accumulation units outstanding at end of period ING U.S. BOND INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $11.89 $11.22 $10.70 $10.24 $9.94 Value at end of period $12.20 $11.89 $11.22 $10.70 $10.24 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.44 $11.87 $10.61 $8.14 $13.70 $13.70 $12.10 $11.21 $10.02 Value at end of period $12.82 $11.44 $11.87 $10.61 $8.14 $13.70 $13.70 $12.10 $11.21 Number of accumulation units outstanding at end of period ING WISDOM TREE SM GLOBAL HIGH-YIELDING EQUITY INDEX PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $7.76 $8.15 $7.77 $6.04 $8.94 Value at end of period $8.85 $7.76 $8.15 $7.77 $6.04 Number of accumulation units outstanding at end of period INVESCO VAN KAMPEN V.I. AMERICAN FRANCHISE FUND (Funds were first received in this option during April 2012) Value at beginning of period $10.28 Value at end of period $9.96 Number of accumulation units outstanding at end of period PROFUND VP BULL (Fund first available during August 2003) Value at beginning of period $8.89 $8.97 $8.05 $6.53 $10.58 $10.32 $9.17 $9.01 $8.36 $10.00 Value at end of period $10.03 $8.89 $8.97 $8.05 $6.53 $10.58 $10.32 $9.17 $9.01 $8.36 Number of accumulation units outstanding at end of period SDVA IV 8 Condensed Financial Information (continued) PROFUND VP EUROPE 30 (Fund first available during December 2003) Value at beginning of period $8.95 $9.91 $9.75 $7.44 $13.42 $11.82 $10.16 $9.49 $8.38 $10.00 Value at end of period $10.33 $8.95 $9.91 $9.75 $7.44 $13.42 $11.82 $10.16 $9.49 $8.38 Number of accumulation units outstanding at end of period PROFUND VP RISING RATES OPPORTUNITY (Fund first available during October 2003) Value at beginning of period $3.21 $5.18 $6.22 $4.75 $7.74 $8.24 $7.55 $8.28 $9.38 $10.00 Value at end of period $2.95 $3.21 $5.18 $6.22 $4.75 $7.74 $8.24 $7.55 $8.28 $9.38 Number of accumulation units outstanding at end of period Separate Account Annual Charges of 1.90% BLACKROCK GLOBAL ALLOCATION V.I. FUND (Funds were first received in this option during July 2008) Value at beginning of period $9.61 $10.17 $9.44 $7.96 $9.62 Value at end of period $10.37 $9.61 $10.17 $9.44 $7.96 Number of accumulation units outstanding at end of period COLUMBIA SMALL CAP VALUE FUND VS (Fund first available during May 2005) Value at beginning of period $12.51 $13.58 $10.95 $8.93 $12.67 $13.26 $11.32 $10.19 Value at end of period $13.65 $12.51 $13.58 $10.95 $8.93 $12.67 $13.26 $11.32 Number of accumulation units outstanding at end of period 0 0 0 FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $14.35 $15.05 $13.12 $9.87 $17.56 $15.26 $13.96 $12.20 $10.80 $8.59 Value at end of period $16.35 $14.35 $15.05 $13.12 $9.87 $17.56 $15.26 $13.96 $12.20 $10.80 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $10.42 $10.56 $9.36 $7.35 $13.10 $13.19 $11.21 $10.82 $9.92 $7.78 Value at end of period $11.97 $10.42 $10.56 $9.36 $7.35 $13.10 $13.19 $11.21 $10.82 $9.92 Number of accumulation units outstanding at end of period 0 ING AMERICAN FUNDS ASSET ALLOCATION PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $9.42 $9.52 $8.67 $7.16 $9.92 Value at end of period $10.68 $9.42 $9.52 $8.67 $7.16 Number of accumulation units outstanding at end of period 0 0 0 ING AMERICAN FUNDS INTERNATIONAL PORTFOLIO (Fund first available during September 2003) Value at beginning of period $15.09 $17.96 $17.16 $12.29 $21.78 $18.59 $16.01 $13.50 $11.60 $10.00 Value at end of period $17.35 $15.09 $17.96 $17.16 $12.29 $21.78 $18.59 $16.01 $13.50 $11.60 Number of accumulation units outstanding at end of period 34 ING AMERICAN FUNDS WORLD ALLOCATION PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.31 $14.42 $13.04 $11.45 Value at end of period $14.76 $13.31 $14.42 $13.04 Number of accumulation units outstanding at end of period 0 0 0 ING BALANCED PORTFOLIO (Fund first available during April 2006) Value at beginning of period $9.54 $9.89 $8.86 $7.59 $10.79 $10.44 $10.01 Value at end of period $10.63 $9.54 $9.89 $8.86 $7.59 $10.79 $10.44 Number of accumulation units outstanding at end of period 0 0 SDVA IV 9 Condensed Financial Information (continued) ING BARON GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.27 $12.24 $9.86 $7.44 $12.90 $12.40 $10.97 $10.42 Value at end of period $14.41 $12.27 $12.24 $9.86 $7.44 $12.90 $12.40 $10.97 Number of accumulation units outstanding at end of period 0 ING BLACKROCK HEALTH SCIENCES OPPORTUNITIES PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.31 $11.00 $10.48 $8.90 $12.72 $11.95 $10.69 $9.87 $9.95 Value at end of period $13.17 $11.31 $11.00 $10.48 $8.90 $12.72 $11.95 $10.69 $9.87 Number of accumulation units outstanding at end of period ING BLACKROCK INFLATION PROTECTED BOND PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $11.99 $10.91 $10.55 $9.97 Value at end of period $12.51 $11.99 $10.91 $10.55 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.46 $10.84 $9.74 $7.62 $12.76 $12.18 $11.59 $11.18 Value at end of period $11.75 $10.46 $10.84 $9.74 $7.62 $12.76 $12.18 $11.59 Number of accumulation units outstanding at end of period 0 ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $9.86 $11.24 $9.70 $6.48 $9.99 Value at end of period $10.41 $9.86 $11.24 $9.70 $6.48 Number of accumulation units outstanding at end of period ING BOND PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.65 $10.27 $9.87 $8.97 $10.13 Value at end of period $11.13 $10.65 $10.27 $9.87 $8.97 Number of accumulation units outstanding at end of period 0 0 ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Fund first available during May 2006) Value at beginning of period $9.84 $10.60 $9.31 $7.11 $12.35 $13.58 $11.42 Value at end of period $12.13 $9.84 $10.60 $9.31 $7.11 $12.35 $13.58 Number of accumulation units outstanding at end of period 0 0 ING CLARION REAL ESTATE PORTFOLIO (Fund first available during May 2004) Value at beginning of period $18.76 $17.46 $13.91 $10.43 $17.30 $21.44 $15.88 $13.86 $9.70 Value at end of period $21.26 $18.76 $17.46 $13.91 $10.43 $17.30 $21.44 $15.88 $13.86 Number of accumulation units outstanding at end of period 85 ING COLUMBIA SMALL CAP VALUE II PORTFOLIO (Fund first available during May 2006) Value at beginning of period $9.39 $9.84 $8.01 $6.54 $10.12 $10.02 $10.19 Value at end of period $10.52 $9.39 $9.84 $8.01 $6.54 $10.12 $10.02 Number of accumulation units outstanding at end of period 25 27 ING DAVIS NEW YORK VENTURE PORTFOLIO (Fund first available during February 2006) Value at beginning of period $8.95 $9.57 $8.70 $6.74 $11.31 $11.07 $9.96 Value at end of period $9.85 $8.95 $9.57 $8.70 $6.74 $11.31 $11.07 Number of accumulation units outstanding at end of period 0 0 ING DFA WORLD EQUITY PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $7.82 $8.78 $7.17 $6.00 $8.86 Value at end of period $9.06 $7.82 $8.78 $7.17 $6.00 Number of accumulation units outstanding at end of period 0 0 0 0 SDVA IV 10 Condensed Financial Information (continued) ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.24 $15.15 $12.03 $8.81 $14.76 $13.15 $11.97 $11.08 Value at end of period $14.88 $13.24 $15.15 $12.03 $8.81 $14.76 $13.15 $11.97 Number of accumulation units outstanding at end of period 75 ING FRANKLIN INCOME PORTFOLIO (Fund first available during May 2006) Value at beginning of period $10.98 $10.92 $9.85 $7.61 $10.96 $10.89 $9.98 Value at end of period $12.13 $10.98 $10.92 $9.85 $7.61 $10.96 $10.89 Number of accumulation units outstanding at end of period ING FRANKLIN MUTUAL SHARES PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $9.56 $9.82 $8.97 $7.23 $11.85 $12.70 Value at end of period $10.65 $9.56 $9.82 $8.97 $7.23 $11.85 Number of accumulation units outstanding at end of period 0 0 ING FRANKLIN TEMPLETON FOUNDING STRATEGY PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $8.12 $8.39 $7.72 $6.04 $9.57 $10.09 Value at end of period $9.24 $8.12 $8.39 $7.72 $6.04 $9.57 Number of accumulation units outstanding at end of period 0 0 ING GLOBAL RESOURCES PORTFOLIO (CLASS ADV) (Funds were first received in this option during February 2011) Value at beginning of period $8.82 $10.43 Value at end of period $8.37 $8.82 Number of accumulation units outstanding at end of period 0 ING GLOBAL RESOURCES PORTFOLIO (CLASS S) (Fund first available during May 2005) Value at beginning of period $17.24 $19.34 $16.21 $12.02 $20.76 $15.88 $13.33 $10.22 Value at end of period $16.43 $17.24 $19.34 $16.21 $12.02 $20.76 $15.88 $13.33 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $7.95 $9.33 $8.54 $6.01 $10.18 $9.68 $8.44 $8.47 $7.65 $6.09 Value at end of period $8.53 $7.95 $9.33 $8.54 $6.01 $10.18 $9.68 $8.44 $8.47 $7.65 Number of accumulation units outstanding at end of period 0 0 ING GROWTH AND INCOME PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $9.52 $9.99 Value at end of period $10.76 $9.52 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS S) (Funds were first received in this option during June 2008) Value at beginning of period $8.43 $8.64 $7.74 $6.07 $9.26 Value at end of period $9.55 $8.43 $8.64 $7.74 $6.07 Number of accumulation units outstanding at end of period 47 ING HANG SENG INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $10.90 $13.62 $12.92 $10.80 Value at end of period $13.73 $10.90 $13.62 $12.92 Number of accumulation units outstanding at end of period 0 0 39 ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $9.20 $9.41 $8.45 $7.00 $11.40 $11.09 $9.89 $9.59 $8.87 $7.18 Value at end of period $10.30 $9.20 $9.41 $8.45 $7.00 $11.40 $11.09 $9.89 $9.59 $8.87 Number of accumulation units outstanding at end of period SDVA IV 11 Condensed Financial Information (continued) ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $13.72 $14.18 $11.89 $9.22 $15.09 $14.62 $13.65 $12.56 $11.00 $8.49 Value at end of period $15.80 $13.72 $14.18 $11.89 $9.22 $15.09 $14.62 $13.65 $12.56 $11.00 Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $13.58 $13.98 $11.64 $9.53 $14.64 $15.96 $14.34 $13.61 $11.40 $8.55 Value at end of period $14.94 $13.58 $13.98 $11.64 $9.53 $14.64 $15.96 $14.34 $13.61 $11.40 Number of accumulation units outstanding at end of period ING INTERMEDIATE BOND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.75 $11.16 $10.39 $9.52 $10.62 $10.25 $10.06 $10.03 Value at end of period $12.58 $11.75 $11.16 $10.39 $9.52 $10.62 $10.25 $10.06 Number of accumulation units outstanding at end of period ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $6.85 $7.98 $7.55 $6.36 Value at end of period $7.96 $6.85 $7.98 $7.55 Number of accumulation units outstanding at end of period 0 0 ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $11.36 $11.83 $10.47 $8.30 $13.33 $13.90 $12.23 $12.05 $10.52 $8.27 Value at end of period $13.22 $11.36 $11.83 $10.47 $8.30 $13.33 $13.90 $12.23 $12.05 $10.52 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.58 $11.96 $10.88 $9.06 $12.09 $11.93 $10.82 $10.48 Value at end of period $12.78 $11.58 $11.96 $10.88 $9.06 $12.09 $11.93 $10.82 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.86 $11.31 $10.25 $8.43 $12.68 $12.60 $11.07 $10.68 Value at end of period $12.20 $10.86 $11.31 $10.25 $8.43 $12.68 $12.60 $11.07 Number of accumulation units outstanding at end of period 0 ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Fund first available during May 2005) Value at beginning of period $18.84 $23.50 $19.91 $11.83 $24.75 $18.22 $13.68 $10.34 Value at end of period $22.02 $18.84 $23.50 $19.91 $11.83 $24.75 $18.22 $13.68 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $16.42 $16.43 $13.62 $11.05 $16.83 $16.76 $14.66 $13.78 $11.65 $9.13 Value at end of period $19.33 $16.42 $16.43 $13.62 $11.05 $16.83 $16.76 $14.66 $13.78 $11.65 Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO Value at beginning of period $14.74 $15.23 $12.25 $9.81 $14.27 $14.80 $12.93 $13.63 $10.30 $7.82 Value at end of period $17.16 $14.74 $15.23 $12.25 $9.81 $14.27 $14.80 $12.93 $13.63 $10.30 Number of accumulation units outstanding at end of period 13 ING LARGE CAP GROWTH PORTFOLIO (CLASS ADV) (Funds were first received in this option during July 2012) Value at beginning of period $9.84 Value at end of period $10.28 Number of accumulation units outstanding at end of period 85 ING LARGE CAP GROWTH PORTFOLIO (CLASS S) (Fund first available during December 2004) Value at beginning of period $13.50 $13.46 $12.01 $8.59 $12.09 $11.04 $10.66 $10.45 $10.48 Value at end of period $15.60 $13.50 $13.46 $12.01 $8.59 $12.09 $11.04 $10.66 $10.45 Number of accumulation units outstanding at end of period 0 SDVA IV 12 Condensed Financial Information (continued) ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.00 $10.04 Value at end of period $11.22 $10.00 Number of accumulation units outstanding at end of period 0 ING LIQUID ASSETS PORTFOLIO Value at beginning of period $14.63 $14.91 $15.20 $15.45 $15.37 $14.93 $14.54 $14.42 $14.57 $14.70 Value at end of period $14.36 $14.63 $14.91 $15.20 $15.45 $15.37 $14.93 $14.54 $14.42 $14.57 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.56 $11.99 $10.20 $8.06 $13.76 $12.29 $11.94 $11.17 $9.69 Value at end of period $12.76 $11.56 $11.99 $10.20 $8.06 $13.76 $12.29 $11.94 $11.17 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $24.63 $24.72 $22.94 $19.83 $26.03 $25.52 $23.24 $23.02 $21.12 $18.44 Value at end of period $26.86 $24.63 $24.72 $22.94 $19.83 $26.03 $25.52 $23.24 $23.02 $21.12 Number of accumulation units outstanding at end of period ING MFS UTILITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $16.87 $16.17 $14.50 $11.13 $18.21 $14.58 $11.36 $10.15 Value at end of period $18.75 $16.87 $16.17 $14.50 $11.13 $18.21 $14.58 $11.36 Number of accumulation units outstanding at end of period 0 ING MIDCAP OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.08 $11.38 $8.93 $6.45 $10.05 Value at end of period $12.38 $11.08 $11.38 $8.93 $6.45 Number of accumulation units outstanding at end of period 0 ING MORGAN STANLEY GLOBAL FRANCHISE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.40 $13.46 $12.04 $9.52 $13.59 $12.63 $10.61 $10.19 Value at end of period $16.35 $14.40 $13.46 $12.04 $9.52 $13.59 $12.63 $10.61 Number of accumulation units outstanding at end of period 0 0 ING OPPENHEIMER ACTIVE ALLOCATION PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $13.52 $14.41 $12.89 $10.67 Value at end of period $14.95 $13.52 $14.41 $12.89 Number of accumulation units outstanding at end of period 0 0 ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS I) (Funds were first received in this option during April 2005) Value at beginning of period $11.91 $13.21 $11.60 $8.47 $14.47 $13.85 $11.96 $10.06 Value at end of period $14.21 $11.91 $13.21 $11.60 $8.47 $14.47 $13.85 $11.96 Number of accumulation units outstanding at end of period 0 0 ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS S) Value at beginning of period $13.17 $14.66 $12.90 $9.44 $16.16 $15.49 $13.43 $12.09 $10.71 $8.28 Value at end of period $15.68 $13.17 $14.66 $12.90 $9.44 $16.16 $15.49 $13.43 $12.09 $10.71 Number of accumulation units outstanding at end of period 0 ING PIMCO HIGH YIELD PORTFOLIO (Fund first available during May 2004) Value at beginning of period $15.22 $14.86 $13.26 $9.05 $11.90 $11.80 $11.04 $10.78 $10.00 Value at end of period $17.02 $15.22 $14.86 $13.26 $9.05 $11.90 $11.80 $11.04 $10.78 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN BOND PORTFOLIO Value at beginning of period $17.43 $17.17 $16.26 $14.48 $14.16 $13.25 $12.95 $12.88 $12.52 $12.18 Value at end of period $18.60 $17.43 $17.17 $16.26 $14.48 $14.16 $13.25 $12.95 $12.88 $12.52 Number of accumulation units outstanding at end of period SDVA IV 13 Condensed Financial Information (continued) ING PIONEER FUND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.72 $11.45 $10.07 $8.27 $12.92 $12.53 $10.94 $10.77 Value at end of period $11.60 $10.72 $11.45 $10.07 $8.27 $12.92 $12.53 $10.94 Number of accumulation units outstanding at end of period 0 ING PIONEER MID CAP VALUE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.76 $11.54 $9.98 $8.13 $12.39 $11.97 $10.86 $10.47 Value at end of period $11.72 $10.76 $11.54 $9.98 $8.13 $12.39 $11.97 $10.86 Number of accumulation units outstanding at end of period 0 ING RETIREMENT CONSERVATIVE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.07 $8.79 $8.31 $8.25 Value at end of period $9.60 $9.07 $8.79 $8.31 Number of accumulation units outstanding at end of period ING RETIREMENT GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.93 $10.25 $9.36 $9.21 Value at end of period $11.01 $9.93 $10.25 $9.36 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.29 $10.48 $9.62 $9.49 Value at end of period $11.26 $10.29 $10.48 $9.62 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.61 $10.58 $9.85 $9.75 Value at end of period $11.47 $10.61 $10.58 $9.85 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $14.22 $13.95 $12.64 $10.83 Value at end of period $15.94 $14.22 $13.95 $12.64 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $8.92 $8.90 $8.10 $6.90 Value at end of period $10.08 $8.92 $8.90 $8.10 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP VALUE INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.41 $13.59 $12.46 $10.63 Value at end of period $15.25 $13.41 $13.59 $12.46 Number of accumulation units outstanding at end of period 0 ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $15.34 $15.99 $12.95 $11.55 Value at end of period $17.38 $15.34 $15.99 $12.95 Number of accumulation units outstanding at end of period 0 0 ING RUSSELL TM MID CAP INDEX PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $9.85 $10.26 $8.37 $6.11 $8.61 Value at end of period $11.28 $9.85 $10.26 $8.37 $6.11 Number of accumulation units outstanding at end of period 0 0 SDVA IV 14 Condensed Financial Information (continued) ING RUSSELL TM SMALL CAP INDEX PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $10.01 $10.65 $8.61 $6.94 $10.31 Value at end of period $11.37 $10.01 $10.65 $8.61 $6.94 Number of accumulation units outstanding at end of period 0 0 ING SMALLCAP OPPORTUNITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.90 $15.11 $11.66 $9.10 $14.18 $13.16 $11.94 $11.12 Value at end of period $16.80 $14.90 $15.11 $11.66 $9.10 $14.18 $13.16 $11.94 Number of accumulation units outstanding at end of period 0 0 0 ING SMALL COMPANY PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $10.33 $10.82 $8.89 $7.12 $9.54 Value at end of period $11.57 $10.33 $10.82 $8.89 $7.12 Number of accumulation units outstanding at end of period 0 0 ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.25 $13.13 $11.73 $8.98 $12.62 $12.33 $10.96 $10.05 Value at end of period $14.88 $13.25 $13.13 $11.73 $8.98 $12.62 $12.33 $10.96 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Fund first available during July 2004) Value at beginning of period $11.38 $11.71 $10.38 $8.47 $13.42 $13.28 $11.37 $11.15 $10.07 Value at end of period $13.09 $11.38 $11.71 $10.38 $8.47 $13.42 $13.28 $11.37 $11.15 Number of accumulation units outstanding at end of period 0 ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (Funds were first received in this option during June 2007) Value at beginning of period $8.88 $9.17 $8.02 $5.73 $10.14 $10.30 Value at end of period $10.33 $8.88 $9.17 $8.02 $5.73 $10.14 Number of accumulation units outstanding at end of period ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.43 $13.29 $11.90 $8.82 $17.81 $15.06 $12.37 $10.31 Value at end of period $13.31 $11.43 $13.29 $11.90 $8.82 $17.81 $15.06 $12.37 Number of accumulation units outstanding at end of period 0 ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Fund first available during June 2006) Value at beginning of period $8.71 $10.11 $9.49 $7.34 $12.60 $11.15 $9.61 Value at end of period $10.13 $8.71 $10.11 $9.49 $7.34 $12.60 $11.15 Number of accumulation units outstanding at end of period ING TEMPLETON GLOBAL GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.34 $11.17 $10.57 $8.15 $13.77 $13.70 $11.46 $10.28 Value at end of period $12.35 $10.34 $11.17 $10.57 $8.15 $13.77 $13.70 $11.46 Number of accumulation units outstanding at end of period 0 0 0 ING U.S. BOND INDEX PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $11.47 $10.93 $10.52 $10.16 $9.96 Value at end of period $11.65 $11.47 $10.93 $10.52 $10.16 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Fund first available during May 2004) Value at beginning of period $10.62 $11.13 $10.04 $7.78 $13.22 $13.35 $11.91 $11.13 $10.01 Value at end of period $11.79 $10.62 $11.13 $10.04 $7.78 $13.22 $13.35 $11.91 $11.13 Number of accumulation units outstanding at end of period 0 0 SDVA IV 15 Condensed Financial Information (continued) PROFUND VP BULL (Fund first available during August 2003) Value at beginning of period $8.02 $8.18 $7.40 $6.07 $9.93 $9.77 $8.76 $8.69 $8.14 $10.00 Value at end of period $8.96 $8.02 $8.18 $7.40 $6.07 $9.93 $9.77 $8.76 $8.69 $8.14 Number of accumulation units outstanding at end of period 0 0 0 PROFUND VP EUROPE 30 (Fund first available during December 2003) Value at beginning of period $8.07 $9.03 $8.97 $6.91 $12.58 $11.19 $9.71 $9.16 $8.17 $10.00 Value at end of period $9.23 $8.07 $9.03 $8.97 $6.91 $12.58 $11.19 $9.71 $9.16 $8.17 Number of accumulation units outstanding at end of period 0 0 PROFUND VP RISING RATES OPPORTUNITY (Fund first available during October 2003) Value at beginning of period $2.96 $4.82 $5.86 $4.52 $7.42 $7.98 $7.39 $8.17 $9.35 $10.00 Value at end of period $2.70 $2.96 $4.82 $5.86 $4.52 $7.42 $7.98 $7.39 $8.17 $9.35 Number of accumulation units outstanding at end of period SDVA IV 16 PART B Statement of Additional Information ING SMARTDESIGN VARIABLE ANNUITY Deferred Combination Variable and Fixed Annuity Contract Issued by SEPARATE ACCOUNT B of ING USA ANNUITY AND LIFE INSURANCE COMPANY This Statement of Additional Information is not a prospectus. The information contained herein should be read in conjunction with the Prospectus for the ING USA Annuity and Life Insurance Company Deferred Variable Annuity Contract, which is referred to herein. The Prospectus sets forth information that a prospective investor ought to know before investing. For a copy of the Prospectus, send a written request to ING USA Annuity and Life Insurance Company, Customer Service Center, P.O. Box 9271 Des Moines, Iowa 50306-9271 or telephone 1-800-366-0066, or access the SEC’s website (http://www.sec.gov). DATE OF PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION: May 1, 2013 Table of Contents Item Page Introduction 1 Description of ING USA Annuity and Life Insurance Company 1 Separate Account B of ING USA Annuity and Life Insurance Company 1 Safekeeping of Assets 1 Experts 1 Distribution of Contracts 2 Published Ratings 2 Accumulation Unit Value 2 Performance Information 3 Other Information 4 Condensed Financial Information (Accumulation Unit Values) CFI-1 Financial Statements of Separate Account B of ING USA Annuity and Life Insurance Company. S-1 Financial Statements of ING USA Annuity and Life Insurance Company C-1 i Introduction This Statement of Additional Information provides background information regarding Separate Account B. Description of ING USA Annuity and Life Insurance Company ING USA Annuity and Life Insurance Company (ING USA) is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. ING USA is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (Lion Connecticut), which in turn is a wholly owned subsidiary of ING Groep N.V. (ING), a global financial services holding company based in The Netherlands. ING USA is authorized to sell insurance and annuities in all states, except New York and the District of Columbia. ING USAs financial statements appear in the Statement of Additional Information. ING USA is authorized to do business in all jurisdictions except New York. ING USA offers variable insurance products. ReliaStar Life Insurance Company of New York (RLNY), an affiliate of ING USA, is licensed to do variable annuity business in the state of New York. Pursuant to an agreement with the European Commission (EC), ING has announced its intention to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (ING U.S.), which constitutes INGs U.S.-based retirement, investment management and insurance operations. Under the agreement with the EC, ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. While all options for effecting the separation from ING remain open, ING has announced that the base case for this separation includes an initial public offering (IPO) of ING U.S., and in connection with the proposed IPO of its common stock ING U.S. filed a registration statement on Form S-1 with the SEC i n November 2012, which was amended i n January , March and April 2013. While the base case for the separation is an IPO, all options remain open and it is possible that INGs divestment of ING U.S. may take place by means of a sale to a single buyer or group of buyers. Separate Account B of ING USA Annuity and Life Insurance Company Separate Account B is a separate account established by the Company for the purpose of funding variable annuity contracts issued by the Company. The separate account is registered with the Securities and Exchange Commission (SEC) as a unit investment trust under the Investment Company Act of 1940, as amended. Purchase payments to accounts under the contract may be allocated to one or more of the subaccounts. Each subaccount invests in the shares of only one of the funds offered under the contracts. We may make additions to, deletions from or substitutions of available investment options as permitted by law and subject to the conditions of the contract. The availability of the funds is subject to applicable regulatory authorization. Not all funds are available in all jurisdictions or under all contracts. Safekeeping of Assets ING USA acts as its own custodian for Separate Account B. Experts The statements of assets and liabilities of Separate Account B as of December 31, 2012, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements, and the financial statements of the Company as of December 31, 2012 and 2011, and for each of the three years in the period ended December 31, 2012, included in the Statement of Additional Information, have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein, and are included in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. The primary business address of Ernst & Young LLP is Suite 1000, 55 Ivan Allen Jr. Boulevard, Atlanta, GA 30308. 1 Distribution of Contracts The offering of contracts under the prospectus associated with this Statement of Additional Information is continuous. Directed Services LLC, an affiliate of ING USA, acts as the principal underwriter (as defined in the Securities Act of 1933 and the Investment Company Act of 1940, as amended) of the variable insurance products (the variable insurance products) issued by ING USA. The contracts are distributed through registered representatives of other broker-dealers who have entered into selling agreements with Directed Services LLC. For the years ended 2012, 2011 and 2010 commissions paid by ING USA, including amounts paid by its affiliated Companies, RLNY and ILIAC, to Directed Services LLC aggregated $225,489,553, $218,345,765 and $219,973,598 respectively. All commissions received by the distributor were passed through to the broker-dealers who sold the contracts. Directed Services LLC is located at 1475 Dunwoody Drive, West Chester, Pennsylvania 19380-1478. Under a management services agreement, last amended in 1995, ING USA provides to Directed Services LLC certain of its personnel to perform management, administrative and clerical services and the use of certain facilities. ING USA charges Directed Services LLC for such expenses and all other general and administrative costs, first on the basis of direct charges when identifiable, and the remainder allocated based on the estimated amount of time spent by ING USAs employees on behalf of Directed Services LLC. In the opinion of management, this method of cost allocation is reasonable. However effective January 1, 2010, this management services agreement was changed to an arms-length pricing agreement, whereas ING USA now receives a monthly fee from Directed Services LLC based on annual contractual rates by fund. This fee, calculated as a percentage of average assets in the variable separate accounts, was $141,124,215, $143,404,615 and $146,897,323 for the years ended 2012, 2011 and 2010, respectively. Published Ratings From time to time, the rating of ING USA as an insurance company by A.M. Best may be referred to in advertisements or in reports to contract owners. Each year the A.M. Best Company reviews the financial status of thousands of insurers, culminating in the assignment of Bests Ratings. These ratings reflect their current opinion of the relative financial strength and operating performance of an insurance company in comparison to the norms of the life/health insurance industry. Bests ratings range from A+ + to F. An A++ and A+ ratings mean, in the opinion of A.M. Best, that the insurer has demonstrated the strongest ability to meet its respective policyholder and other contractual obligations. Accumulation Unit Value The calculation of the Accumulation Unit Value (AUV) is discussed in the prospectus and below. Note that in your Contract, accumulation unit value is referred to as the Index of Investment Experience. The following illustrations show a calculation of a new AUV and the purchase of Units (using hypothetical examples). Note that the examples below do not reflect the mortality and expense risk charge for this product and are for illustration purposes only. Complete AUV information for the AUVs calculated for this Contract is available in this SAI following the financial statements of the separate account. ILLUSTRATION OF CALCULATION OF AUV EXAMPLE 1. 1. AUV, beginning of period $10.00 2. Value of securities, beginning of period $10.00 3. Change in value of securities $0.10 4. Gross investment return (3) divided by (2) 5. Less daily mortality and expense charge 6. Less asset based administrative charge 7. Net investment return (4) minus (5) minus (6) 8. Net investment factor (1.000000) plus (7) 9. AUV, end of period (1) multiplied by (8) $10.09953092 2 ILLUSTRATION OF PURCHASE OF UNITS (ASSUMING NO STATE PREMIUM TAX) EXAMPLE 2. 1. Initial premium payment $1,000 2. AUV on effective date of purchase (see Example 1) $10.00 3. Number of units purchased (1) divided by (2) 4. AUV for valuation date following purchase (see Example 1) $10.09953092 5. Contract Value in account for valuation date following purchase (3) multiplied by (4) $1,009.95 Performance Information From time to time, we may advertise or include in reports to contract owners performance information for the subaccounts of Separate Account B, including the average annual total return performance, yields and other nonstandard measures of performance. Such performance data will be computed, or accompanied by performance data computed, in accordance with standards defined by the SEC. Except for the ING Liquid Assets Portfolio subaccount, quotations of yield for the subaccounts will be based on all investment income per unit (contract value divided by the accumulation unit) earned during a given 30-day period, less expenses accrued during such period. Information on standard total average annual return performance will include average annual rates of total return for 1-, 5- and 10-year periods, or lesser periods depending on how long Separate Account B has been investing in the portfolio. We may show other total returns for periods of less than one year. We will base total return figures on the actual historic performance of the subaccounts of Separate Account B, assuming an investment at the beginning of the period when the separate account first invested in the portfolios, and withdrawal of the investment at the end of the period, adjusted to reflect the deduction of all applicable portfolio and current contract charges. We may also show rates of total return on amounts invested at the beginning of the period with no withdrawal at the end of the period. Total return figures which assume no withdrawals at the end of the period will reflect all recurring charges. In addition, we may present historic performance data for the investment portfolios since their inception reduced by some or all of the fees and charges under the Contract. Such adjusted historic performance includes data that precedes the inception dates of the subaccounts of Separate Account B. This data is designed to show the performance that would have resulted if the Contract had been in existence before the separate account began investing in the portfolios. Current yield for the ING Liquid Assets Portfolio subaccount is based on income received by a hypothetical investment over a given 7-day period, less expenses accrued, and then annualized (i.e., assuming that the 7-day yield would be received for 52 weeks). We calculate effective yield for the Liquid Assets subaccount in a manner similar to that used to calculate yield, but when annualized, the income earned by the investment is assumed to be reinvested. The effective yield will thus be slightly higher than the yield because of the compounding effect of earnings. We calculate quotations of yield for the remaining subaccounts on all investment income per accumulation unit earned during a given 30- day period, after subtracting fees and expenses accrued during the period, assuming the selection of the Max 7 Enhanced Death Benefit and the MGIB optional benefit rider. You should be aware that there is no guarantee that the ING Liquid Assets Portfolio subaccount will have a positive or level return. We may compare performance information for a subaccount to: (i) the Standard & Poors 500 Stock Index, Dow Jones Industrial Average, Donoghue Money Market Institutional Averages, or any other applicable market indices, (ii) other variable annuity separate accounts or other investment products tracked by Lipper Analytical Services (a widely used independent research firm which ranks mutual funds and other investment companies), or any other rating service, and (iii) the Consumer Price Index (measure 3 for inflation) to determine the real rate of return of an investment in the Contract. Our reports and promotional literature may also contain other information including the ranking of any subaccount based on rankings of variable annuity separate accounts or other investment products tracked by Lipper Analytical Services or by similar rating services. Performance information reflects only the performance of a hypothetical contract and should be considered in light of other factors, including the investment objective of the investment portfolio and market conditions. Please keep in mind that past performance is not a guarantee of future results. Other Information Registration statements have been filed with the SEC under the Securities Act of 1933, as amended, with respect to the Contracts discussed in this Statement of Additional Information. Not all of the information set forth in the registration statements, amendments and exhibits thereto has been included in this Statement of Additional Information. Statements contained in this Statement of Additional Information concerning the content of the Contracts and other legal instruments are intended to be summaries. For a complete statement of the terms of these documents, reference should be made to the instruments filed with the SEC. 4 CONDENSED FINANCIAL INFORMATION Except for subaccounts which did not commence operations as of December 31, 2012, the following tables give (1) the accumulation unit value ("AUV") at the beginning of the period, (2) the AUV at the end of the period and (3) the total number of accumulation units outstanding at the end of the period for each subaccount of ING USA Separate Account B available under the Contract for the indicated periods. This information is current through December 31, 2012, including portfolio names. Portfolio name changes after December 31, 2012 are not reflected in the following information. Separate Account Annual Charges of 0.95% BLACKROCK GLOBAL ALLOCATION V.I. FUND (Funds were first received in this option during May 2008) Value at beginning of period $9.97 $10.44 $9.61 $8.02 $10.31 Value at end of period $10.86 $9.97 $10.44 $9.61 $8.02 Number of accumulation units outstanding at end of period 214,688 280,582 281,015 289,884 157,683 COLUMBIA SMALL CAP VALUE FUND VS (Fund first available during May 2005) Value at beginning of period $13.34 $14.35 $11.46 $9.25 $13.00 $13.48 $11.40 $10.15 Value at end of period $14.70 $13.34 $14.35 $11.46 $9.25 $13.00 $13.48 $11.40 Number of accumulation units outstanding at end of period 13,146 19,244 28,803 29,230 27,505 29,920 34,140 47,910 FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $15.88 $16.49 $14.23 $10.61 $18.69 $16.09 $14.57 $12.61 $11.06 $8.71 Value at end of period $18.26 $15.88 $16.49 $14.23 $10.61 $18.69 $16.09 $14.57 $12.61 $11.06 Number of accumulation units outstanding at end of period 491,792 619,146 741,477 825,559 867,530 908,267 905,470 713,743 551,666 327,190 FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $11.53 $11.57 $10.16 $7.90 $13.94 $13.90 $11.70 $11.19 $10.16 $7.89 Value at end of period $13.37 $11.53 $11.57 $10.16 $7.90 $13.94 $13.90 $11.70 $11.19 $10.16 Number of accumulation units outstanding at end of period 224,392 285,227 293,761 347,831 401,729 429,511 420,104 514,374 519,515 308,618 ING AMERICAN FUNDS ASSET ALLOCATION PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $9.76 $9.77 $8.81 $7.21 $10.16 Value at end of period $11.18 $9.76 $9.77 $8.81 $7.21 Number of accumulation units outstanding at end of period 46,682 48,126 31,953 44,294 6,595 ING AMERICAN FUNDS GLOBAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during May 2011) Value at beginning of period $9.36 $10.28 Value at end of period $10.83 $9.36 Number of accumulation units outstanding at end of period 59,368 32,538 ING AMERICAN FUNDS INTERNATIONAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during February 2011) Value at beginning of period $8.85 $10.09 Value at end of period $10.14 $8.85 Number of accumulation units outstanding at end of period 6,931 4,348 ING AMERICAN FUNDS INTERNATIONAL PORTFOLIO (Fund first available during September 2003) Value at beginning of period $16.35 $19.28 $18.25 $12.94 $22.71 $19.20 $16.38 $13.67 $11.64 $10.00 Value at end of period $18.99 $16.35 $19.28 $18.25 $12.94 $22.71 $19.20 $16.38 $13.67 $11.64 Number of accumulation units outstanding at end of period 368,769 450,844 597,878 629,054 627,231 637,013 593,924 533,978 313,605 40,608 SDVA CFI 1 Condensed Financial Information (continued) ING AMERICAN FUNDS WORLD ALLOCATION PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $13.67 $14.66 $13.13 $10.69 Value at end of period $15.30 $13.67 $14.66 $13.13 Number of accumulation units outstanding at end of period ING BALANCED PORTFOLIO (Funds were first received in this option during April 2006) Value at beginning of period $10.08 $10.34 $9.18 $7.79 $10.97 $10.51 $10.01 Value at end of period $11.33 $10.08 $10.34 $9.18 $7.79 $10.97 $10.51 Number of accumulation units outstanding at end of period ING BARON GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.09 $12.93 $10.32 $7.71 $13.24 $12.60 $11.04 $10.00 Value at end of period $15.52 $13.09 $12.93 $10.32 $7.71 $13.24 $12.60 $11.04 Number of accumulation units outstanding at end of period ING BLACKROCK HEALTH SCIENCES OPPORTUNITIES PORTFOLIO (Fund first available during May 2004) Value at beginning of period $12.18 $11.74 $11.07 $9.31 $13.18 $12.26 $10.87 $9.94 $9.72 Value at end of period $14.32 $12.18 $11.74 $11.07 $9.31 $13.18 $12.26 $10.87 $9.94 Number of accumulation units outstanding at end of period ING BLACKROCK INFLATION PROTECTED BOND PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $12.31 $11.10 $10.62 $9.94 Value at end of period $12.97 $12.31 $11.10 $10.62 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.16 $11.45 $10.19 $7.90 $13.09 $12.38 $11.67 $10.62 Value at end of period $12.65 $11.16 $11.45 $10.19 $7.90 $13.09 $12.38 $11.67 Number of accumulation units outstanding at end of period ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.22 $11.54 $9.86 $6.52 $9.99 Value at end of period $10.89 $10.22 $11.54 $9.86 $6.52 Number of accumulation units outstanding at end of period ING BOND PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.04 $10.55 $10.04 $9.04 $10.14 Value at end of period $11.65 $11.04 $10.55 $10.04 $9.04 Number of accumulation units outstanding at end of period ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Fund first available during June 2006) Value at beginning of period $10.40 $11.08 $9.65 $7.30 $12.55 $13.67 $10.87 Value at end of period $12.94 $10.40 $11.08 $9.65 $7.30 $12.55 $13.67 Number of accumulation units outstanding at end of period ING CLARION REAL ESTATE PORTFOLIO (Fund first available during May 2004) Value at beginning of period $20.20 $18.62 $14.69 $10.91 $17.92 $22.00 $16.13 $13.95 $10.87 Value at end of period $23.11 $20.20 $18.62 $14.69 $10.91 $17.92 $22.00 $16.13 $13.95 Number of accumulation units outstanding at end of period ING COLUMBIA SMALL CAP VALUE II PORTFOLIO (Fund first available during May 2006) Value at beginning of period $9.92 $10.29 $8.30 $6.72 $10.29 $10.08 $10.05 Value at end of period $11.22 $9.92 $10.29 $8.30 $6.72 $10.29 $10.08 Number of accumulation units outstanding at end of period SDVA CFI 2 Condensed Financial Information (continued) ING DAVIS NEW YORK VENTURE PORTFOLIO (Fund first available during January 2006) Value at beginning of period $9.49 $10.05 $9.05 $6.95 $11.54 $11.18 $10.26 Value at end of period $10.55 $9.49 $10.05 $9.05 $6.95 $11.54 $11.18 Number of accumulation units outstanding at end of period ING DFA WORLD EQUITY PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $8.11 $9.02 $7.29 $6.04 $10.18 Value at end of period $9.48 $8.11 $9.02 $7.29 $6.04 Number of accumulation units outstanding at end of period ING EURO STOXX 50® INDEX PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $7.24 $9.36 Value at end of period $8.74 $7.24 Number of accumulation units outstanding at end of period ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.12 $16.01 $12.59 $9.13 $15.15 $13.36 $12.05 $9.96 Value at end of period $16.03 $14.12 $16.01 $12.59 $9.13 $15.15 $13.36 $12.05 Number of accumulation units outstanding at end of period ING FRANKLIN INCOME PORTFOLIO (Fund first available during May 2006) Value at beginning of period $11.60 $11.42 $10.21 $7.81 $11.14 $10.96 $10.02 Value at end of period $12.94 $11.60 $11.42 $10.21 $7.81 $11.14 $10.96 Number of accumulation units outstanding at end of period ING FRANKLIN MUTUAL SHARES PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $10.00 $10.18 $9.21 $7.35 $11.92 $12.48 Value at end of period $11.25 $10.00 $10.18 $9.21 $7.35 $11.92 Number of accumulation units outstanding at end of period ING FRANKLIN TEMPLETON FOUNDING STRATEGY PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $8.50 $8.69 $7.92 $6.14 $9.64 $10.14 Value at end of period $9.76 $8.50 $8.69 $7.92 $6.14 $9.64 Number of accumulation units outstanding at end of period ING FTSE 100 INDEX® PORTFOLIO (Funds were first received in this option during April 2011) Value at beginning of period $10.52 $11.91 Value at end of period $12.01 $10.52 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $8.90 $9.96 Value at end of period $8.53 $8.90 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (CLASS S) (Fund first available during May 2005) Value at beginning of period $18.39 $20.44 $16.96 $12.45 $21.31 $16.14 $13.42 $9.56 Value at end of period $17.70 $18.39 $20.44 $16.96 $12.45 $21.31 $16.14 $13.42 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $8.80 $10.23 $9.27 $6.46 $10.83 $10.20 $8.81 $8.76 $7.83 $6.18 Value at end of period $9.52 $8.80 $10.23 $9.27 $6.46 $10.83 $10.20 $8.81 $8.76 $7.83 Number of accumulation units outstanding at end of period SDVA CFI 3 Condensed Financial Information (continued) ING GROWTH AND INCOME PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $9.61 $9.99 Value at end of period $10.96 $9.61 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS S) (Funds were first received in this option during May 2008) Value at beginning of period $8.78 $8.91 $7.90 $6.13 $9.66 Value at end of period $10.04 $8.78 $8.91 $7.90 $6.13 Number of accumulation units outstanding at end of period ING HANG SENG INDEX PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $11.19 $13.85 $13.00 $10.19 Value at end of period $14.23 $11.19 $13.85 $13.00 Number of accumulation units outstanding at end of period ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $10.18 $10.31 $9.16 $7.52 $12.13 $11.69 $10.33 $9.92 $9.08 $7.28 Value at end of period $11.51 $10.18 $10.31 $9.16 $7.52 $12.13 $11.69 $10.33 $9.92 $9.08 Number of accumulation units outstanding at end of period ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $15.17 $15.54 $12.90 $9.91 $16.06 $15.41 $14.26 $12.98 $11.27 $8.61 Value at end of period $17.64 $15.17 $15.54 $12.90 $9.91 $16.06 $15.41 $14.26 $12.98 $11.27 Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $15.02 $15.32 $12.63 $10.24 $15.58 $16.82 $14.97 $14.07 $11.67 $8.67 Value at end of period $16.69 $15.02 $15.32 $12.63 $10.24 $15.58 $16.82 $14.97 $14.07 $11.67 Number of accumulation units outstanding at end of period ING INTERMEDIATE BOND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.54 $11.80 $10.87 $9.87 $10.90 $10.42 $10.13 $10.04 Value at end of period $13.54 $12.54 $11.80 $10.87 $9.87 $10.90 $10.42 $10.13 Number of accumulation units outstanding at end of period ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $7.10 $8.19 $7.68 $6.09 $10.26 Value at end of period $8.34 $7.10 $8.19 $7.68 $6.09 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $12.47 $12.86 $11.27 $8.86 $14.07 $14.54 $12.67 $12.36 $10.69 $8.32 Value at end of period $14.65 $12.47 $12.86 $11.27 $8.86 $14.07 $14.54 $12.67 $12.36 $10.69 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.35 $12.64 $11.39 $9.39 $12.41 $12.13 $10.89 $10.32 Value at end of period $13.76 $12.35 $12.64 $11.39 $9.39 $12.41 $12.13 $10.89 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.58 $11.95 $10.73 $8.74 $13.02 $12.81 $11.15 $10.10 Value at end of period $13.14 $11.58 $11.95 $10.73 $8.74 $13.02 $12.81 $11.15 Number of accumulation units outstanding at end of period ING JAPAN TOPIX INDEX® PORTFOLIO (Funds were first received in this option during April 2010) Value at beginning of period $9.49 $11.11 $10.73 Value at end of period $10.12 $9.49 $11.11 Number of accumulation units outstanding at end of period 35 SDVA CFI 4 Condensed Financial Information (continued) ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Fund first available during May 2005) Value at beginning of period $20.10 $24.83 $20.84 $12.26 $25.41 $18.52 $13.77 $10.28 Value at end of period $23.71 $20.10 $24.83 $20.84 $12.26 $25.41 $18.52 $13.77 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $18.02 $17.87 $14.67 $11.79 $17.77 $17.53 $15.19 $14.14 $11.84 $9.19 Value at end of period $21.42 $18.02 $17.87 $14.67 $11.79 $17.77 $17.53 $15.19 $14.14 $11.84 Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO Value at beginning of period $16.18 $16.56 $13.19 $10.46 $15.07 $15.48 $13.40 $13.63 $10.46 $7.87 Value at end of period $19.02 $16.18 $16.56 $13.19 $10.46 $15.07 $15.48 $13.40 $13.63 $10.46 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS ADV) (Funds were first received in this option during May 2012) Value at beginning of period $9.70 Value at end of period $10.35 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS S) (Fund first available during May 2004) Value at beginning of period $14.54 $14.35 $12.68 $8.99 $12.53 $11.33 $10.83 $10.52 $9.93 Value at end of period $16.96 $14.54 $14.35 $12.68 $8.99 $12.53 $11.33 $10.83 $10.52 Number of accumulation units outstanding at end of period ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.10 $10.05 Value at end of period $11.43 $10.10 Number of accumulation units outstanding at end of period ING LIQUID ASSETS PORTFOLIO Value at beginning of period $18.25 $18.42 $18.60 $18.72 $18.45 $17.75 $17.12 $16.81 $16.82 $16.86 Value at end of period $18.08 $18.25 $18.42 $18.60 $18.72 $18.45 $17.75 $17.12 $16.81 $16.82 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Fund first available during May 2004) Value at beginning of period $12.45 $12.78 $10.77 $8.43 $14.26 $12.61 $12.13 $11.25 $9.72 Value at end of period $13.88 $12.45 $12.78 $10.77 $8.43 $14.26 $12.61 $12.13 $11.25 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $29.08 $28.90 $26.57 $22.75 $29.58 $28.71 $25.90 $25.41 $23.08 $19.96 Value at end of period $32.03 $29.08 $28.90 $26.57 $22.75 $29.58 $28.71 $25.90 $25.41 $23.08 Number of accumulation units outstanding at end of period ING MFS UTILITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $18.00 $17.08 $15.17 $11.53 $18.69 $14.81 $11.43 $10.05 Value at end of period $20.19 $18.00 $17.08 $15.17 $11.53 $18.69 $14.81 $11.43 Number of accumulation units outstanding at end of period ING MIDCAP OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.48 $11.68 $9.07 $6.50 $10.06 Value at end of period $12.95 $11.48 $11.68 $9.07 $6.50 Number of accumulation units outstanding at end of period ING MORGAN STANLEY GLOBAL FRANCHISE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $15.36 $14.22 $12.60 $9.87 $13.95 $12.84 $10.68 $10.23 Value at end of period $17.61 $15.36 $14.22 $12.60 $9.87 $13.95 $12.84 $10.68 Number of accumulation units outstanding at end of period SDVA CFI 5 Condensed Financial Information (continued) ING OPPENHEIMER ACTIVE ALLOCATION PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $13.87 $14.66 $12.98 $11.24 Value at end of period $15.50 $13.87 $14.66 $12.98 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS I) (Funds were first received in this option during April 2005) Value at beginning of period $12.70 $13.96 $12.14 $8.78 $14.86 $14.07 $12.04 $10.06 Value at end of period $15.31 $12.70 $13.96 $12.14 $8.78 $14.86 $14.07 $12.04 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS S) Value at beginning of period $14.46 $15.93 $13.89 $10.06 $17.07 $16.21 $13.91 $12.40 $10.89 $8.34 Value at end of period $17.38 $14.46 $15.93 $13.89 $10.06 $17.07 $16.21 $13.91 $12.40 $10.89 Number of accumulation units outstanding at end of period ING PIMCO HIGH YIELD PORTFOLIO (Fund first available during May 2004) Value at beginning of period $16.39 $15.84 $14.00 $9.46 $12.33 $12.10 $11.22 $10.85 $10.00 Value at end of period $18.51 $16.39 $15.84 $14.00 $9.46 $12.33 $12.10 $11.22 $10.85 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN BOND PORTFOLIO Value at beginning of period $20.58 $20.08 $18.83 $16.61 $16.09 $14.91 $14.43 $14.21 $13.68 $13.19 Value at end of period $22.17 $20.58 $20.08 $18.83 $16.61 $16.09 $14.91 $14.43 $14.21 $13.68 Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.43 $12.09 $10.54 $8.57 $13.26 $12.74 $11.01 $10.23 Value at end of period $12.49 $11.43 $12.09 $10.54 $8.57 $13.26 $12.74 $11.01 Number of accumulation units outstanding at end of period ING PIONEER MID CAP VALUE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.47 $12.19 $10.44 $8.42 $12.71 $12.16 $10.93 $9.96 Value at end of period $12.62 $11.47 $12.19 $10.44 $8.42 $12.71 $12.16 $10.93 Number of accumulation units outstanding at end of period ING RETIREMENT CONSERVATIVE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.26 $8.89 $8.32 $8.25 Value at end of period $9.90 $9.26 $8.89 $8.32 Number of accumulation units outstanding at end of period ING RETIREMENT GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.15 $10.37 $9.38 $9.22 Value at end of period $11.35 $10.15 $10.37 $9.38 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.51 $10.60 $9.64 $9.50 Value at end of period $11.61 $10.51 $10.60 $9.64 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.83 $10.71 $9.87 $9.75 Value at end of period $11.83 $10.83 $10.71 $9.87 Number of accumulation units outstanding at end of period SDVA CFI 6 Condensed Financial Information (continued) ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $14.60 $14.18 $12.73 $10.71 Value at end of period $16.52 $14.60 $14.18 $12.73 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $9.24 $9.14 $8.24 $6.73 $10.32 Value at end of period $10.55 $9.24 $9.14 $8.24 $6.73 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP VALUE INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.76 $13.82 $12.55 $10.65 Value at end of period $15.81 $13.76 $13.82 $12.55 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $15.75 $16.25 $13.04 $11.58 Value at end of period $18.01 $15.75 $16.25 $13.04 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP INDEX PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $10.22 $10.53 $8.51 $6.15 $9.39 Value at end of period $11.81 $10.22 $10.53 $8.51 $6.15 Number of accumulation units outstanding at end of period ING RUSSELL TM SMALL CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.38 $10.93 $8.76 $6.99 $10.26 Value at end of period $11.90 $10.38 $10.93 $8.76 $6.99 Number of accumulation units outstanding at end of period ING SMALLCAP OPPORTUNITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $15.90 $15.96 $12.20 $9.43 $14.55 $13.38 $12.02 $11.06 Value at end of period $18.10 $15.90 $15.96 $12.20 $9.43 $14.55 $13.38 $12.02 Number of accumulation units outstanding at end of period ING SMALL COMPANY PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.70 $11.10 $9.04 $7.17 $10.18 Value at end of period $12.11 $10.70 $11.10 $9.04 $7.17 Number of accumulation units outstanding at end of period ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.13 $13.87 $12.28 $9.30 $12.96 $12.53 $11.04 $10.18 Value at end of period $16.03 $14.13 $13.87 $12.28 $9.30 $12.96 $12.53 $11.04 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Fund first available during May 2004) Value at beginning of period $12.26 $12.49 $10.97 $8.86 $13.91 $13.63 $11.55 $11.22 $9.76 Value at end of period $14.23 $12.26 $12.49 $10.97 $8.86 $13.91 $13.63 $11.55 $11.22 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (Funds were first received in this option during June 2007) Value at beginning of period $9.29 $9.50 $8.23 $5.83 $10.21 $10.02 Value at end of period $10.91 $9.29 $9.50 $8.23 $5.83 $10.21 Number of accumulation units outstanding at end of period SDVA CFI 7 Condensed Financial Information (continued) ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.19 $14.04 $12.45 $9.14 $18.27 $15.30 $12.45 $10.06 Value at end of period $14.33 $12.19 $14.04 $12.45 $9.14 $18.27 $15.30 $12.45 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Fund first available during June 2006) Value at beginning of period $9.20 $10.58 $9.83 $7.53 $12.80 $11.22 $9.31 Value at end of period $10.81 $9.20 $10.58 $9.83 $7.53 $12.80 $11.22 Number of accumulation units outstanding at end of period ING TEMPLETON GLOBAL GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.03 $11.81 $11.06 $8.44 $14.13 $13.93 $11.53 $10.49 Value at end of period $13.30 $11.03 $11.81 $11.06 $8.44 $14.13 $13.93 $11.53 Number of accumulation units outstanding at end of period ING U.S. BOND INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $11.89 $11.22 $10.70 $10.24 $9.94 Value at end of period $12.20 $11.89 $11.22 $10.70 $10.24 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.44 $11.87 $10.61 $8.14 $13.70 $13.70 $12.10 $11.21 $10.02 Value at end of period $12.82 $11.44 $11.87 $10.61 $8.14 $13.70 $13.70 $12.10 $11.21 Number of accumulation units outstanding at end of period ING WISDOM TREE SM GLOBAL HIGH-YIELDING EQUITY INDEX PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $7.76 $8.15 $7.77 $6.04 $8.94 Value at end of period $8.85 $7.76 $8.15 $7.77 $6.04 Number of accumulation units outstanding at end of period INVESCO VAN KAMPEN V.I. AMERICAN FRANCHISE FUND (Funds were first received in this option during April 2012) Value at beginning of period $10.28 Value at end of period $9.96 Number of accumulation units outstanding at end of period PROFUND VP BULL (Fund first available during August 2003) Value at beginning of period $8.89 $8.97 $8.05 $6.53 $10.58 $10.32 $9.17 $9.01 $8.36 $10.00 Value at end of period $10.03 $8.89 $8.97 $8.05 $6.53 $10.58 $10.32 $9.17 $9.01 $8.36 Number of accumulation units outstanding at end of period PROFUND VP EUROPE 30 (Fund first available during December 2003) Value at beginning of period $8.95 $9.91 $9.75 $7.44 $13.42 $11.82 $10.16 $9.49 $8.38 $10.00 Value at end of period $10.33 $8.95 $9.91 $9.75 $7.44 $13.42 $11.82 $10.16 $9.49 $8.38 Number of accumulation units outstanding at end of period PROFUND VP RISING RATES OPPORTUNITY (Fund first available during October 2003) Value at beginning of period $3.21 $5.18 $6.22 $4.75 $7.74 $8.24 $7.55 $8.28 $9.38 $10.00 Value at end of period $2.95 $3.21 $5.18 $6.22 $4.75 $7.74 $8.24 $7.55 $8.28 $9.38 Number of accumulation units outstanding at end of period SDVA CFI 8 Condensed Financial Information (continued) Separate Account Annual Charges of 1.25% BLACKROCK GLOBAL ALLOCATION V.I. FUND (Funds were first received in this option during June 2008) Value at beginning of period $9.85 $10.36 $9.55 $8.00 $10.18 Value at end of period $10.70 $9.85 $10.36 $9.55 $8.00 Number of accumulation units outstanding at end of period COLUMBIA SMALL CAP VALUE FUND VS (Fund first available during May 2005) Value at beginning of period $13.08 $14.11 $11.30 $9.15 $12.90 $13.41 $11.38 $10.53 Value at end of period $14.36 $13.08 $14.11 $11.30 $9.15 $12.90 $13.41 $11.38 Number of accumulation units outstanding at end of period FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $15.38 $16.02 $13.87 $10.37 $18.33 $15.82 $14.38 $12.48 $10.98 $8.67 Value at end of period $17.64 $15.38 $16.02 $13.87 $10.37 $18.33 $15.82 $14.38 $12.48 $10.98 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $11.17 $11.24 $9.90 $7.72 $13.67 $13.67 $11.54 $11.07 $10.08 $7.85 Value at end of period $12.91 $11.17 $11.24 $9.90 $7.72 $13.67 $13.67 $11.54 $11.07 $10.08 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS ASSET ALLOCATION PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $9.66 $9.69 $8.77 $7.20 $9.39 Value at end of period $11.02 $9.66 $9.69 $8.77 $7.20 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS GLOBAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $9.34 $9.91 Value at end of period $10.77 $9.34 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS INTERNATIONAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during June 2011) Value at beginning of period $8.83 $9.84 Value at end of period $10.08 $8.83 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS INTERNATIONAL PORTFOLIO (Fund first available during September 2003) Value at beginning of period $15.94 $18.85 $17.90 $12.73 $22.41 $19.01 $16.26 $13.62 $11.62 $10.00 Value at end of period $18.46 $15.94 $18.85 $17.90 $12.73 $22.41 $19.01 $16.26 $13.62 $11.62 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS WORLD ALLOCATION PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $13.55 $14.58 $13.11 $12.57 Value at end of period $15.13 $13.55 $14.58 $13.11 Number of accumulation units outstanding at end of period ING BALANCED PORTFOLIO (Funds were first received in this option during April 2006) Value at beginning of period $9.91 $10.20 $9.07 $7.73 $10.91 $10.49 $10.01 Value at end of period $11.11 $9.91 $10.20 $9.07 $7.73 $10.91 $10.49 Number of accumulation units outstanding at end of period SDVA CFI 9 Condensed Financial Information (continued) ING BARON GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.83 $12.71 $10.17 $7.62 $13.14 $12.54 $11.02 $10.49 Value at end of period $15.16 $12.83 $12.71 $10.17 $7.62 $13.14 $12.54 $11.02 Number of accumulation units outstanding at end of period ING BLACKROCK HEALTH SCIENCES OPPORTUNITIES PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.90 $11.50 $10.88 $9.18 $13.03 $12.16 $10.81 $9.92 $9.71 Value at end of period $13.95 $11.90 $11.50 $10.88 $9.18 $13.03 $12.16 $10.81 $9.92 Number of accumulation units outstanding at end of period ING BLACKROCK INFLATION PROTECTED BOND PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $12.21 $11.04 $10.60 $9.92 Value at end of period $12.83 $12.21 $11.04 $10.60 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.94 $11.25 $10.05 $7.81 $12.99 $12.32 $11.64 $10.91 Value at end of period $12.36 $10.94 $11.25 $10.05 $7.81 $12.99 $12.32 $11.64 Number of accumulation units outstanding at end of period ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.11 $11.44 $9.81 $6.51 $9.99 Value at end of period $10.74 $10.11 $11.44 $9.81 $6.51 Number of accumulation units outstanding at end of period ING BOND PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $10.92 $10.46 $9.99 $9.02 $9.99 Value at end of period $11.48 $10.92 $10.46 $9.99 $9.02 Number of accumulation units outstanding at end of period ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Fund first available during August 2006) Value at beginning of period $10.22 $10.93 $9.54 $7.24 $12.48 $13.64 $11.58 Value at end of period $12.68 $10.22 $10.93 $9.54 $7.24 $12.48 $13.64 Number of accumulation units outstanding at end of period ING CLARION REAL ESTATE PORTFOLIO (Fund first available during May 2004) Value at beginning of period $19.73 $18.25 $14.44 $10.76 $17.72 $21.82 $16.05 $13.92 $10.66 Value at end of period $22.51 $19.73 $18.25 $14.44 $10.76 $17.72 $21.82 $16.05 $13.92 Number of accumulation units outstanding at end of period ING COLUMBIA SMALL CAP VALUE II PORTFOLIO (Fund first available during June 2006) Value at beginning of period $9.75 $10.15 $8.20 $6.66 $10.23 $10.06 $9.47 Value at end of period $11.00 $9.75 $10.15 $8.20 $6.66 $10.23 $10.06 Number of accumulation units outstanding at end of period ING DAVIS NEW YORK VENTURE PORTFOLIO (Fund first available during January 2006) Value at beginning of period $9.31 $9.89 $8.94 $6.88 $11.46 $11.15 $10.16 Value at end of period $10.33 $9.31 $9.89 $8.94 $6.88 $11.46 $11.15 Number of accumulation units outstanding at end of period ING DFA WORLD EQUITY PORTFOLIO (Funds were first received in this option during April 2009) Value at beginning of period $8.02 $8.94 $7.25 $5.42 Value at end of period $9.35 $8.02 $8.94 $7.25 Number of accumulation units outstanding at end of period SDVA CFI 10 Condensed Financial Information (continued) ING EURO STOXX 50® INDEX PORTFOLIO (Funds were first received in this option during August 2010) Value at beginning of period $7.19 $8.81 $7.93 Value at end of period $8.65 $7.19 $8.81 Number of accumulation units outstanding at end of period ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.84 $15.74 $12.41 $9.03 $15.03 $13.29 $12.03 $11.10 Value at end of period $15.66 $13.84 $15.74 $12.41 $9.03 $15.03 $13.29 $12.03 Number of accumulation units outstanding at end of period ING FRANKLIN INCOME PORTFOLIO (Fund first available during May 2006) Value at beginning of period $11.40 $11.26 $10.10 $7.74 $11.09 $10.94 $9.95 Value at end of period $12.68 $11.40 $11.26 $10.10 $7.74 $11.09 $10.94 Number of accumulation units outstanding at end of period ING FRANKLIN MUTUAL SHARES PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $9.86 $10.06 $9.13 $7.31 $11.90 $12.71 Value at end of period $11.06 $9.86 $10.06 $9.13 $7.31 $11.90 Number of accumulation units outstanding at end of period ING FRANKLIN TEMPLETON FOUNDING STRATEGY PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $8.38 $8.60 $7.86 $6.11 $9.62 $10.17 Value at end of period $9.59 $8.38 $8.60 $7.86 $6.11 $9.62 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (CLASS ADV) (Funds were first received in this option during February 2011) Value at beginning of period $8.87 $10.77 Value at end of period $8.48 $8.87 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (CLASS S) (Fund first available during May 2005) Value at beginning of period $18.02 $20.09 $16.72 $12.31 $21.14 $16.06 $13.40 $11.13 Value at end of period $17.29 $18.02 $20.09 $16.72 $12.31 $21.14 $16.06 $13.40 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $8.52 $9.94 $9.03 $6.32 $10.62 $10.03 $8.69 $8.67 $7.78 $6.15 Value at end of period $9.20 $8.52 $9.94 $9.03 $6.32 $10.62 $10.03 $8.69 $8.67 $7.78 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $9.58 $9.99 Value at end of period $10.90 $9.58 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS S) (Funds were first received in this option during May 2008) Value at beginning of period $8.67 $8.82 $7.85 $6.11 $9.46 Value at end of period $9.88 $8.67 $8.82 $7.85 $6.11 Number of accumulation units outstanding at end of period ING HANG SENG INDEX PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $11.10 $13.78 $12.98 $10.19 Value at end of period $14.07 $11.10 $13.78 $12.98 Number of accumulation units outstanding at end of period SDVA CFI 11 Condensed Financial Information (continued) ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $9.86 $10.02 $8.93 $7.35 $11.90 $11.50 $10.19 $9.81 $9.01 $7.25 Value at end of period $11.11 $9.86 $10.02 $8.93 $7.35 $11.90 $11.50 $10.19 $9.81 $9.01 Number of accumulation units outstanding at end of period ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $14.70 $15.10 $12.57 $9.69 $15.75 $15.16 $14.06 $12.85 $11.18 $8.58 Value at end of period $17.04 $14.70 $15.10 $12.57 $9.69 $15.75 $15.16 $14.06 $12.85 $11.18 Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $14.55 $14.88 $12.31 $10.01 $15.28 $16.55 $14.76 $13.93 $11.58 $8.64 Value at end of period $16.12 $14.55 $14.88 $12.31 $10.01 $15.28 $16.55 $14.76 $13.93 $11.58 Number of accumulation units outstanding at end of period ING INTERMEDIATE BOND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.28 $11.59 $10.72 $9.76 $10.81 $10.36 $10.11 $10.12 Value at end of period $13.23 $12.28 $11.59 $10.72 $9.76 $10.81 $10.36 $10.11 Number of accumulation units outstanding at end of period ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during February 2009) Value at beginning of period $7.02 $8.12 $7.64 $4.91 Value at end of period $8.22 $7.02 $8.12 $7.64 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $12.11 $12.52 $11.01 $8.68 $13.83 $14.34 $12.53 $12.26 $10.64 $8.31 Value at end of period $14.19 $12.11 $12.52 $11.01 $8.68 $13.83 $14.34 $12.53 $12.26 $10.64 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.10 $12.42 $11.22 $9.29 $12.31 $12.07 $10.87 $10.41 Value at end of period $13.45 $12.10 $12.42 $11.22 $9.29 $12.31 $12.07 $10.87 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.35 $11.75 $10.57 $8.64 $12.91 $12.74 $11.13 $10.52 Value at end of period $12.84 $11.35 $11.75 $10.57 $8.64 $12.91 $12.74 $11.13 Number of accumulation units outstanding at end of period ING JAPAN TOPIX INDEX® PORTFOLIO (Funds were first received in this option during February 2012) Value at beginning of period $10.10 Value at end of period $10.02 Number of accumulation units outstanding at end of period ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Fund first available during May 2005) Value at beginning of period $19.70 $24.40 $20.54 $12.13 $25.20 $18.43 $13.74 $10.61 Value at end of period $23.16 $19.70 $24.40 $20.54 $12.13 $25.20 $18.43 $13.74 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $17.50 $17.40 $14.33 $11.55 $17.47 $17.29 $15.02 $14.02 $11.78 $9.17 Value at end of period $20.74 $17.50 $17.40 $14.33 $11.55 $17.47 $17.29 $15.02 $14.02 $11.78 Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO Value at beginning of period $15.71 $16.13 $12.89 $10.25 $14.82 $15.26 $13.25 $13.63 $10.41 $7.85 Value at end of period $18.42 $15.71 $16.13 $12.89 $10.25 $14.82 $15.26 $13.25 $13.63 $10.41 Number of accumulation units outstanding at end of period SDVA CFI 12 Condensed Financial Information (continued) ING LARGE CAP GROWTH PORTFOLIO (CLASS ADV) (Funds were first received in this option during May 2012) Value at beginning of period $9.78 Value at end of period $10.33 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS S) (Fund first available during May 2004) Value at beginning of period $14.20 $14.07 $12.47 $8.86 $12.39 $11.24 $10.78 $10.50 $10.38 Value at end of period $16.52 $14.20 $14.07 $12.47 $8.86 $12.39 $11.24 $10.78 $10.50 Number of accumulation units outstanding at end of period ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.07 $10.05 Value at end of period $11.37 $10.07 Number of accumulation units outstanding at end of period ING LIQUID ASSETS PORTFOLIO Value at beginning of period $17.03 $17.24 $17.46 $17.62 $17.42 $16.81 $16.26 $16.02 $16.08 $16.16 Value at end of period $16.82 $17.03 $17.24 $17.46 $17.62 $17.42 $16.81 $16.26 $16.02 $16.08 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Fund first available during May 2004) Value at beginning of period $12.17 $12.53 $10.59 $8.31 $14.10 $12.51 $12.07 $11.22 $9.72 Value at end of period $13.52 $12.17 $12.53 $10.59 $8.31 $14.10 $12.51 $12.07 $11.22 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $27.60 $27.52 $25.36 $21.79 $28.41 $27.67 $25.03 $24.63 $22.45 $19.47 Value at end of period $30.30 $27.60 $27.52 $25.36 $21.79 $28.41 $27.67 $25.03 $24.63 $22.45 Number of accumulation units outstanding at end of period ING MFS UTILITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $17.64 $16.79 $14.95 $11.40 $18.54 $14.74 $11.41 $10.16 Value at end of period $19.73 $17.64 $16.79 $14.95 $11.40 $18.54 $14.74 $11.41 Number of accumulation units outstanding at end of period ING MIDCAP OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.35 $11.59 $9.03 $6.48 $10.06 Value at end of period $12.77 $11.35 $11.59 $9.03 $6.48 Number of accumulation units outstanding at end of period ING MORGAN STANLEY GLOBAL FRANCHISE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $15.05 $13.97 $12.42 $9.76 $13.84 $12.77 $10.66 $10.06 Value at end of period $17.21 $15.05 $13.97 $12.42 $9.76 $13.84 $12.77 $10.66 Number of accumulation units outstanding at end of period ING OPPENHEIMER ACTIVE ALLOCATION PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $13.76 $14.58 $12.95 $12.30 Value at end of period $15.33 $13.76 $14.58 $12.95 Number of accumulation units outstanding at end of period 0 ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS I) (Funds were first received in this option during April 2005) Value at beginning of period $12.45 $13.72 $11.97 $8.68 $14.73 $14.00 $12.02 $10.06 Value at end of period $14.96 $12.45 $13.72 $11.97 $8.68 $14.73 $14.00 $12.02 Number of accumulation units outstanding at end of period SDVA CFI 13 Condensed Financial Information (continued) ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS S) Value at beginning of period $14.04 $15.52 $13.57 $9.86 $16.78 $15.98 $13.76 $12.30 $10.83 $8.32 Value at end of period $16.82 $14.04 $15.52 $13.57 $9.86 $16.78 $15.98 $13.76 $12.30 $10.83 Number of accumulation units outstanding at end of period ING PIMCO HIGH YIELD PORTFOLIO (Funds were first received in this option during May 2004) Value at beginning of period $16.01 $15.53 $13.76 $9.33 $12.20 $12.01 $11.16 $10.83 $10.00 Value at end of period $18.03 $16.01 $15.53 $13.76 $9.33 $12.20 $12.01 $11.16 $10.83 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN BOND PORTFOLIO Value at beginning of period $19.53 $19.12 $17.98 $15.91 $15.46 $14.36 $13.94 $13.78 $13.31 $12.86 Value at end of period $20.98 $19.53 $19.12 $17.98 $15.91 $15.46 $14.36 $13.94 $13.78 $13.31 Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.20 $11.89 $10.39 $8.48 $13.15 $12.67 $10.99 $10.67 Value at end of period $12.20 $11.20 $11.89 $10.39 $8.48 $13.15 $12.67 $10.99 Number of accumulation units outstanding at end of period ING PIONEER MID CAP VALUE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.24 $11.99 $10.29 $8.33 $12.61 $12.10 $10.91 $10.83 Value at end of period $12.33 $11.24 $11.99 $10.29 $8.33 $12.61 $12.10 $10.91 Number of accumulation units outstanding at end of period ING RETIREMENT CONSERVATIVE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.20 $8.86 $8.32 $8.25 Value at end of period $9.81 $9.20 $8.86 $8.32 Number of accumulation units outstanding at end of period ING RETIREMENT GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.08 $10.33 $9.38 $9.22 Value at end of period $11.24 $10.08 $10.33 $9.38 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.44 $10.56 $9.63 $9.50 Value at end of period $11.50 $10.44 $10.56 $9.63 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.76 $10.67 $9.86 $9.75 Value at end of period $11.71 $10.76 $10.67 $9.86 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $14.48 $14.11 $12.70 $10.85 Value at end of period $16.34 $14.48 $14.11 $12.70 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $9.14 $9.06 $8.19 $6.72 $10.19 Value at end of period $10.40 $9.14 $9.06 $8.19 $6.72 Number of accumulation units outstanding at end of period SDVA CFI 14 Condensed Financial Information (continued) ING RUSSELL TM LARGE CAP VALUE INDEX PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $13.65 $13.74 $12.52 $10.30 Value at end of period $15.63 $13.65 $13.74 $12.52 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $15.62 $16.17 $13.01 $11.51 Value at end of period $17.81 $15.62 $16.17 $13.01 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP INDEX PORTFOLIO (Funds were first received in this option during August 2008) Value at beginning of period $10.10 $10.44 $8.47 $6.14 $9.70 Value at end of period $11.64 $10.10 $10.44 $8.47 $6.14 Number of accumulation units outstanding at end of period ING RUSSELL TM SMALL CAP INDEX PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $10.26 $10.84 $8.71 $6.98 $10.05 Value at end of period $11.73 $10.26 $10.84 $8.71 $6.98 Number of accumulation units outstanding at end of period ING SMALLCAP OPPORTUNITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $15.58 $15.69 $12.03 $9.32 $14.43 $13.31 $11.99 $11.44 Value at end of period $17.68 $15.58 $15.69 $12.03 $9.32 $14.43 $13.31 $11.99 Number of accumulation units outstanding at end of period 87 ING SMALL COMPANY PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $10.58 $11.01 $8.99 $7.16 $10.37 Value at end of period $11.94 $10.58 $11.01 $8.99 $7.16 Number of accumulation units outstanding at end of period ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.85 $13.63 $12.10 $9.20 $12.85 $12.47 $11.01 $10.34 Value at end of period $15.65 $13.85 $13.63 $12.10 $9.20 $12.85 $12.47 $11.01 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.98 $12.24 $10.78 $8.73 $13.75 $13.52 $11.49 $11.20 $9.72 Value at end of period $13.86 $11.98 $12.24 $10.78 $8.73 $13.75 $13.52 $11.49 $11.20 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $9.16 $9.40 $8.16 $5.80 $10.18 $10.13 Value at end of period $10.73 $9.16 $9.40 $8.16 $5.80 $10.18 Number of accumulation units outstanding at end of period ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.94 $13.80 $12.28 $9.04 $18.12 $15.22 $12.43 $10.20 Value at end of period $14.00 $11.94 $13.80 $12.28 $9.04 $18.12 $15.22 $12.43 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Fund first available during August 2006) Value at beginning of period $9.04 $10.43 $9.73 $7.47 $12.74 $11.20 $9.84 Value at end of period $10.59 $9.04 $10.43 $9.73 $7.47 $12.74 $11.20 Number of accumulation units outstanding at end of period SDVA CFI 15 Condensed Financial Information (continued) ING TEMPLETON GLOBAL GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.81 $11.60 $10.91 $8.35 $14.01 $13.86 $11.51 $11.10 Value at end of period $12.99 $10.81 $11.60 $10.91 $8.35 $14.01 $13.86 $11.51 Number of accumulation units outstanding at end of period 37 ING U.S. BOND INDEX PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $11.76 $11.13 $10.64 $10.21 $9.99 Value at end of period $12.03 $11.76 $11.13 $10.64 $10.21 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.18 $11.63 $10.42 $8.02 $13.54 $13.59 $12.04 $11.18 $10.16 Value at end of period $12.49 $11.18 $11.63 $10.42 $8.02 $13.54 $13.59 $12.04 $11.18 Number of accumulation units outstanding at end of period ING WISDOM TREE SM GLOBAL HIGH-YIELDING EQUITY INDEX PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $7.67 $8.08 $7.73 $6.18 Value at end of period $8.72 $7.67 $8.08 $7.73 Number of accumulation units outstanding at end of period INVESCO VAN KAMPEN V.I. AMERICAN FRANCHISE FUND (Funds were first received in this option during April 2012) Value at beginning of period $10.28 Value at end of period $9.94 Number of accumulation units outstanding at end of period PROFUND VP BULL (Fund first available during March 2004) Value at beginning of period $8.61 $8.72 $7.84 $6.38 $10.37 $10.14 $9.04 $8.91 $8.27 Value at end of period $9.68 $8.61 $8.72 $7.84 $6.38 $10.37 $10.14 $9.04 $8.91 Number of accumulation units outstanding at end of period 0 PROFUND VP EUROPE 30 (Fund first available during December 2003) Value at beginning of period $8.66 $9.63 $9.50 $7.27 $13.15 $11.62 $10.01 $9.38 $8.31 $6.07 Value at end of period $9.97 $8.66 $9.63 $9.50 $7.27 $13.15 $11.62 $10.01 $9.38 $8.31 Number of accumulation units outstanding at end of period PROFUND VP RISING RATES OPPORTUNITY (Fund first available during October 2003) Value at beginning of period $3.12 $5.06 $6.11 $4.68 $7.64 $8.16 $7.50 $8.25 $9.37 $10.00 Value at end of period $2.87 $3.12 $5.06 $6.11 $4.68 $7.64 $8.16 $7.50 $8.25 $9.37 Number of accumulation units outstanding at end of period Separate Account Annual Charges of 1.40% BLACKROCK GLOBAL ALLOCATION V.I. FUND (Funds were first received in this option during August 2008) Value at beginning of period $9.80 $10.31 $9.53 $7.99 $9.35 Value at end of period $10.62 $9.80 $10.31 $9.53 $7.99 Number of accumulation units outstanding at end of period SDVA CFI 16 Condensed Financial Information (continued) COLUMBIA SMALL CAP VALUE FUND VS (Fund first available during May 2005) Value at beginning of period $12.94 $13.98 $11.21 $9.10 $12.85 $13.37 $11.36 $10.59 Value at end of period $14.20 $12.94 $13.98 $11.21 $9.10 $12.85 $13.37 $11.36 Number of accumulation units outstanding at end of period FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $15.14 $15.79 $13.70 $10.25 $18.15 $15.69 $14.28 $12.42 $10.93 $8.65 Value at end of period $17.33 $15.14 $15.79 $13.70 $10.25 $18.15 $15.69 $14.28 $12.42 $10.93 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $10.99 $11.08 $9.78 $7.63 $13.54 $13.56 $11.47 $11.02 $10.04 $7.83 Value at end of period $12.69 $10.99 $11.08 $9.78 $7.63 $13.54 $13.56 $11.47 $11.02 $10.04 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS ASSET ALLOCATION PORTFOLIO (Funds were first received in this option during February 2009) Value at beginning of period $9.60 $9.65 $8.75 $6.71 Value at end of period $10.94 $9.60 $9.65 $8.75 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS GLOBAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during April 2011) Value at beginning of period $9.32 $10.27 Value at end of period $10.74 $9.32 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS INTERNATIONAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during March 2012) Value at beginning of period $9.70 Value at end of period $10.05 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS INTERNATIONAL PORTFOLIO (Fund first available during September 2003) Value at beginning of period $15.74 $18.64 $17.73 $12.63 $22.26 $18.91 $16.20 $13.59 $11.62 $10.00 Value at end of period $18.20 $15.74 $18.64 $17.73 $12.63 $22.26 $18.91 $16.20 $13.59 $11.62 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS WORLD ALLOCATION PORTFOLIO (Funds were first received in this option during September 2009) Value at beginning of period $13.50 $14.54 $13.09 $12.49 Value at end of period $15.05 $13.50 $14.54 $13.09 Number of accumulation units outstanding at end of period ING BALANCED PORTFOLIO (Funds were first received in this option during April 2006) Value at beginning of period $9.82 $10.12 $9.02 $7.69 $10.88 $10.48 $10.01 Value at end of period $10.99 $9.82 $10.12 $9.02 $7.69 $10.88 $10.48 Number of accumulation units outstanding at end of period ING BARON GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.70 $12.60 $10.10 $7.58 $13.08 $12.51 $11.00 $10.50 Value at end of period $14.98 $12.70 $12.60 $10.10 $7.58 $13.08 $12.51 $11.00 Number of accumulation units outstanding at end of period ING BLACKROCK HEALTH SCIENCES OPPORTUNITIES PORTFOLIO (Fund first available during October 2004) Value at beginning of period $11.76 $11.38 $10.79 $9.11 $12.96 $12.11 $10.78 $9.91 $8.79 Value at end of period $13.77 $11.76 $11.38 $10.79 $9.11 $12.96 $12.11 $10.78 $9.91 Number of accumulation units outstanding at end of period SDVA CFI 17 Condensed Financial Information (continued) ING BLACKROCK INFLATION PROTECTED BOND PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $12.16 $11.01 $10.59 $9.99 Value at end of period $12.75 $12.16 $11.01 $10.59 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.82 $11.15 $9.97 $7.77 $12.93 $12.29 $11.63 $10.90 Value at end of period $12.22 $10.82 $11.15 $9.97 $7.77 $12.93 $12.29 $11.63 Number of accumulation units outstanding at end of period ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $10.05 $11.40 $9.78 $6.50 $8.50 Value at end of period $10.66 $10.05 $11.40 $9.78 $6.50 Number of accumulation units outstanding at end of period ING BOND PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $10.86 $10.41 $9.96 $9.01 $9.83 Value at end of period $11.40 $10.86 $10.41 $9.96 $9.01 Number of accumulation units outstanding at end of period ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Fund first available during June 2006) Value at beginning of period $10.13 $10.85 $9.49 $7.21 $12.45 $13.62 $10.85 Value at end of period $12.55 $10.13 $10.85 $9.49 $7.21 $12.45 $13.62 Number of accumulation units outstanding at end of period ING CLARION REAL ESTATE PORTFOLIO (Fund first available during May 2004) Value at beginning of period $19.50 $18.06 $14.31 $10.68 $17.62 $21.73 $16.01 $13.90 $11.06 Value at end of period $22.22 $19.50 $18.06 $14.31 $10.68 $17.62 $21.73 $16.01 $13.90 Number of accumulation units outstanding at end of period ING COLUMBIA SMALL CAP VALUE II PORTFOLIO (Fund first available during June 2006) Value at beginning of period $9.67 $10.08 $8.16 $6.63 $10.21 $10.05 $9.07 Value at end of period $10.89 $9.67 $10.08 $8.16 $6.63 $10.21 $10.05 Number of accumulation units outstanding at end of period ING DAVIS NEW YORK VENTURE PORTFOLIO (Fund first available during May 2006) Value at beginning of period $9.23 $9.82 $8.89 $6.85 $11.43 $11.13 $10.44 Value at end of period $10.21 $9.23 $9.82 $8.89 $6.85 $11.43 $11.13 Number of accumulation units outstanding at end of period ING DFA WORLD EQUITY PORTFOLIO (Funds were first received in this option during August 2008) Value at beginning of period $7.97 $8.90 $7.23 $6.02 $9.31 Value at end of period $9.28 $7.97 $8.90 $7.23 $6.02 Number of accumulation units outstanding at end of period ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.70 $15.60 $12.32 $8.98 $14.97 $13.26 $12.02 $10.47 Value at end of period $15.48 $13.70 $15.60 $12.32 $8.98 $14.97 $13.26 $12.02 Number of accumulation units outstanding at end of period ING FRANKLIN INCOME PORTFOLIO (Fund first available during May 2006) Value at beginning of period $11.30 $11.18 $10.04 $7.71 $11.06 $10.93 $9.95 Value at end of period $12.55 $11.30 $11.18 $10.04 $7.71 $11.06 $10.93 Number of accumulation units outstanding at end of period SDVA CFI 18 Condensed Financial Information (continued) ING FRANKLIN MUTUAL SHARES PORTFOLIO (Funds were first received in this option during June 2007) Value at beginning of period $9.79 $10.01 $9.10 $7.29 $11.89 $12.57 Value at end of period $10.96 $9.79 $10.01 $9.10 $7.29 $11.89 Number of accumulation units outstanding at end of period ING FRANKLIN TEMPLETON FOUNDING STRATEGY PORTFOLIO (Funds were first received in this option during November 2007) Value at beginning of period $8.32 $8.55 $7.83 $6.09 $9.61 $9.73 Value at end of period $9.51 $8.32 $8.55 $7.83 $6.09 $9.61 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (CLASS ADV) (Funds were first received in this option during February 2011) Value at beginning of period $8.86 $10.55 Value at end of period $8.46 $8.86 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (CLASS S) (Fund first available during May 2005) Value at beginning of period $17.84 $19.91 $16.60 $12.24 $21.05 $16.02 $13.38 $13.19 Value at end of period $17.09 $17.84 $19.91 $16.60 $12.24 $21.05 $16.02 $13.38 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $8.39 $9.79 $8.92 $6.25 $10.52 $9.95 $8.63 $8.62 $7.75 $6.13 Value at end of period $9.04 $8.39 $9.79 $8.92 $6.25 $10.52 $9.95 $8.63 $8.62 $7.75 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $9.57 $9.99 Value at end of period $10.87 $9.57 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS S) (Funds were first received in this option during June 2008) Value at beginning of period $8.61 $8.78 $7.82 $6.10 $9.29 Value at end of period $9.81 $8.61 $8.78 $7.82 $6.10 Number of accumulation units outstanding at end of period ING HANG SENG INDEX PORTFOLIO (Funds were first received in this option during September 2009) Value at beginning of period $11.05 $13.74 $12.96 $12.52 Value at end of period $13.99 $11.05 $13.74 $12.96 Number of accumulation units outstanding at end of period ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $9.71 $9.88 $8.82 $7.27 $11.78 $11.40 $10.12 $9.76 $8.98 $7.24 Value at end of period $10.92 $9.71 $9.88 $8.82 $7.27 $11.78 $11.40 $10.12 $9.76 $8.98 Number of accumulation units outstanding at end of period ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $14.47 $14.88 $12.41 $9.58 $15.60 $15.03 $13.97 $12.78 $11.14 $8.56 Value at end of period $16.74 $14.47 $14.88 $12.41 $9.58 $15.60 $15.03 $13.97 $12.78 $11.14 Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $14.32 $14.67 $12.15 $9.89 $15.13 $16.41 $14.66 $13.85 $11.54 $8.62 Value at end of period $15.84 $14.32 $14.67 $12.15 $9.89 $15.13 $16.41 $14.66 $13.85 $11.54 Number of accumulation units outstanding at end of period ING INTERMEDIATE BOND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.16 $11.49 $10.64 $9.70 $10.77 $10.33 $10.10 $9.99 Value at end of period $13.08 $12.16 $11.49 $10.64 $9.70 $10.77 $10.33 $10.10 Number of accumulation units outstanding at end of period SDVA CFI 19 Condensed Financial Information (continued) ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $6.98 $8.09 $7.62 $7.04 Value at end of period $8.16 $6.98 $8.09 $7.62 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $11.93 $12.36 $10.89 $8.59 $13.72 $14.24 $12.46 $12.21 $10.61 $8.30 Value at end of period $13.96 $11.93 $12.36 $10.89 $8.59 $13.72 $14.24 $12.46 $12.21 $10.61 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.98 $12.31 $11.14 $9.24 $12.26 $12.04 $10.86 $10.55 Value at end of period $13.29 $11.98 $12.31 $11.14 $9.24 $12.26 $12.04 $10.86 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.23 $11.65 $10.50 $8.59 $12.86 $12.71 $11.11 $10.38 Value at end of period $12.69 $11.23 $11.65 $10.50 $8.59 $12.86 $12.71 $11.11 Number of accumulation units outstanding at end of period ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Fund first available during May 2005) Value at beginning of period $19.50 $24.19 $20.40 $12.06 $25.10 $18.38 $13.73 $10.03 Value at end of period $22.89 $19.50 $24.19 $20.40 $12.06 $25.10 $18.38 $13.73 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $17.24 $17.18 $14.17 $11.43 $17.32 $17.17 $14.94 $13.97 $11.75 $9.16 Value at end of period $20.40 $17.24 $17.18 $14.17 $11.43 $17.32 $17.17 $14.94 $13.97 $11.75 Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO Value at beginning of period $15.48 $15.92 $12.74 $10.14 $14.69 $15.15 $13.18 $13.63 $10.38 $7.85 Value at end of period $18.12 $15.48 $15.92 $12.74 $10.14 $14.69 $15.15 $13.18 $13.63 $10.38 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS ADV) (Funds were first received in this option during May 2012) Value at beginning of period $9.52 Value at end of period $10.32 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS S) (Funds were first received in this option during September 2005) Value at beginning of period $14.04 $13.92 $12.36 $8.80 $12.32 $11.19 $10.75 $10.49 Value at end of period $16.30 $14.04 $13.92 $12.36 $8.80 $12.32 $11.19 $10.75 Number of accumulation units outstanding at end of period ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.05 $10.05 Value at end of period $11.33 $10.05 Number of accumulation units outstanding at end of period ING LIQUID ASSETS PORTFOLIO Value at beginning of period $16.44 $16.67 $16.91 $17.09 $16.92 $16.35 $15.85 $15.64 $15.71 $15.82 Value at end of period $16.21 $16.44 $16.67 $16.91 $17.09 $16.92 $16.35 $15.85 $15.64 $15.71 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Fund first available during July 2004) Value at beginning of period $12.02 $12.40 $10.49 $8.25 $14.02 $12.46 $12.04 $11.21 $9.87 Value at end of period $13.34 $12.02 $12.40 $10.49 $8.25 $14.02 $12.46 $12.04 $11.21 Number of accumulation units outstanding at end of period SDVA CFI 20 Condensed Financial Information (continued) ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $26.89 $26.84 $24.78 $21.32 $27.85 $27.16 $24.60 $24.25 $22.13 $19.23 Value at end of period $29.47 $26.89 $26.84 $24.78 $21.32 $27.85 $27.16 $24.60 $24.25 $22.13 Number of accumulation units outstanding at end of period ING MFS UTILITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $17.46 $16.64 $14.85 $11.34 $18.46 $14.70 $11.40 $10.16 Value at end of period $19.50 $17.46 $16.64 $14.85 $11.34 $18.46 $14.70 $11.40 Number of accumulation units outstanding at end of period ING MIDCAP OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.29 $11.54 $9.00 $6.48 $10.06 Value at end of period $12.68 $11.29 $11.54 $9.00 $6.48 Number of accumulation units outstanding at end of period ING MORGAN STANLEY GLOBAL FRANCHISE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.90 $13.85 $12.34 $9.71 $13.78 $12.74 $10.65 $10.23 Value at end of period $17.00 $14.90 $13.85 $12.34 $9.71 $13.78 $12.74 $10.65 Number of accumulation units outstanding at end of period ING OPPENHEIMER ACTIVE ALLOCATION PORTFOLIO (Funds were first received in this option during March 2010) Value at beginning of period $13.70 $14.54 $13.11 Value at end of period $15.24 $13.70 $14.54 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS I) (Funds were first received in this option during April 2005) Value at beginning of period $12.32 $13.60 $11.88 $8.64 $14.67 $13.97 $12.00 $10.06 Value at end of period $14.78 $12.32 $13.60 $11.88 $8.64 $14.67 $13.97 $12.00 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS S) Value at beginning of period $13.84 $15.32 $13.41 $9.76 $16.64 $15.87 $13.68 $12.25 $10.80 $8.31 Value at end of period $16.55 $13.84 $15.32 $13.41 $9.76 $16.64 $15.87 $13.68 $12.25 $10.80 Number of accumulation units outstanding at end of period ING PIMCO HIGH YIELD PORTFOLIO (Fund first available during May 2004) Value at beginning of period $15.82 $15.37 $13.64 $9.26 $12.13 $11.96 $11.13 $10.82 $10.00 Value at end of period $17.79 $15.82 $15.37 $13.64 $9.26 $12.13 $11.96 $11.13 $10.82 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN BOND PORTFOLIO Value at beginning of period $19.03 $18.65 $17.56 $15.57 $15.15 $14.10 $13.71 $13.57 $13.12 $12.70 Value at end of period $20.41 $19.03 $18.65 $17.56 $15.57 $15.15 $14.10 $13.71 $13.57 $13.12 Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.09 $11.79 $10.32 $8.43 $13.09 $12.64 $10.98 $10.82 Value at end of period $12.06 $11.09 $11.79 $10.32 $8.43 $13.09 $12.64 $10.98 Number of accumulation units outstanding at end of period ING PIONEER MID CAP VALUE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.13 $11.88 $10.22 $8.28 $12.56 $12.07 $10.90 $10.92 Value at end of period $12.18 $11.13 $11.88 $10.22 $8.28 $12.56 $12.07 $10.90 Number of accumulation units outstanding at end of period SDVA CFI 21 Condensed Financial Information (continued) ING RETIREMENT CONSERVATIVE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.17 $8.84 $8.32 $8.25 Value at end of period $9.76 $9.17 $8.84 $8.32 Number of accumulation units outstanding at end of period ING RETIREMENT GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.05 $10.31 $9.37 $9.22 Value at end of period $11.19 $10.05 $10.31 $9.37 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.40 $10.54 $9.63 $9.49 Value at end of period $11.45 $10.40 $10.54 $9.63 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.72 $10.65 $9.86 $9.75 Value at end of period $11.65 $10.72 $10.65 $9.86 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $14.42 $14.07 $12.69 $10.84 Value at end of period $16.24 $14.42 $14.07 $12.69 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $9.09 $9.02 $8.17 $6.96 Value at end of period $10.33 $9.09 $9.02 $8.17 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP VALUE INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.59 $13.71 $12.51 $10.64 Value at end of period $15.54 $13.59 $13.71 $12.51 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $15.55 $16.13 $13.00 $11.57 Value at end of period $17.71 $15.55 $16.13 $13.00 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP INDEX PORTFOLIO (Funds were first received in this option during February 2009) Value at beginning of period $10.04 $10.40 $8.45 $5.73 Value at end of period $11.55 $10.04 $10.40 $8.45 Number of accumulation units outstanding at end of period ING RUSSELL TM SMALL CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.20 $10.80 $8.69 $6.97 $10.32 Value at end of period $11.65 $10.20 $10.80 $8.69 $6.97 Number of accumulation units outstanding at end of period ING SMALLCAP OPPORTUNITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $15.42 $15.55 $11.94 $9.27 $14.37 $13.27 $11.98 $12.08 Value at end of period $17.47 $15.42 $15.55 $11.94 $9.27 $14.37 $13.27 $11.98 Number of accumulation units outstanding at end of period SDVA CFI 22 Condensed Financial Information (continued) ING SMALL COMPANY PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.52 $10.96 $8.97 $7.15 $10.45 Value at end of period $11.85 $10.52 $10.96 $8.97 $7.15 Number of accumulation units outstanding at end of period ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.71 $13.51 $12.02 $9.15 $12.80 $12.43 $11.00 $10.34 Value at end of period $15.47 $13.71 $13.51 $12.02 $9.15 $12.80 $12.43 $11.00 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Fund first available during August 2004) Value at beginning of period $11.84 $12.11 $10.69 $8.67 $13.68 $13.46 $11.46 $11.19 $9.99 Value at end of period $13.68 $11.84 $12.11 $10.69 $8.67 $13.68 $13.46 $11.46 $11.19 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (Funds were first received in this option during August 2007) Value at beginning of period $9.09 $9.35 $8.13 $5.78 $10.17 $9.91 Value at end of period $10.63 $9.09 $9.35 $8.13 $5.78 $10.17 Number of accumulation units outstanding at end of period 0 ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.82 $13.68 $12.19 $8.99 $18.05 $15.18 $12.42 $10.80 Value at end of period $13.84 $11.82 $13.68 $12.19 $8.99 $18.05 $15.18 $12.42 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Fund first available during June 2006) Value at beginning of period $8.96 $10.35 $9.67 $7.44 $12.71 $11.18 $9.54 Value at end of period $10.48 $8.96 $10.35 $9.67 $7.44 $12.71 $11.18 Number of accumulation units outstanding at end of period ING TEMPLETON GLOBAL GROWTH PORTFOLIO (Fund first available during May 2006) Value at beginning of period $10.70 $11.50 $10.83 $8.30 $13.96 $13.82 $12.75 Value at end of period $12.84 $10.70 $11.50 $10.83 $8.30 $13.96 $13.82 Number of accumulation units outstanding at end of period ING U.S. BOND INDEX PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $11.69 $11.08 $10.61 $10.20 $9.98 Value at end of period $11.94 $11.69 $11.08 $10.61 $10.20 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.05 $11.52 $10.33 $7.97 $13.47 $13.53 $12.01 $11.17 $10.99 Value at end of period $12.32 $11.05 $11.52 $10.33 $7.97 $13.47 $13.53 $12.01 $11.17 Number of accumulation units outstanding at end of period ING WISDOM TREE SM GLOBAL HIGH-YIELDING EQUITY INDEX PORTFOLIO (Funds were first received in this option during February 2009) Value at beginning of period $7.63 $8.05 $7.71 $4.68 Value at end of period $8.66 $7.63 $8.05 $7.71 Number of accumulation units outstanding at end of period INVESCO VAN KAMPEN V.I. AMERICAN FRANCHISE FUND (Funds were first received in this option during April 2012) Value at beginning of period $10.28 Value at end of period $9.93 Number of accumulation units outstanding at end of period SDVA CFI 23 Condensed Financial Information (continued) PROFUND VP BULL (Fund first available during March 2004) Value at beginning of period $8.47 $8.59 $7.74 $6.31 $10.27 $10.06 $8.97 $8.86 $8.55 Value at end of period $9.51 $8.47 $8.59 $7.74 $6.31 $10.27 $10.06 $8.97 $8.86 Number of accumulation units outstanding at end of period PROFUND VP EUROPE 30 (Fund first available during December 2003) Value at beginning of period $8.52 $9.48 $9.37 $7.19 $13.01 $11.52 $9.94 $9.33 $8.28 $10.00 Value at end of period $9.80 $8.52 $9.48 $9.37 $7.19 $13.01 $11.52 $9.94 $9.33 $8.28 Number of accumulation units outstanding at end of period PROFUND VP RISING RATES OPPORTUNITY (Fund first available during October 2003) Value at beginning of period $3.09 $5.01 $6.05 $4.64 $7.59 $8.12 $7.47 $8.23 $9.37 $10.00 Value at end of period $2.83 $3.09 $5.01 $6.05 $4.64 $7.59 $8.12 $7.47 $8.23 $9.37 Number of accumulation units outstanding at end of period Separate Account Annual Charges of 1.45% BLACKROCK GLOBAL ALLOCATION V.I. FUND (Funds were first received in this option during May 2008) Value at beginning of period $9.78 $10.30 $9.52 $7.99 $10.15 Value at end of period $10.60 $9.78 $10.30 $9.52 $7.99 Number of accumulation units outstanding at end of period COLUMBIA SMALL CAP VALUE FUND VS (Funds were first received in this option during May 2005) Value at beginning of period $12.90 $13.94 $11.19 $9.08 $12.83 $13.36 $11.36 $10.17 Value at end of period $14.14 $12.90 $13.94 $11.19 $9.08 $12.83 $13.36 $11.36 Number of accumulation units outstanding at end of period 0 0 78 FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $15.06 $15.71 $13.64 $10.21 $18.09 $15.65 $14.25 $12.39 $10.92 $8.64 Value at end of period $17.23 $15.06 $15.71 $13.64 $10.21 $18.09 $15.65 $14.25 $12.39 $10.92 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $10.94 $11.02 $9.73 $7.60 $13.49 $13.52 $11.44 $11.00 $10.03 $7.83 Value at end of period $12.61 $10.94 $11.02 $9.73 $7.60 $13.49 $13.52 $11.44 $11.00 $10.03 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS ASSET ALLOCATION PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $9.58 $9.64 $8.74 $7.19 $10.07 Value at end of period $10.91 $9.58 $9.64 $8.74 $7.19 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS GLOBAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during March 2011) Value at beginning of period $9.32 $10.02 Value at end of period $10.73 $9.32 Number of accumulation units outstanding at end of period SDVA CFI 24 Condensed Financial Information (continued) ING AMERICAN FUNDS INTERNATIONAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during August 2012) Value at beginning of period $9.62 Value at end of period $10.04 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS INTERNATIONAL PORTFOLIO (Funds were first received in this option during September 2003) Value at beginning of period $15.67 $18.57 $17.67 $12.60 $22.21 $18.88 $16.19 $13.58 $11.62 $10.00 Value at end of period $18.11 $15.67 $18.57 $17.67 $12.60 $22.21 $18.88 $16.19 $13.58 $11.62 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS WORLD ALLOCATION PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $13.48 $14.53 $13.09 $10.83 Value at end of period $15.02 $13.48 $14.53 $13.09 Number of accumulation units outstanding at end of period ING BALANCED PORTFOLIO (Funds were first received in this option during April 2006) Value at beginning of period $9.80 $10.10 $9.01 $7.68 $10.87 $10.48 $10.01 Value at end of period $10.96 $9.80 $10.10 $9.01 $7.68 $10.87 $10.48 Number of accumulation units outstanding at end of period 0 ING BARON GROWTH PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $12.66 $12.56 $10.08 $7.56 $13.06 $12.49 $11.00 $10.08 Value at end of period $14.93 $12.66 $12.56 $10.08 $7.56 $13.06 $12.49 $11.00 Number of accumulation units outstanding at end of period ING BLACKROCK HEALTH SCIENCES OPPORTUNITIES PORTFOLIO (Funds were first received in this option during May 2004) Value at beginning of period $11.71 $11.35 $10.76 $9.09 $12.94 $12.09 $10.77 $9.90 $9.67 Value at end of period $13.70 $11.71 $11.35 $10.76 $9.09 $12.94 $12.09 $10.77 $9.90 Number of accumulation units outstanding at end of period ING BLACKROCK INFLATION PROTECTED BOND PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $12.15 $11.00 $10.58 $9.97 Value at end of period $12.73 $12.15 $11.00 $10.58 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during June 2005) Value at beginning of period $10.79 $11.12 $9.95 $7.75 $12.91 $12.28 $11.63 $10.89 Value at end of period $12.17 $10.79 $11.12 $9.95 $7.75 $12.91 $12.28 $11.63 Number of accumulation units outstanding at end of period ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.03 $11.38 $9.78 $6.50 $9.99 Value at end of period $10.64 $10.03 $11.38 $9.78 $6.50 Number of accumulation units outstanding at end of period ING BOND PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.84 $10.40 $9.95 $9.00 $10.15 Value at end of period $11.37 $10.84 $10.40 $9.95 $9.00 Number of accumulation units outstanding at end of period SDVA CFI 25 Condensed Financial Information (continued) ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Funds were first received in this option during May 2006) Value at beginning of period $10.10 $10.82 $9.47 $7.20 $12.44 $13.62 $11.04 Value at end of period $12.51 $10.10 $10.82 $9.47 $7.20 $12.44 $13.62 Number of accumulation units outstanding at end of period ING CLARION REAL ESTATE PORTFOLIO (Funds were first received in this option during May 2004) Value at beginning of period $19.43 $18.00 $14.27 $10.66 $17.59 $21.70 $16.00 $13.90 $10.06 Value at end of period $22.12 $19.43 $18.00 $14.27 $10.66 $17.59 $21.70 $16.00 $13.90 Number of accumulation units outstanding at end of period ING COLUMBIA SMALL CAP VALUE II PORTFOLIO (Funds were first received in this option during May 2006) Value at beginning of period $9.64 $10.05 $8.14 $6.62 $10.20 $10.05 $10.22 Value at end of period $10.85 $9.64 $10.05 $8.14 $6.62 $10.20 $10.05 Number of accumulation units outstanding at end of period ING DAVIS NEW YORK VENTURE PORTFOLIO (Funds were first received in this option during December 2005) Value at beginning of period $9.20 $9.79 $8.87 $6.84 $11.41 $11.12 $9.91 $9.95 Value at end of period $10.18 $9.20 $9.79 $8.87 $6.84 $11.41 $11.12 $9.91 Number of accumulation units outstanding at end of period ING DFA WORLD EQUITY PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $7.96 $8.89 $7.23 $6.02 $10.41 Value at end of period $9.26 $7.96 $8.89 $7.23 $6.02 Number of accumulation units outstanding at end of period 0 ING EURO STOXX 50® INDEX PORTFOLIO (Funds were first received in this option during December 2009) Value at beginning of period $7.16 $8.78 $9.81 $9.88 Value at end of period $8.60 $7.16 $8.78 $9.81 Number of accumulation units outstanding at end of period 0 0 37 ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $13.65 $15.55 $12.30 $8.96 $14.95 $13.25 $12.01 $9.96 Value at end of period $15.42 $13.65 $15.55 $12.30 $8.96 $14.95 $13.25 $12.01 Number of accumulation units outstanding at end of period ING FRANKLIN INCOME PORTFOLIO (Funds were first received in this option during June 2006) Value at beginning of period $11.27 $11.16 $10.02 $7.70 $11.05 $10.92 $9.95 Value at end of period $12.51 $11.27 $11.16 $10.02 $7.70 $11.05 $10.92 Number of accumulation units outstanding at end of period ING FRANKLIN MUTUAL SHARES PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $9.76 $9.99 $9.09 $7.29 $11.88 $12.48 Value at end of period $10.93 $9.76 $9.99 $9.09 $7.29 $11.88 Number of accumulation units outstanding at end of period ING FRANKLIN TEMPLETON FOUNDING STRATEGY PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $8.30 $8.53 $7.81 $6.09 $9.60 $10.14 Value at end of period $9.48 $8.30 $8.53 $7.81 $6.09 $9.60 Number of accumulation units outstanding at end of period ING FTSE 100 INDEX® PORTFOLIO (Funds were first received in this option during January 2010) Value at beginning of period $10.40 $11.01 $9.99 Value at end of period $11.81 $10.40 $11.01 Number of accumulation units outstanding at end of period 0 0 SDVA CFI 26 Condensed Financial Information (continued) ING GLOBAL RESOURCES PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $8.85 $9.96 Value at end of period $8.45 $8.85 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (CLASS S) (Funds were first received in this option during May 2005) Value at beginning of period $17.78 $19.85 $16.56 $12.22 $21.02 $16.01 $13.38 $10.00 Value at end of period $17.02 $17.78 $19.85 $16.56 $12.22 $21.02 $16.01 $13.38 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $8.35 $9.75 $8.88 $6.22 $10.48 $9.92 $8.61 $8.61 $7.74 $6.13 Value at end of period $8.99 $8.35 $9.75 $8.88 $6.22 $10.48 $9.92 $8.61 $8.61 $7.74 Number of accumulation units outstanding at end of period 0 ING GROWTH AND INCOME PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $9.56 $9.99 Value at end of period $10.86 $9.56 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS S) (Funds were first received in this option during November 2007) Value at beginning of period $8.60 $8.77 $7.82 $6.10 $9.95 $9.83 Value at end of period $9.78 $8.60 $8.77 $7.82 $6.10 $9.95 Number of accumulation units outstanding at end of period ING HANG SENG INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $11.04 $13.73 $12.96 $12.18 Value at end of period $13.96 $11.04 $13.73 $12.96 Number of accumulation units outstanding at end of period 0 0 ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $9.66 $9.83 $8.78 $7.24 $11.74 $11.37 $10.10 $9.74 $8.97 $7.23 Value at end of period $10.86 $9.66 $9.83 $8.78 $7.24 $11.74 $11.37 $10.10 $9.74 $8.97 Number of accumulation units outstanding at end of period ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $14.39 $14.81 $12.36 $9.54 $15.55 $14.99 $13.94 $12.76 $11.13 $8.55 Value at end of period $16.65 $14.39 $14.81 $12.36 $9.54 $15.55 $14.99 $13.94 $12.76 $11.13 Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $14.25 $14.60 $12.10 $9.86 $15.08 $16.36 $14.63 $13.83 $11.53 $8.61 Value at end of period $15.74 $14.25 $14.60 $12.10 $9.86 $15.08 $16.36 $14.63 $13.83 $11.53 Number of accumulation units outstanding at end of period ING INTERMEDIATE BOND PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $12.12 $11.46 $10.62 $9.68 $10.76 $10.33 $10.10 $10.04 Value at end of period $13.03 $12.12 $11.46 $10.62 $9.68 $10.76 $10.33 $10.10 Number of accumulation units outstanding at end of period ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $6.97 $8.08 $7.61 $6.06 $10.30 Value at end of period $8.14 $6.97 $8.08 $7.61 $6.06 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $11.87 $12.30 $10.84 $8.56 $13.68 $14.20 $12.44 $12.20 $10.60 $8.30 Value at end of period $13.88 $11.87 $12.30 $10.84 $8.56 $13.68 $14.20 $12.44 $12.20 $10.60 Number of accumulation units outstanding at end of period SDVA CFI 27 Condensed Financial Information (continued) ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $11.94 $12.28 $11.12 $9.22 $12.24 $12.03 $10.86 $10.22 Value at end of period $13.24 $11.94 $12.28 $11.12 $9.22 $12.24 $12.03 $10.86 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $11.20 $11.61 $10.47 $8.57 $12.84 $12.70 $11.11 $10.31 Value at end of period $12.64 $11.20 $11.61 $10.47 $8.57 $12.84 $12.70 $11.11 Number of accumulation units outstanding at end of period ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $19.43 $24.12 $20.35 $12.04 $25.06 $18.36 $13.72 $10.06 Value at end of period $22.81 $19.43 $24.12 $20.35 $12.04 $25.06 $18.36 $13.72 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $17.16 $17.10 $14.11 $11.40 $17.27 $17.12 $14.91 $13.95 $11.74 $9.16 Value at end of period $20.29 $17.16 $17.10 $14.11 $11.40 $17.27 $17.12 $14.91 $13.95 $11.74 Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO Value at beginning of period $15.41 $15.85 $12.69 $10.11 $14.65 $15.12 $13.15 $13.63 $10.37 $7.84 Value at end of period $18.02 $15.41 $15.85 $12.69 $10.11 $14.65 $15.12 $13.15 $13.63 $10.37 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS ADV) (Funds were first received in this option during May 2012) Value at beginning of period $9.65 Value at end of period $10.32 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS S) (Funds were first received in this option during August 2004) Value at beginning of period $13.98 $13.88 $12.32 $8.78 $12.30 $11.18 $10.74 $10.48 $9.31 Value at end of period $16.23 $13.98 $13.88 $12.32 $8.78 $12.30 $11.18 $10.74 $10.48 Number of accumulation units outstanding at end of period ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.05 $10.05 Value at end of period $11.32 $10.05 Number of accumulation units outstanding at end of period ING LIQUID ASSETS PORTFOLIO Value at beginning of period $16.25 $16.49 $16.73 $16.92 $16.76 $16.21 $15.71 $15.51 $15.60 $15.71 Value at end of period $16.02 $16.25 $16.49 $16.73 $16.92 $16.76 $16.21 $15.71 $15.51 $15.60 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Funds were first received in this option during May 2004) Value at beginning of period $11.98 $12.36 $10.46 $8.23 $13.99 $12.44 $12.03 $11.21 $10.02 Value at end of period $13.28 $11.98 $12.36 $10.46 $8.23 $13.99 $12.44 $12.03 $11.21 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $26.65 $26.62 $24.59 $21.16 $27.66 $26.99 $24.46 $24.12 $22.03 $19.15 Value at end of period $29.20 $26.65 $26.62 $24.59 $21.16 $27.66 $26.99 $24.46 $24.12 $22.03 Number of accumulation units outstanding at end of period ING MFS UTILITIES PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $17.40 $16.59 $14.81 $11.32 $18.44 $14.69 $11.39 $10.11 Value at end of period $19.42 $17.40 $16.59 $14.81 $11.32 $18.44 $14.69 $11.39 Number of accumulation units outstanding at end of period SDVA CFI 28 Condensed Financial Information (continued) ING MIDCAP OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.27 $11.52 $9.00 $6.47 $10.06 Value at end of period $12.65 $11.27 $11.52 $9.00 $6.47 Number of accumulation units outstanding at end of period ING MORGAN STANLEY GLOBAL FRANCHISE PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $14.84 $13.81 $12.31 $9.69 $13.76 $12.73 $10.65 $10.20 Value at end of period $16.94 $14.84 $13.81 $12.31 $9.69 $13.76 $12.73 $10.65 Number of accumulation units outstanding at end of period ING OPPENHEIMER ACTIVE ALLOCATION PORTFOLIO (Funds were first received in this option during November 2010) Value at beginning of period $13.68 $14.53 $14.02 Value at end of period $15.21 $13.68 $14.53 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS I) (Funds were first received in this option during April 2005) Value at beginning of period $12.28 $13.56 $11.86 $8.62 $14.65 $13.95 $12.00 $10.06 Value at end of period $14.72 $12.28 $13.56 $11.86 $8.62 $14.65 $13.95 $12.00 Number of accumulation units outstanding at end of period 0 ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS S) Value at beginning of period $13.77 $15.25 $13.36 $9.73 $16.59 $15.83 $13.66 $12.23 $10.79 $8.31 Value at end of period $16.46 $13.77 $15.25 $13.36 $9.73 $16.59 $15.83 $13.66 $12.23 $10.79 Number of accumulation units outstanding at end of period ING PIMCO HIGH YIELD PORTFOLIO (Funds were first received in this option during May 2004) Value at beginning of period $15.76 $15.32 $13.60 $9.24 $12.10 $11.94 $11.12 $10.82 $10.00 Value at end of period $17.71 $15.76 $15.32 $13.60 $9.24 $12.10 $11.94 $11.12 $10.82 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN BOND PORTFOLIO Value at beginning of period $18.86 $18.50 $17.43 $15.45 $15.05 $14.01 $13.63 $13.50 $13.06 $12.65 Value at end of period $20.22 $18.86 $18.50 $17.43 $15.45 $15.05 $14.01 $13.63 $13.50 $13.06 Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO (Funds were first received in this option during June 2005) Value at beginning of period $11.05 $11.75 $10.29 $8.41 $13.08 $12.63 $10.98 $10.43 Value at end of period $12.01 $11.05 $11.75 $10.29 $8.41 $13.08 $12.63 $10.98 Number of accumulation units outstanding at end of period ING PIONEER MID CAP VALUE PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $11.09 $11.85 $10.19 $8.27 $12.54 $12.06 $10.89 $10.07 Value at end of period $12.14 $11.09 $11.85 $10.19 $8.27 $12.54 $12.06 $10.89 Number of accumulation units outstanding at end of period ING RETIREMENT CONSERVATIVE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.16 $8.84 $8.31 $8.25 Value at end of period $9.74 $9.16 $8.84 $8.31 Number of accumulation units outstanding at end of period ING RETIREMENT GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.03 $10.31 $9.37 $9.22 Value at end of period $11.17 $10.03 $10.31 $9.37 Number of accumulation units outstanding at end of period SDVA CFI 29 Condensed Financial Information (continued) ING RETIREMENT MODERATE GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.39 $10.53 $9.63 $9.49 Value at end of period $11.43 $10.39 $10.53 $9.63 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.71 $10.64 $9.86 $9.75 Value at end of period $11.64 $10.71 $10.64 $9.86 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $14.40 $14.06 $12.68 $10.84 Value at end of period $16.21 $14.40 $14.06 $12.68 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $9.07 $9.01 $8.16 $6.71 $10.25 Value at end of period $10.30 $9.07 $9.01 $8.16 $6.71 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP VALUE INDEX PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $13.57 $13.70 $12.51 $10.34 Value at end of period $15.51 $13.57 $13.70 $12.51 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $15.53 $16.11 $12.99 $11.56 Value at end of period $17.68 $15.53 $16.11 $12.99 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.02 $10.39 $8.44 $6.13 $10.48 Value at end of period $11.53 $10.02 $10.39 $8.44 $6.13 Number of accumulation units outstanding at end of period ING RUSSELL TM SMALL CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.18 $10.78 $8.68 $6.97 $10.16 Value at end of period $11.62 $10.18 $10.78 $8.68 $6.97 Number of accumulation units outstanding at end of period ING SMALLCAP OPPORTUNITIES PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $15.37 $15.51 $11.92 $9.25 $14.35 $13.26 $11.98 $10.42 Value at end of period $17.40 $15.37 $15.51 $11.92 $9.25 $14.35 $13.26 $11.98 Number of accumulation units outstanding at end of period ING SMALL COMPANY PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $10.50 $10.95 $8.96 $7.15 $10.44 Value at end of period $11.82 $10.50 $10.95 $8.96 $7.15 Number of accumulation units outstanding at end of period ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $13.66 $13.47 $11.99 $9.13 $12.78 $12.42 $11.00 $10.10 Value at end of period $15.41 $13.66 $13.47 $11.99 $9.13 $12.78 $12.42 $11.00 Number of accumulation units outstanding at end of period SDVA CFI 30 Condensed Financial Information (continued) ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Funds were first received in this option during May 2004) Value at beginning of period $11.79 $12.07 $10.66 $8.65 $13.65 $13.44 $11.45 $11.18 $10.05 Value at end of period $13.62 $11.79 $12.07 $10.66 $8.65 $13.65 $13.44 $11.45 $11.18 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $9.07 $9.33 $8.12 $5.78 $10.17 $10.22 Value at end of period $10.60 $9.07 $9.33 $8.12 $5.78 $10.17 Number of accumulation units outstanding at end of period ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $11.78 $13.64 $12.16 $8.97 $18.03 $15.17 $12.41 $10.06 Value at end of period $13.79 $11.78 $13.64 $12.16 $8.97 $18.03 $15.17 $12.41 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during May 2006) Value at beginning of period $8.94 $10.33 $9.65 $7.43 $12.69 $11.18 $10.17 Value at end of period $10.45 $8.94 $10.33 $9.65 $7.43 $12.69 $11.18 Number of accumulation units outstanding at end of period ING TEMPLETON GLOBAL GROWTH PORTFOLIO (Funds were first received in this option during September 2005) Value at beginning of period $10.66 $11.47 $10.80 $8.28 $13.94 $13.81 $11.49 $11.00 Value at end of period $12.79 $10.66 $11.47 $10.80 $8.28 $13.94 $13.81 $11.49 Number of accumulation units outstanding at end of period ING U.S. BOND INDEX PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $11.67 $11.07 $10.61 $10.20 $9.88 Value at end of period $11.91 $11.67 $11.07 $10.61 $10.20 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Funds were first received in this option during May 2004) Value at beginning of period $11.00 $11.48 $10.30 $7.95 $13.44 $13.52 $12.00 $11.17 $9.87 Value at end of period $12.27 $11.00 $11.48 $10.30 $7.95 $13.44 $13.52 $12.00 $11.17 Number of accumulation units outstanding at end of period ING WISDOM TREE SM GLOBAL HIGH-YIELDING EQUITY INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $7.61 $8.03 $7.70 $6.01 $10.22 Value at end of period $8.63 $7.61 $8.03 $7.70 $6.01 Number of accumulation units outstanding at end of period PROFUND VP BULL (Funds were first received in this option during August 2003) Value at beginning of period $8.42 $8.55 $7.70 $6.29 $10.23 $10.03 $8.95 $8.84 $8.24 $10.00 Value at end of period $9.45 $8.42 $8.55 $7.70 $6.29 $10.23 $10.03 $8.95 $8.84 $8.24 Number of accumulation units outstanding at end of period 0 PROFUND VP EUROPE 30 (Funds were first received in this option during December 2003) Value at beginning of period $8.48 $9.44 $9.33 $7.16 $12.97 $11.49 $9.92 $9.31 $8.27 $10.00 Value at end of period $9.74 $8.48 $9.44 $9.33 $7.16 $12.97 $11.49 $9.92 $9.31 $8.27 Number of accumulation units outstanding at end of period 0 PROFUND VP RISING RATES OPPORTUNITY (Funds were first received in this option during October 2003) Value at beginning of period $3.07 $4.99 $6.03 $4.63 $7.57 $8.10 $7.46 $8.22 $9.36 $10.00 Value at end of period $2.82 $3.07 $4.99 $6.03 $4.63 $7.57 $8.10 $7.46 $8.22 $9.36 Number of accumulation units outstanding at end of period SDVA CFI 31 Condensed Financial Information (continued) Separate Account Annual Charges of 1.75% BLACKROCK GLOBAL ALLOCATION V.I. FUND (Funds were first received in this option during May 2008) Value at beginning of period $9.67 $10.21 $9.47 $7.97 $10.14 Value at end of period $10.45 $9.67 $10.21 $9.47 $7.97 Number of accumulation units outstanding at end of period COLUMBIA SMALL CAP VALUE FUND VS (Fund first available during May 2005) Value at beginning of period $12.64 $13.70 $11.03 $8.98 $12.72 $13.29 $11.33 $10.03 Value at end of period $13.81 $12.64 $13.70 $11.03 $8.98 $12.72 $13.29 $11.33 Number of accumulation units outstanding at end of period 0 FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $14.58 $15.27 $13.29 $9.98 $17.73 $15.39 $14.06 $12.26 $10.84 $8.61 Value at end of period $16.64 $14.58 $15.27 $13.29 $9.98 $17.73 $15.39 $14.06 $12.26 $10.84 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $10.59 $10.71 $9.49 $7.43 $13.23 $13.30 $11.29 $10.88 $9.96 $7.79 Value at end of period $12.18 $10.59 $10.71 $9.49 $7.43 $13.23 $13.30 $11.29 $10.88 $9.96 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS ASSET ALLOCATION PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $9.48 $9.56 $8.69 $7.17 $9.26 Value at end of period $10.76 $9.48 $9.56 $8.69 $7.17 Number of accumulation units outstanding at end of period 0 0 ING AMERICAN FUNDS GLOBAL GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during October 2011) Value at beginning of period $9.29 $9.23 Value at end of period $10.66 $9.29 Number of accumulation units outstanding at end of period 0 ING AMERICAN FUNDS INTERNATIONAL PORTFOLIO (Fund first available during September 2003) Value at beginning of period $15.28 $18.16 $17.33 $12.39 $21.92 $18.69 $16.07 $13.53 $11.60 $10.00 Value at end of period $17.60 $15.28 $18.16 $17.33 $12.39 $21.92 $18.69 $16.07 $13.53 $11.60 Number of accumulation units outstanding at end of period ING AMERICAN FUNDS WORLD ALLOCATION PORTFOLIO (Funds were first received in this option during September 2009) Value at beginning of period $13.37 $14.45 $13.06 $12.76 Value at end of period $14.85 $13.37 $14.45 $13.06 Number of accumulation units outstanding at end of period 0 0 ING BALANCED PORTFOLIO (Funds were first received in this option during April 2006) Value at beginning of period $9.63 $9.96 $8.91 $7.62 $10.82 $10.46 $10.01 Value at end of period $10.73 $9.63 $9.96 $8.91 $7.62 $10.82 $10.46 Number of accumulation units outstanding at end of period 0 0 ING BARON GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.40 $12.35 $9.93 $7.48 $12.96 $12.43 $10.98 $10.31 Value at end of period $14.58 $12.40 $12.35 $9.93 $7.48 $12.96 $12.43 $10.98 Number of accumulation units outstanding at end of period SDVA CFI 32 Condensed Financial Information (continued) ING BLACKROCK HEALTH SCIENCES OPPORTUNITIES PORTFOLIO (Fund first available during July 2004) Value at beginning of period $11.44 $11.12 $10.58 $8.96 $12.79 $12.00 $10.72 $9.88 $8.93 Value at end of period $13.35 $11.44 $11.12 $10.58 $8.96 $12.79 $12.00 $10.72 $9.88 Number of accumulation units outstanding at end of period ING BLACKROCK INFLATION PROTECTED BOND PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $12.04 $10.94 $10.56 $10.03 Value at end of period $12.59 $12.04 $10.94 $10.56 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.57 $10.93 $9.81 $7.67 $12.81 $12.21 $11.60 $10.64 Value at end of period $11.89 $10.57 $10.93 $9.81 $7.67 $12.81 $12.21 $11.60 Number of accumulation units outstanding at end of period ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $9.92 $11.29 $9.73 $6.49 $9.99 Value at end of period $10.49 $9.92 $11.29 $9.73 $6.49 Number of accumulation units outstanding at end of period ING BOND PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.71 $10.31 $9.90 $8.98 $10.14 Value at end of period $11.21 $10.71 $10.31 $9.90 $8.98 Number of accumulation units outstanding at end of period ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Fund first available during May 2006) Value at beginning of period $9.93 $10.67 $9.36 $7.14 $12.38 $13.59 $11.46 Value at end of period $12.26 $9.93 $10.67 $9.36 $7.14 $12.38 $13.59 Number of accumulation units outstanding at end of period 0 0 ING CLARION REAL ESTATE PORTFOLIO (Fund first available during May 2004) Value at beginning of period $18.98 $17.64 $14.03 $10.51 $17.40 $21.53 $15.92 $13.87 $9.68 Value at end of period $21.54 $18.98 $17.64 $14.03 $10.51 $17.40 $21.53 $15.92 $13.87 Number of accumulation units outstanding at end of period ING COLUMBIA SMALL CAP VALUE II PORTFOLIO (Fund first available during May 2006) Value at beginning of period $9.48 $9.91 $8.05 $6.57 $10.15 $10.03 $10.05 Value at end of period $10.63 $9.48 $9.91 $8.05 $6.57 $10.15 $10.03 Number of accumulation units outstanding at end of period ING DAVIS NEW YORK VENTURE PORTFOLIO (Fund first available during December 2005) Value at beginning of period $9.03 $9.64 $8.76 $6.77 $11.34 $11.08 $9.91 $9.93 Value at end of period $9.96 $9.03 $9.64 $8.76 $6.77 $11.34 $11.08 $9.91 Number of accumulation units outstanding at end of period ING DFA WORLD EQUITY PORTFOLIO (Funds were first received in this option during August 2008) Value at beginning of period $7.87 $8.82 $7.19 $6.01 $9.25 Value at end of period $9.12 $7.87 $8.82 $7.19 $6.01 Number of accumulation units outstanding at end of period 0 0 0 ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.37 $15.29 $12.12 $8.86 $14.82 $13.18 $11.99 $9.95 Value at end of period $15.06 $13.37 $15.29 $12.12 $8.86 $14.82 $13.18 $11.99 Number of accumulation units outstanding at end of period SDVA CFI 33 Condensed Financial Information (continued) ING FRANKLIN INCOME PORTFOLIO (Fund first available during May 2006) Value at beginning of period $11.08 $11.00 $9.91 $7.64 $10.99 $10.90 $10.00 Value at end of period $12.26 $11.08 $11.00 $9.91 $7.64 $10.99 $10.90 Number of accumulation units outstanding at end of period ING FRANKLIN MUTUAL SHARES PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $9.63 $9.88 $9.01 $7.25 $11.86 $12.56 Value at end of period $10.74 $9.63 $9.88 $9.01 $7.25 $11.86 Number of accumulation units outstanding at end of period ING FRANKLIN TEMPLETON FOUNDING STRATEGY PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $8.18 $8.44 $7.75 $6.05 $9.58 $10.00 Value at end of period $9.32 $8.18 $8.44 $7.75 $6.05 $9.58 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (CLASS ADV) (Funds were first received in this option during February 2011) Value at beginning of period $8.83 $10.65 Value at end of period $8.40 $8.83 Number of accumulation units outstanding at end of period 0 ING GLOBAL RESOURCES PORTFOLIO (CLASS S) (Fund first available during May 2005) Value at beginning of period $17.42 $19.51 $16.33 $12.08 $20.85 $15.92 $13.35 $10.25 Value at end of period $16.62 $17.42 $19.51 $16.33 $12.08 $20.85 $15.92 $13.35 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $8.08 $9.47 $8.65 $6.08 $10.28 $9.76 $8.50 $8.52 $7.68 $6.10 Value at end of period $8.68 $8.08 $9.47 $8.65 $6.08 $10.28 $9.76 $8.50 $8.52 $7.68 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $9.54 $9.99 Value at end of period $10.79 $9.54 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS S) (Funds were first received in this option during June 2008) Value at beginning of period $8.49 $8.68 $7.76 $6.08 $9.53 Value at end of period $9.63 $8.49 $8.68 $7.76 $6.08 Number of accumulation units outstanding at end of period ING HANG SENG INDEX PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $10.94 $13.66 $12.93 $11.41 Value at end of period $13.81 $10.94 $13.66 $12.93 Number of accumulation units outstanding at end of period 0 0 0 ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $9.35 $9.55 $8.56 $7.08 $11.51 $11.18 $9.96 $9.64 $8.90 $7.20 Value at end of period $10.48 $9.35 $9.55 $8.56 $7.08 $11.51 $11.18 $9.96 $9.64 $8.90 Number of accumulation units outstanding at end of period ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $13.94 $14.39 $12.04 $9.32 $15.24 $14.74 $13.75 $12.62 $11.04 $8.51 Value at end of period $16.07 $13.94 $14.39 $12.04 $9.32 $15.24 $14.74 $13.75 $12.62 $11.04 Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $13.80 $14.18 $11.79 $9.64 $14.78 $16.09 $14.43 $13.68 $11.44 $8.57 Value at end of period $15.20 $13.80 $14.18 $11.79 $9.64 $14.78 $16.09 $14.43 $13.68 $11.44 Number of accumulation units outstanding at end of period SDVA CFI 34 Condensed Financial Information (continued) ING INTERMEDIATE BOND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.87 $11.26 $10.47 $9.57 $10.67 $10.27 $10.08 $10.02 Value at end of period $12.72 $11.87 $11.26 $10.47 $9.57 $10.67 $10.27 $10.08 Number of accumulation units outstanding at end of period ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $6.89 $8.01 $7.57 $6.05 $10.40 Value at end of period $8.02 $6.89 $8.01 $7.57 $6.05 Number of accumulation units outstanding at end of period 0 1 ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $11.53 $11.98 $10.59 $8.39 $13.44 $14.00 $12.30 $12.10 $10.55 $8.28 Value at end of period $13.44 $11.53 $11.98 $10.59 $8.39 $13.44 $14.00 $12.30 $12.10 $10.55 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.70 $12.07 $10.96 $9.12 $12.14 $11.96 $10.83 $10.21 Value at end of period $12.93 $11.70 $12.07 $10.96 $9.12 $12.14 $11.96 $10.83 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.97 $11.41 $10.32 $8.48 $12.73 $12.63 $11.09 $10.33 Value at end of period $12.35 $10.97 $11.41 $10.32 $8.48 $12.73 $12.63 $11.09 Number of accumulation units outstanding at end of period ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Fund first available during May 2005) Value at beginning of period $19.04 $23.71 $20.06 $11.90 $24.86 $18.27 $13.69 $10.56 Value at end of period $22.28 $19.04 $23.71 $20.06 $11.90 $24.86 $18.27 $13.69 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $16.66 $16.65 $13.78 $11.17 $16.97 $16.88 $14.75 $13.83 $11.68 $9.14 Value at end of period $19.64 $16.66 $16.65 $13.78 $11.17 $16.97 $16.88 $14.75 $13.83 $11.68 Number of accumulation units outstanding at end of period 0 ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO Value at beginning of period $14.96 $15.43 $12.39 $9.91 $14.40 $14.91 $13.01 $13.63 $10.32 $7.83 Value at end of period $17.44 $14.96 $15.43 $12.39 $9.91 $14.40 $14.91 $13.01 $13.63 $10.32 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS ADV) (Funds were first received in this option during July 2012) Value at beginning of period $9.84 Value at end of period $10.29 Number of accumulation units outstanding at end of period ING LARGE CAP GROWTH PORTFOLIO (CLASS S) (Fund first available during October 2004) Value at beginning of period $13.66 $13.60 $12.11 $8.65 $12.16 $11.09 $10.69 $10.46 $9.34 Value at end of period $15.81 $13.66 $13.60 $12.11 $8.65 $12.16 $11.09 $10.69 $10.46 Number of accumulation units outstanding at end of period 31 ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.02 $10.04 Value at end of period $11.26 $10.02 Number of accumulation units outstanding at end of period 0 ING LIQUID ASSETS PORTFOLIO Value at beginning of period $15.16 $15.42 $15.69 $15.92 $15.82 $15.34 $14.92 $14.78 $14.90 $15.05 Value at end of period $14.89 $15.16 $15.42 $15.69 $15.92 $15.82 $15.34 $14.92 $14.78 $14.90 Number of accumulation units outstanding at end of period SDVA CFI 35 Condensed Financial Information (continued) ING MARSICO GROWTH PORTFOLIO (Fund first available during October 2004) Value at beginning of period $11.70 $12.11 $10.28 $8.11 $13.84 $12.34 $11.97 $11.18 $10.08 Value at end of period $12.93 $11.70 $12.11 $10.28 $8.11 $13.84 $12.34 $11.97 $11.18 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $25.29 $25.34 $23.48 $20.27 $26.57 $26.00 $23.64 $23.38 $21.42 $18.67 Value at end of period $27.62 $25.29 $25.34 $23.48 $20.27 $26.57 $26.00 $23.64 $23.38 $21.42 Number of accumulation units outstanding at end of period ING MFS UTILITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $17.05 $16.31 $14.60 $11.19 $18.29 $14.61 $11.37 $10.07 Value at end of period $18.97 $17.05 $16.31 $14.60 $11.19 $18.29 $14.61 $11.37 Number of accumulation units outstanding at end of period ING MIDCAP OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.14 $11.43 $8.95 $6.46 $10.05 Value at end of period $12.47 $11.14 $11.43 $8.95 $6.46 Number of accumulation units outstanding at end of period ING MORGAN STANLEY GLOBAL FRANCHISE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.54 $13.57 $12.13 $9.58 $13.65 $12.66 $10.62 $10.09 Value at end of period $16.55 $14.54 $13.57 $12.13 $9.58 $13.65 $12.66 $10.62 Number of accumulation units outstanding at end of period ING OPPENHEIMER ACTIVE ALLOCATION PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $13.57 $14.45 $12.90 $12.83 Value at end of period $15.04 $13.57 $14.45 $12.90 Number of accumulation units outstanding at end of period 0 0 ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS I) (Funds were first received in this option during April 2005) Value at beginning of period $12.03 $13.33 $11.69 $8.52 $14.53 $13.88 $11.98 $10.06 Value at end of period $14.38 $12.03 $13.33 $11.69 $8.52 $14.53 $13.88 $11.98 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS S) Value at beginning of period $13.37 $14.85 $13.05 $9.53 $16.30 $15.61 $13.51 $12.13 $10.74 $8.29 Value at end of period $15.93 $13.37 $14.85 $13.05 $9.53 $16.30 $15.61 $13.51 $12.13 $10.74 Number of accumulation units outstanding at end of period ING PIMCO HIGH YIELD PORTFOLIO (Fund first available during May 2004) Value at beginning of period $15.40 $15.01 $13.37 $9.11 $11.97 $11.84 $11.07 $10.79 $10.00 Value at end of period $17.25 $15.40 $15.01 $13.37 $9.11 $11.97 $11.84 $11.07 $10.79 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN BOND PORTFOLIO Value at beginning of period $17.90 $17.60 $16.64 $14.80 $14.45 $13.50 $13.17 $13.08 $12.70 $12.34 Value at end of period $19.12 $17.90 $17.60 $16.64 $14.80 $14.45 $13.50 $13.17 $13.08 $12.70 Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.83 $11.55 $10.15 $8.32 $12.97 $12.57 $10.95 $10.64 Value at end of period $11.74 $10.83 $11.55 $10.15 $8.32 $12.97 $12.57 $10.95 Number of accumulation units outstanding at end of period 0 0 SDVA CFI 36 Condensed Financial Information (continued) ING PIONEER MID CAP VALUE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.87 $11.64 $10.05 $8.17 $12.44 $12.00 $10.87 $10.14 Value at end of period $11.86 $10.87 $11.64 $10.05 $8.17 $12.44 $12.00 $10.87 Number of accumulation units outstanding at end of period ING RETIREMENT CONSERVATIVE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.10 $8.81 $8.31 $8.25 Value at end of period $9.65 $9.10 $8.81 $8.31 Number of accumulation units outstanding at end of period 0 0 ING RETIREMENT GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.97 $10.27 $9.37 $9.21 Value at end of period $11.06 $9.97 $10.27 $9.37 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.32 $10.50 $9.62 $9.49 Value at end of period $11.32 $10.32 $10.50 $9.62 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.64 $10.60 $9.85 $9.75 Value at end of period $11.52 $10.64 $10.60 $9.85 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $14.28 $13.99 $12.66 $10.83 Value at end of period $16.03 $14.28 $13.99 $12.66 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $8.97 $8.94 $8.12 $6.69 $9.09 Value at end of period $10.15 $8.97 $8.94 $8.12 $6.69 Number of accumulation units outstanding at end of period 0 ING RUSSELL TM LARGE CAP VALUE INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.46 $13.62 $12.48 $10.63 Value at end of period $15.34 $13.46 $13.62 $12.48 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $15.40 $16.03 $12.96 $11.55 Value at end of period $17.48 $15.40 $16.03 $12.96 Number of accumulation units outstanding at end of period 75 94 ING RUSSELL TM MID CAP INDEX PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $9.91 $10.30 $8.39 $6.11 $10.38 Value at end of period $11.36 $9.91 $10.30 $8.39 $6.11 Number of accumulation units outstanding at end of period 0 ING RUSSELL TM SMALL CAP INDEX PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.06 $10.69 $8.63 $6.95 $10.36 Value at end of period $11.45 $10.06 $10.69 $8.63 $6.95 Number of accumulation units outstanding at end of period 0 SDVA CFI 37 Condensed Financial Information (continued) ING SMALLCAP OPPORTUNITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $15.05 $15.24 $11.75 $9.15 $14.24 $13.19 $11.95 $11.40 Value at end of period $17.00 $15.05 $15.24 $11.75 $9.15 $14.24 $13.19 $11.95 Number of accumulation units outstanding at end of period 0 0 ING SMALL COMPANY PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $10.38 $10.86 $8.91 $7.13 $10.68 Value at end of period $11.66 $10.38 $10.86 $8.91 $7.13 Number of accumulation units outstanding at end of period 0 ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.38 $13.24 $11.82 $9.03 $12.68 $12.36 $10.97 $9.99 Value at end of period $15.05 $13.38 $13.24 $11.82 $9.03 $12.68 $12.36 $10.97 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Fund first available during June 2004) Value at beginning of period $11.52 $11.83 $10.47 $8.53 $13.50 $13.33 $11.40 $11.16 $10.07 Value at end of period $13.26 $11.52 $11.83 $10.47 $8.53 $13.50 $13.33 $11.40 $11.16 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $8.94 $9.22 $8.05 $5.75 $10.15 $10.22 Value at end of period $10.42 $8.94 $9.22 $8.05 $5.75 $10.15 Number of accumulation units outstanding at end of period 0 ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.54 $13.40 $11.99 $8.87 $17.88 $15.09 $12.39 $10.00 Value at end of period $13.47 $11.54 $13.40 $11.99 $8.87 $17.88 $15.09 $12.39 Number of accumulation units outstanding at end of period 0 ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Fund first available during May 2006) Value at beginning of period $8.78 $10.18 $9.54 $7.37 $12.63 $11.16 $10.17 Value at end of period $10.24 $8.78 $10.18 $9.54 $7.37 $12.63 $11.16 Number of accumulation units outstanding at end of period ING TEMPLETON GLOBAL GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.44 $11.27 $10.65 $8.19 $13.82 $13.74 $11.47 $10.28 Value at end of period $12.49 $10.44 $11.27 $10.65 $8.19 $13.82 $13.74 $11.47 Number of accumulation units outstanding at end of period ING U.S. BOND INDEX PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $11.53 $10.98 $10.55 $10.17 $9.84 Value at end of period $11.74 $11.53 $10.98 $10.55 $10.17 Number of accumulation units outstanding at end of period 0 ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Funds were first received in this option during August 2005) Value at beginning of period $10.75 $11.25 $10.13 $7.84 $13.29 $13.41 $11.94 $11.47 Value at end of period $11.95 $10.75 $11.25 $10.13 $7.84 $13.29 $13.41 $11.94 Number of accumulation units outstanding at end of period 0 0 32 ING WISDOM TREE SM GLOBAL HIGH-YIELDING EQUITY INDEX PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $7.53 $7.97 $7.66 $6.00 $8.92 Value at end of period $8.51 $7.53 $7.97 $7.66 $6.00 Number of accumulation units outstanding at end of period 0 0 0 SDVA CFI 38 Condensed Financial Information (continued) PROFUND VP BULL (Fund first available during August 2003) Value at beginning of period $8.15 $8.30 $7.50 $6.14 $10.03 $9.86 $8.83 $8.74 $8.18 $10.00 Value at end of period $9.12 $8.15 $8.30 $7.50 $6.14 $10.03 $9.86 $8.83 $8.74 $8.18 Number of accumulation units outstanding at end of period 0 0 PROFUND VP EUROPE 30 (Fund first available during December 2003) Value at beginning of period $8.20 $9.16 $9.09 $6.99 $12.71 $11.29 $9.78 $9.21 $8.20 $10.00 Value at end of period $9.40 $8.20 $9.16 $9.09 $6.99 $12.71 $11.29 $9.78 $9.21 $8.20 Number of accumulation units outstanding at end of period 0 0 PROFUND VP RISING RATES OPPORTUNITY (Fund first available during October 2003) Value at beginning of period $3.00 $4.88 $5.91 $4.55 $7.47 $8.02 $7.41 $8.19 $9.35 $10.00 Value at end of period $2.74 $3.00 $4.88 $5.91 $4.55 $7.47 $8.02 $7.41 $8.19 $9.35 Number of accumulation units outstanding at end of period 0 0 Separate Account Annual Charges of 1.90% BLACKROCK GLOBAL ALLOCATION V.I. FUND (Funds were first received in this option during July 2008) Value at beginning of period $9.61 $10.17 $9.44 $7.96 $9.62 Value at end of period $10.37 $9.61 $10.17 $9.44 $7.96 Number of accumulation units outstanding at end of period COLUMBIA SMALL CAP VALUE FUND VS (Fund first available during May 2005) Value at beginning of period $12.51 $13.58 $10.95 $8.93 $12.67 $13.26 $11.32 $10.19 Value at end of period $13.65 $12.51 $13.58 $10.95 $8.93 $12.67 $13.26 $11.32 Number of accumulation units outstanding at end of period 0 0 0 FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $14.35 $15.05 $13.12 $9.87 $17.56 $15.26 $13.96 $12.20 $10.80 $8.59 Value at end of period $16.35 $14.35 $15.05 $13.12 $9.87 $17.56 $15.26 $13.96 $12.20 $10.80 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $10.42 $10.56 $9.36 $7.35 $13.10 $13.19 $11.21 $10.82 $9.92 $7.78 Value at end of period $11.97 $10.42 $10.56 $9.36 $7.35 $13.10 $13.19 $11.21 $10.82 $9.92 Number of accumulation units outstanding at end of period 0 ING AMERICAN FUNDS ASSET ALLOCATION PORTFOLIO (Funds were first received in this option during June 2008) Value at beginning of period $9.42 $9.52 $8.67 $7.16 $9.92 Value at end of period $10.68 $9.42 $9.52 $8.67 $7.16 Number of accumulation units outstanding at end of period 0 0 0 ING AMERICAN FUNDS INTERNATIONAL PORTFOLIO (Fund first available during September 2003) Value at beginning of period $15.09 $17.96 $17.16 $12.29 $21.78 $18.59 $16.01 $13.50 $11.60 $10.00 Value at end of period $17.35 $15.09 $17.96 $17.16 $12.29 $21.78 $18.59 $16.01 $13.50 $11.60 Number of accumulation units outstanding at end of period 34 ING AMERICAN FUNDS WORLD ALLOCATION PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.31 $14.42 $13.04 $11.45 Value at end of period $14.76 $13.31 $14.42 $13.04 Number of accumulation units outstanding at end of period 0 0 0 SDVA CFI 39 Condensed Financial Information (continued) ING BALANCED PORTFOLIO (Fund first available during April 2006) Value at beginning of period $9.54 $9.89 $8.86 $7.59 $10.79 $10.44 $10.01 Value at end of period $10.63 $9.54 $9.89 $8.86 $7.59 $10.79 $10.44 Number of accumulation units outstanding at end of period 0 0 ING BARON GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $12.27 $12.24 $9.86 $7.44 $12.90 $12.40 $10.97 $10.42 Value at end of period $14.41 $12.27 $12.24 $9.86 $7.44 $12.90 $12.40 $10.97 Number of accumulation units outstanding at end of period 0 ING BLACKROCK HEALTH SCIENCES OPPORTUNITIES PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.31 $11.00 $10.48 $8.90 $12.72 $11.95 $10.69 $9.87 $9.95 Value at end of period $13.17 $11.31 $11.00 $10.48 $8.90 $12.72 $11.95 $10.69 $9.87 Number of accumulation units outstanding at end of period ING BLACKROCK INFLATION PROTECTED BOND PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $11.99 $10.91 $10.55 $9.97 Value at end of period $12.51 $11.99 $10.91 $10.55 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.46 $10.84 $9.74 $7.62 $12.76 $12.18 $11.59 $11.18 Value at end of period $11.75 $10.46 $10.84 $9.74 $7.62 $12.76 $12.18 $11.59 Number of accumulation units outstanding at end of period 0 ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $9.86 $11.24 $9.70 $6.48 $9.99 Value at end of period $10.41 $9.86 $11.24 $9.70 $6.48 Number of accumulation units outstanding at end of period ING BOND PORTFOLIO (Funds were first received in this option during May 2008) Value at beginning of period $10.65 $10.27 $9.87 $8.97 $10.13 Value at end of period $11.13 $10.65 $10.27 $9.87 $8.97 Number of accumulation units outstanding at end of period 0 0 ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Fund first available during May 2006) Value at beginning of period $9.84 $10.60 $9.31 $7.11 $12.35 $13.58 $11.42 Value at end of period $12.13 $9.84 $10.60 $9.31 $7.11 $12.35 $13.58 Number of accumulation units outstanding at end of period 0 0 ING CLARION REAL ESTATE PORTFOLIO (Fund first available during May 2004) Value at beginning of period $18.76 $17.46 $13.91 $10.43 $17.30 $21.44 $15.88 $13.86 $9.70 Value at end of period $21.26 $18.76 $17.46 $13.91 $10.43 $17.30 $21.44 $15.88 $13.86 Number of accumulation units outstanding at end of period 85 ING COLUMBIA SMALL CAP VALUE II PORTFOLIO (Fund first available during May 2006) Value at beginning of period $9.39 $9.84 $8.01 $6.54 $10.12 $10.02 $10.19 Value at end of period $10.52 $9.39 $9.84 $8.01 $6.54 $10.12 $10.02 Number of accumulation units outstanding at end of period 25 27 ING DAVIS NEW YORK VENTURE PORTFOLIO (Fund first available during February 2006) Value at beginning of period $8.95 $9.57 $8.70 $6.74 $11.31 $11.07 $9.96 Value at end of period $9.85 $8.95 $9.57 $8.70 $6.74 $11.31 $11.07 Number of accumulation units outstanding at end of period 0 0 SDVA CFI 40 Condensed Financial Information (continued) ING DFA WORLD EQUITY PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $7.82 $8.78 $7.17 $6.00 $8.86 Value at end of period $9.06 $7.82 $8.78 $7.17 $6.00 Number of accumulation units outstanding at end of period 0 0 0 0 ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.24 $15.15 $12.03 $8.81 $14.76 $13.15 $11.97 $11.08 Value at end of period $14.88 $13.24 $15.15 $12.03 $8.81 $14.76 $13.15 $11.97 Number of accumulation units outstanding at end of period 75 ING FRANKLIN INCOME PORTFOLIO (Fund first available during May 2006) Value at beginning of period $10.98 $10.92 $9.85 $7.61 $10.96 $10.89 $9.98 Value at end of period $12.13 $10.98 $10.92 $9.85 $7.61 $10.96 $10.89 Number of accumulation units outstanding at end of period ING FRANKLIN MUTUAL SHARES PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $9.56 $9.82 $8.97 $7.23 $11.85 $12.70 Value at end of period $10.65 $9.56 $9.82 $8.97 $7.23 $11.85 Number of accumulation units outstanding at end of period 0 0 ING FRANKLIN TEMPLETON FOUNDING STRATEGY PORTFOLIO (Funds were first received in this option during May 2007) Value at beginning of period $8.12 $8.39 $7.72 $6.04 $9.57 $10.09 Value at end of period $9.24 $8.12 $8.39 $7.72 $6.04 $9.57 Number of accumulation units outstanding at end of period 0 0 ING GLOBAL RESOURCES PORTFOLIO (CLASS ADV) (Funds were first received in this option during February 2011) Value at beginning of period $8.82 $10.43 Value at end of period $8.37 $8.82 Number of accumulation units outstanding at end of period 0 ING GLOBAL RESOURCES PORTFOLIO (CLASS S) (Fund first available during May 2005) Value at beginning of period $17.24 $19.34 $16.21 $12.02 $20.76 $15.88 $13.33 $10.22 Value at end of period $16.43 $17.24 $19.34 $16.21 $12.02 $20.76 $15.88 $13.33 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $7.95 $9.33 $8.54 $6.01 $10.18 $9.68 $8.44 $8.47 $7.65 $6.09 Value at end of period $8.53 $7.95 $9.33 $8.54 $6.01 $10.18 $9.68 $8.44 $8.47 $7.65 Number of accumulation units outstanding at end of period 0 0 ING GROWTH AND INCOME PORTFOLIO (CLASS ADV) (Funds were first received in this option during January 2011) Value at beginning of period $9.52 $9.99 Value at end of period $10.76 $9.52 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO (CLASS S) (Funds were first received in this option during June 2008) Value at beginning of period $8.43 $8.64 $7.74 $6.07 $9.26 Value at end of period $9.55 $8.43 $8.64 $7.74 $6.07 Number of accumulation units outstanding at end of period 47 ING HANG SENG INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $10.90 $13.62 $12.92 $10.80 Value at end of period $13.73 $10.90 $13.62 $12.92 Number of accumulation units outstanding at end of period 0 0 39 SDVA CFI 41 Condensed Financial Information (continued) ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $9.20 $9.41 $8.45 $7.00 $11.40 $11.09 $9.89 $9.59 $8.87 $7.18 Value at end of period $10.30 $9.20 $9.41 $8.45 $7.00 $11.40 $11.09 $9.89 $9.59 $8.87 Number of accumulation units outstanding at end of period ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $13.72 $14.18 $11.89 $9.22 $15.09 $14.62 $13.65 $12.56 $11.00 $8.49 Value at end of period $15.80 $13.72 $14.18 $11.89 $9.22 $15.09 $14.62 $13.65 $12.56 $11.00 Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $13.58 $13.98 $11.64 $9.53 $14.64 $15.96 $14.34 $13.61 $11.40 $8.55 Value at end of period $14.94 $13.58 $13.98 $11.64 $9.53 $14.64 $15.96 $14.34 $13.61 $11.40 Number of accumulation units outstanding at end of period ING INTERMEDIATE BOND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.75 $11.16 $10.39 $9.52 $10.62 $10.25 $10.06 $10.03 Value at end of period $12.58 $11.75 $11.16 $10.39 $9.52 $10.62 $10.25 $10.06 Number of accumulation units outstanding at end of period ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $6.85 $7.98 $7.55 $6.36 Value at end of period $7.96 $6.85 $7.98 $7.55 Number of accumulation units outstanding at end of period 0 0 ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $11.36 $11.83 $10.47 $8.30 $13.33 $13.90 $12.23 $12.05 $10.52 $8.27 Value at end of period $13.22 $11.36 $11.83 $10.47 $8.30 $13.33 $13.90 $12.23 $12.05 $10.52 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.58 $11.96 $10.88 $9.06 $12.09 $11.93 $10.82 $10.48 Value at end of period $12.78 $11.58 $11.96 $10.88 $9.06 $12.09 $11.93 $10.82 Number of accumulation units outstanding at end of period ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.86 $11.31 $10.25 $8.43 $12.68 $12.60 $11.07 $10.68 Value at end of period $12.20 $10.86 $11.31 $10.25 $8.43 $12.68 $12.60 $11.07 Number of accumulation units outstanding at end of period 0 ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Fund first available during May 2005) Value at beginning of period $18.84 $23.50 $19.91 $11.83 $24.75 $18.22 $13.68 $10.34 Value at end of period $22.02 $18.84 $23.50 $19.91 $11.83 $24.75 $18.22 $13.68 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $16.42 $16.43 $13.62 $11.05 $16.83 $16.76 $14.66 $13.78 $11.65 $9.13 Value at end of period $19.33 $16.42 $16.43 $13.62 $11.05 $16.83 $16.76 $14.66 $13.78 $11.65 Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO Value at beginning of period $14.74 $15.23 $12.25 $9.81 $14.27 $14.80 $12.93 $13.63 $10.30 $7.82 Value at end of period $17.16 $14.74 $15.23 $12.25 $9.81 $14.27 $14.80 $12.93 $13.63 $10.30 Number of accumulation units outstanding at end of period 13 ING LARGE CAP GROWTH PORTFOLIO (CLASS ADV) (Funds were first received in this option during July 2012) Value at beginning of period $9.84 Value at end of period $10.28 Number of accumulation units outstanding at end of period 85 SDVA CFI 42 Condensed Financial Information (continued) ING LARGE CAP GROWTH PORTFOLIO (CLASS S) (Fund first available during December 2004) Value at beginning of period $13.50 $13.46 $12.01 $8.59 $12.09 $11.04 $10.66 $10.45 $10.48 Value at end of period $15.60 $13.50 $13.46 $12.01 $8.59 $12.09 $11.04 $10.66 $10.45 Number of accumulation units outstanding at end of period 0 ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.00 $10.04 Value at end of period $11.22 $10.00 Number of accumulation units outstanding at end of period 0 ING LIQUID ASSETS PORTFOLIO Value at beginning of period $14.63 $14.91 $15.20 $15.45 $15.37 $14.93 $14.54 $14.42 $14.57 $14.70 Value at end of period $14.36 $14.63 $14.91 $15.20 $15.45 $15.37 $14.93 $14.54 $14.42 $14.57 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Fund first available during May 2004) Value at beginning of period $11.56 $11.99 $10.20 $8.06 $13.76 $12.29 $11.94 $11.17 $9.69 Value at end of period $12.76 $11.56 $11.99 $10.20 $8.06 $13.76 $12.29 $11.94 $11.17 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $24.63 $24.72 $22.94 $19.83 $26.03 $25.52 $23.24 $23.02 $21.12 $18.44 Value at end of period $26.86 $24.63 $24.72 $22.94 $19.83 $26.03 $25.52 $23.24 $23.02 $21.12 Number of accumulation units outstanding at end of period ING MFS UTILITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $16.87 $16.17 $14.50 $11.13 $18.21 $14.58 $11.36 $10.15 Value at end of period $18.75 $16.87 $16.17 $14.50 $11.13 $18.21 $14.58 $11.36 Number of accumulation units outstanding at end of period 0 ING MIDCAP OPPORTUNITIES PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $11.08 $11.38 $8.93 $6.45 $10.05 Value at end of period $12.38 $11.08 $11.38 $8.93 $6.45 Number of accumulation units outstanding at end of period 0 ING MORGAN STANLEY GLOBAL FRANCHISE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.40 $13.46 $12.04 $9.52 $13.59 $12.63 $10.61 $10.19 Value at end of period $16.35 $14.40 $13.46 $12.04 $9.52 $13.59 $12.63 $10.61 Number of accumulation units outstanding at end of period 0 0 ING OPPENHEIMER ACTIVE ALLOCATION PORTFOLIO (Funds were first received in this option during May 2009) Value at beginning of period $13.52 $14.41 $12.89 $10.67 Value at end of period $14.95 $13.52 $14.41 $12.89 Number of accumulation units outstanding at end of period 0 0 ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS I) (Funds were first received in this option during April 2005) Value at beginning of period $11.91 $13.21 $11.60 $8.47 $14.47 $13.85 $11.96 $10.06 Value at end of period $14.21 $11.91 $13.21 $11.60 $8.47 $14.47 $13.85 $11.96 Number of accumulation units outstanding at end of period 0 0 ING OPPENHEIMER GLOBAL PORTFOLIO (CLASS S) Value at beginning of period $13.17 $14.66 $12.90 $9.44 $16.16 $15.49 $13.43 $12.09 $10.71 $8.28 Value at end of period $15.68 $13.17 $14.66 $12.90 $9.44 $16.16 $15.49 $13.43 $12.09 $10.71 Number of accumulation units outstanding at end of period 0 SDVA CFI 43 Condensed Financial Information (continued) ING PIMCO HIGH YIELD PORTFOLIO (Fund first available during May 2004) Value at beginning of period $15.22 $14.86 $13.26 $9.05 $11.90 $11.80 $11.04 $10.78 $10.00 Value at end of period $17.02 $15.22 $14.86 $13.26 $9.05 $11.90 $11.80 $11.04 $10.78 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN BOND PORTFOLIO Value at beginning of period $17.43 $17.17 $16.26 $14.48 $14.16 $13.25 $12.95 $12.88 $12.52 $12.18 Value at end of period $18.60 $17.43 $17.17 $16.26 $14.48 $14.16 $13.25 $12.95 $12.88 $12.52 Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.72 $11.45 $10.07 $8.27 $12.92 $12.53 $10.94 $10.77 Value at end of period $11.60 $10.72 $11.45 $10.07 $8.27 $12.92 $12.53 $10.94 Number of accumulation units outstanding at end of period 0 ING PIONEER MID CAP VALUE PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.76 $11.54 $9.98 $8.13 $12.39 $11.97 $10.86 $10.47 Value at end of period $11.72 $10.76 $11.54 $9.98 $8.13 $12.39 $11.97 $10.86 Number of accumulation units outstanding at end of period 0 ING RETIREMENT CONSERVATIVE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.07 $8.79 $8.31 $8.25 Value at end of period $9.60 $9.07 $8.79 $8.31 Number of accumulation units outstanding at end of period ING RETIREMENT GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $9.93 $10.25 $9.36 $9.21 Value at end of period $11.01 $9.93 $10.25 $9.36 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE GROWTH PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.29 $10.48 $9.62 $9.49 Value at end of period $11.26 $10.29 $10.48 $9.62 Number of accumulation units outstanding at end of period ING RETIREMENT MODERATE PORTFOLIO (Funds were first received in this option during October 2009) Value at beginning of period $10.61 $10.58 $9.85 $9.75 Value at end of period $11.47 $10.61 $10.58 $9.85 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $14.22 $13.95 $12.64 $10.83 Value at end of period $15.94 $14.22 $13.95 $12.64 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during June 2009) Value at beginning of period $8.92 $8.90 $8.10 $6.90 Value at end of period $10.08 $8.92 $8.90 $8.10 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP VALUE INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.41 $13.59 $12.46 $10.63 Value at end of period $15.25 $13.41 $13.59 $12.46 Number of accumulation units outstanding at end of period 0 SDVA CFI 44 Condensed Financial Information (continued) ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $15.34 $15.99 $12.95 $11.55 Value at end of period $17.38 $15.34 $15.99 $12.95 Number of accumulation units outstanding at end of period 0 0 ING RUSSELL TM MID CAP INDEX PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $9.85 $10.26 $8.37 $6.11 $8.61 Value at end of period $11.28 $9.85 $10.26 $8.37 $6.11 Number of accumulation units outstanding at end of period 0 0 ING RUSSELL TM SMALL CAP INDEX PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $10.01 $10.65 $8.61 $6.94 $10.31 Value at end of period $11.37 $10.01 $10.65 $8.61 $6.94 Number of accumulation units outstanding at end of period 0 0 ING SMALLCAP OPPORTUNITIES PORTFOLIO (Fund first available during May 2005) Value at beginning of period $14.90 $15.11 $11.66 $9.10 $14.18 $13.16 $11.94 $11.12 Value at end of period $16.80 $14.90 $15.11 $11.66 $9.10 $14.18 $13.16 $11.94 Number of accumulation units outstanding at end of period 0 0 0 ING SMALL COMPANY PORTFOLIO (Funds were first received in this option during July 2008) Value at beginning of period $10.33 $10.82 $8.89 $7.12 $9.54 Value at end of period $11.57 $10.33 $10.82 $8.89 $7.12 Number of accumulation units outstanding at end of period 0 0 ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Fund first available during May 2005) Value at beginning of period $13.25 $13.13 $11.73 $8.98 $12.62 $12.33 $10.96 $10.05 Value at end of period $14.88 $13.25 $13.13 $11.73 $8.98 $12.62 $12.33 $10.96 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Fund first available during July 2004) Value at beginning of period $11.38 $11.71 $10.38 $8.47 $13.42 $13.28 $11.37 $11.15 $10.07 Value at end of period $13.09 $11.38 $11.71 $10.38 $8.47 $13.42 $13.28 $11.37 $11.15 Number of accumulation units outstanding at end of period 0 ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (Funds were first received in this option during June 2007) Value at beginning of period $8.88 $9.17 $8.02 $5.73 $10.14 $10.30 Value at end of period $10.33 $8.88 $9.17 $8.02 $5.73 $10.14 Number of accumulation units outstanding at end of period ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Fund first available during May 2005) Value at beginning of period $11.43 $13.29 $11.90 $8.82 $17.81 $15.06 $12.37 $10.31 Value at end of period $13.31 $11.43 $13.29 $11.90 $8.82 $17.81 $15.06 $12.37 Number of accumulation units outstanding at end of period 0 ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Fund first available during June 2006) Value at beginning of period $8.71 $10.11 $9.49 $7.34 $12.60 $11.15 $9.61 Value at end of period $10.13 $8.71 $10.11 $9.49 $7.34 $12.60 $11.15 Number of accumulation units outstanding at end of period ING TEMPLETON GLOBAL GROWTH PORTFOLIO (Fund first available during May 2005) Value at beginning of period $10.34 $11.17 $10.57 $8.15 $13.77 $13.70 $11.46 $10.28 Value at end of period $12.35 $10.34 $11.17 $10.57 $8.15 $13.77 $13.70 $11.46 Number of accumulation units outstanding at end of period 0 0 0 SDVA CFI 45 Condensed Financial Information (continued) ING U.S. BOND INDEX PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $11.47 $10.93 $10.52 $10.16 $9.96 Value at end of period $11.65 $11.47 $10.93 $10.52 $10.16 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Fund first available during May 2004) Value at beginning of period $10.62 $11.13 $10.04 $7.78 $13.22 $13.35 $11.91 $11.13 $10.01 Value at end of period $11.79 $10.62 $11.13 $10.04 $7.78 $13.22 $13.35 $11.91 $11.13 Number of accumulation units outstanding at end of period 0 0 PROFUND VP BULL (Fund first available during August 2003) Value at beginning of period $8.02 $8.18 $7.40 $6.07 $9.93 $9.77 $8.76 $8.69 $8.14 $10.00 Value at end of period $8.96 $8.02 $8.18 $7.40 $6.07 $9.93 $9.77 $8.76 $8.69 $8.14 Number of accumulation units outstanding at end of period 0 0 0 PROFUND VP EUROPE 30 (Fund first available during December 2003) Value at beginning of period $8.07 $9.03 $8.97 $6.91 $12.58 $11.19 $9.71 $9.16 $8.17 $10.00 Value at end of period $9.23 $8.07 $9.03 $8.97 $6.91 $12.58 $11.19 $9.71 $9.16 $8.17 Number of accumulation units outstanding at end of period 0 0 PROFUND VP RISING RATES OPPORTUNITY (Fund first available during October 2003) Value at beginning of period $2.96 $4.82 $5.86 $4.52 $7.42 $7.98 $7.39 $8.17 $9.35 $10.00 Value at end of period $2.70 $2.96 $4.82 $5.86 $4.52 $7.42 $7.98 $7.39 $8.17 $9.35 Number of accumulation units outstanding at end of period SDVA CFI 46 F INANCIAL S TATEMENTS ING USA Annuity and Life Insurance Company Separate Account B Year Ended December 31, 2012 with Report of Independent Registered Public Accounting Firm S-1 This page intentionally left blank. ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Financial Statements Year Ended December 31, 2012 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 2 Statements of Operations 31 Statements of Changes in Net Assets 61 Notes to Financial Statements 99 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants ING USA Annuity and Life Insurance Company We have audited the accompanying financial statements of ING USA Annuity and Life Insurance Company Separate Account B (the “Account”), which comprise the statements of assets and liabilities of each of the investment divisions disclosed in Note 1 as of December 31, 2012, and the related statements of operations for the year or period then ended, and the statements of changes in net assets for the years or periods ended December 31, 2012 and 2011. These financial statements are the responsibility of the Account’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Account’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Account’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the transfer agents or fund companies. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the investment divisions disclosed in Note 1 constituting ING USA Annuity and Life Insurance Company Separate Account B at December 31, 2012, the results of their operations for the year or period then ended, andthe changes in their net assets for the years or periods ended December 31, 2012 and 2011,in conformity with U.S. generally accepted accounting principles. /s/Ernst & Young LLP Atlanta, Georgia April 3, 2013 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) Columbia Small BlackRock Columbia Asset Columbia Small Company Columbia VP Global Allocation Cap Value Growth Fund, Large Cap Allocation V.I. Fund, Variable Fund, Variable Variable Series - Growth Fund - Fund - Class III Series - Class A Series - Class B Class A Class 1 Assets Investments in mutual funds at fair value $ 993,488 $ 325 $ 128,890 $ 13 $ 299 Total assets 993,488 325 128,890 13 299 Liabilities Payable to related parties 75 - 23 - - Total liabilities 75 - 23 - - Net assets $ 993,413 $ 325 $ 128,867 $ 13 $ 299 Total number of mutual fund shares 69,280,864 24,867 8,391,271 968 37,620 Cost of mutual fund shares $ 928,184 $ 339 $ 143,177 $ 12 $ 283 The accompanying notes are an integral part of these financial statements. 2 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) Columbia VP Fidelity® VIP Fidelity® VIP Franklin Small Short Duration Equity-Income Contrafund® Cap Value ING Balanced US Government Portfolio - Portfolio - Securities Portfolio - Fund - Class 1 Service Class 2 Service Class 2 Fund - Class 2 Class S Assets Investments in mutual funds at fair value $ 3 $ 159,116 $ 670,399 $ 11,060 $ 4,876 Total assets 3 159,116 670,399 11,060 4,876 Liabilities Payable to related parties - 21 66 - - Total liabilities - 21 66 - - Net assets $ 3 $ 159,095 $ 670,333 $ 11,060 $ 4,876 Total number of mutual fund shares 324 8,109,891 25,784,592 606,704 399,691 Cost of mutual fund shares $ 3 $ 189,411 $ 601,876 $ 7,150 $ 4,714 The accompanying notes are an integral part of these financial statements. 3 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING American ING American Funds ING ING American Funds Global International ING American Intermediate Funds Asset Growth and Growth and Funds Bond Portfolio - Allocation Income Income International Class S Portfolio Portfolio Portfolio Portfolio Assets Investments in mutual funds at fair value $ 1,185,699 $ 392,947 $ 14,790 $ 11,030 $ 1,009,153 Total assets 1,185,699 392,947 14,790 11,030 1,009,153 Liabilities Payable to related parties 125 30 1 1 106 Total liabilities 125 30 1 1 106 Net assets $ 1,185,574 $ 392,917 $ 14,789 $ 11,029 $ 1,009,047 Total number of mutual fund shares 91,985,927 35,918,349 1,343,313 1,068,815 62,178,250 Cost of mutual fund shares $ 1,109,604 $ 286,115 $ 13,654 $ 10,543 $ 1,119,263 The accompanying notes are an integral part of these financial statements. 4 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING BlackRock ING American ING BlackRock ING BlackRock Large Cap ING BlackRock Funds World Health Sciences Inflation Growth Large Cap Allocation Opportunities Protected Bond Portfolio - Growth Portfolio - Portfolio - Portfolio - Institutional Portfolio - Service Class Service Class Service Class Class Service Class Assets Investments in mutual funds at fair value $ 185,983 $ 198,656 $ 568,906 $ 69 $ 146,132 Total assets 185,983 198,656 568,906 69 146,132 Liabilities Payable to related parties 16 26 50 - 18 Total liabilities 16 26 50 - 18 Net assets $ 185,967 $ 198,630 $ 568,856 $ 69 $ 146,114 Total number of mutual fund shares 17,078,366 14,914,124 51,954,910 6,292 13,406,612 Cost of mutual fund shares $ 192,156 $ 161,385 $ 559,157 $ 70 $ 127,424 The accompanying notes are an integral part of these financial statements. 5 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Clarion ING Clarion Global Real Global Real ING Clarion ING Clarion Estate Estate Real Estate Real Estate ING Bond Portfolio - Portfolio - Portfolio - Portfolio - Portfolio Service Class Service 2 Class Service Class Service 2 Class Assets Investments in mutual funds at fair value $ 446,320 $ 130,689 $ 1,935 $ 283,312 $ 20,240 Total assets 446,320 130,689 1,935 283,312 20,240 Liabilities Payable to related parties 37 13 - 53 3 Total liabilities 37 13 - 53 3 Net assets $ 446,283 $ 130,676 $ 1,935 $ 283,259 $ 20,237 Total number of mutual fund shares 42,628,491 11,763,178 173,256 10,438,908 749,891 Cost of mutual fund shares $ 422,752 $ 105,915 $ 1,627 $ 228,046 $ 17,590 The accompanying notes are an integral part of these financial statements. 6 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING DFA ING FMR SM ING FMR SM ING Franklin ING Franklin World Equity Diversified Mid Diversified Mid Income Income Portfolio - Cap Portfolio - Cap Portfolio - Portfolio - Portfolio - Service Class Service Class Service 2 Class Service Class Service 2 Class Assets Investments in mutual funds at fair value $ 160,733 $ 596,416 $ 30,182 $ 483,726 $ 10,260 Total assets 160,733 596,416 30,182 483,726 10,260 Liabilities Payable to related parties 15 99 4 46 1 Total liabilities 15 99 4 46 1 Net assets $ 160,718 $ 596,317 $ 30,178 $ 483,680 $ 10,259 Total number of mutual fund shares 18,182,444 38,778,680 1,973,969 46,918,127 997,066 Cost of mutual fund shares $ 130,661 $ 528,972 $ 26,511 $ 443,923 $ 9,169 The accompanying notes are an integral part of these financial statements. 7 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Franklin Templeton ING Franklin Founding ING Global ING Global ING Global Mutual Shares Strategy Resources Resources Resources Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Adviser Class Service Class Service 2 Class Assets Investments in mutual funds at fair value $ 176,583 $ 768,338 $ 72,220 $ 410,721 $ 21,588 Total assets 176,583 768,338 72,220 410,721 21,588 Liabilities Payable to related parties 16 72 6 59 3 Total liabilities 16 72 6 59 3 Net assets $ 176,567 $ 768,266 $ 72,214 $ 410,662 $ 21,585 Total number of mutual fund shares 20,485,276 85,276,173 3,970,292 21,940,225 1,160,623 Cost of mutual fund shares $ 159,150 $ 704,778 $ 79,814 $ 447,732 $ 25,139 The accompanying notes are an integral part of these financial statements. 8 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Invesco ING Invesco Van Kampen Van Kampen ING JPMorgan ING JPMorgan ING JPMorgan Growth and Growth and Emerging Emerging Small Cap Core Income Income Markets Equity Markets Equity Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service 2 Class Service Class Service 2 Class Service Class Assets Investments in mutual funds at fair value $ 373,710 $ 44,652 $ 565,618 $ 26,946 $ 223,987 Total assets 373,710 44,652 565,618 26,946 223,987 Liabilities Payable to related parties 66 5 70 3 23 Total liabilities 66 5 70 3 23 Net assets $ 373,644 $ 44,647 $ 565,548 $ 26,943 $ 223,964 Total number of mutual fund shares 15,841,889 1,904,123 27,167,029 1,306,787 14,630,105 Cost of mutual fund shares $ 356,075 $ 45,831 $ 519,966 $ 24,254 $ 184,392 The accompanying notes are an integral part of these financial statements. 9 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING JPMorgan Small Cap Core ING Large Cap ING Large Cap ING Large Cap Equity Growth Growth Growth ING Large Cap Portfolio - Portfolio - Portfolio - Portfolio - Value Portfolio - Service 2 Class Adviser Class Service Class Service 2 Class Service Class Assets Investments in mutual funds at fair value $ 33,174 $ 1,901,488 $ 214,566 $ 856 $ 76,891 Total assets 33,174 1,901,488 214,566 856 76,891 Liabilities Payable to related parties 4 209 26 - 11 Total liabilities 4 209 26 - 11 Net assets $ 33,170 $ 1,901,279 $ 214,540 $ 856 $ 76,880 Total number of mutual fund shares 2,183,965 134,191,101 14,686,245 58,889 8,412,544 Cost of mutual fund shares $ 27,289 $ 1,803,880 $ 197,437 $ 655 $ 70,123 The accompanying notes are an integral part of these financial statements. 10 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Limited ING Liquid ING Liquid ING Marsico ING Marsico Maturity Bond Assets Assets Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service 2 Class Service Class Service 2 Class Assets Investments in mutual funds at fair value $ 62,741 $ 822,886 $ 15,421 $ 405,326 $ 16,540 Total assets 62,741 822,886 15,421 405,326 16,540 Liabilities Payable to related parties 14 131 2 84 2 Total liabilities 14 131 2 84 2 Net assets $ 62,727 $ 822,755 $ 15,419 $ 405,242 $ 16,538 Total number of mutual fund shares 6,145,038 822,886,171 15,420,738 21,525,553 884,955 Cost of mutual fund shares $ 64,909 $ 822,886 $ 15,421 $ 330,271 $ 13,371 The accompanying notes are an integral part of these financial statements. 11 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Morgan ING Morgan ING MFS Total ING MFS Total ING MFS Stanley Global Stanley Global Return Return Utilities Franchise Franchise Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service 2 Class Service Class Service Class Service 2 Class Assets Investments in mutual funds at fair value $ 614,174 $ 30,936 $ 460,236 $ 357,557 $ 59,533 Total assets 614,174 30,936 460,236 357,557 59,533 Liabilities Payable to related parties 102 4 61 40 7 Total liabilities 102 4 61 40 7 Net assets $ 614,072 $ 30,932 $ 460,175 $ 357,517 $ 59,526 Total number of mutual fund shares 38,100,132 1,937,119 30,682,396 21,749,227 3,643,375 Cost of mutual fund shares $ 596,601 $ 31,475 $ 429,376 $ 294,482 $ 48,975 The accompanying notes are an integral part of these financial statements 12 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Oppenheimer Active ING PIMCO ING PIMCO ING PIMCO Allocation High Yield Total Return Total Return ING Pioneer Portfolio - Portfolio - Bond Portfolio - Bond Portfolio - Fund Portfolio - Service Class Service Class Service Class Service 2 Class Service Class Assets Investments in mutual funds at fair value $ 49,207 $ 590,793 $ 2,930,217 $ 64,895 $ 45,388 Total assets 49,207 590,793 2,930,217 64,895 45,388 Liabilities Payable to related parties 4 66 255 6 6 Total liabilities 4 66 255 6 6 Net assets $ 49,203 $ 590,727 $ 2,929,962 $ 64,889 $ 45,382 Total number of mutual fund shares 4,389,572 55,577,890 239,985,052 5,345,537 3,967,520 Cost of mutual fund shares $ 47,082 $ 545,878 $ 2,867,371 $ 62,565 $ 45,005 The accompanying notes are an integral part of these financial statements. 13 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Retirement ING Pioneer ING Retirement ING Retirement Moderate ING Retirement Mid Cap Value Conservative Growth Growth Moderate Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Adviser Class Adviser Class Adviser Class Adviser Class Assets Investments in mutual funds at fair value $ 438,357 $ 584,981 $ 4,209,105 $ 2,853,203 $ 1,668,639 Total assets 438,357 584,981 4,209,105 2,853,203 1,668,639 Liabilities Payable to related parties 72 56 614 322 175 Total liabilities 72 56 614 322 175 Net assets $ 438,285 $ 584,925 $ 4,208,491 $ 2,852,881 $ 1,668,464 Total number of mutual fund shares 38,758,363 61,706,844 372,817,093 248,320,581 144,096,661 Cost of mutual fund shares $ 419,112 $ 544,421 $ 3,457,821 $ 2,375,532 $ 1,418,866 The accompanying notes are an integral part of these financial statements. 14 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING T. Rowe ING T. Rowe ING T. Rowe ING T. Rowe ING T. Rowe Price Capital Price Capital Price Equity Price Equity Price Appreciation Appreciation Income Income International Portfolio - Portfolio - Portfolio - Portfolio - Stock Portfolio - Service Class Service 2 Class Service Class Service 2 Class Service Class Assets Investments in mutual funds at fair value $ 2,461,723 $ 77,170 $ 645,295 $ 24,317 $ 144,838 Total assets 2,461,723 77,170 645,295 24,317 144,838 Liabilities Payable to related parties 295 8 88 3 17 Total liabilities 295 8 88 3 17 Net assets $ 2,461,428 $ 77,162 $ 645,207 $ 24,314 $ 144,821 Total number of mutual fund shares 98,233,143 3,091,765 49,071,851 1,863,343 12,379,340 Cost of mutual fund shares $ 2,213,336 $ 71,673 $ 590,428 $ 23,420 $ 155,819 The accompanying notes are an integral part of these financial statements. 15 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING American ING Templeton ING Templeton Century Small- ING Baron Global Growth Global Growth ING Diversified Mid Cap Value Growth Portfolio - Portfolio - International Portfolio - Portfolio - Service Class Service 2 Class Fund - Class R Service Class Service Class Assets Investments in mutual funds at fair value $ 243,298 $ 4,627 $ 100 $ 1,828 $ 351,077 Total assets 243,298 4,627 100 1,828 351,077 Liabilities Payable to related parties 35 - Total liabilities 35 - Net assets $ 243,263 $ 4,627 $ 100 $ 1,828 $ 351,077 Total number of mutual fund shares 19,448,305 372,256 10,906 151,946 15,145,683 Cost of mutual fund shares $ 237,589 $ 4,570 $ 119 $ 1,615 $ 250,122 The accompanying notes are an integral part of these financial statements. 16 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Columbia Small Cap ING Davis New ING Growth ING Growth Value II York Venture ING Global and Income and Income Portfolio - Portfolio - Bond Portfolio - Core Portfolio - Core Portfolio - Service Class Service Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 125,010 $ 244,783 $ 8,567 $ 711 $ 5,715 Total assets 125,010 244,783 8,567 711 5,715 Liabilities Payable to related parties 11 19 - - 1 Total liabilities 11 19 - - 1 Net assets $ 124,999 $ 244,764 $ 8,567 $ 711 $ 5,714 Total number of mutual fund shares 10,908,387 13,055,071 746,217 23,722 191,771 Cost of mutual fund shares $ 84,068 $ 206,471 $ 8,363 $ 649 $ 5,812 The accompanying notes are an integral part of these financial statements. 17 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Invesco ING Invesco ING Invesco Van Kampen Van Kampen ING Van Kampen Equity and Equity and ING JPMorgan Oppenheimer Comstock Income Income Mid Cap Value Global Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 189,092 $ 1,521 $ 176,309 $ 168,053 $ 4,776 Total assets 189,092 1,521 176,309 168,053 4,776 Liabilities Payable to related parties 20 19 - 13 1 Total liabilities 20 19 - 13 1 Net assets $ 189,072 $ 1,502 $ 176,309 $ 168,040 $ 4,775 Total number of mutual fund shares 16,428,471 41,762 4,866,380 10,063,027 317,151 Cost of mutual fund shares $ 163,261 $ 1,389 $ 152,753 $ 142,410 $ 4,237 The accompanying notes are an integral part of these financial statements. 18 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Oppenheimer ING PIMCO Global Total Return ING Solution ING Solution ING Solution Portfolio - Portfolio - 2015 Portfolio - 2025 Portfolio - 2035 Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 130,904 $ 5,259 $ 15,403 $ 16,393 $ 9,409 Total assets 130,904 5,259 15,403 16,393 9,409 Liabilities Payable to related parties 13 - - 1 1 Total liabilities 13 - - 1 1 Net assets $ 130,891 $ 5,259 $ 15,403 $ 16,392 $ 9,408 Total number of mutual fund shares 8,947,627 431,429 1,358,310 1,410,797 786,736 Cost of mutual fund shares $ 123,015 $ 4,787 $ 13,871 $ 13,141 $ 8,072 The accompanying notes are an integral part of these financial statements. 19 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING T. Rowe Price Diversified ING T. Rowe ING Solution Mid Cap Price Growth ING Templeton ING Solution Income Growth Equity Foreign Equity 2045 Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 1,283 $ 5,875 $ 8,501 $ 158,188 $ 609,723 Total assets 1,283 5,875 8,501 158,188 609,723 Liabilities Payable to related parties - - - 14 74 Total liabilities - - - 14 74 Net assets $ 1,283 $ 5,875 $ 8,501 $ 158,174 $ 609,649 Total number of mutual fund shares 106,007 532,630 988,474 2,506,544 54,979,560 Cost of mutual fund shares $ 1,139 $ 5,499 $ 5,829 $ 146,691 $ 532,124 The accompanying notes are an integral part of these financial statements. 20 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING UBS U.S. ING Strategic ING Strategic ING Strategic Large Cap Allocation Allocation Allocation ING Growth Equity Conservative Growth Moderate and Income Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Class S Class S Class S Class A Assets Investments in mutual funds at fair value $ 5,110 $ 1,560 $ 505 $ 1,042 $ 1,198,383 Total assets 5,110 1,560 505 1,042 1,198,383 Liabilities Payable to related parties - 131 Total liabilities - 131 Net assets $ 5,110 $ 1,560 $ 505 $ 1,042 $ 1,198,252 Total number of mutual fund shares 524,668 141,051 46,244 94,763 49,316,153 Cost of mutual fund shares $ 5,270 $ 1,541 $ 525 $ 988 $ 1,098,809 The accompanying notes are an integral part of these financial statements. 21 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Growth ING Growth and Income and Income ING GET U.S. ING GET U.S. ING GET U.S. Portfolio - Portfolio - Core Portfolio - Core Portfolio - Core Portfolio - Class I Class S Series 11 Series 12 Series 13 Assets Investments in mutual funds at fair value $ 65 $ 701,339 $ 3,515 $ 1,696 $ 6,922 Total assets 65 701,339 3,515 1,696 6,922 Liabilities Payable to related parties - 118 - - 1 Total liabilities - 118 - - 1 Net assets $ 65 $ 701,221 $ 3,515 $ 1,696 $ 6,921 Total number of mutual fund shares 2,647 28,837,959 455,911 221,363 725,568 Cost of mutual fund shares $ 63 $ 581,236 $ 3,904 $ 1,982 $ 7,086 The accompanying notes are an integral part of these financial statements. 22 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING BlackRock Science and Technology ING Euro ING FTSE 100 ING GET U.S. Opportunities STOXX 50® Index® ING Hang Seng Core Portfolio - Portfolio - Index Portfolio - Portfolio - Index Portfolio - Series 14 Class S Class A Class A Class S Assets Investments in mutual funds at fair value $ 23,807 $ 186,226 $ 8,829 $ 2,261 $ 52,714 Total assets 23,807 186,226 8,829 2,261 52,714 Liabilities Payable to related parties 7 21 1 - 4 Total liabilities 7 21 1 - 4 Net assets $ 23,800 $ 186,205 $ 8,828 $ 2,261 $ 52,710 Total number of mutual fund shares 2,402,368 34,939,219 891,796 184,590 3,714,855 Cost of mutual fund shares $ 24,218 $ 188,992 $ 8,128 $ 2,204 $ 51,079 The accompanying notes are an integral part of these financial statements. 23 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Index Plus ING Index Plus ING Index Plus ING ING Japan LargeCap MidCap SmallCap International TOPIX Index® Portfolio - Portfolio - Portfolio - Index Portfolio - Portfolio - Class S Class S Class S Class S Class A Assets Investments in mutual funds at fair value $ 120,491 $ 108,190 $ 81,430 $ 45,023 $ 4,665 Total assets 120,491 108,190 81,430 45,023 4,665 Liabilities Payable to related parties 19 13 10 4 1 Total liabilities 19 13 10 4 1 Net assets $ 120,472 $ 108,177 $ 81,420 $ 45,019 $ 4,664 Total number of mutual fund shares 7,906,217 6,161,156 5,315,306 5,353,460 498,963 Cost of mutual fund shares $ 118,964 $ 102,969 $ 79,728 $ 43,065 $ 4,846 The accompanying notes are an integral part of these financial statements. 24 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Russell™ ING Russell™ ING Russell™ Large Cap ING Russell™ Large Cap Mid Cap ING Russell™ Growth Index Large Cap Value Index Growth Index Mid Cap Index Portfolio - Index Portfolio - Portfolio - Portfolio - Portfolio - Class S Class S Class S Class S Class S Assets Investments in mutual funds at fair value $ 152,883 $ 330,068 $ 61,927 $ 246,598 $ 123,550 Total assets 152,883 330,068 61,927 246,598 123,550 Liabilities Payable to related parties 23 59 5 44 8 Total liabilities 23 59 5 44 8 Net assets $ 152,860 $ 330,009 $ 61,922 $ 246,554 $ 123,542 Total number of mutual fund shares 9,149,177 30,088,282 4,354,921 13,460,566 9,995,967 Cost of mutual fund shares $ 127,254 $ 269,005 $ 57,774 $ 180,685 $ 116,116 The accompanying notes are an integral part of these financial statements. 25 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING WisdomTree SM ING Russell™ ING Small Global High- ING Small Cap Index Company ING U.S. Bond Yielding Equity International Portfolio - Portfolio - Index Portfolio - Index Portfolio - Value Portfolio - Class S Class S Class S Class S Class S Assets Investments in mutual funds at fair value $ 151,314 $ 82,215 $ 241,749 $ 176,345 $ 6,905 Total assets 151,314 82,215 241,749 176,345 6,905 Liabilities Payable to related parties 14 6 25 17 - Total liabilities 14 6 25 17 - Net assets $ 151,300 $ 82,209 $ 241,724 $ 176,328 $ 6,905 Total number of mutual fund shares 11,839,889 4,248,830 22,097,739 21,427,048 826,951 Cost of mutual fund shares $ 144,806 $ 71,876 $ 241,275 $ 143,598 $ 8,051 The accompanying notes are an integral part of these financial statements. 26 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) Legg Mason Oppenheimer ClearBridge Main Street ING MidCap ING SmallCap Variable Large Western Asset Small- & Mid- Opportunities Opportunities Cap Value Variable High Cap Portfolio - Portfolio - Portfolio - Income Fund®/VA - Class S Class S Class I Portfolio Service Class Assets Investments in mutual funds at fair value $ 349,433 $ 58,288 $ 73 $ 65 $ 1,478 Total assets 349,433 58,288 73 65 1,478 Liabilities Payable to related parties 66 10 - - - Total liabilities 66 10 - - - Net assets $ 349,367 $ 58,278 $ 73 $ 65 $ 1,478 Total number of mutual fund shares 27,798,939 2,693,511 4,759 10,879 74,033 Cost of mutual fund shares $ 285,764 $ 49,128 $ 77 $ 63 $ 1,003 The accompanying notes are an integral part of these financial statements. 27 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) PIMCO Real Return Pioneer Equity Portfolio - Income VCT ProFund VP Administrative Portfolio - ProFund VP ProFund VP Rising Rates Class Class II Bull Europe 30 Opportunity Assets Investments in mutual funds at fair value $ 14,814 $ 13,428 $ 11,204 $ 6,720 $ 5,178 Total assets 14,814 13,428 11,204 6,720 5,178 Liabilities Payable to related parties - - 3 1 1 Total liabilities - - 3 1 1 Net assets $ 14,814 $ 13,428 $ 11,201 $ 6,719 $ 5,177 Total number of mutual fund shares 1,039,548 621,675 379,529 311,235 741,864 Cost of mutual fund shares $ 13,947 $ 11,704 $ 11,612 $ 8,073 $ 12,318 The accompanying notes are an integral part of these financial statements. 28 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) Invesco Van Kampen Wells Fargo Wells Fargo American Wells Fargo Advantage VT Wells Fargo Advantage VT Franchise Advantage VT Index Asset Advantage VT Small Cap Fund - Class I Omega Growth Allocation Intrinsic Value Growth Shares Fund - Class 2 Fund - Class 2 Fund - Class 2 Fund - Class 2 Assets Investments in mutual funds at fair value $ 16,728 $ 1,122 $ 1,443 $ 747 $ 233 Total assets 16,728 1,122 1,443 747 233 Liabilities Payable to related parties 3 - Total liabilities 3 - Net assets $ 16,725 $ 1,122 $ 1,443 $ 747 $ 233 Total number of mutual fund shares 461,085 44,645 107,139 51,088 29,522 Cost of mutual fund shares $ 17,157 $ 870 $ 1,346 $ 695 $ 179 The accompanying notes are an integral part of these financial statements. 29 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) Wells Fargo Advantage VT Total Return Bond Fund Assets Investments in mutual funds at fair value $ 712 Total assets 712 Liabilities Payable to related parties - Total liabilities - Net assets $ 712 Total number of mutual fund shares 65,786 Cost of mutual fund shares $ 663 The accompanying notes are an integral part of these financial statements. 30 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Columbia Small BlackRock Columbia Asset Columbia Small Company Invesco V.I. Global Allocation Cap Value Growth Fund, Leisure Fund - Allocation V.I. Fund, Variable Fund, Variable Variable Series I Shares Fund - Class III Series - Class A Series - Class B Series - Class A Net investment income (loss) Income: Dividends $ 30 $ 14,487 $ 7 $ 373 $ - Total investment income 30 14,487 7 373 - Expenses: Mortality, expense risk and other charges 103 18,048 5 2,316 - Annual administrative charges (1) 155 - 45 - Contingent deferred sales charges 2 362 - 52 - Minimum death benefit guarantee charges - Other contract charges 43 8,602 - 1,121 - Amortization of deferred charges - Total expenses 147 27,167 5 3,534 - Net investment income (loss) (117) (12,680) 2 (3,161) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1,876 55,930 (1) (2,841) - Capital gains distributions - 3,265 - 5,992 - Total realized gain (loss) on investments and capital gains distributions 1,876 59,195 (1) 3,151 - Net unrealized appreciation (depreciation) of investments 1,714 25,261 31 10,402 1 Net realized and unrealized gain (loss) on investments 3,590 84,456 30 13,553 1 Net increase (decrease) in net assets resulting from operations $ 3,473 $ 71,776 $ 32 $ 10,392 $ 1 The accompanying notes are an integral part of these financial statements. 31 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Columbia VP Columbia VP Fidelity® VIP Fidelity® VIP Franklin Small Large Cap Short Duration Equity-Income Contrafund® Cap Value Growth Fund - US Government Portfolio - Portfolio - Securities Class 1 Fund - Class 1 Service Class 2 Service Class 2 Fund - Class 2 Net investment income (loss) Income: Dividends $ - $ - $ 4,547 $ 7,472 $ 88 Total investment income - - 4,547 7,472 88 Expenses: Mortality, expense risk and other charges 5 - 2,700 11,448 122 Annual administrative charges - - 45 141 1 Contingent deferred sales charges - - 72 347 1 Minimum death benefit guarantee charges - Other contract charges - - 1,107 4,801 58 Amortization of deferred charges - Total expenses 5 - 3,924 16,737 182 Net investment income (loss) (5) - 623 (9,265) (94) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 - (6,170) (37,161) (138) Capital gains distributions - - 10,260 - - Total realized gain (loss) on investments and capital gains distributions 1 - 4,090 (37,161) (138) Net unrealized appreciation (depreciation) of investments 54 - 16,690 132,644 1,986 Net realized and unrealized gain (loss) on investments 55 - 20,780 95,483 1,848 Net increase (decrease) in net assets resulting from operations $ 50 $ - $ 21,403 $ 86,218 $ 1,754 The accompanying notes are an integral part of these financial statements. 32 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING American ING ING American Funds Global ING Balanced Intermediate Funds Asset Growth and ING American Portfolio - Bond Portfolio - Allocation Income Funds Growth Class S Class S Portfolio Portfolio Portfolio Net investment income (loss) Income: Dividends $ 149 $ 50,880 $ 4,867 $ 156 $ 1,354 Total investment income 149 50,880 4,867 156 1,354 Expenses: Mortality, expense risk and other charges 62 20,021 6,283 179 18,925 Annual administrative charges 1 263 65 3 42 Contingent deferred sales charges - 847 247 6 652 Minimum death benefit guarantee charges - Other contract charges 8 8,124 3,012 73 8,431 Amortization of deferred charges - Total expenses 71 29,255 9,607 261 28,050 Net investment income (loss) 78 21,625 (4,740) (105) (26,696) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (213) (9,267) 3,338 (11) (46,498) Capital gains distributions - - 947 10 39,311 Total realized gain (loss) on investments and capital gains distributions (213) (9,267) 4,285 (1) (7,187) Net unrealized appreciation (depreciation) of investments 754 63,614 43,813 1,427 150,180 Net realized and unrealized gain (loss) on investments 541 54,347 48,098 1,426 142,993 Net increase (decrease) in net assets resulting from operations $ 619 $ 75,972 $ 43,358 $ 1,321 $ 116,297 The accompanying notes are an integral part of these financial statements. 33 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING American Funds ING American International ING American Funds World ING Artio ING Artio Growth and Funds Allocation Foreign Foreign Income International Portfolio - Portfolio - Portfolio - Portfolio Portfolio Service Class Service Class Service 2 Class Net investment income (loss) Income: Dividends $ 126 $ 13,479 $ 2,625 $ 4,727 $ 333 Total investment income 126 13,479 2,625 4,727 333 Expenses: Mortality, expense risk and other charges 124 17,180 3,166 3,657 328 Annual administrative charges 2 217 32 11 1 Contingent deferred sales charges 5 521 79 111 4 Minimum death benefit guarantee charges - Other contract charges 60 7,484 1,587 1,566 171 Amortization of deferred charges - Total expenses 191 25,402 4,864 5,345 504 Net investment income (loss) (65) (11,923) (2,239) (618) (171) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (62) (65,844) 651 (207,064) (16,017) Capital gains distributions 21 - 14,283 - - Total realized gain (loss) on investments and capital gains distributions (41) (65,844) 14,934 (207,064) (16,017) Net unrealized appreciation (depreciation) of investments 877 211,784 5,035 212,846 16,511 Net realized and unrealized gain (loss) on investments 836 145,940 19,969 5,782 494 Net increase (decrease) in net assets resulting from operations $ 771 $ 134,017 $ 17,730 $ 5,164 $ 323 The accompanying notes are an integral part of these financial statements. 34 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING BlackRock ING BlackRock ING BlackRock Large Cap ING BlackRock Health Sciences Inflation Growth Large Cap Opportunities Protected Bond Portfolio - Growth Portfolio - Portfolio - Institutional Portfolio - ING Bond Service Class Service Class Class Service Class Portfolio Net investment income (loss) Income: Dividends $ 1,387 $ 3,582 $ - $ 724 $ 11,913 Total investment income 1,387 3,582 - 724 11,913 Expenses: Mortality, expense risk and other charges 3,362 9,271 1 2,613 7,522 Annual administrative charges 55 100 - 40 75 Contingent deferred sales charges 115 680 - 82 425 Minimum death benefit guarantee charges - Other contract charges 1,440 4,065 - 1,075 3,573 Amortization of deferred charges - Total expenses 4,972 14,116 1 3,810 11,595 Net investment income (loss) (3,585) (10,534) (1) (3,086) 318 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 2,696 6,960 (13) 13,265 12,152 Capital gains distributions 2,910 27,469 - - 11,677 Total realized gain (loss) on investments and capital gains distributions 5,606 34,429 (13) 13,265 23,829 Net unrealized appreciation (depreciation) of investments 25,003 (5,449) 31 5,868 (7,352) Net realized and unrealized gain (loss) on investments 30,609 28,980 18 19,133 16,477 Net increase (decrease) in net assets resulting from operations $ 27,024 $ 18,446 $ 17 $ 16,047 $ 16,795 The accompanying notes are an integral part of these financial statements. 35 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Clarion ING Clarion Global Real Global Real ING Clarion ING Clarion ING DFA Estate Estate Real Estate Real Estate World Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service 2 Class Service Class Service 2 Class Service Class Net investment income (loss) Income: Dividends $ 690 $ 7 $ 2,853 $ 181 $ 3,373 Total investment income 690 7 2,853 181 3,373 Expenses: Mortality, expense risk and other charges 2,167 34 5,119 372 2,671 Annual administrative charges 28 - 113 5 30 Contingent deferred sales charges 86 - 178 5 98 Minimum death benefit guarantee charges - Other contract charges 977 18 1,854 189 1,350 Amortization of deferred charges - Total expenses 3,258 52 7,264 571 4,149 Net investment income (loss) (2,568) (45) (4,411) (390) (776) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (3,587) (105) (22,078) (884) (3,040) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (3,587) (105) (22,078) (884) (3,040) Net unrealized appreciation (depreciation) of investments 32,157 529 62,236 3,677 26,004 Net realized and unrealized gain (loss) on investments 28,570 424 40,158 2,793 22,964 Net increase (decrease) in net assets resulting from operations $ 26,002 $ 379 $ 35,747 $ 2,403 $ 22,188 The accompanying notes are an integral part of these financial statements. 36 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING FMR SM ING FMR SM ING Franklin ING Franklin ING Franklin Diversified Mid Diversified Mid Income Income Mutual Shares Cap Portfolio - Cap Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service 2 Class Service Class Service 2 Class Service Class Net investment income (loss) Income: Dividends $ 3,640 $ 146 $ 28,040 $ 552 $ 2,755 Total investment income 3,640 146 28,040 552 2,755 Expenses: Mortality, expense risk and other charges 10,829 554 8,292 171 3,091 Annual administrative charges 210 8 99 2 35 Contingent deferred sales charges 243 4 280 1 89 Minimum death benefit guarantee charges - Other contract charges 3,889 280 3,052 82 1,266 Amortization of deferred charges - Total expenses 15,171 846 11,723 256 4,481 Net investment income (loss) (11,531) (700) 16,317 296 (1,726) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1,507 291 (6,867) 163 (4,250) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 1,507 291 (6,867) 163 (4,250) Net unrealized appreciation (depreciation) of investments 80,705 3,685 34,961 411 24,395 Net realized and unrealized gain (loss) on investments 82,212 3,976 28,094 574 20,145 Net increase (decrease) in net assets resulting from operations $ 70,681 $ 3,276 $ 44,411 $ 870 $ 18,419 The accompanying notes are an integral part of these financial statements. 37 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Franklin ING Invesco Templeton Van Kampen Founding ING Global ING Global ING Global Growth and Strategy Resources Resources Resources Income Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Adviser Class Service Class Service 2 Class Service Class Net investment income (loss) Income: Dividends $ 28,104 $ 499 $ 3,410 $ 138 $ 7,104 Total investment income 28,104 499 3,410 138 7,104 Expenses: Mortality, expense risk and other charges 12,875 1,481 7,804 410 6,716 Annual administrative charges 167 14 119 5 140 Contingent deferred sales charges 560 50 295 4 100 Minimum death benefit guarantee charges - Other contract charges 6,228 699 3,416 215 1,722 Amortization of deferred charges - Total expenses 19,830 2,244 11,634 634 8,678 Net investment income (loss) 8,274 (1,745) (8,224) (496) (1,574) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (13,285) (9,349) (25,567) (549) (8,164) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (13,285) (9,349) (25,567) (549) (8,164) Net unrealized appreciation (depreciation) of investments 97,911 5,143 9,264 (289) 55,203 Net realized and unrealized gain (loss) on investments 84,626 (4,206) (16,303) (838) 47,039 Net increase (decrease) in net assets resulting from operations $ 92,900 $ (5,951) $ (24,527) $ (1,334) $ 45,465 The accompanying notes are an integral part of these financial statements. 38 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Invesco Van Kampen ING JPMorgan ING JPMorgan ING JPMorgan ING JPMorgan Growth and Emerging Emerging Small Cap Core Small Cap Core Income Markets Equity Markets Equity Equity Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service 2 Class Service Class Service 2 Class Service Class Service 2 Class Net investment income (loss) Income: Dividends $ 748 $ - $ - $ 376 $ 4 Total investment income 748 - - 376 4 Expenses: Mortality, expense risk and other charges 831 9,426 472 4,086 604 Annual administrative charges 10 146 6 50 9 Contingent deferred sales charges 6 322 6 112 7 Minimum death benefit guarantee charges - Other contract charges 387 4,150 237 1,810 309 Amortization of deferred charges - Total expenses 1,234 14,044 721 6,058 929 Net investment income (loss) (486) (14,044) (721) (5,682) (925) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (613) (21,331) 628 20,877 569 Capital gains distributions - 13,496 664 - - Total realized gain (loss) on investments and capital gains distributions (613) (7,835) 1,292 20,877 569 Net unrealized appreciation (depreciation) of investments 5,962 99,394 3,295 17,881 5,071 Net realized and unrealized gain (loss) on investments 5,349 91,559 4,587 38,758 5,640 Net increase (decrease) in net assets resulting from operations $ 4,863 $ 77,515 $ 3,866 $ 33,076 $ 4,715 The accompanying notes are an integral part of these financial statements. 39 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Large Cap ING Large Cap ING Large Cap ING Limited Growth Growth Growth ING Large Cap Maturity Bond Portfolio - Portfolio - Portfolio - Value Portfolio - Portfolio - Adviser Class Service Class Service 2 Class Service Class Service Class Net investment income (loss) Income: Dividends $ 153 $ 1,020 $ 4 $ 1,657 $ 542 Total investment income 153 1,020 4 1,657 542 Expenses: Mortality, expense risk and other charges 15,069 4,403 16 1,343 1,122 Annual administrative charges 400 55 - 24 31 Contingent deferred sales charges 428 132 - 80 9 Minimum death benefit guarantee charges - Other contract charges 6,769 1,957 8 455 117 Amortization of deferred charges - Total expenses 22,666 6,547 24 1,902 1,279 Net investment income (loss) (22,513) (5,527) (20) (245) (737) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 4,760 14,316 13 2,597 (1,426) Capital gains distributions 215 2,341 8 - - Total realized gain (loss) on investments and capital gains distributions 4,975 16,657 21 2,597 (1,426) Net unrealized appreciation (depreciation) of investments 97,608 20,382 111 6,005 1,929 Net realized and unrealized gain (loss) on investments 102,583 37,039 132 8,602 503 Net increase (decrease) in net assets resulting from operations $ 80,070 $ 31,512 $ 112 $ 8,357 $ (234) The accompanying notes are an integral part of these financial statements. 40 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Liquid ING Liquid ING Marsico ING Marsico ING MFS Total Assets Assets Growth Growth Return Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service 2 Class Service Class Service 2 Class Service Class Net investment income (loss) Income: Dividends $ - $ - $ 1,714 $ 42 $ 15,224 Total investment income - - 1,714 42 15,224 Expenses: Mortality, expense risk and other charges 14,291 293 7,653 307 10,812 Annual administrative charges 292 5 181 4 216 Contingent deferred sales charges 2,437 27 141 2 246 Minimum death benefit guarantee charges 1 - Other contract charges 4,523 124 2,323 155 3,189 Amortization of deferred charges - Total expenses 21,544 449 10,298 468 14,463 Net investment income (loss) (21,544) (449) (8,584) (426) 761 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - - 33,265 509 (16,289) Capital gains distributions 59 1 - - - Total realized gain (loss) on investments and capital gains distributions 59 1 33,265 509 (16,289) Net unrealized appreciation (depreciation) of investments - - 15,787 1,441 68,715 Net realized and unrealized gain (loss) on investments 59 1 49,052 1,950 52,426 Net increase (decrease) in net assets resulting from operations $ (21,485) $ (448) $ 40,468 $ 1,524 $ 53,187 The accompanying notes are an integral part of these financial statements. 41 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING ING Morgan ING Morgan Oppenheimer ING MFS Total ING MFS Stanley Global Stanley Global Active Return Utilities Franchise Franchise Allocation Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service 2 Class Service Class Service Class Service 2 Class Service Class Net investment income (loss) Income: Dividends $ 696 $ 14,169 $ 6,001 $ 914 $ 1,300 Total investment income 696 14,169 6,001 914 1,300 Expenses: Mortality, expense risk and other charges 571 8,046 6,351 1,110 839 Annual administrative charges 7 122 86 16 7 Contingent deferred sales charges 7 442 166 13 27 Minimum death benefit guarantee charges - Other contract charges 281 3,461 2,771 528 430 Amortization of deferred charges - Total expenses 866 12,071 9,374 1,667 1,303 Net investment income (loss) (170) 2,098 (3,373) (753) (3) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (588) (15,205) (3,182) 1,602 1,096 Capital gains distributions - - 17,066 2,905 51 Total realized gain (loss) on investments and capital gains distributions (588) (15,205) 13,884 4,507 1,147 Net unrealized appreciation (depreciation) of investments 3,125 58,800 31,806 3,375 3,600 Net realized and unrealized gain (loss) on investments 2,537 43,595 45,690 7,882 4,747 Net increase (decrease) in net assets resulting from operations $ 2,367 $ 45,693 $ 42,317 $ 7,129 $ 4,744 The accompanying notes are an integral part of these financial statements. 42 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING PIMCO ING PIMCO ING PIMCO ING Pioneer High Yield Total Return Total Return ING Pioneer Mid Cap Value Portfolio - Bond Portfolio - Bond Portfolio - Fund Portfolio - Portfolio - Service Class Service Class Service 2 Class Service Class Service Class Net investment income (loss) Income: Dividends $ 35,952 $ 95,175 $ 2,078 $ 593 $ 3,980 Total investment income 35,952 95,175 2,078 593 3,980 Expenses: Mortality, expense risk and other charges 9,922 48,485 1,173 815 7,883 Annual administrative charges 146 525 13 13 148 Contingent deferred sales charges 290 1,717 12 24 220 Minimum death benefit guarantee charges - Other contract charges 3,358 20,401 528 339 3,051 Amortization of deferred charges - Total expenses 13,716 71,128 1,726 1,191 11,302 Net investment income (loss) 22,236 24,047 352 (598) (7,322) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 938 29,270 190 (366) 1,672 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 938 29,270 190 (366) 1,672 Net unrealized appreciation (depreciation) of investments 36,790 110,960 3,141 4,477 43,206 Net realized and unrealized gain (loss) on investments 37,728 140,230 3,331 4,111 44,878 Net increase (decrease) in net assets resulting from operations $ 59,964 $ 164,277 $ 3,683 $ 3,513 $ 37,556 The accompanying notes are an integral part of these financial statements. 43 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Retirement ING T. Rowe ING Retirement ING Retirement Moderate ING Retirement Price Capital Conservative Growth Growth Moderate Appreciation Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Adviser Class Adviser Class Adviser Class Adviser Class Service Class Net investment income (loss) Income: Dividends $ 17,018 $ 99,416 $ 73,572 $ 53,048 $ 38,021 Total investment income 17,018 99,416 73,572 53,048 38,021 Expenses: Mortality, expense risk and other charges 9,768 73,682 50,058 29,220 42,083 Annual administrative charges 113 1,264 684 367 624 Contingent deferred sales charges 368 2,642 1,910 1,056 1,150 Minimum death benefit guarantee charges - Other contract charges 4,323 37,328 21,804 12,177 16,144 Amortization of deferred charges - (2) Total expenses 14,572 114,916 74,456 42,820 59,999 Net investment income (loss) 2,446 (15,500) (884) 10,228 (21,978) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 12,021 65,751 48,345 25,815 16,492 Capital gains distributions 7,226 - - - 68,436 Total realized gain (loss) on investments and capital gains distributions 19,247 65,751 48,345 25,815 84,928 Net unrealized appreciation (depreciation) of investments 6,886 348,163 195,022 85,932 206,957 Net realized and unrealized gain (loss) on investments 26,133 413,914 243,367 111,747 291,885 Net increase (decrease) in net assets resulting from operations $ 28,579 $ 398,414 $ 242,483 $ 121,975 $ 269,907 The accompanying notes are an integral part of these financial statements. 44 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING T. Rowe ING T. Rowe ING T. Rowe ING T. Rowe Price Capital Price Equity Price Equity Price ING Templeton Appreciation Income Income International Global Growth Portfolio - Portfolio - Portfolio - Stock Portfolio - Portfolio - Service 2 Class Service Class Service 2 Class Service Class Service Class Net investment income (loss) Income: Dividends $ 1,094 $ 12,494 $ 447 $ 392 $ 4,336 Total investment income 1,094 12,494 447 392 4,336 Expenses: Mortality, expense risk and other charges 1,382 11,286 434 2,497 3,984 Annual administrative charges 17 185 7 37 72 Contingent deferred sales charges 18 309 4 57 82 Minimum death benefit guarantee charges - 1 - - - Other contract charges 675 4,338 221 1,103 1,393 Amortization of deferred charges - (1) - - - Total expenses 2,092 16,118 666 3,694 5,531 Net investment income (loss) (998) (3,624) (219) (3,302) (1,195) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 30 (580) (267) (15,703) (863) Capital gains distributions 2,177 - Total realized gain (loss) on investments and capital gains distributions 2,207 (580) (267) (15,703) (863) Net unrealized appreciation (depreciation) of investments 6,940 93,445 3,585 38,693 42,699 Net realized and unrealized gain (loss) on investments 9,147 92,865 3,318 22,990 41,836 Net increase (decrease) in net assets resulting from operations $ 8,149 $ 89,241 $ 3,099 $ 19,688 $ 40,641 The accompanying notes are an integral part of these financial statements. 45 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING American ING Columbia ING Templeton Century Small- ING Baron Small Cap Global Growth ING Diversified Mid Cap Value Growth Value II Portfolio - International Portfolio - Portfolio - Portfolio - Service 2 Class Fund - Class R Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 75 $ 2 $ 20 $ - $ 305 Total investment income 75 2 20 - 305 Expenses: Mortality, expense risk and other charges 77 1 19 5,922 2,214 Annual administrative charges 1 - - 69 23 Contingent deferred sales charges - - 2 176 76 Minimum death benefit guarantee charges - Other contract charges 40 - 10 2,637 992 Amortization of deferred charges - Total expenses 118 1 31 8,804 3,305 Net investment income (loss) (43) 1 (11) (8,804) (3,000) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (89) (25) 209 26,578 1,735 Capital gains distributions - - 133 - - Total realized gain (loss) on investments and capital gains distributions (89) (25) 342 26,578 1,735 Net unrealized appreciation (depreciation) of investments 837 40 (75) 34,570 14,966 Net realized and unrealized gain (loss) on investments 748 15 267 61,148 16,701 Net increase (decrease) in net assets resulting from operations $ 705 $ 16 $ 256 $ 52,344 $ 13,701 The accompanying notes are an integral part of these financial statements. 46 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Invesco ING Davis New ING Growth ING Growth Van Kampen York Venture ING Global and Income and Income Comstock Portfolio - Bond Portfolio - Core Portfolio - Core Portfolio - Portfolio - Service Class Service Class Initial Class Service Class Service Class Net investment income (loss) Income: Dividends $ 717 $ 506 $ 3 $ 5 $ 2,293 Total investment income 717 506 3 5 2,293 Expenses: Mortality, expense risk and other charges 4,311 86 11 91 3,253 Annual administrative charges 39 1 - 1 42 Contingent deferred sales charges 108 - - 1 128 Minimum death benefit guarantee charges - Other contract charges 1,804 22 - 39 1,414 Amortization of deferred charges - Total expenses 6,262 109 11 132 4,837 Net investment income (loss) (5,545) 397 (8) (127) (2,544) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (4,582) 27 59 (157) (4,783) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (4,582) 27 59 (157) (4,783) Net unrealized appreciation (depreciation) of investments 32,595 113 17 689 34,064 Net realized and unrealized gain (loss) on investments 28,013 140 76 532 29,281 Net increase (decrease) in net assets resulting from operations $ 22,468 $ 537 $ 68 $ 405 $ 26,737 The accompanying notes are an integral part of these financial statements. 47 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Invesco ING Invesco Van Kampen Van Kampen ING ING Equity and Equity and ING JPMorgan Oppenheimer Oppenheimer Income Income Mid Cap Value Global Global Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ 36 $ 3,347 $ 1,130 $ 63 $ 1,242 Total investment income 36 3,347 1,130 63 1,242 Expenses: Mortality, expense risk and other charges 12 3,067 2,606 57 1,992 Annual administrative charges (2) 43 28 1 26 Contingent deferred sales charges - 76 83 - 69 Minimum death benefit guarantee charges - Other contract charges - 1,226 1,136 1 826 Amortization of deferred charges - Total expenses 10 4,412 3,853 59 2,913 Net investment income (loss) 26 (1,065) (2,723) 4 (1,671) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 14 (1,338) 8,079 144 (6,479) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 14 (1,338) 8,079 144 (6,479) Net unrealized appreciation (depreciation) of investments 138 19,826 17,490 758 28,311 Net realized and unrealized gain (loss) on investments 152 18,488 25,569 902 21,832 Net increase (decrease) in net assets resulting from operations $ 178 $ 17,423 $ 22,846 $ 906 $ 20,161 The accompanying notes are an integral part of these financial statements. 48 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING PIMCO Total Return ING Solution ING Solution ING Solution ING Solution Portfolio - 2015 Portfolio - 2025 Portfolio - 2035 Portfolio - 2045 Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 173 $ 627 $ 447 $ 217 $ 22 Total investment income 173 627 447 217 22 Expenses: Mortality, expense risk and other charges 59 163 176 110 14 Annual administrative charges - 1 1 1 - Contingent deferred sales charges 1 2 - 3 - Minimum death benefit guarantee charges - Other contract charges 12 86 102 65 8 Amortization of deferred charges - Total expenses 72 252 279 179 22 Net investment income (loss) 101 375 168 38 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 90 (107) (147) (202) (6) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 90 (107) (147) (202) (6) Net unrealized appreciation (depreciation) of investments 187 1,154 1,830 1,404 157 Net realized and unrealized gain (loss) on investments 277 1,047 1,683 1,202 151 Net increase (decrease) in net assets resulting from operations $ 378 $ 1,422 $ 1,851 $ 1,240 $ 151 The accompanying notes are an integral part of these financial statements. 49 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING T. Rowe Price Diversified ING T. Rowe ING UBS U.S. ING Solution Mid Cap Price Growth ING Templeton Large Cap Income Growth Equity Foreign Equity Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 269 $ 21 $ - $ 8,343 $ 36 Total investment income 269 21 - 8,343 36 Expenses: Mortality, expense risk and other charges 64 97 2,669 6,557 85 Annual administrative charges - 1 31 139 1 Contingent deferred sales charges 2 1 86 167 4 Minimum death benefit guarantee charges - Other contract charges 22 52 1,140 2,835 33 Amortization of deferred charges - Total expenses 88 151 3,926 9,698 123 Net investment income (loss) 181 (130) (3,926) (1,355) (87) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (64) 898 16,982 10,412 (81) Capital gains distributions - 749 - - - Total realized gain (loss) on investments and capital gains distributions (64) 1,647 16,982 10,412 (81) Net unrealized appreciation (depreciation) of investments 348 (250) 2,522 85,080 703 Net realized and unrealized gain (loss) on investments 284 1,397 19,504 95,492 622 Net increase (decrease) in net assets resulting from operations $ 465 $ 1,267 $ 15,578 $ 94,137 $ 535 The accompanying notes are an integral part of these financial statements. 50 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Strategic ING Strategic ING Strategic Allocation Allocation Allocation ING Growth ING Growth Conservative Growth Moderate and Income and Income Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class S Class S Class S Class A Class I Net investment income (loss) Income: Dividends $ 35 $ 5 $ 17 $ 16,562 $ 1 Total investment income 35 5 17 16,562 1 Expenses: Mortality, expense risk and other charges 14 6 10 21,452 1 Annual administrative charges - - - 279 - Contingent deferred sales charges - - - 739 - Minimum death benefit guarantee charges - Other contract charges - - 3 9,163 - Amortization of deferred charges - Total expenses 14 6 13 31,633 1 Net investment income (loss) 21 (1) 4 (15,071) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (16) (12) (32) 11,380 (1) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (16) (12) (32) 11,380 (1) Net unrealized appreciation (depreciation) of investments 139 73 143 144,912 11 Net realized and unrealized gain (loss) on investments 123 61 111 156,292 10 Net increase (decrease) in net assets resulting from operations $ 144 $ 60 $ 115 $ 141,221 $ 10 The accompanying notes are an integral part of these financial statements. 51 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Growth and Income ING GET U.S. ING GET U.S. ING GET U.S. ING GET U.S. Portfolio - Core Portfolio - Core Portfolio - Core Portfolio - Core Portfolio - Class S Series 7 Series 8 Series 9 Series 10 Net investment income (loss) Income: Dividends $ 11,087 $ 113 $ 32 $ 66 $ 48 Total investment income 11,087 113 32 66 48 Expenses: Mortality, expense risk and other charges 12,727 17 19 31 32 Annual administrative charges 251 - Contingent deferred sales charges 272 - 1 5 - Minimum death benefit guarantee charges - Other contract charges 4,697 - Amortization of deferred charges - Total expenses 17,947 17 20 36 32 Net investment income (loss) (6,860) 96 12 30 16 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 14,051 (921) (384) (431) (380) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 14,051 (921) (384) (431) (380) Net unrealized appreciation (depreciation) of investments 81,107 813 345 363 323 Net realized and unrealized gain (loss) on investments 95,158 (108) (39) (68) (57) Net increase (decrease) in net assets resulting from operations $ 88,298 $ (12) $ (27) $ (38) $ (41) The accompanying notes are an integral part of these financial statements. 52 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING BlackRock Science and Technology ING GET U.S. ING GET U.S. ING GET U.S. ING GET U.S. Opportunities Core Portfolio - Core Portfolio - Core Portfolio - Core Portfolio - Portfolio - Series 11 Series 12 Series 13 Series 14 Class S Net investment income (loss) Income: Dividends $ 75 $ 40 $ 171 $ 734 $ - Total investment income 75 40 171 734 - Expenses: Mortality, expense risk and other charges 72 30 136 461 3,613 Annual administrative charges 1 - 5 13 47 Contingent deferred sales charges - 1 - 1 132 Minimum death benefit guarantee charges - Other contract charges - 1,695 Amortization of deferred charges - Total expenses 73 31 141 475 5,487 Net investment income (loss) 2 9 30 259 (5,487) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (135) (42) (127) (95) 11,694 Capital gains distributions - 13,023 Total realized gain (loss) on investments and capital gains distributions (135) (42) (127) (95) 24,717 Net unrealized appreciation (depreciation) of investments 42 13 (65) (692) (10,575) Net realized and unrealized gain (loss) on investments (93) (29) (192) (787) 14,142 Net increase (decrease) in net assets resulting from operations $ (91) $ (20) $ (162) $ (528) $ 8,655 The accompanying notes are an integral part of these financial statements. 53 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Euro ING FTSE 100 ING Index Plus ING Index Plus STOXX 50® Index® ING Hang Seng LargeCap MidCap Index Portfolio - Portfolio - Index Portfolio - Portfolio - Portfolio - Class A Class A Class S Class S Class S Net investment income (loss) Income: Dividends $ 152 $ 59 $ 500 $ 1,706 $ 697 Total investment income 152 59 500 1,706 697 Expenses: Mortality, expense risk and other charges 94 42 806 1,974 1,831 Annual administrative charges 2 1 9 47 28 Contingent deferred sales charges 3 2 34 22 37 Minimum death benefit guarantee charges - Other contract charges 45 41 403 656 735 Amortization of deferred charges - Total expenses 144 86 1,252 2,699 2,631 Net investment income (loss) 8 (27) (752) (993) (1,934) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (873) (120) 83 (4,899) (2,138) Capital gains distributions - 120 - - - Total realized gain (loss) on investments and capital gains distributions (873) - 83 (4,899) (2,138) Net unrealized appreciation (depreciation) of investments 1,533 275 10,712 20,112 19,187 Net realized and unrealized gain (loss) on investments 660 275 10,795 15,213 17,049 Net increase (decrease) in net assets resulting from operations $ 668 $ 248 $ 10,043 $ 14,220 $ 15,115 The accompanying notes are an integral part of these financial statements. 54 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Russell™ ING Index Plus ING ING Japan Large Cap ING Russell™ SmallCap International TOPIX Index® Growth Index Large Cap Portfolio - Index Portfolio - Portfolio - Portfolio - Index Portfolio - Class S Class S Class A Class S Class S Net investment income (loss) Income: Dividends $ 243 $ 1,104 $ 52 $ 1,621 $ 7,074 Total investment income 243 1,104 52 1,621 7,074 Expenses: Mortality, expense risk and other charges 1,403 709 109 2,892 5,555 Annual administrative charges 20 9 - 50 130 Contingent deferred sales charges 26 26 1 68 115 Minimum death benefit guarantee charges - Other contract charges 583 295 19 1,252 1,510 Amortization of deferred charges - Total expenses 2,032 1,039 129 4,262 7,310 Net investment income (loss) (1,789) 65 (77) (2,641) (236) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (2,524) (409) (1,089) 17,997 24,920 Capital gains distributions - - 380 - - Total realized gain (loss) on investments and capital gains distributions (2,524) (409) (709) 17,997 24,920 Net unrealized appreciation (depreciation) of investments 11,823 6,298 947 1,029 11,948 Net realized and unrealized gain (loss) on investments 9,299 5,889 238 19,026 36,868 Net increase (decrease) in net assets resulting from operations $ 7,510 $ 5,954 $ 161 $ 16,385 $ 36,632 The accompanying notes are an integral part of these financial statements. 55 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Russell™ ING Russell™ Large Cap Mid Cap ING Russell™ ING Russell™ ING Small Value Index Growth Index Mid Cap Index Small Cap Company Portfolio - Portfolio - Portfolio - Index Portfolio - Portfolio - Class S Class S Class S Class S Class S Net investment income (loss) Income: Dividends $ 683 $ 875 $ 1,053 $ 972 $ 132 Total investment income 683 875 1,053 972 132 Expenses: Mortality, expense risk and other charges 813 4,449 1,950 2,635 1,532 Annual administrative charges 11 94 17 30 14 Contingent deferred sales charges 75 105 69 75 33 Minimum death benefit guarantee charges - Other contract charges 281 1,392 834 1,129 681 Amortization of deferred charges - Total expenses 1,180 6,040 2,870 3,869 2,260 Net investment income (loss) (497) (5,165) (1,817) (2,897) (2,128) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1,597 16,044 5,011 8,075 3,953 Capital gains distributions - - 4,074 7,527 3,341 Total realized gain (loss) on investments and capital gains distributions 1,597 16,044 9,085 15,602 7,294 Net unrealized appreciation (depreciation) of investments 4,987 19,064 6,729 5,105 4,427 Net realized and unrealized gain (loss) on investments 6,584 35,108 15,814 20,707 11,721 Net increase (decrease) in net assets resulting from operations $ 6,087 $ 29,943 $ 13,997 $ 17,810 $ 9,593 The accompanying notes are an integral part of these financial statements 56 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING WisdomTree SM Global High- ING ING MidCap ING SmallCap ING U.S. Bond Yielding Equity International Opportunities Opportunities Index Portfolio - Index Portfolio - Value Portfolio - Portfolio - Portfolio - Class S Class S Class S Class S Class S Net investment income (loss) Income: Dividends $ 4,997 $ 6,923 $ 159 $ 1,455 $ - Total investment income 4,997 6,923 159 1,455 - Expenses: Mortality, expense risk and other charges 4,279 2,963 72 6,378 1,018 Annual administrative charges 48 32 1 144 22 Contingent deferred sales charges 124 87 - 142 19 Minimum death benefit guarantee charges - Other contract charges 1,882 1,493 33 2,143 439 Amortization of deferred charges - Total expenses 6,333 4,575 106 8,807 1,498 Net investment income (loss) (1,336) 2,348 53 (7,352) (1,498) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 4,825 (2,729) (1,058) 16,569 2,674 Capital gains distributions 5,749 - - 9,736 5,949 Total realized gain (loss) on investments and capital gains distributions 10,574 (2,729) (1,058) 26,305 8,623 Net unrealized appreciation (depreciation) of investments (6,800) 20,189 2,097 19,276 (270) Net realized and unrealized gain (loss) on investments 3,774 17,460 1,039 45,581 8,353 Net increase (decrease) in net assets resulting from operations $ 2,438 $ 19,808 $ 1,092 $ 38,229 $ 6,855 The accompanying notes are an integral part of these financial statements. 57 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Legg Mason Legg Mason Global Currents Oppenheimer ClearBridge Variable Main Street PIMCO Real Variable Large International Western Asset Small- & Mid- Return Cap Value All Cap Variable High Cap Portfolio - Portfolio - Opportunity Income Fund®/VA - Administrative Class I Portfolio Portfolio Service Class Class Net investment income (loss) Income: Dividends $ 2 $ - $ 5 $ 5 $ 148 Total investment income 2 - 5 5 148 Expenses: Mortality, expense risk and other charges 1 - 1 14 144 Annual administrative charges - 1 Contingent deferred sales charges - 1 Minimum death benefit guarantee charges - Other contract charges - - - 7 41 Amortization of deferred charges - Total expenses 1 - 1 21 187 Net investment income (loss) 1 - 4 (16) (39) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (2) (18) (4) 67 459 Capital gains distributions - 772 Total realized gain (loss) on investments and capital gains distributions (2) (18) (4) 67 1,231 Net unrealized appreciation (depreciation) of investments 12 20 10 169 (223) Net realized and unrealized gain (loss) on investments 10 2 6 236 1,008 Net increase (decrease) in net assets resulting from operations $ 11 $ 2 $ 10 $ 220 $ 969 The accompanying notes are an integral part of these financial statements. 58 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Invesco Van Kampen Pioneer Equity American Income VCT ProFund VP Franchise Portfolio - ProFund VP ProFund VP Rising Rates Fund - Class I Class II Bull Europe 30 Opportunity Shares Net investment income (loss) Income: Dividends $ 524 $ - $ 226 $ - $ - Total investment income 524 - 226 - - Expenses: Mortality, expense risk and other charges 148 214 117 96 205 Annual administrative charges 1 7 3 2 7 Contingent deferred sales charges 2 4 2 2 5 Minimum death benefit guarantee charges - Other contract charges 57 96 51 36 89 Amortization of deferred charges - Total expenses 208 321 173 136 306 Net investment income (loss) 316 (321) 53 (136) (306) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (633) (172) (654) (1,612) (94) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (633) (172) (654) (1,612) (94) Net unrealized appreciation (depreciation) of investments 1,476 1,762 1,444 1,213 (429) Net realized and unrealized gain (loss) on investments 843 1,590 790 (399) (523) Net increase (decrease) in net assets resulting from operations $ 1,159 $ 1,269 $ 843 $ (535) $ (829) The accompanying notes are an integral part of these financial statements. 59 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Wells Fargo Wells Fargo Wells Fargo Advantage VT Wells Fargo Advantage VT Wells Fargo Advantage VT Index Asset Advantage VT Small Cap Advantage VT Omega Growth Allocation Intrinsic Value Growth Total Return Fund - Class 2 Fund - Class 2 Fund - Class 2 Fund - Class 2 Bond Fund Net investment income (loss) Income: Dividends $ - $ 24 $ 11 $ - $ 12 Total investment income - 24 11 - 12 Expenses: Mortality, expense risk and other charges 25 31 15 6 14 Annual administrative charges - Contingent deferred sales charges - Minimum death benefit guarantee charges - Other contract charges 7 15 3 2 6 Amortization of deferred charges - Total expenses 32 46 18 8 20 Net investment income (loss) (32) (22) (7) (8) (8) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 93 29 (16) (20) 18 Capital gains distributions 84 - - 16 15 Total realized gain (loss) on investments and capital gains distributions 177 29 (16) (4) 33 Net unrealized appreciation (depreciation) of investments 64 189 142 32 4 Net realized and unrealized gain (loss) on investments 241 218 126 28 37 Net increase (decrease) in net assets resulting from operations $ 209 $ 196 $ 119 $ 20 $ 29 The accompanying notes are an integral part of these financial statements. 60 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) BlackRock Columbia Asset Columbia Small Invesco V.I. Global Allocation Cap Value Leisure Fund - Allocation V.I. Fund, Variable Fund, Variable Series I Shares Fund - Class III Series - Class A Series - Class B Net assets at January 1, 2011 $ 20,497 $ 1,153,042 $ 303 $ 162,178 Increase (decrease) in net assets Operations: Net investment income (loss) (414) (3,123) 4 (2,655) Total realized gain (loss) on investments and capital gains distributions (1,800) 76,307 (4) 15,972 Net unrealized appreciation (depreciation) of investments 1,068 (139,537) (5) (26,358) Net increase (decrease) in net assets from operations (1,146) (66,353) (5) (13,041) Changes from principal transactions: Premiums 1 13,377 - 30 Death Benefits (221) (7,414) (3) (1,361) Surrenders and withdrawals (1,688) (57,125) (14) (10,266) Transfers between Divisions (including fixed account), net (945) 46,569 (2) (5,088) Increase (decrease) in net assets derived from principal transactions (2,853) (4,593) (19) (16,685) Total increase (decrease) in net assets (3,999) (70,946) (24) (29,726) Net assets at December 31, 2011 16,498 1,082,096 279 132,452 Increase (decrease) in net assets Operations: Net investment income (loss) (117) (12,680) 2 (3,161) Total realized gain (loss) on investments and capital gains distributions 1,876 59,195 (1) 3,151 Net unrealized appreciation (depreciation) of investments 1,714 25,261 31 10,402 Net increase (decrease) in net assets from operations 3,473 71,776 32 10,392 Changes from principal transactions: Premiums - 9,239 - 26 Death Benefits (57) (8,386) - (1,234) Surrenders and withdrawals (479) (50,053) (2) (9,490) Transfers between Divisions (including fixed account), net (19,435) (111,259) 16 (3,279) Increase (decrease) in net assets derived from principal transactions (19,971) (160,459) 14 (13,977) Total increase (decrease) in net assets (16,498) (88,683) 46 (3,585) Net assets at December 31, 2012 $ - $ 993,413 $ 325 $ 128,867 The accompanying notes are an integral part of these financial statements. 61 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Columbia Small Company Columbia VP Columbia VP Fidelity® VIP Growth Fund, Large Cap Short Duration Equity-Income Variable Series - Growth Fund - US Government Portfolio - Class A Class 1 Fund - Class 1 Service Class 2 Net assets at January 1, 2011 $ 18 $ - $ - $ 181,385 Increase (decrease) in net assets Operations: Net investment income (loss) - (3) - (380) Total realized gain (loss) on investments and capital gains distributions - (8) - (7,177) Net unrealized appreciation (depreciation) of investments - (38) - 4,916 Net increase (decrease) in net assets from operations - (49) - (2,641) Changes from principal transactions: Premiums - - - 74 Death Benefits - (47) - (2,343) Surrenders and withdrawals (7) (3) (15) (13,460) Transfers between Divisions (including fixed account), net - 370 19 (5,882) Increase (decrease) in net assets derived from principal transactions (7) 320 4 (21,611) Total increase (decrease) in net assets (7) 271 4 (24,252) Net assets at December 31, 2011 11 271 4 157,133 Increase (decrease) in net assets Operations: Net investment income (loss) - (5) - 623 Total realized gain (loss) on investments and capital gains distributions - 1 - 4,090 Net unrealized appreciation (depreciation) of investments 1 54 - 16,690 Net increase (decrease) in net assets from operations 1 50 - 21,403 Changes from principal transactions: Premiums - - - 139 Death Benefits - - - (1,954) Surrenders and withdrawals - (21) (1) (12,990) Transfers between Divisions (including fixed account), net 1 (1) - (4,636) Increase (decrease) in net assets derived from principal transactions 1 (22) (1) (19,441) Total increase (decrease) in net assets 2 28 (1) 1,962 Net assets at December 31, 2012 $ 13 $ 299 $ 3 $ 159,095 The accompanying notes are an integral part of these financial statements. 62 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Fidelity® VIP Franklin Small ING Contrafund® Cap Value ING Balanced Intermediate Portfolio - Securities Portfolio - Bond Portfolio - Service Class 2 Fund - Class 2 Class S Class S Net assets at January 1, 2011 $ 795,262 $ 14,384 $ 6,681 $ 1,253,226 Increase (decrease) in net assets Operations: Net investment income (loss) (12,348) (117) 67 21,866 Total realized gain (loss) on investments and capital gains distributions (40,649) (653) (257) (19,884) Net unrealized appreciation (depreciation) of investments 16,548 (28) 22 54,114 Net increase (decrease) in net assets from operations (36,449) (798) (168) 56,096 Changes from principal transactions: Premiums 830 116 14 10,511 Death Benefits (7,807) (27) (77) (13,805) Surrenders and withdrawals (45,525) (1,522) (668) (111,658) Transfers between Divisions (including fixed account), net (43,442) (334) (390) 20,254 Increase (decrease) in net assets derived from principal transactions (95,944) (1,767) (1,121) (94,698) Total increase (decrease) in net assets (132,393) (2,565) (1,289) (38,602) Net assets at December 31, 2011 662,869 11,819 5,392 1,214,624 Increase (decrease) in net assets Operations: Net investment income (loss) (9,265) (94) 78 21,625 Total realized gain (loss) on investments and capital gains distributions (37,161) (138) (213) (9,267) Net unrealized appreciation (depreciation) of investments 132,644 1,986 754 63,614 Net increase (decrease) in net assets from operations 86,218 1,754 619 75,972 Changes from principal transactions: Premiums 343 31 4 8,551 Death Benefits (6,699) (40) (31) (13,839) Surrenders and withdrawals (46,026) (1,807) (1,048) (108,619) Transfers between Divisions (including fixed account), net (26,372) (697) (60) 8,885 Increase (decrease) in net assets derived from principal transactions (78,754) (2,513) (1,135) (105,022) Total increase (decrease) in net assets 7,464 (759) (516) (29,050) Net assets at December 31, 2012 $ 670,333 $ 11,060 $ 4,876 $ 1,185,574 The accompanying notes are an integral part of these financial statements. 63 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING American ING American Funds ING American Funds Global International Funds Asset Growth and ING American Growth and Allocation Income Funds Growth Income Portfolio Portfolio Portfolio Portfolio Net assets at January 1, 2011 $ 352,116 $ - $ 2,301,516 $ - Increase (decrease) in net assets Operations: Net investment income (loss) (4,054) (107) (51,036) (78) Total realized gain (loss) on investments and capital gains distributions 1,197 (172) 17,035 (127) Net unrealized appreciation (depreciation) of investments (3,094) (291) (113,998) (390) Net increase (decrease) in net assets from operations (5,951) (570) (147,999) (595) Changes from principal transactions: Premiums 5,773 237 16,229 223 Death Benefits (2,039) - (20,943) - Surrenders and withdrawals (15,070) (296) (129,107) (190) Transfers between Divisions (including fixed account), net 6,105 7,451 (135,685) 5,052 Increase (decrease) in net assets derived from principal transactions (5,231) 7,392 (269,506) 5,085 Total increase (decrease) in net assets (11,182) 6,822 (417,505) 4,490 Net assets at December 31, 2011 340,934 6,822 1,884,011 4,490 Increase (decrease) in net assets Operations: Net investment income (loss) (4,740) (105) (26,696) (65) Total realized gain (loss) on investments and capital gains distributions 4,285 (1) (7,187) (41) Net unrealized appreciation (depreciation) of investments 43,813 1,427 150,180 877 Net increase (decrease) in net assets from operations 43,358 1,321 116,297 771 Changes from principal transactions: Premiums 6,022 179 4,988 324 Death Benefits (2,428) (14) (12,514) (78) Surrenders and withdrawals (22,746) (619) (63,502) (395) Transfers between Divisions (including fixed account), net 27,777 7,100 (1,929,280) 5,917 Increase (decrease) in net assets derived from principal transactions 8,625 6,646 (2,000,308) 5,768 Total increase (decrease) in net assets 51,983 7,967 (1,884,011) 6,539 Net assets at December 31, 2012 $ 392,917 $ 14,789 $ - $ 11,029 The accompanying notes are an integral part of these financial statements. 64 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING American ING American Funds World ING Artio ING Artio Funds Allocation Foreign Foreign International Portfolio - Portfolio - Portfolio - Portfolio Service Class Service Class Service 2 Class Net assets at January 1, 2011 $ 1,355,667 $ 180,515 $ 543,023 $ 45,325 Increase (decrease) in net assets Operations: Net investment income (loss) (10,812) (4,044) (3,104) (411) Total realized gain (loss) on investments and capital gains distributions (29,984) 17,717 (39,745) (1,096) Net unrealized appreciation (depreciation) of investments (160,596) (33,776) (73,201) (8,632) Net increase (decrease) in net assets from operations (201,392) (20,103) (116,050) (10,139) Changes from principal transactions: Premiums 9,683 3,400 8,337 409 Death Benefits (11,129) (1,420) (4,528) (174) Surrenders and withdrawals (73,055) (11,668) (34,361) (2,968) Transfers between Divisions (including fixed account), net (102,655) 33,590 (36,473) (1,495) Increase (decrease) in net assets derived from principal transactions (177,156) 23,902 (67,025) (4,228) Total increase (decrease) in net assets (378,548) 3,799 (183,075) (14,367) Net assets at December 31, 2011 977,119 184,314 359,948 30,958 Increase (decrease) in net assets Operations: Net investment income (loss) (11,923) (2,239) (618) (171) Total realized gain (loss) on investments and capital gains distributions (65,844) 14,934 (207,064) (16,017) Net unrealized appreciation (depreciation) of investments 211,784 5,035 212,846 16,511 Net increase (decrease) in net assets from operations 134,017 17,730 5,164 323 Changes from principal transactions: Premiums 6,699 2,415 974 (34) Death Benefits (9,657) (1,666) (2,262) (142) Surrenders and withdrawals (60,638) (8,507) (13,612) (833) Transfers between Divisions (including fixed account), net (38,493) (8,319) (350,212) (30,272) Increase (decrease) in net assets derived from principal transactions (102,089) (16,077) (365,112) (31,281) Total increase (decrease) in net assets 31,928 1,653 (359,948) (30,958) Net assets at December 31, 2012 $ 1,009,047 $ 185,967 $ - $ - The accompanying notes are an integral part of these financial statements. 65 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING BlackRock ING BlackRock ING BlackRock Large Cap ING BlackRock Health Sciences Inflation Growth Large Cap Opportunities Protected Bond Portfolio - Growth Portfolio - Portfolio - Institutional Portfolio - Service Class Service Class Class Service Class Net assets at January 1, 2011 $ 167,211 $ 255,091 $ 153 $ 131,991 Increase (decrease) in net assets Operations: Net investment income (loss) (3,711) (1,356) - (3,118) Total realized gain (loss) on investments and capital gains distributions (4,717) 15,724 (5) (4,312) Net unrealized appreciation (depreciation) of investments 9,734 13,968 2 (2,224) Net increase (decrease) in net assets from operations 1,306 28,336 (3) (9,654) Changes from principal transactions: Premiums 1,611 4,226 - 1,361 Death Benefits (1,672) (2,738) - (1,242) Surrenders and withdrawals (14,192) (29,921) (9) (12,457) Transfers between Divisions (including fixed account), net 21,097 249,319 (7) 28,505 Increase (decrease) in net assets derived from principal transactions 6,844 220,886 (16) 16,167 Total increase (decrease) in net assets 8,150 249,222 (19) 6,513 Net assets at December 31, 2011 175,361 504,313 134 138,504 Increase (decrease) in net assets Operations: Net investment income (loss) (3,585) (10,534) (1) (3,086) Total realized gain (loss) on investments and capital gains distributions 5,606 34,429 (13) 13,265 Net unrealized appreciation (depreciation) of investments 25,003 (5,449) 31 5,868 Net increase (decrease) in net assets from operations 27,024 18,446 17 16,047 Changes from principal transactions: Premiums 1,811 5,001 - 1,099 Death Benefits (1,361) (5,793) - (1,634) Surrenders and withdrawals (14,273) (57,509) (66) (12,716) Transfers between Divisions (including fixed account), net 10,068 104,398 (16) 4,814 Increase (decrease) in net assets derived from principal transactions (3,755) 46,097 (82) (8,437) Total increase (decrease) in net assets 23,269 64,543 (65) 7,610 Net assets at December 31, 2012 $ 198,630 $ 568,856 $ 69 $ 146,114 The accompanying notes are an integral part of these financial statements. 66 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Clarion ING Clarion Global Real Global Real ING Clarion Estate Estate Real Estate ING Bond Portfolio - Portfolio - Portfolio - Portfolio Service Class Service 2 Class Service Class Net assets at January 1, 2011 $ 500,271 $ 148,699 $ 2,264 $ 322,300 Increase (decrease) in net assets Operations: Net investment income (loss) 945 1,253 10 (3,710) Total realized gain (loss) on investments and capital gains distributions 14,974 (7,827) (169) (28,568) Net unrealized appreciation (depreciation) of investments (1,823) (3,437) (5) 53,114 Net increase (decrease) in net assets from operations 14,096 (10,011) (164) 20,836 Changes from principal transactions: Premiums 5,253 219 - 98 Death Benefits (4,601) (1,088) (8) (4,016) Surrenders and withdrawals (31,238) (8,368) (146) (32,265) Transfers between Divisions (including fixed account), net (20,043) (8,689) (131) (14,007) Increase (decrease) in net assets derived from principal transactions (50,629) (17,926) (285) (50,190) Total increase (decrease) in net assets (36,533) (27,937) (449) (29,354) Net assets at December 31, 2011 463,738 120,762 1,815 292,946 Increase (decrease) in net assets Operations: Net investment income (loss) 318 (2,568) (45) (4,411) Total realized gain (loss) on investments and capital gains distributions 23,829 (3,587) (105) (22,078) Net unrealized appreciation (depreciation) of investments (7,352) 32,157 529 62,236 Net increase (decrease) in net assets from operations 16,795 26,002 379 35,747 Changes from principal transactions: Premiums 4,942 201 - 95 Death Benefits (5,190) (1,140) (2) (5,158) Surrenders and withdrawals (32,239) (8,234) (143) (28,958) Transfers between Divisions (including fixed account), net (1,763) (6,915) (114) (11,413) Increase (decrease) in net assets derived from principal transactions (34,250) (16,088) (259) (45,434) Total increase (decrease) in net assets (17,455) 9,914 120 (9,687) Net assets at December 31, 2012 $ 446,283 $ 130,676 $ 1,935 $ 283,259 The accompanying notes are an integral part of these financial statements. 67 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Clarion ING DFA ING FMR SM ING FMR SM Real Estate World Equity Diversified Mid Diversified Mid Portfolio - Portfolio - Cap Portfolio - Cap Portfolio - Service 2 Class Service Class Service Class Service 2 Class Net assets at January 1, 2011 $ 21,031 $ 222,454 $ 879,120 $ 37,335 Increase (decrease) in net assets Operations: Net investment income (loss) (323) (619) (16,920) (854) Total realized gain (loss) on investments and capital gains distributions (814) (9,816) 16,739 529 Net unrealized appreciation (depreciation) of investments 2,420 (11,536) (99,698) (4,364) Net increase (decrease) in net assets from operations 1,283 (21,971) (99,879) (4,689) Changes from principal transactions: Premiums 1 2,448 4,636 37 Death Benefits (163) (1,726) (10,394) (139) Surrenders and withdrawals (1,352) (9,687) (73,472) (2,011) Transfers between Divisions (including fixed account), net (593) (34,729) (73,095) (929) Increase (decrease) in net assets derived from principal transactions (2,107) (43,694) (152,325) (3,042) Total increase (decrease) in net assets (824) (65,665) (252,204) (7,731) Net assets at December 31, 2011 20,207 156,789 626,916 29,604 Increase (decrease) in net assets Operations: Net investment income (loss) (390) (776) (11,531) (700) Total realized gain (loss) on investments and capital gains distributions (884) (3,040) 1,507 291 Net unrealized appreciation (depreciation) of investments 3,677 26,004 80,705 3,685 Net increase (decrease) in net assets from operations 2,403 22,188 70,681 3,276 Changes from principal transactions: Premiums - 2,026 4,796 18 Death Benefits (118) (1,698) (10,479) (205) Surrenders and withdrawals (1,584) (7,126) (55,185) (1,663) Transfers between Divisions (including fixed account), net (671) (11,461) (40,412) (852) Increase (decrease) in net assets derived from principal transactions (2,373) (18,259) (101,280) (2,702) Total increase (decrease) in net assets 30 3,929 (30,599) 574 Net assets at December 31, 2012 $ 20,237 $ 160,718 $ 596,317 $ 30,178 The accompanying notes are an integral part of these financial statements. 68 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Franklin Templeton ING Franklin ING Franklin ING Franklin Founding Income Income Mutual Shares Strategy Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service 2 Class Service Class Service Class Net assets at January 1, 2011 $ 448,938 $ 8,983 $ 200,678 $ 857,015 Increase (decrease) in net assets Operations: Net investment income (loss) 14,871 254 1,814 (2,193) Total realized gain (loss) on investments and capital gains distributions (8,436) (179) (4,723) (22,689) Net unrealized appreciation (depreciation) of investments (7,611) (115) (3,018) (5,336) Net increase (decrease) in net assets from operations (1,176) (40) (5,927) (30,218) Changes from principal transactions: Premiums 4,564 24 1,957 6,767 Death Benefits (5,258) (63) (1,816) (7,177) Surrenders and withdrawals (32,737) (658) (11,943) (37,714) Transfers between Divisions (including fixed account), net 41,927 762 (4,785) (40,822) Increase (decrease) in net assets derived from principal transactions 8,496 65 (16,587) (78,946) Total increase (decrease) in net assets 7,320 25 (22,514) (109,164) Net assets at December 31, 2011 456,258 9,008 178,164 747,851 Increase (decrease) in net assets Operations: Net investment income (loss) 16,317 296 (1,726) 8,274 Total realized gain (loss) on investments and capital gains distributions (6,867) 163 (4,250) (13,285) Net unrealized appreciation (depreciation) of investments 34,961 411 24,395 97,911 Net increase (decrease) in net assets from operations 44,411 870 18,419 92,900 Changes from principal transactions: Premiums 3,389 - 1,472 5,532 Death Benefits (5,599) (173) (1,902) (7,821) Surrenders and withdrawals (37,042) (457) (11,678) (44,824) Transfers between Divisions (including fixed account), net 22,263 1,011 (7,908) (25,372) Increase (decrease) in net assets derived from principal transactions (16,989) 381 (20,016) (72,485) Total increase (decrease) in net assets 27,422 1,251 (1,597) 20,415 Net assets at December 31, 2012 $ 483,680 $ 10,259 $ 176,567 $ 768,266 The accompanying notes are an integral part of these financial statements. 69 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Invesco Van Kampen ING Global ING Global ING Global Growth and Resources Resources Resources Income Portfolio - Portfolio - Portfolio - Portfolio - Adviser Class Service Class Service 2 Class Service Class Net assets at January 1, 2011 $ - $ 653,531 $ 30,533 $ 460,426 Increase (decrease) in net assets Operations: Net investment income (loss) (1,165) (12,000) (659) (4,125) Total realized gain (loss) on investments and capital gains distributions (3,055) (14,694) (164) 10,484 Net unrealized appreciation (depreciation) of investments (12,737) (37,942) (2,491) (24,374) Net increase (decrease) in net assets from operations (16,957) (64,636) (3,314) (18,015) Changes from principal transactions: Premiums 1,569 162 1 1,798 Death Benefits (341) (5,108) (280) (11,952) Surrenders and withdrawals (3,589) (45,240) (1,349) (36,822) Transfers between Divisions (including fixed account), net 107,262 (47,432) (792) (11,902) Increase (decrease) in net assets derived from principal transactions 104,901 (97,618) (2,420) (58,878) Total increase (decrease) in net assets 87,944 (162,254) (5,734) (76,893) Net assets at December 31, 2011 87,944 491,277 24,799 383,533 Increase (decrease) in net assets Operations: Net investment income (loss) (1,745) (8,224) (496) (1,574) Total realized gain (loss) on investments and capital gains distributions (9,349) (25,567) (549) (8,164) Net unrealized appreciation (depreciation) of investments 5,143 9,264 (289) 55,203 Net increase (decrease) in net assets from operations (5,951) (24,527) (1,334) 45,465 Changes from principal transactions: Premiums 911 149 1 1,843 Death Benefits (382) (3,871) (117) (12,024) Surrenders and withdrawals (5,199) (31,439) (1,349) (33,155) Transfers between Divisions (including fixed account), net (5,109) (20,927) (415) (12,018) Increase (decrease) in net assets derived from principal transactions (9,779) (56,088) (1,880) (55,354) Total increase (decrease) in net assets (15,730) (80,615) (3,214) (9,889) Net assets at December 31, 2012 $ 72,214 $ 410,662 $ 21,585 $ 373,644 The accompanying notes are an integral part of these financial statements. 70 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Invesco Van Kampen ING JPMorgan ING JPMorgan ING JPMorgan Growth and Emerging Emerging Small Cap Core Income Markets Equity Markets Equity Equity Portfolio - Portfolio - Portfolio - Portfolio - Service 2 Class Service Class Service 2 Class Service Class Net assets at January 1, 2011 $ 52,570 $ 657,788 $ 35,486 $ 257,411 Increase (decrease) in net assets Operations: Net investment income (loss) (788) (9,954) (610) (5,091) Total realized gain (loss) on investments and capital gains distributions (784) 12,708 2,397 (5,048) Net unrealized appreciation (depreciation) of investments (848) (133,654) (8,715) 3,052 Net increase (decrease) in net assets from operations (2,420) (130,900) (6,928) (7,087) Changes from principal transactions: Premiums 12 4,929 - 1,480 Death Benefits (464) (4,227) (172) (1,607) Surrenders and withdrawals (3,683) (43,624) (2,031) (18,328) Transfers between Divisions (including fixed account), net (1,482) 11,179 (879) (7,974) Increase (decrease) in net assets derived from principal transactions (5,617) (31,743) (3,082) (26,429) Total increase (decrease) in net assets (8,037) (162,643) (10,010) (33,516) Net assets at December 31, 2011 44,533 495,145 25,476 223,895 Increase (decrease) in net assets Operations: Net investment income (loss) (486) (14,044) (721) (5,682) Total realized gain (loss) on investments and capital gains distributions (613) (7,835) 1,292 20,877 Net unrealized appreciation (depreciation) of investments 5,962 99,394 3,295 17,881 Net increase (decrease) in net assets from operations 4,863 77,515 3,866 33,076 Changes from principal transactions: Premiums 24 4,392 (1) 1,538 Death Benefits (449) (4,988) (129) (1,881) Surrenders and withdrawals (3,339) (35,740) (1,265) (17,239) Transfers between Divisions (including fixed account), net (985) 29,224 (1,004) (15,425) Increase (decrease) in net assets derived from principal transactions (4,749) (7,112) (2,399) (33,007) Total increase (decrease) in net assets 114 70,403 1,467 69 Net assets at December 31, 2012 $ 44,647 $ 565,548 $ 26,943 $ 223,964 The accompanying notes are an integral part of these financial statements. 71 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING JPMorgan Small Cap Core ING Large Cap ING Large Cap ING Large Cap Equity Growth Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Service 2 Class Adviser Class Service Class Service 2 Class Net assets at January 1, 2011 $ 38,538 $ - $ 121,916 $ 886 Increase (decrease) in net assets Operations: Net investment income (loss) (900) - (5,190) (23) Total realized gain (loss) on investments and capital gains distributions 198 - 25,733 72 Net unrealized appreciation (depreciation) of investments (580) - (23,630) (55) Net increase (decrease) in net assets from operations (1,282) - (3,087) (6) Changes from principal transactions: Premiums 3 - 1,442 - Death Benefits (492) - (1,111) - Surrenders and withdrawals (2,502) - (14,155) (72) Transfers between Divisions (including fixed account), net (2,183) - 112,727 (24) Increase (decrease) in net assets derived from principal transactions (5,174) - 98,903 (96) Total increase (decrease) in net assets (6,456) - 95,816 (102) Net assets at December 31, 2011 32,082 - 217,732 784 Increase (decrease) in net assets Operations: Net investment income (loss) (925) (22,513) (5,527) (20) Total realized gain (loss) on investments and capital gains distributions 569 4,975 16,657 21 Net unrealized appreciation (depreciation) of investments 5,071 97,608 20,382 111 Net increase (decrease) in net assets from operations 4,715 80,070 31,512 112 Changes from principal transactions: Premiums 2 4,508 575 - Death Benefits (270) (8,393) (2,205) (14) Surrenders and withdrawals (2,463) (56,134) (16,567) (12) Transfers between Divisions (including fixed account), net (896) 1,881,228 (16,507) (14) Increase (decrease) in net assets derived from principal transactions (3,627) 1,821,209 (34,704) (40) Total increase (decrease) in net assets 1,088 1,901,279 (3,192) 72 Net assets at December 31, 2012 $ 33,170 $ 1,901,279 $ 214,540 $ 856 The accompanying notes are an integral part of these financial statements. 72 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Limited ING Liquid ING Liquid ING Large Cap Maturity Bond Assets Assets Value Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service 2 Class Net assets at January 1, 2011 $ - $ 94,829 $ 1,063,594 $ 23,027 Increase (decrease) in net assets Operations: Net investment income (loss) (757) 1,105 (27,386) (617) Total realized gain (loss) on investments and capital gains distributions (836) (2,671) 291 6 Net unrealized appreciation (depreciation) of investments 763 1,059 - - Net increase (decrease) in net assets from operations (830) (507) (27,095) (611) Changes from principal transactions: Premiums 294 (18) 21,374 1,001 Death Benefits (1,419) (3,202) (15,050) (192) Surrenders and withdrawals (7,240) (12,513) (363,002) (13,161) Transfers between Divisions (including fixed account), net 73,935 (2,825) 314,406 9,264 Increase (decrease) in net assets derived from principal transactions 65,570 (18,558) (42,272) (3,088) Total increase (decrease) in net assets 64,740 (19,065) (69,367) (3,699) Net assets at December 31, 2011 64,740 75,764 994,227 19,328 Increase (decrease) in net assets Operations: Net investment income (loss) (245) (737) (21,544) (449) Total realized gain (loss) on investments and capital gains distributions 2,597 (1,426) 59 1 Net unrealized appreciation (depreciation) of investments 6,005 1,929 - - Net increase (decrease) in net assets from operations 8,357 (234) (21,485) (448) Changes from principal transactions: Premiums 285 13 14,478 403 Death Benefits (1,318) (2,660) (20,576) (439) Surrenders and withdrawals (10,047) (9,569) (266,991) (8,311) Transfers between Divisions (including fixed account), net 14,863 (587) 123,102 4,886 Increase (decrease) in net assets derived from principal transactions 3,783 (12,803) (149,987) (3,461) Total increase (decrease) in net assets 12,140 (13,037) (171,472) (3,909) Net assets at December 31, 2012 $ 76,880 $ 62,727 $ 822,755 $ 15,419 The accompanying notes are an integral part of these financial statements. 73 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Marsico ING Marsico ING MFS Total ING MFS Total Growth Growth Return Return Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service 2 Class Service Class Service 2 Class Net assets at January 1, 2011 $ 502,962 $ 18,769 $ 742,863 $ 34,511 Increase (decrease) in net assets Operations: Net investment income (loss) (9,711) (468) 760 (149) Total realized gain (loss) on investments and capital gains distributions 45,214 527 (15,414) (1,228) Net unrealized appreciation (depreciation) of investments (53,861) (834) 10,803 928 Net increase (decrease) in net assets from operations (18,358) (775) (3,851) (449) Changes from principal transactions: Premiums 3,314 6 4,364 14 Death Benefits (10,652) (135) (16,030) (288) Surrenders and withdrawals (42,353) (1,259) (72,532) (2,001) Transfers between Divisions (including fixed account), net (17,241) (239) (19,187) (797) Increase (decrease) in net assets derived from principal transactions (66,932) (1,627) (103,385) (3,072) Total increase (decrease) in net assets (85,290) (2,402) (107,236) (3,521) Net assets at December 31, 2011 417,672 16,367 635,627 30,990 Increase (decrease) in net assets Operations: Net investment income (loss) (8,584) (426) 761 (170) Total realized gain (loss) on investments and capital gains distributions 33,265 509 (16,289) (588) Net unrealized appreciation (depreciation) of investments 15,787 1,441 68,715 3,125 Net increase (decrease) in net assets from operations 40,468 1,524 53,187 2,367 Changes from principal transactions: Premiums 2,448 2 4,584 66 Death Benefits (10,154) (222) (15,466) (269) Surrenders and withdrawals (36,007) (927) (62,581) (2,187) Transfers between Divisions (including fixed account), net (9,185) (206) (1,279) (35) Increase (decrease) in net assets derived from principal transactions (52,898) (1,353) (74,742) (2,425) Total increase (decrease) in net assets (12,430) 171 (21,555) (58) Net assets at December 31, 2012 $ 405,242 $ 16,538 $ 614,072 $ 30,932 The accompanying notes are an integral part of these financial statements. 74 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING ING Morgan ING Morgan Oppenheimer ING MFS Stanley Global Stanley Global Active Utilities Franchise Franchise Allocation Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service 2 Class Service Class Net assets at January 1, 2011 $ 431,592 $ 326,147 $ 62,764 $ 60,023 Increase (decrease) in net assets Operations: Net investment income (loss) 4,298 (886) (320) (1,460) Total realized gain (loss) on investments and capital gains distributions (14,338) (1,028) 1,762 5,331 Net unrealized appreciation (depreciation) of investments 25,614 21,385 2,267 (7,753) Net increase (decrease) in net assets from operations 15,574 19,471 3,709 (3,882) Changes from principal transactions: Premiums 5,069 2,845 67 822 Death Benefits (3,936) (3,234) (598) (487) Surrenders and withdrawals (33,233) (22,101) (4,785) (3,297) Transfers between Divisions (including fixed account), net 48,812 9,970 (2,359) (2,420) Increase (decrease) in net assets derived from principal transactions 16,712 (12,520) (7,675) (5,382) Total increase (decrease) in net assets 32,286 6,951 (3,966) (9,264) Net assets at December 31, 2011 463,878 333,098 58,798 50,759 Increase (decrease) in net assets Operations: Net investment income (loss) 2,098 (3,373) (753) (3) Total realized gain (loss) on investments and capital gains distributions (15,205) 13,884 4,507 1,147 Net unrealized appreciation (depreciation) of investments 58,800 31,806 3,375 3,600 Net increase (decrease) in net assets from operations 45,693 42,317 7,129 4,744 Changes from principal transactions: Premiums 4,135 2,345 62 593 Death Benefits (5,428) (3,031) (482) (359) Surrenders and withdrawals (35,281) (26,718) (4,852) (2,332) Transfers between Divisions (including fixed account), net (12,822) 9,506 (1,129) (4,202) Increase (decrease) in net assets derived from principal transactions (49,396) (17,898) (6,401) (6,300) Total increase (decrease) in net assets (3,703) 24,419 728 (1,556) Net assets at December 31, 2012 $ 460,175 $ 357,517 $ 59,526 $ 49,203 The accompanying notes are an integral part of these financial statements. 75 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING PIMCO ING PIMCO ING PIMCO High Yield Total Return Total Return ING Pioneer Portfolio - Bond Portfolio - Bond Portfolio - Fund Portfolio - Service Class Service Class Service 2 Class Service Class Net assets at January 1, 2011 $ 519,986 $ 2,995,230 $ 73,254 $ 57,938 Increase (decrease) in net assets Operations: Net investment income (loss) 25,043 45,341 951 (621) Total realized gain (loss) on investments and capital gains distributions (2,553) 131,304 4,358 237 Net unrealized appreciation (depreciation) of investments (12,874) (155,150) (4,911) (3,366) Net increase (decrease) in net assets from operations 9,616 21,495 398 (3,750) Changes from principal transactions: Premiums 2,512 25,877 75 250 Death Benefits (8,955) (32,139) (554) (540) Surrenders and withdrawals (57,362) (241,232) (10,855) (4,637) Transfers between Divisions (including fixed account), net 40,480 50,421 3,518 (879) Increase (decrease) in net assets derived from principal transactions (23,325) (197,073) (7,816) (5,806) Total increase (decrease) in net assets (13,709) (175,578) (7,418) (9,556) Net assets at December 31, 2011 506,277 2,819,652 65,836 48,382 Increase (decrease) in net assets Operations: Net investment income (loss) 22,236 24,047 352 (598) Total realized gain (loss) on investments and capital gains distributions 938 29,270 190 (366) Net unrealized appreciation (depreciation) of investments 36,790 110,960 3,141 4,477 Net increase (decrease) in net assets from operations 59,964 164,277 3,683 3,513 Changes from principal transactions: Premiums 3,014 23,119 84 241 Death Benefits (8,914) (31,092) (451) (605) Surrenders and withdrawals (61,798) (230,667) (5,965) (4,346) Transfers between Divisions (including fixed account), net 92,184 184,673 1,702 (1,803) Increase (decrease) in net assets derived from principal transactions 24,486 (53,967) (4,630) (6,513) Total increase (decrease) in net assets 84,450 110,310 (947) (3,000) Net assets at December 31, 2012 $ 590,727 $ 2,929,962 $ 64,889 $ 45,382 The accompanying notes are an integral part of these financial statements. 76 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Retirement ING Pioneer ING Retirement ING Retirement Moderate Mid Cap Value Conservative Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Service Class Adviser Class Adviser Class Adviser Class Net assets at January 1, 2011 $ 572,449 $ 470,803 $ 4,611,727 $ 3,185,520 Increase (decrease) in net assets Operations: Net investment income (loss) (6,473) (4,733) (84,105) (46,691) Total realized gain (loss) on investments and capital gains distributions 1,707 16,679 55,907 39,098 Net unrealized appreciation (depreciation) of investments (33,023) 571 (139,667) (65,826) Net increase (decrease) in net assets from operations (37,789) 12,517 (167,865) (73,419) Changes from principal transactions: Premiums 2,881 5,306 42,896 24,135 Death Benefits (7,225) (4,923) (40,032) (39,428) Surrenders and withdrawals (44,054) (34,728) (197,531) (169,785) Transfers between Divisions (including fixed account), net (24,437) 106,029 (137,508) (68,075) Increase (decrease) in net assets derived from principal transactions (72,835) 71,684 (332,175) (253,153) Total increase (decrease) in net assets (110,624) 84,201 (500,040) (326,572) Net assets at December 31, 2011 461,825 555,004 4,111,687 2,858,948 Increase (decrease) in net assets Operations: Net investment income (loss) (7,322) 2,446 (15,500) (884) Total realized gain (loss) on investments and capital gains distributions 1,672 19,247 65,751 48,345 Net unrealized appreciation (depreciation) of investments 43,206 6,886 348,163 195,022 Net increase (decrease) in net assets from operations 37,556 28,579 398,414 242,483 Changes from principal transactions: Premiums 2,655 3,633 31,152 17,402 Death Benefits (6,719) (6,486) (37,628) (36,700) Surrenders and withdrawals (36,291) (44,470) (188,129) (176,880) Transfers between Divisions (including fixed account), net (20,741) 48,665 (107,005) (52,372) Increase (decrease) in net assets derived from principal transactions (61,096) 1,342 (301,610) (248,550) Total increase (decrease) in net assets (23,540) 29,921 96,804 (6,067) Net assets at December 31, 2012 $ 438,285 $ 584,925 $ 4,208,491 $ 2,852,881 The accompanying notes are an integral part of these financial statements. 77 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING T. Rowe ING T. Rowe ING T. Rowe ING Retirement Price Capital Price Capital Price Equity Moderate Appreciation Appreciation Income Portfolio - Portfolio - Portfolio - Portfolio - Adviser Class Service Class Service 2 Class Service Class Net assets at January 1, 2011 $ 1,823,032 $ 2,636,403 $ 83,486 $ 685,068 Increase (decrease) in net assets Operations: Net investment income (loss) (19,776) (16,539) (845) (3,318) Total realized gain (loss) on investments and capital gains distributions 21,753 77,517 (654) (4,738) Net unrealized appreciation (depreciation) of investments (7,486) (50,721) 1,563 (16,655) Net increase (decrease) in net assets from operations (5,509) 10,257 64 (24,711) Changes from principal transactions: Premiums 14,570 24,676 53 4,033 Death Benefits (26,638) (33,095) (856) (9,883) Surrenders and withdrawals (101,101) (215,118) (8,224) (56,847) Transfers between Divisions (including fixed account), net (22,874) (52,715) (1,420) 45,446 Increase (decrease) in net assets derived from principal transactions (136,043) (276,252) (10,447) (17,251) Total increase (decrease) in net assets (141,552) (265,995) (10,383) (41,962) Net assets at December 31, 2011 1,681,480 2,370,408 73,103 643,106 Increase (decrease) in net assets Operations: Net investment income (loss) 10,228 (21,978) (998) (3,624) Total realized gain (loss) on investments and capital gains distributions 25,815 84,928 2,207 (580) Net unrealized appreciation (depreciation) of investments 85,932 206,957 6,940 93,445 Net increase (decrease) in net assets from operations 121,975 269,907 8,149 89,241 Changes from principal transactions: Premiums 11,922 19,827 274 3,938 Death Benefits (27,093) (34,550) (877) (11,894) Surrenders and withdrawals (117,053) (199,731) (5,781) (57,709) Transfers between Divisions (including fixed account), net (2,767) 35,567 2,294 (21,475) Increase (decrease) in net assets derived from principal transactions (134,991) (178,887) (4,090) (87,140) Total increase (decrease) in net assets (13,016) 91,020 4,059 2,101 Net assets at December 31, 2012 $ 1,668,464 $ 2,461,428 $ 77,162 $ 645,207 The accompanying notes are an integral part of these financial statements. 78 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Equity Price ING Templeton ING Templeton Income International Global Growth Global Growth Portfolio - Stock Portfolio - Portfolio - Portfolio - Service 2 Class Service Class Service Class Service 2 Class Net assets at January 1, 2011 $ 23,922 $ 166,057 $ 286,405 $ 4,732 Increase (decrease) in net assets Operations: Net investment income (loss) (217) 1,414 (2,192) (62) Total realized gain (loss) on investments and capital gains distributions (483) (8,521) 3,451 (104) Net unrealized appreciation (depreciation) of investments (238) (15,620) (23,014) (184) Net increase (decrease) in net assets from operations (938) (22,727) (21,755) (350) Changes from principal transactions: Premiums 9 1,100 1,810 3 Death Benefits (252) (1,021) (4,689) (12) Surrenders and withdrawals (1,646) (10,404) (23,614) (321) Transfers between Divisions (including fixed account), net 2,194 (2,370) (9,620) (151) Increase (decrease) in net assets derived from principal transactions 305 (12,695) (36,113) (481) Total increase (decrease) in net assets (633) (35,422) (57,868) (831) Net assets at December 31, 2011 23,289 130,635 228,537 3,901 Increase (decrease) in net assets Operations: Net investment income (loss) (219) (3,302) (1,195) (43) Total realized gain (loss) on investments and capital gains distributions (267) (15,703) (863) (89) Net unrealized appreciation (depreciation) of investments 3,585 38,693 42,699 837 Net increase (decrease) in net assets from operations 3,099 19,688 40,641 705 Changes from principal transactions: Premiums 64 1,131 1,509 4 Death Benefits (260) (1,728) (4,393) (23) Surrenders and withdrawals (1,708) (8,747) (20,713) (190) Transfers between Divisions (including fixed account), net (170) 3,842 (2,318) 230 Increase (decrease) in net assets derived from principal transactions (2,074) (5,502) (25,915) 21 Total increase (decrease) in net assets 1,025 14,186 14,726 726 Net assets at December 31, 2012 $ 24,314 $ 144,821 $ 243,263 $ 4,627 The accompanying notes are an integral part of these financial statements. 79 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING American ING Columbia Century Small- ING Baron Small Cap ING Diversified Mid Cap Value Growth Value II International Portfolio - Portfolio - Portfolio - Fund - Class R Service Class Service Class Service Class Net assets at January 1, 2011 $ 178 $ 3,047 $ 342,203 $ 153,917 Increase (decrease) in net assets Operations: Net investment income (loss) (2) (14) (9,161) (3,097) Total realized gain (loss) on investments and capital gains distributions (6) 510 1,071 1,260 Net unrealized appreciation (depreciation) of investments (17) (666) 2,806 (5,379) Net increase (decrease) in net assets from operations (25) (170) (5,284) (7,216) Changes from principal transactions: Premiums - 124 3,746 42 Death Benefits - (6) (1,956) (1,486) Surrenders and withdrawals (25) (846) (21,686) (7,006) Transfers between Divisions (including fixed account), net - (174) 18,748 (10,734) Increase (decrease) in net assets derived from principal transactions (25) (902) (1,148) (19,184) Total increase (decrease) in net assets (50) (1,072) (6,432) (26,400) Net assets at December 31, 2011 128 1,975 335,771 127,517 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (11) (8,804) (3,000) Total realized gain (loss) on investments and capital gains distributions (25) 342 26,578 1,735 Net unrealized appreciation (depreciation) of investments 40 (75) 34,570 14,966 Net increase (decrease) in net assets from operations 16 256 52,344 13,701 Changes from principal transactions: Premiums - 46 4,822 36 Death Benefits - - (2,972) (1,020) Surrenders and withdrawals (43) (485) (23,363) (6,396) Transfers between Divisions (including fixed account), net (1) 36 (15,525) (8,839) Increase (decrease) in net assets derived from principal transactions (44) (403) (37,038) (16,219) Total increase (decrease) in net assets (28) (147) 15,306 (2,518) Net assets at December 31, 2012 $ 100 $ 1,828 $ 351,077 $ 124,999 The accompanying notes are an integral part of these financial statements. 80 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Davis New ING Growth ING Growth York Venture ING Global and Income and Income Portfolio - Bond Portfolio - Core Portfolio - Core Portfolio - Service Class Service Class Initial Class Service Class Net assets at January 1, 2011 $ 291,613 $ 9,633 $ 1,384 $ 8,281 Increase (decrease) in net assets Operations: Net investment income (loss) (4,201) 543 (8) (122) Total realized gain (loss) on investments and capital gains distributions (8,149) 135 89 (51) Net unrealized appreciation (depreciation) of investments (6,855) (470) (226) (1,004) Net increase (decrease) in net assets from operations (19,205) 208 (145) (1,177) Changes from principal transactions: Premiums 2,253 90 4 23 Death Benefits (2,609) (53) (4) (99) Surrenders and withdrawals (14,548) (1,697) (338) (419) Transfers between Divisions (including fixed account), net (14,771) 749 (6) (261) Increase (decrease) in net assets derived from principal transactions (29,675) (911) (344) (756) Total increase (decrease) in net assets (48,880) (703) (489) (1,933) Net assets at December 31, 2011 242,733 8,930 895 6,348 Increase (decrease) in net assets Operations: Net investment income (loss) (5,545) 397 (8) (127) Total realized gain (loss) on investments and capital gains distributions (4,582) 27 59 (157) Net unrealized appreciation (depreciation) of investments 32,595 113 17 689 Net increase (decrease) in net assets from operations 22,468 537 68 405 Changes from principal transactions: Premiums 2,007 23 3 32 Death Benefits (3,186) (32) (107) (27) Surrenders and withdrawals (13,537) (744) (137) (497) Transfers between Divisions (including fixed account), net (5,721) (147) (11) (547) Increase (decrease) in net assets derived from principal transactions (20,437) (900) (252) (1,039) Total increase (decrease) in net assets 2,031 (363) (184) (634) Net assets at December 31, 2012 $ 244,764 $ 8,567 $ 711 $ 5,714 The accompanying notes are an integral part of these financial statements. 81 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Invesco ING Invesco ING Invesco Van Kampen Van Kampen Van Kampen Equity and Equity and ING JPMorgan Comstock Income Income Mid Cap Value Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Service Class Net assets at January 1, 2011 $ 189,031 $ 2,046 $ 207,495 $ 121,321 Increase (decrease) in net assets Operations: Net investment income (loss) (2,183) 24 (958) (2,108) Total realized gain (loss) on investments and capital gains distributions (6,672) 20 (2,510) 15,019 Net unrealized appreciation (depreciation) of investments 1,288 (69) (3,013) (14,481) Net increase (decrease) in net assets from operations (7,567) (25) (6,481) (1,570) Changes from principal transactions: Premiums 1,409 - 1,374 1,280 Death Benefits (2,068) - (2,513) (1,137) Surrenders and withdrawals (14,291) (365) (15,594) (8,676) Transfers between Divisions (including fixed account), net 6,564 (116) (10,198) 14,596 Increase (decrease) in net assets derived from principal transactions (8,386) (481) (26,931) 6,063 Total increase (decrease) in net assets (15,953) (506) (33,412) 4,493 Net assets at December 31, 2011 173,078 1,540 174,083 125,814 Increase (decrease) in net assets Operations: Net investment income (loss) (2,544) 26 (1,065) (2,723) Total realized gain (loss) on investments and capital gains distributions (4,783) 14 (1,338) 8,079 Net unrealized appreciation (depreciation) of investments 34,064 138 19,826 17,490 Net increase (decrease) in net assets from operations 26,737 178 17,423 22,846 Changes from principal transactions: Premiums 1,324 - 1,842 1,525 Death Benefits (1,606) - (2,496) (968) Surrenders and withdrawals (14,830) (176) (13,479) (10,178) Transfers between Divisions (including fixed account), net 4,369 (40) (1,064) 29,001 Increase (decrease) in net assets derived from principal transactions (10,743) (216) (15,197) 19,380 Total increase (decrease) in net assets 15,994 (38) 2,226 42,226 Net assets at December 31, 2012 $ 189,072 $ 1,502 $ 176,309 $ 168,040 The accompanying notes are an integral part of these financial statements. 82 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING ING Oppenheimer Oppenheimer ING PIMCO Global Global Total Return ING Solution Portfolio - Portfolio - Portfolio - 2015 Portfolio - Initial Class Service Class Service Class Service Class Net assets at January 1, 2011 $ 6,776 $ 124,699 $ 7,923 $ 17,776 Increase (decrease) in net assets Operations: Net investment income (loss) 8 (1,384) 121 252 Total realized gain (loss) on investments and capital gains distributions 199 (2,785) 215 (380) Net unrealized appreciation (depreciation) of investments (701) (9,838) (190) (217) Net increase (decrease) in net assets from operations (494) (14,007) 146 (345) Changes from principal transactions: Premiums - 1,060 - 50 Death Benefits (102) (1,068) (105) (286) Surrenders and withdrawals (1,119) (8,584) (742) (1,647) Transfers between Divisions (including fixed account), net (189) 14,346 (972) (537) Increase (decrease) in net assets derived from principal transactions (1,410) 5,754 (1,819) (2,420) Total increase (decrease) in net assets (1,904) (8,253) (1,673) (2,765) Net assets at December 31, 2011 4,872 116,446 6,250 15,011 Increase (decrease) in net assets Operations: Net investment income (loss) 4 (1,671) 101 375 Total realized gain (loss) on investments and capital gains distributions 144 (6,479) 90 (107) Net unrealized appreciation (depreciation) of investments 758 28,311 187 1,154 Net increase (decrease) in net assets from operations 906 20,161 378 1,422 Changes from principal transactions: Premiums - 988 - 133 Death Benefits (31) (1,203) (74) (67) Surrenders and withdrawals (908) (8,197) (1,102) (942) Transfers between Divisions (including fixed account), net (64) 2,696 (193) (154) Increase (decrease) in net assets derived from principal transactions (1,003) (5,716) (1,369) (1,030) Total increase (decrease) in net assets (97) 14,445 (991) 392 Net assets at December 31, 2012 $ 4,775 $ 130,891 $ 5,259 $ 15,403 The accompanying notes are an integral part of these financial statements. 83 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution Income 2025 Portfolio - 2035 Portfolio - 2045 Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2011 $ 18,481 $ 11,158 $ 1,270 $ 6,790 Increase (decrease) in net assets Operations: Net investment income (loss) 77 (11) (9) 170 Total realized gain (loss) on investments and capital gains distributions (395) (304) (21) (50) Net unrealized appreciation (depreciation) of investments (505) (398) (46) (181) Net increase (decrease) in net assets from operations (823) (713) (76) (61) Changes from principal transactions: Premiums 447 239 3 13 Death Benefits (367) (180) - (92) Surrenders and withdrawals (1,276) (405) (43) (467) Transfers between Divisions (including fixed account), net (59) (322) (23) (128) Increase (decrease) in net assets derived from principal transactions (1,255) (668) (63) (674) Total increase (decrease) in net assets (2,078) (1,381) (139) (735) Net assets at December 31, 2011 16,403 9,777 1,131 6,055 Increase (decrease) in net assets Operations: Net investment income (loss) 168 38 - 181 Total realized gain (loss) on investments and capital gains distributions (147) (202) (6) (64) Net unrealized appreciation (depreciation) of investments 1,830 1,404 157 348 Net increase (decrease) in net assets from operations 1,851 1,240 151 465 Changes from principal transactions: Premiums 72 12 3 24 Death Benefits - Surrenders and withdrawals (1,590) (1,319) (19) (962) Transfers between Divisions (including fixed account), net (344) (302) 17 293 Increase (decrease) in net assets derived from principal transactions (1,862) (1,609) 1 (645) Total increase (decrease) in net assets (11) (369) 152 (180) Net assets at December 31, 2012 $ 16,392 $ 9,408 $ 1,283 $ 5,875 The accompanying notes are an integral part of these financial statements. 84 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING T. Rowe Price Diversified ING T. Rowe ING UBS U.S. Mid Cap Price Growth ING Templeton Large Cap Growth Equity Foreign Equity Equity Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2011 $ 11,833 $ 108,925 $ 260,443 $ 6,229 Increase (decrease) in net assets Operations: Net investment income (loss) (168) (2,736) (2,202) (93) Total realized gain (loss) on investments and capital gains distributions (158) 12,015 (18,388) (130) Net unrealized appreciation (depreciation) of investments (290) (14,415) (16,533) (41) Net increase (decrease) in net assets from operations (616) (5,136) (37,123) (264) Changes from principal transactions: Premiums 127 1,395 1,968 7 Death Benefits (11) (558) (1,465) (39) Surrenders and withdrawals (1,815) (7,504) (16,647) (515) Transfers between Divisions (including fixed account), net (187) 8,706 (16,686) (219) Increase (decrease) in net assets derived from principal transactions (1,886) 2,039 (32,830) (766) Total increase (decrease) in net assets (2,502) (3,097) (69,953) (1,030) Net assets at December 31, 2011 9,331 105,828 190,490 5,199 Increase (decrease) in net assets Operations: Net investment income (loss) (130) (3,926) (1,355) (87) Total realized gain (loss) on investments and capital gains distributions 1,647 16,982 10,412 (81) Net unrealized appreciation (depreciation) of investments (250) 2,522 85,080 703 Net increase (decrease) in net assets from operations 1,267 15,578 94,137 535 Changes from principal transactions: Premiums 84 1,555 2,501 1 Death Benefits (12) (1,288) (4,241) (131) Surrenders and withdrawals (1,715) (9,867) (23,712) (337) Transfers between Divisions (including fixed account), net (454) 46,368 350,474 (157) Increase (decrease) in net assets derived from principal transactions (2,097) 36,768 325,022 (624) Total increase (decrease) in net assets (830) 52,346 419,159 (89) Net assets at December 31, 2012 $ 8,501 $ 158,174 $ 609,649 $ 5,110 The accompanying notes are an integral part of these financial statements. 85 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Strategic ING Strategic ING Strategic Allocation Allocation Allocation ING Growth Conservative Growth Moderate and Income Portfolio - Portfolio - Portfolio - Portfolio - Class S Class S Class S Class A Net assets at January 1, 2011 $ 1,451 $ 601 $ 775 $ - Increase (decrease) in net assets Operations: Net investment income (loss) 37 8 14 (19,807) Total realized gain (loss) on investments and capital gains distributions (51) (80) (35) (4,004) Net unrealized appreciation (depreciation) of investments 24 56 6 (45,338) Net increase (decrease) in net assets from operations 10 (16) (15) (69,149) Changes from principal transactions: Premiums (175) (126) 120 7,594 Death Benefits - - (4) (18,267) Surrenders and withdrawals - - (37) (69,762) Transfers between Divisions (including fixed account), net - 1 134 1,327,583 Increase (decrease) in net assets derived from principal transactions (175) (125) 213 1,247,148 Total increase (decrease) in net assets (165) (141) 198 1,177,999 Net assets at December 31, 2011 1,286 460 973 1,177,999 Increase (decrease) in net assets Operations: Net investment income (loss) 21 (1) 4 (15,071) Total realized gain (loss) on investments and capital gains distributions (16) (12) (32) 11,380 Net unrealized appreciation (depreciation) of investments 139 73 143 144,912 Net increase (decrease) in net assets from operations 144 60 115 141,221 Changes from principal transactions: Premiums 131 (15) 14 8,806 Death Benefits - - - (15,397) Surrenders and withdrawals - - (21) (77,200) Transfers between Divisions (including fixed account), net (1) - (39) (37,177) Increase (decrease) in net assets derived from principal transactions 130 (15) (46) (120,968) Total increase (decrease) in net assets 274 45 69 20,253 Net assets at December 31, 2012 $ 1,560 $ 505 $ 1,042 $ 1,198,252 The accompanying notes are an integral part of these financial statements. 86 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Growth ING Growth and Income and Income ING GET U.S. ING GET U.S. Portfolio - Portfolio - Core Portfolio - Core Portfolio - Class I Class S Series 7 Series 8 Net assets at January 1, 2011 $ 114 $ 449,666 $ 7,465 $ 4,109 Increase (decrease) in net assets Operations: Net investment income (loss) - (1,854) 6 (22) Total realized gain (loss) on investments and capital gains distributions (4) 2,752 (585) (407) Net unrealized appreciation (depreciation) of investments 3 (8,237) 447 346 Net increase (decrease) in net assets from operations (1) (7,339) (132) (83) Changes from principal transactions: Premiums - 219 (2) (15) Death Benefits - (7,754) - (121) Surrenders and withdrawals (35) (46,532) (1,576) (1,242) Transfers between Divisions (including fixed account), net (1) 335,936 (345) (29) Increase (decrease) in net assets derived from principal transactions (36) 281,869 (1,923) (1,407) Total increase (decrease) in net assets (37) 274,530 (2,055) (1,490) Net assets at December 31, 2011 77 724,196 5,410 2,619 Increase (decrease) in net assets Operations: Net investment income (loss) - (6,860) 96 12 Total realized gain (loss) on investments and capital gains distributions (1) 14,051 (921) (384) Net unrealized appreciation (depreciation) of investments 11 81,107 813 345 Net increase (decrease) in net assets from operations 10 88,298 (12) (27) Changes from principal transactions: Premiums - 136 (4) (1) Death Benefits - (11,097) - (124) Surrenders and withdrawals (22) (68,824) (808) (679) Transfers between Divisions (including fixed account), net - (31,488) (4,586) (1,788) Increase (decrease) in net assets derived from principal transactions (22) (111,273) (5,398) (2,592) Total increase (decrease) in net assets (12) (22,975) (5,410) (2,619) Net assets at December 31, 2012 $ 65 $ 701,221 $ - $ - The accompanying notes are an integral part of these financial statements. 87 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING GET U.S. ING GET U.S. ING GET U.S. ING GET U.S. Core Portfolio - Core Portfolio - Core Portfolio - Core Portfolio - Series 9 Series 10 Series 11 Series 12 Net assets at January 1, 2011 $ 4,036 $ 3,216 $ 4,857 $ 1,962 Increase (decrease) in net assets Operations: Net investment income (loss) 7 12 7 13 Total realized gain (loss) on investments and capital gains distributions (342) (244) (239) (48) Net unrealized appreciation (depreciation) of investments 270 191 180 19 Net increase (decrease) in net assets from operations (65) (41) (52) (16) Changes from principal transactions: Premiums - (1) 8 - Death Benefits (54) - - (51) Surrenders and withdrawals (801) (932) (807) (59) Transfers between Divisions (including fixed account), net (381) - (5) (19) Increase (decrease) in net assets derived from principal transactions (1,236) (933) (804) (129) Total increase (decrease) in net assets (1,301) (974) (856) (145) Net assets at December 31, 2011 2,735 2,242 4,001 1,817 Increase (decrease) in net assets Operations: Net investment income (loss) 30 16 2 9 Total realized gain (loss) on investments and capital gains distributions (431) (380) (135) (42) Net unrealized appreciation (depreciation) of investments 363 323 42 13 Net increase (decrease) in net assets from operations (38) (41) (91) (20) Changes from principal transactions: Premiums (3) - - - Death Benefits - - (54) (5) Surrenders and withdrawals (820) (1,040) (339) (76) Transfers between Divisions (including fixed account), net (1,874) (1,161) (2) (20) Increase (decrease) in net assets derived from principal transactions (2,697) (2,201) (395) (101) Total increase (decrease) in net assets (2,735) (2,242) (486) (121) Net assets at December 31, 2012 $ - $ - $ 3,515 $ 1,696 The accompanying notes are an integral part of these financial statements. 88 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING BlackRock Science and Technology ING Euro ING GET U.S. ING GET U.S. Opportunities STOXX 50® Core Portfolio - Core Portfolio - Portfolio - Index Portfolio - Series 13 Series 14 Class S Class A Net assets at January 1, 2011 $ 12,854 $ 36,259 $ 263,966 $ 4,739 Increase (decrease) in net assets Operations: Net investment income (loss) 51 404 (6,441) 299 Total realized gain (loss) on investments and capital gains distributions (169) (26) 33,032 (2,811) Net unrealized appreciation (depreciation) of investments 126 55 (60,848) (772) Net increase (decrease) in net assets from operations 8 433 (34,257) (3,284) Changes from principal transactions: Premiums (1) (3) 2,645 163 Death Benefits (128) (466) (2,733) (141) Surrenders and withdrawals (3,625) (6,837) (17,495) (1,139) Transfers between Divisions (including fixed account), net (5) (222) (14,106) 2,617 Increase (decrease) in net assets derived from principal transactions (3,759) (7,528) (31,689) 1,500 Total increase (decrease) in net assets (3,751) (7,095) (65,946) (1,784) Net assets at December 31, 2011 9,103 29,164 198,020 2,955 Increase (decrease) in net assets Operations: Net investment income (loss) 30 259 (5,487) 8 Total realized gain (loss) on investments and capital gains distributions (127) (95) 24,717 (873) Net unrealized appreciation (depreciation) of investments (65) (692) (10,575) 1,533 Net increase (decrease) in net assets from operations (162) (528) 8,655 668 Changes from principal transactions: Premiums - 1 1,715 78 Death Benefits (89) (225) (1,607) (21) Surrenders and withdrawals (1,873) (4,483) (13,845) (342) Transfers between Divisions (including fixed account), net (58) (129) (6,733) 5,490 Increase (decrease) in net assets derived from principal transactions (2,020) (4,836) (20,470) 5,205 Total increase (decrease) in net assets (2,182) (5,364) (11,815) 5,873 Net assets at December 31, 2012 $ 6,921 $ 23,800 $ 186,205 $ 8,828 The accompanying notes are an integral part of these financial statements. 89 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING FTSE 100 ING Index Plus ING Index Plus Index® ING Hang Seng LargeCap MidCap Portfolio - Class Index Portfolio - Portfolio - Portfolio - A Class S Class S Class S Net assets at January 1, 2011 $ 3,595 $ 81,884 $ 161,332 $ 131,427 Increase (decrease) in net assets Operations: Net investment income (loss) (22) 5 (660) (2,162) Total realized gain (loss) on investments and capital gains distributions (1,240) 170 (10,242) (3,109) Net unrealized appreciation (depreciation) of investments (408) (13,476) 8,254 1,687 Net increase (decrease) in net assets from operations (1,670) (13,301) (2,648) (3,584) Changes from principal transactions: Premiums (2,769) 793 49 89 Death Benefits (86) (579) (2,850) (1,708) Surrenders and withdrawals (503) (3,793) (18,095) (9,635) Transfers between Divisions (including fixed account), net 3,733 (20,825) (11,807) (8,868) Increase (decrease) in net assets derived from principal transactions 375 (24,404) (32,703) (20,122) Total increase (decrease) in net assets (1,295) (37,705) (35,351) (23,706) Net assets at December 31, 2011 2,300 44,179 125,981 107,721 Increase (decrease) in net assets Operations: Net investment income (loss) (27) (752) (993) (1,934) Total realized gain (loss) on investments and capital gains distributions - 83 (4,899) (2,138) Net unrealized appreciation (depreciation) of investments 275 10,712 20,112 19,187 Net increase (decrease) in net assets from operations 248 10,043 14,220 15,115 Changes from principal transactions: Premiums 4,770 382 48 85 Death Benefits (132) (265) (3,023) (1,807) Surrenders and withdrawals (283) (2,479) (12,886) (8,187) Transfers between Divisions (including fixed account), net (4,642) 850 (3,868) (4,750) Increase (decrease) in net assets derived from principal transactions (287) (1,512) (19,729) (14,659) Total increase (decrease) in net assets (39) 8,531 (5,509) 456 Net assets at December 31, 2012 $ 2,261 $ 52,710 $ 120,472 $ 108,177 The accompanying notes are an integral part of these financial statements. 90 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Russell™ ING Index Plus ING ING Japan Large Cap SmallCap International TOPIX Index® Growth Index Portfolio - Index Portfolio - Portfolio - Portfolio - Class S Class S Class A Class S Net assets at January 1, 2011 $ 99,899 $ 65,044 $ 8,463 $ 142,575 Increase (decrease) in net assets Operations: Net investment income (loss) (1,683) 52 (44) (2,272) Total realized gain (loss) on investments and capital gains distributions (3,407) 774 (149) 11,059 Net unrealized appreciation (depreciation) of investments 2,183 (8,670) (1,847) (7,707) Net increase (decrease) in net assets from operations (2,907) (7,844) (2,040) 1,080 Changes from principal transactions: Premiums 48 753 2,890 898 Death Benefits (1,380) (208) (72) (1,770) Surrenders and withdrawals (7,073) (4,200) (414) (11,980) Transfers between Divisions (including fixed account), net (5,109) (14,057) 740 15,230 Increase (decrease) in net assets derived from principal transactions (13,514) (17,712) 3,144 2,378 Total increase (decrease) in net assets (16,421) (25,556) 1,104 3,458 Net assets at December 31, 2011 83,478 39,488 9,567 146,033 Increase (decrease) in net assets Operations: Net investment income (loss) (1,789) 65 (77) (2,641) Total realized gain (loss) on investments and capital gains distributions (2,524) (409) (709) 17,997 Net unrealized appreciation (depreciation) of investments 11,823 6,298 947 1,029 Net increase (decrease) in net assets from operations 7,510 5,954 161 16,385 Changes from principal transactions: Premiums 27 443 (4,735) 741 Death Benefits (1,082) (358) - (1,952) Surrenders and withdrawals (5,869) (3,221) (136) (14,190) Transfers between Divisions (including fixed account), net (2,644) 2,713 (193) 5,843 Increase (decrease) in net assets derived from principal transactions (9,568) (423) (5,064) (9,558) Total increase (decrease) in net assets (2,058) 5,531 (4,903) 6,827 Net assets at December 31, 2012 $ 81,420 $ 45,019 $ 4,664 $ 152,860 The accompanying notes are an integral part of these financial statements. 91 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Russell™ ING Russell™ ING Russell™ Large Cap Mid Cap ING Russell™ Large Cap Value Index Growth Index Mid Cap Index Index Portfolio - Portfolio - Portfolio - Portfolio - Class S Class S Class S Class S Net assets at January 1, 2011 $ 355,951 $ 35,226 $ 297,977 $ 120,857 Increase (decrease) in net assets Operations: Net investment income (loss) (2,619) (341) (5,295) (1,639) Total realized gain (loss) on investments and capital gains distributions 21,769 1,678 21,859 17,402 Net unrealized appreciation (depreciation) of investments (21,331) (2,166) (29,466) (21,722) Net increase (decrease) in net assets from operations (2,181) (829) (12,902) (5,959) Changes from principal transactions: Premiums 1,657 322 1,653 1,216 Death Benefits (7,615) (357) (6,739) (562) Surrenders and withdrawals (35,620) (5,240) (21,743) (7,369) Transfers between Divisions (including fixed account), net (15,225) 9,828 (15,154) (5,359) Increase (decrease) in net assets derived from principal transactions (56,803) 4,553 (41,983) (12,074) Total increase (decrease) in net assets (58,984) 3,724 (54,885) (18,033) Net assets at December 31, 2011 296,967 38,950 243,092 102,824 Increase (decrease) in net assets Operations: Net investment income (loss) (236) (497) (5,165) (1,817) Total realized gain (loss) on investments and capital gains distributions 24,920 1,597 16,044 9,085 Net unrealized appreciation (depreciation) of investments 11,948 4,987 19,064 6,729 Net increase (decrease) in net assets from operations 36,632 6,087 29,943 13,997 Changes from principal transactions: Premiums 2,205 360 1,188 1,578 Death Benefits (9,887) (446) (5,467) (1,177) Surrenders and withdrawals (31,821) (5,149) (21,470) (8,190) Transfers between Divisions (including fixed account), net 35,913 22,120 (732) 14,510 Increase (decrease) in net assets derived from principal transactions (3,590) 16,885 (26,481) 6,721 Total increase (decrease) in net assets 33,042 22,972 3,462 20,718 Net assets at December 31, 2012 $ 330,009 $ 61,922 $ 246,554 $ 123,542 The accompanying notes are an integral part of these financial statements. 92 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING WisdomTree SM ING Russell™ ING Small Global High- Small Cap Company ING U.S. Bond Yielding Equity Index Portfolio - Portfolio - Index Portfolio - Index Portfolio - Class S Class S Class S Class S Net assets at January 1, 2011 $ 174,052 $ 102,443 $ 232,631 $ 201,282 Increase (decrease) in net assets Operations: Net investment income (loss) (2,981) (2,225) (854) 927 Total realized gain (loss) on investments and capital gains distributions 23,082 6,818 10,181 (6,031) Net unrealized appreciation (depreciation) of investments (31,952) (10,456) 70 (6,484) Net increase (decrease) in net assets from operations (11,851) (5,863) 9,397 (11,588) Changes from principal transactions: Premiums 1,520 854 2,106 2,084 Death Benefits (1,278) (862) (2,371) (2,663) Surrenders and withdrawals (12,517) (6,631) (20,455) (8,257) Transfers between Divisions (including fixed account), net (13,850) (49) 76,246 (11,122) Increase (decrease) in net assets derived from principal transactions (26,125) (6,688) 55,526 (19,958) Total increase (decrease) in net assets (37,976) (12,551) 64,923 (31,546) Net assets at December 31, 2011 136,076 89,892 297,554 169,736 Increase (decrease) in net assets Operations: Net investment income (loss) (2,897) (2,128) (1,336) 2,348 Total realized gain (loss) on investments and capital gains distributions 15,602 7,294 10,574 (2,729) Net unrealized appreciation (depreciation) of investments 5,105 4,427 (6,800) 20,189 Net increase (decrease) in net assets from operations 17,810 9,593 2,438 19,808 Changes from principal transactions: Premiums 1,352 742 2,620 2,508 Death Benefits (1,457) (815) (3,241) (1,385) Surrenders and withdrawals (10,840) (6,041) (23,055) (8,054) Transfers between Divisions (including fixed account), net 8,359 (11,162) (34,592) (6,285) Increase (decrease) in net assets derived from principal transactions (2,586) (17,276) (58,268) (13,216) Total increase (decrease) in net assets 15,224 (7,683) (55,830) 6,592 Net assets at December 31, 2012 $ 151,300 $ 82,209 $ 241,724 $ 176,328 The accompanying notes are an integral part of these financial statements. 93 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Legg Mason ClearBridge ING ING MidCap ING SmallCap Variable Large International Opportunities Opportunities Cap Value Value Portfolio - Portfolio - Portfolio - Portfolio - Class S Class S Class S Class I Net assets at January 1, 2011 $ 9,445 $ 399,457 $ 68,086 $ 78 Increase (decrease) in net assets Operations: Net investment income (loss) 64 (9,715) (1,600) 1 Total realized gain (loss) on investments and capital gains distributions (1,173) 19,709 3,096 (2) Net unrealized appreciation (depreciation) of investments (251) (26,696) (2,758) 4 Net increase (decrease) in net assets from operations (1,360) (16,702) (1,262) 3 Changes from principal transactions: Premiums 73 2,372 29 - Death Benefits (16) (6,288) (413) - Surrenders and withdrawals (798) (42,215) (5,898) (6) Transfers between Divisions (including fixed account), net (689) 16,675 (1,687) - Increase (decrease) in net assets derived from principal transactions (1,430) (29,456) (7,969) (6) Total increase (decrease) in net assets (2,790) (46,158) (9,231) (3) Net assets at December 31, 2011 6,655 353,299 58,855 75 Increase (decrease) in net assets Operations: Net investment income (loss) 53 (7,352) (1,498) 1 Total realized gain (loss) on investments and capital gains distributions (1,058) 26,305 8,623 (2) Net unrealized appreciation (depreciation) of investments 2,097 19,276 (270) 12 Net increase (decrease) in net assets from operations 1,092 38,229 6,855 11 Changes from principal transactions: Premiums 82 1,964 59 - Death Benefits (47) (7,483) (454) - Surrenders and withdrawals (505) (34,113) (6,216) (11) Transfers between Divisions (including fixed account), net (372) (2,529) (821) (2) Increase (decrease) in net assets derived from principal transactions (842) (42,161) (7,432) (13) Total increase (decrease) in net assets 250 (3,932) (577) (2) Net assets at December 31, 2012 $ 6,905 $ 349,367 $ 58,278 $ 73 The accompanying notes are an integral part of these financial statements. 94 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Legg Mason Global Currents Oppenheimer Variable Main Street PIMCO Real International Western Asset Small- & Mid- Return All Cap Variable High Cap Portfolio - Opportunity Income Fund®/VA - Administrative Portfolio Portfolio Service Class Class Net assets at January 1, 2011 $ 39 $ 72 $ 1,859 $ 12,463 Increase (decrease) in net assets Operations: Net investment income (loss) 2 5 (16) 468 Total realized gain (loss) on investments and capital gains distributions (1) (1) (56) 187 Net unrealized appreciation (depreciation) of investments (7) (4) 10 510 Net increase (decrease) in net assets from operations (6) - (62) 1,165 Changes from principal transactions: Premiums - - 16 142 Death Benefits - - (4) (8) Surrenders and withdrawals (1) (2) (196) (1,569) Transfers between Divisions (including fixed account), net 1 1 (171) 790 Increase (decrease) in net assets derived from principal transactions - (1) (355) (645) Total increase (decrease) in net assets (6) (1) (417) 520 Net assets at December 31, 2011 33 71 1,442 12,983 Increase (decrease) in net assets Operations: Net investment income (loss) - 4 (16) (39) Total realized gain (loss) on investments and capital gains distributions (18) (4) 67 1,231 Net unrealized appreciation (depreciation) of investments 20 10 169 (223) Net increase (decrease) in net assets from operations 2 10 220 969 Changes from principal transactions: Premiums - - 6 209 Death Benefits - - - (21) Surrenders and withdrawals (7) (15) (104) (2,065) Transfers between Divisions (including fixed account), net (28) (1) (86) 2,739 Increase (decrease) in net assets derived from principal transactions (35) (16) (184) 862 Total increase (decrease) in net assets (33) (6) 36 1,831 Net assets at December 31, 2012 $ - $ 65 $ 1,478 $ 14,814 The accompanying notes are an integral part of these financial statements. 95 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Pioneer Equity Income VCT ProFund VP Portfolio - ProFund VP ProFund VP Rising Rates Class II Bull Europe 30 Opportunity Net assets at January 1, 2011 $ 15,665 $ 15,111 $ 9,261 $ 10,541 Increase (decrease) in net assets Operations: Net investment income (loss) 83 (365) (134) (204) Total realized gain (loss) on investments and capital gains distributions (708) (194) (686) (1,534) Net unrealized appreciation (depreciation) of investments 1,285 240 (61) (2,040) Net increase (decrease) in net assets from operations 660 (319) (881) (3,778) Changes from principal transactions: Premiums 112 3 1 1 Death Benefits (34) (232) (81) (110) Surrenders and withdrawals (1,648) (1,982) (875) (913) Transfers between Divisions (including fixed account), net (17) (568) (476) 14 Increase (decrease) in net assets derived from principal transactions (1,587) (2,779) (1,431) (1,008) Total increase (decrease) in net assets (927) (3,098) (2,312) (4,786) Net assets at December 31, 2011 14,738 12,013 6,949 5,755 Increase (decrease) in net assets Operations: Net investment income (loss) 316 (321) 53 (136) Total realized gain (loss) on investments and capital gains distributions (633) (172) (654) (1,612) Net unrealized appreciation (depreciation) of investments 1,476 1,762 1,444 1,213 Net increase (decrease) in net assets from operations 1,159 1,269 843 (535) Changes from principal transactions: Premiums 158 6 1 1 Death Benefits (60) (427) (114) (194) Surrenders and withdrawals (2,043) (1,433) (718) (406) Transfers between Divisions (including fixed account), net (524) (227) (242) 556 Increase (decrease) in net assets derived from principal transactions (2,469) (2,081) (1,073) (43) Total increase (decrease) in net assets (1,310) (812) (230) (578) Net assets at December 31, 2012 $ 13,428 $ 11,201 $ 6,719 $ 5,177 The accompanying notes are an integral part of these financial statements. 96 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Invesco Van Kampen Wells Fargo American Wells Fargo Advantage VT Wells Fargo Franchise Advantage VT Index Asset Advantage VT Fund - Class I Omega Growth Allocation Intrinsic Value Shares Fund - Class 2 Fund - Class 2 Fund - Class 2 Net assets at January 1, 2011 $ - $ 1,487 $ 2,156 $ 807 Increase (decrease) in net assets Operations: Net investment income (loss) - (39) 11 (16) Total realized gain (loss) on investments and capital gains distributions - 48 (15) (15) Net unrealized appreciation (depreciation) of investments - (122) 85 (2) Net increase (decrease) in net assets from operations - (113) 81 (33) Changes from principal transactions: Premiums - Death Benefits - Surrenders and withdrawals - (126) (116) (52) Transfers between Divisions (including fixed account), net - (8) (69) (1) Increase (decrease) in net assets derived from principal transactions - (134) (185) (53) Total increase (decrease) in net assets - (247) (104) (86) Net assets at December 31, 2011 - 1,240 2,052 721 Increase (decrease) in net assets Operations: Net investment income (loss) (306) (32) (22) (7) Total realized gain (loss) on investments and capital gains distributions (94) 177 29 (16) Net unrealized appreciation (depreciation) of investments (429) 64 189 142 Net increase (decrease) in net assets from operations (829) 209 196 119 Changes from principal transactions: Premiums - (154) - (75) Death Benefits (91) - (6) - Surrenders and withdrawals (1,184) (158) (734) (16) Transfers between Divisions (including fixed account), net 18,829 (15) (65) (2) Increase (decrease) in net assets derived from principal transactions 17,554 (327) (805) (93) Total increase (decrease) in net assets 16,725 (118) (609) 26 Net assets at December 31, 2012 $ 16,725 $ 1,122 $ 1,443 $ 747 The accompanying notes are an integral part of these financial statements. 97 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Wells Fargo Advantage VT Wells Fargo Small Cap Advantage VT Growth Fund - Total Return Class 2 Bond Fund Net assets at January 1, 2011 $ 436 $ 1,075 Increase (decrease) in net assets Operations: Net investment income (loss) (10) 2 Total realized gain (loss) on investments and capital gains distributions 1 53 Net unrealized appreciation (depreciation) of investments (17) (3) Net increase (decrease) in net assets from operations (26) 52 Changes from principal transactions: Premiums - - Death Benefits - (5) Surrenders and withdrawals (39) (236) Transfers between Divisions (including fixed account), net (10) (37) Increase (decrease) in net assets derived from principal transactions (49) (278) Total increase (decrease) in net assets (75) (226) Net assets at December 31, 2011 361 849 Increase (decrease) in net assets Operations: Net investment income (loss) (8) (8) Total realized gain (loss) on investments and capital gains distributions (4) 33 Net unrealized appreciation (depreciation) of investments 32 4 Net increase (decrease) in net assets from operations 20 29 Changes from principal transactions: Premiums - - Death Benefits (23) (29) Surrenders and withdrawals (85) (152) Transfers between Divisions (including fixed account), net (40) 15 Increase (decrease) in net assets derived from principal transactions (148) (166) Total increase (decrease) in net assets (128) (137) Net assets at December 31, 2012 $ 233 $ 712 The accompanying notes are an integral part of these financial statements. 98 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements 1. Organization ING USA Annuity and Life Insurance Company Separate Account B (the “Account”) was established by ING USA Annuity and Life Insurance Company (“ING USA” or the “Company”) to support the operations of variable annuity contracts (“Contracts”). The Company is an indirect, wholly owned subsidiary of ING U.S., Inc. (name changed from ING America Insurance Holdings, Inc.), an insurance holding company domiciled in the State of Delaware. ING U.S., Inc. is an indirect, wholly owned subsidiary of ING Groep, N.V. (“ING”), a global financial services holding company based in The Netherlands. ING has announced the anticipated separation of its global banking and insurance businesses. While all options for effecting this separation remain open, ING has announced that the base case for this separation includes an initial public offering ("IPO") of ING U.S., Inc., which together with its subsidiaries, constitutes ING's U.S.-based retirement, investment management, and insurance operations. ING U.S., Inc. filed a registration statement on Form S-1 with the U.S. Securities and Exchange Commission (“SEC”) on November 9, 2012, which was amended on January 23, 2013 and March 19, 2013, in connection with the proposed IPO of its common stock. The Account includes ING Architect Contracts, ING GoldenSelect Contracts, ING Retirement Solutions Rollover Choice Contracts and ING SmartDesign Contracts (collectively, the “Contracts”), that ceased being available to new contract owners in 2011. These Contracts were, however, still available to existing contract owners in 2012. ING GoldenSelect Contracts included Access, DVA Plus, Premium Plus, ES II, and Landmark. ING SmartDesign Contracts include Advantage, Signature Variable Annuity and Variable Annuity. The Account also includes the following discontinued offerings: ING GoldenSelect Contracts: Access One (September 2003) DVA and DVA Series 100 (May 2000) DVA 80 (May 1991) DVA Plus (January 2004) Generations (October 2008) Granite PrimElite (May 2001) Opportunities and Legends (March 2007) Value (June 2003) ING Simplicity Contracts (August 2007) ING SmartDesign Contracts: Variable Annuity, Advantage and Signature (April 2008) Wells Fargo ING Contracts: Opportunities and Landmark (June 2006) ING Customized Solutions Focus Contracts (September 2004) 99 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements The Account is registered as a unit investment trust with the SEC under the Investment Company Act of 1940, as amended. ING USA provides for variable accumulation and benefits under the Contracts by crediting annuity considerations to one or more divisions within the Account or the ING USA guaranteed interest division, the ING USA fixed interest division, and the fixed account (an investment option in the Companys general account), as directed by the contract owners. The portion of the Accounts assets applicable to Contracts will not be charged with liabilities arising out of any other business ING USA may conduct, but obligations of the Account, including the promise to make benefit payments, are obligations of ING USA. Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of ING USA. At December 31, 2012, the Account had 141 investment divisions (the Divisions), 23 of which invest in independently managed mutual funds and 118 of which invest in mutual funds managed by affiliates, either Directed Services LLC (DSL) or ING Investments, LLC (IIL). The assets in each Division are invested in shares of a designated mutual fund (Fund) of various investment trusts (the Trusts). Investment Divisions with assets balances at December 31, 2012 and related Trusts are as follows: BlackRock Variable Series Funds, Inc.: ING Investors Trust (continued): BlackRock Global Allocation V.I. Fund - Class III ING American Funds World Allocation Portfolio - Columbia Funds Variable Insurance Trust: Service Class Columbia Asset Allocation Fund, Variable Series - ING BlackRock Health Sciences Opportunities Class A Portfolio - Service Class Columbia Small Cap Value Fund, Variable Series - ING BlackRock Inflation Protected Bond Portfolio - Class B Service Class Columbia Small Company Growth Fund, Variable ING BlackRock Large Cap Growth Portfolio - Series - Class A Institutional Class Columbia Funds Variable Series Trust II: ING BlackRock Large Cap Growth Portfolio - Columbia VP Large Cap Growth Fund - Class 1 Service Class Columbia VP Short Duration US Government Fund - ING Bond Portfolio Class 1 ING Clarion Global Real Estate Portfolio - Service Fidelity® Variable Insurance Products: Class Fidelity® VIP Equity-Income Portfolio - Service ING Clarion Global Real Estate Portfolio - Service 2 Class 2 Class Fidelity® Variable Insurance Products II: ING Clarion Real Estate Portfolio - Service Class Fidelity® VIP Contrafund® Portfolio - Service Class 2 ING Clarion Real Estate Portfolio - Service 2 Class Franklin Templeton Variable Insurance Products Trust: ING DFA World Equity Portfolio - Service Class Franklin Small Cap Value Securities Fund - Class 2 ING FMR SM Diversified Mid Cap Portfolio - Service ING Balanced Portfolio, Inc.: Class ING Balanced Portfolio - Class S ING FMR SM Diversified Mid Cap Portfolio - ING Intermediate Bond Portfolio: Service 2 Class ING Intermediate Bond Portfolio - Class S ING Franklin Income Portfolio - Service Class ING Investors Trust: ING Franklin Income Portfolio - Service 2 Class ING American Funds Asset Allocation Portfolio ING Franklin Mutual Shares Portfolio - Service ING American Funds Global Growth and Income Class Portfolio ING Franklin Templeton Founding Strategy ING American Funds International Growth and Income Portfolio - Service Class Portfolio ING Global Resources Portfolio - Adviser Class ING American Funds International Portfolio ING Global Resources Portfolio - Service Class ING Global Resources Portfolio - Service 2 Class ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements ING Investors Trust (continued): ING Mutual Funds: ING Invesco Van Kampen Growth and Income ING Diversified International Fund - Class R Portfolio - Service Class ING Partners, Inc.: ING Invesco Van Kampen Growth and Income ING American Century Small-Mid Cap Value Portfolio - Service 2 Class Portfolio - Service Class ING JPMorgan Emerging Markets Equity Portfolio - ING Baron Growth Portfolio - Service Class Service Class ING Columbia Small Cap Value II Portfolio - Service ING JPMorgan Emerging Markets Equity Portfolio - Class Service 2 Class ING Davis New York Venture Portfolio - Service ING JPMorgan Small Cap Core Equity Portfolio - Class Service Class ING Global Bond Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - ING Growth and Income Core Portfolio - Initial Service 2 Class Class ING Large Cap Growth Portfolio - Adviser Class ING Growth and Income Core Portfolio - Service ING Large Cap Growth Portfolio - Service Class Class ING Large Cap Growth Portfolio - Service 2 Class ING Invesco Van Kampen Comstock Portfolio - ING Large Cap Value Portfolio - Service Class Service Class ING Limited Maturity Bond Portfolio - Service Class ING Invesco Van Kampen Equity and Income ING Liquid Assets Portfolio - Service Class Portfolio - Initial Class ING Liquid Assets Portfolio - Service 2 Class ING Invesco Van Kampen Equity and Income ING Marsico Growth Portfolio - Service Class Portfolio - Service Class ING Marsico Growth Portfolio - Service 2 Class ING JPMorgan Mid Cap Value Portfolio - Service ING MFS Total Return Portfolio - Service Class Class ING MFS Total Return Portfolio - Service 2 Class ING Oppenheimer Global Portfolio - Initial Class ING MFS Utilities Portfolio - Service Class ING Oppenheimer Global Portfolio - Service Class ING Morgan Stanley Global Franchise Portfolio - ING PIMCO Total Return Portfolio - Service Class Service Class ING Solution 2015 Portfolio - Service Class ING Morgan Stanley Global Franchise Portfolio - ING Solution 2025 Portfolio - Service Class Service 2 Class ING Solution 2035 Portfolio - Service Class ING Oppenheimer Active Allocation Portfolio - ING Solution 2045 Portfolio - Service Class Service Class ING Solution Income Portfolio - Service Class ING PIMCO High Yield Portfolio - Service Class ING T. Rowe Price Diversified Mid Cap Growth ING PIMCO Total Return Bond Portfolio - Service Portfolio - Service Class Class ING T. Rowe Price Growth Equity Portfolio - Service ING PIMCO Total Return Bond Portfolio - Service 2 Class Class ING Templeton Foreign Equity Portfolio - Service ING Pioneer Fund Portfolio - Service Class Class ING Pioneer Mid Cap Value Portfolio - Service Class ING UBS U.S. Large Cap Equity Portfolio - Service ING Retirement Conservative Portfolio - Adviser Class Class ING Retirement Growth Portfolio - Adviser Class ING Strategic Allocation Portfolios, Inc.: ING Retirement Moderate Growth Portfolio - Adviser ING Strategic Allocation Conservative Portfolio - Class Class S ING Retirement Moderate Portfolio - Adviser Class ING Strategic Allocation Growth Portfolio - Class S ING T. Rowe Price Capital Appreciation Portfolio - ING Strategic Allocation Moderate Portfolio - Service Class Class S ING T. Rowe Price Capital Appreciation Portfolio - ING Variable Funds: Service 2 Class ING Growth and Income Portfolio - Class A ING T. Rowe Price Equity Income Portfolio - Service ING Growth and Income Portfolio - Class I Class ING Growth and Income Portfolio - Class S ING T. Rowe Price Equity Income Portfolio - Service 2 ING Variable Insurance Trust: Class ING GET U.S. Core Portfolio - Series 11 ING T. Rowe Price International Stock Portfolio - ING GET U.S. Core Portfolio - Series 12 Service Class ING GET U.S. Core Portfolio - Series 13 ING Templeton Global Growth Portfolio - Service ING GET U.S. Core Portfolio - Series 14 Class ING Templeton Global Growth Portfolio - Service 2 Class ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements ING Variable Portfolios, Inc.: Legg Mason Partners Variable Equity Trust: ING BlackRock Science and Technology Opportunities Legg Mason ClearBridge Variable Large Cap Value Portfolio - Class S Portfolio - Class I ING Euro STOXX 50® Index Portfolio - Class A Legg Mason Partners Variable Income Trust: ING FTSE 100 Index® Portfolio - Class A Western Asset Variable High Income Portfolio ING Hang Seng Index Portfolio - Class S Oppenheimer Variable Account Funds: ING Index Plus LargeCap Portfolio - Class S Oppenheimer Main Street Small- & Mid-Cap ING Index Plus MidCap Portfolio - Class S Fund®/VA - Service Class ING Index Plus SmallCap Portfolio - Class S PIMCO Variable Insurance Trust: ING International Index Portfolio - Class S PIMCO Real Return Portfolio - Administrative Class ING Japan TOPIX Index® Portfolio - Class A Pioneer Variable Contracts Trust: ING Russell Large Cap Growth Index Portfolio - Pioneer Equity Income VCT Portfolio - Class II Class S ProFunds: ING Russell Large Cap Index Portfolio - Class S ProFund VP Bull ING Russell Large Cap Value Index Portfolio - ProFund VP Europe 30 Class S ProFund VP Rising Rates Opportunity ING Russell Mid Cap Growth Index Portfolio - Van Kampen Equity Trust II: Class S Invesco Van Kampen American Franchise Fund - ING Russell Mid Cap Index Portfolio - Class S Class I Shares ING Russell Small Cap Index Portfolio - Class S Wells Fargo Funds Trust: ING Small Company Portfolio - Class S Wells Fargo Advantage VT Omega Growth Fund - ING U.S. Bond Index Portfolio - Class S Class 2 ING WisdomTree SM Global High-Yielding Equity Wells Fargo Variable Trust: Index Portfolio - Class S Wells Fargo Advantage VT Index Asset Allocation ING Variable Products Trust: Fund - Class 2 ING International Value Portfolio - Class S Wells Fargo Advantage VT Intrinsic Value Fund - ING MidCap Opportunities Portfolio - Class S Class 2 ING SmallCap Opportunities Portfolio - Class S Wells Fargo Advantage VT Small Cap Growth Fund - Class 2 Wells Fargo Advantage VT Total Return Bond Fund The names of certain Trusts and Divisions were changed during 2012. The following is a summary of current and former names for those Trusts and Divisions: Current Name Former Name AIM Variable Insurance Funds Invesco Variable Insurance Funds ING Investors Trust: ING Investors Trust: ING Bond Portfolio ING American Funds Bond Portfolio ING Partners, Inc.: ING Partners, Inc.: ING Baron Growth Portfolio - Service Class ING Baron Small Cap Growth Portfolio - Service Class ING Growth and Income Core Portfolio - Initial Class ING Thornburg Value Portfolio - Initial Class ING Growth and Income Core Portfolio - Service Class ING Thornburg Value Portfolio - Service Class Legg Mason Partners Variable Income Trust: Legg Mason Partners Variable Income Trust: Western Asset Variable High Income Portfolio Legg Mason Western Asset Variable High Income Portfolio ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements During 2012, the following Divisions were closed to contract owners: AIM Variable Insurance Funds: Invesco V.I. Leisure Fund - Series I Shares ING Investors Trust: ING American Funds Growth Portfolio ING Artio Foreign Portfolio- Service Class ING Artio Foreign Portfolio- Service 2 Class ING Variable Insurance Trust: ING GET U.S. Core Portfolio - Series 7 ING GET U.S. Core Portfolio - Series 8 ING GET U.S. Core Portfolio - Series 9 ING GET U.S. Core Portfolio - Series 10 Legg Mason Partners Variable Equity Trust: Legg Mason Global Currents Variable International All Cap Opportunity Portfolio 2. Significant Accounting Policies The following is a summary of the significant accounting policies of the Account: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from reported results using those estimates. Investments Investments are made in shares of a Division and are recorded at fair value, determined by the net asset value per share of the respective Division. Investment transactions in each Division are recorded on the trade date. Distributions of net investment income and capital gains from each Division are recognized on the ex-distribution date. Realized gains and losses on redemptions of the shares of the Division are determined on a first-in, first-out basis. The difference between cost and current fair value of investments owned on the day of measurement is recorded as unrealized appreciation or depreciation of investments. Federal Income Taxes Operations of the Account form a part of, and are taxed with, the total operations of ING USA, which is taxed as a life insurance company under the Internal Revenue Code (IRC). Under the current provisions of the IRC, the Company does not expect to incur federal income taxes on the earnings of the Account to the extent the earnings are credited to contract owners. Accordingly, earnings and realized capital gains of the Account attributable to the contract owners are excluded in the determination of the federal income tax liability of ING USA, and no charge is being made to the Account for federal ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements income taxes for these amounts. The Company will review this tax accounting in the event of changes in the tax law. Such changes in the law may result in a charge for federal income taxes. Contract Owner Reserves The annuity reserves of the Account are represented by net assets on the Statements of Assets and Liabilities and are equal to the aggregate account values of the contract owners invested in the Account Divisions. To the extent that benefits to be paid to the contract owners exceed their account values, ING USA will contribute additional funds to the benefit proceeds. Conversely, if amounts allocated exceed amounts required, transfers may be made to ING USA. Prior to the annuity date, the Contracts are redeemable for the net cash surrender value of the Contracts. Amounts Receivable From/Payable to Related Parties Amount payable to/receivable from related parties in each Division on the Statement of Asset and Liabilities represent accrued fees to ING USA. Changes from Principal Transactions Included in Changes from Principal Transactions on the Statements of Changes in Net Assets are items which relate to contract owner activity, including deposits, surrenders and withdrawals, benefits, and contract charges. Also included are transfers between the fixed account and the Divisions, transfers between Divisions, and transfers to (from) ING USA related to gains and losses resulting from actual mortality experience (the full responsibility for which is assumed by ING USA). Any net unsettled transactions as of the reporting date are included in Payable to related parties on the Statements of Assets and Liabilities. Subsequent Events The Account has evaluated subsequent events for recognition and disclosure through the date the financial statements as of December 31, 2012 and for the years ended December 31, 2012 and 2011, were issued. 3. Financial Instruments The Account invests assets in shares of open-end mutual funds, which process orders to purchase and redeem shares on a daily basis at the fund's next computed net asset values (NAV). The fair value of the Accounts assets is based on the NAVs of mutual funds, which are obtained from the custodian and reflect the fair values of the mutual fund investments. The NAV is calculated daily upon close of the New York Stock Exchange and is based on the fair values of the underlying securities. ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements The Account’s financial assets are recorded at fair value on the Statements of Assets and Liabilities and are categorized as Level 1 as of December 31, 2012 based on the priority of the inputs to the valuation technique below. There were no transfers among the levels for the year ended December 31, 2012. The Account had no financial liabilities as of December 31, 2012. The Account categorizes its financial instruments into a three-level hierarchy based on the priority of the inputs to the valuation technique. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument. § Level 1 - Unadjusted quoted prices for identical assets or liabilities in an active market. The Account defines an active market as a market in which transactions take place with sufficient frequency and volume to provide pricing information on an ongoing basis. § Level 2 - Quoted prices in markets that are not active or valuation techniques that require inputs that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: a) Quoted prices for similar assets or liabilities in active markets; b) Quoted prices for identical or similar assets or liabilities in non-active markets; c) Inputs other than quoted market prices that are observable; and d) Inputs that are derived principally from or corroborated by observable market data through correlation or other means. § Level 3 - Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. These valuations, whether derived internally or obtained from a third party, use critical assumptions that are not widely available to estimate market participant expectations in valuing the asset or liability. 4. Charges and Fees Under the terms of all Contracts, certain charges and fees are incurred by the Contracts to cover ING USA’s expenses in connection with the issuance and administration of the Contracts. Following is a summary of these charges and fees: Mortality and Expense Risk Charges ING USA assumes mortality and expense risks related to the operations of the Account and, in accordance with the terms of the Contracts, deducts a daily charge from the assets of the Account. Daily charges are deducted at annual rates of 0.35% to 2.20% of the average daily net asset value of each Division of the Account to cover these risks, as specified in the Contracts. These charges are assessed through a reduction in unit values. 105 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Asset Based Administrative Charges A daily charge to cover administrative expenses of the Account at an annual rate of up to 0.15% of the assets attributable to the Contracts. These charges are assessed through a reduction in unit values. Contract Maintenance Charges An annual Contract maintenance fee of up to $40 may be deducted from the accumulation value of Contracts to cover ongoing administrative expenses, as specified in the Contracts. These charges are assessed through the redemption of units. Contingent Deferred Sales Charges For certain Contracts, a contingent deferred sales charge (Surrender Charge) is imposed as a percentage that ranges up to 8.00% of each premium payment if the Contract is surrendered or an excess partial withdrawal is taken as specified in the Contract. These charges are assessed through the redemption of units. Withdrawal and Distribution Charges For certain Contracts, a charge is deducted from the accumulation value for contract owners taking more than one conventional partial withdrawal during a Contract year. For certain Contracts, annual distribution fees are deducted from the Contracts accumulation values. These charges are assessed through the redemption of units. Premium Taxes For certain Contracts, premium taxes are deducted, where applicable, from the accumulation value of each Contract. The amount and timing of the deduction depends on the contract owners state of residence and currently ranges up to 4.00% of premiums. These charges are assessed through the redemption of units. Other Contract Charges For certain Contracts, an additional annual charge of 0.50% is deducted daily from the accumulation value for amounts invested in the ING GET U.S. Core Portfolio Funds. Certain Contacts contain optional riders that are available for an additional charge, such as minimum guaranteed income benefits and minimum guaranteed withdrawal benefits. The amounts charged for these optional benefits vary based on a number of factors and are defined in the Contracts. These charges are assessed through either a reduction in unit values or the redemption of units. ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Fees Waived by ING USA Certain charges and fees for various types of Contracts may be waived by ING USA. ING USA reserves the right to discontinue these waivers at its discretion or to conform with changes in the law. 5. Related Party Transactions During the year ended December 31, 2012, management fees were paid indirectly to DSL, an affiliate of the Company, in its capacity as investment adviser to the ING Investors Trust and ING Partners, Inc. The Trust's advisory agreement provided for a fee at annual rates up to 1.25% of the average net assets of each respective Fund. Management fees were also paid indirectly to IIL, an affiliate of the Company, in its capacity as investment adviser to the ING Balanced Portfolio, Inc., ING Intermediate Bond Portfolio, ING Mutual Funds, ING Strategic Allocation Portfolio, Inc., ING Variable Funds, ING Variable Insurance Trust, ING Variable Portfolios, Inc., and ING Variable Products Trust. The Trusts' advisory agreement provided for fees at annual rates up to 0.95% of the average net assets of each respective Fund. ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements 6. Purchases and Sales of Investment Securities The aggregate cost of purchases and proceeds from sales of investments for the year ended December 31, 2012 follow: Purchases Sales (Dollars in thousands) AIM Variable Insurance Funds: Invesco V.I. Leisure Fund - Series I Shares $ 92 $ 20,184 BlackRock Variable Series Funds, Inc.: BlackRock Global Allocation V.I. Fund - Class III Columbia Funds Variable Insurance Trust: Columbia Asset Allocation Fund, Variable Series - Class A 22 7 Columbia Small Cap Value Fund, Variable Series - Class B Columbia Small Company Growth Fund, Variable Series - Class A - - Columbia Funds Variable Series Trust II: Columbia VP Large Cap Growth Fund - Class 1 - 27 Columbia VP Short Duration US Government Fund - Class 1 - 1 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Service Class 2 Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Service Class 2 Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value Securities Fund - Class 2 ING Balanced Portfolio, Inc.: ING Balanced Portfolio - Class S ING Intermediate Bond Portfolio: ING Intermediate Bond Portfolio - Class S ING Investors Trust: ING American Funds Asset Allocation Portfolio ING American Funds Global Growth and Income Portfolio ING American Funds Growth Portfolio ING American Funds International Growth and Income Portfolio ING American Funds International Portfolio ING American Funds World Allocation Portfolio - Service Class ING Artio Foreign Portfolio - Service Class ING Artio Foreign Portfolio - Service 2 Class ING BlackRock Health Sciences Opportunities Portfolio - Service Class ING BlackRock Inflation Protected Bond Portfolio - Service Class ING BlackRock Large Cap Growth Portfolio - Institutional Class - 82 ING BlackRock Large Cap Growth Portfolio - Service Class ING Bond Portfolio ING Clarion Global Real Estate Portfolio - Service Class ING Clarion Global Real Estate Portfolio - Service 2 Class 21 ING Clarion Real Estate Portfolio - Service Class ING Clarion Real Estate Portfolio - Service 2 Class ING DFA World Equity Portfolio - Service Class ING FMR SM Diversified Mid Cap Portfolio - Service Class ING FMR SM Diversified Mid Cap Portfolio - Service 2 Class ING Franklin Income Portfolio - Service Class ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Purchases Sales (Dollars in thousands) ING Investors Trust (continued): ING Franklin Income Portfolio - Service 2 Class $ 1,920 $ 1,243 ING Franklin Mutual Shares Portfolio - Service Class 6,972 28,724 ING Franklin Templeton Founding Strategy Portfolio - Service Class 35,855 100,109 ING Global Resources Portfolio - Adviser Class 27,275 38,804 ING Global Resources Portfolio - Service Class 13,893 78,245 ING Global Resources Portfolio - Service 2 Class 558 2,934 ING Invesco Van Kampen Growth and Income Portfolio - Service Class 26,332 83,288 ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class 971 6,208 ING JPMorgan Emerging Markets Equity Portfolio - Service Class 73,615 81,299 ING JPMorgan Emerging Markets Equity Portfolio - Service 2 Class 886 3,343 ING JPMorgan Small Cap Core Equity Portfolio - Service Class 38,753 77,456 ING JPMorgan Small Cap Core Equity Portfolio - Service 2 Class 35 4,590 ING Large Cap Growth Portfolio - Adviser Class 1,912,234 113,114 ING Large Cap Growth Portfolio - Service Class 40,631 78,535 ING Large Cap Growth Portfolio - Service 2 Class 13 65 ING Large Cap Value Portfolio - Service Class 37,655 34,121 ING Limited Maturity Bond Portfolio - Service Class 868 14,414 ING Liquid Assets Portfolio - Service Class 219,664 391,203 ING Liquid Assets Portfolio - Service 2 Class 10,223 14,134 ING Marsico Growth Portfolio - Service Class 30,244 91,759 ING Marsico Growth Portfolio - Service 2 Class 339 2,119 ING MFS Total Return Portfolio - Service Class 29,385 103,411 ING MFS Total Return Portfolio - Service 2 Class 1,320 3,918 ING MFS Utilities Portfolio - Service Class 28,570 75,900 ING Morgan Stanley Global Franchise Portfolio - Service Class 47,376 51,598 ING Morgan Stanley Global Franchise Portfolio - Service 2 Class 4,119 8,372 ING Oppenheimer Active Allocation Portfolio - Service Class 5,013 11,266 ING PIMCO High Yield Portfolio - Service Class 128,371 81,672 ING PIMCO Total Return Bond Portfolio - Service Class 458,290 488,359 ING PIMCO Total Return Bond Portfolio - Service 2 Class 6,325 10,608 ING Pioneer Fund Portfolio - Service Class 2,260 9,372 ING Pioneer Mid Cap Value Portfolio - Service Class 6,642 75,094 ING Retirement Conservative Portfolio - Adviser Class 106,400 95,413 ING Retirement Growth Portfolio - Adviser Class 111,035 428,389 ING Retirement Moderate Growth Portfolio - Adviser Class 78,141 327,740 ING Retirement Moderate Portfolio - Adviser Class 61,573 186,432 ING T. Rowe Price Capital Appreciation Portfolio - Service Class 166,365 298,935 ING T. Rowe Price Capital Appreciation Portfolio - Service 2 Class 5,541 8,457 ING T. Rowe Price Equity Income Portfolio - Service Class 36,242 127,047 ING T. Rowe Price Equity Income Portfolio - Service 2 Class 910 3,204 ING T. Rowe Price International Stock Portfolio - Service Class 17,004 25,814 ING Templeton Global Growth Portfolio - Service Class 9,619 36,741 ING Templeton Global Growth Portfolio - Service 2 Class 408 429 ING Mutual Funds: ING Diversified International Fund - Class R 2 45 109 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Purchases Sales (Dollars in thousands) ING Partners, Inc.: ING American Century Small-Mid Cap Value Portfolio - Service Class $ 370 $ 651 ING Baron Growth Portfolio - Service Class 29,444 75,302 ING Columbia Small Cap Value II Portfolio - Service Class 472 19,699 ING Davis New York Venture Portfolio - Service Class 6,551 32,548 ING Global Bond Portfolio - Service Class 1,179 1,682 ING Growth and Income Core Portfolio - Initial Class 54 313 ING Growth and Income Core Portfolio - Service Class 173 1,339 ING Invesco Van Kampen Comstock Portfolio - Service Class 16,836 30,132 ING Invesco Van Kampen Equity and Income Portfolio - Initial Class 36 227 ING Invesco Van Kampen Equity and Income Portfolio - Service Class 22,638 38,908 ING JPMorgan Mid Cap Value Portfolio - Service Class 51,131 34,481 ING Oppenheimer Global Portfolio - Initial Class 75 1,073 ING Oppenheimer Global Portfolio - Service Class 15,234 22,626 ING PIMCO Total Return Portfolio - Service Class 372 1,640 ING Solution 2015 Portfolio - Service Class 791 1,445 ING Solution 2025 Portfolio - Service Class 536 2,230 ING Solution 2035 Portfolio - Service Class 538 2,109 ING Solution 2045 Portfolio - Service Class 69 69 ING Solution Income Portfolio - Service Class 601 1,065 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 1,034 2,512 ING T. Rowe Price Growth Equity Portfolio - Service Class 93,778 60,939 ING Templeton Foreign Equity Portfolio - Service Class 408,522 84,810 ING UBS U.S. Large Cap Equity Portfolio - Service Class 80 790 ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Conservative Portfolio - Class S 219 68 ING Strategic Allocation Growth Portfolio - Class S 7 23 ING Strategic Allocation Moderate Portfolio - Class S 33 74 ING Variable Funds: ING Growth and Income Portfolio - Class A 46,395 182,503 ING Growth and Income Portfolio - Class I 1 24 ING Growth and Income Portfolio - Class S 11,318 129,502 ING Variable Insurance Trust: ING GET U.S. Core Portfolio - Series 7 113 5,417 ING GET U.S. Core Portfolio - Series 8 32 2,613 ING GET U.S. Core Portfolio - Series 9 66 2,734 ING GET U.S. Core Portfolio - Series 10 48 2,233 ING GET U.S. Core Portfolio - Series 11 79 472 ING GET U.S. Core Portfolio - Series 12 44 137 ING GET U.S. Core Portfolio - Series 13 171 2,161 ING GET U.S. Core Portfolio - Series 14 826 5,406 ING Variable Portfolios, Inc.: ING BlackRock Science and Technology Opportunities Portfolio - Class S 37,635 50,582 ING Euro STOXX 50® Index Portfolio - Class A 12,859 7,645 ING FTSE 100 Index® Portfolio - Class A 3,141 3,335 ING Hang Seng Index Portfolio - Class S 13,209 15,476 ING Index Plus LargeCap Portfolio - Class S 2,140 22,872 ING Index Plus MidCap Portfolio - Class S 1,010 17,609 ING Index Plus SmallCap Portfolio - Class S 738 12,099 ING International Index Portfolio - Class S 10,689 11,050 110 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Purchases Sales (Dollars in thousands) ING Variable Portfolios, Inc. (continued): ING Japan TOPIX Index® Portfolio - Class A $ 4,921 $ 9,682 ING Russell Large Cap Growth Index Portfolio - Class S ING Russell Large Cap Index Portfolio - Class S ING Russell Large Cap Value Index Portfolio - Class S ING Russell Mid Cap Growth Index Portfolio - Class S ING Russell Mid Cap Index Portfolio - Class S ING Russell Small Cap Index Portfolio - Class S ING Small Company Portfolio - Class S ING U.S. Bond Index Portfolio - Class S ING WisdomTree SM Global High-Yielding Equity Index Portfolio - Class S ING Variable Products Trust: ING International Value Portfolio - Class S ING MidCap Opportunities Portfolio - Class S ING SmallCap Opportunities Portfolio - Class S Legg Mason Partners Variable Equity Trust: Legg Mason ClearBridge Variable Large Cap Value Portfolio - Class I 2 13 Legg Mason Global Currents Variable International All Cap Opportunity Portfolio - 35 Legg Mason Partners Variable Income Trust: Western Asset Variable High Income Portfolio 5 16 Oppenheimer Variable Account Funds: Oppenheimer Main Street Small- & Mid-Cap Fund®/VA - Service Class PIMCO Variable Insurance Trust: PIMCO Real Return Portfolio - Administrative Class Pioneer Variable Contracts Trust: Pioneer Equity Income VCT Portfolio - Class II ProFunds: ProFund VP Bull 81 ProFund VP Europe 30 ProFund VP Rising Rates Opportunity Van Kampen Equity Trust II: Invesco Van Kampen American Franchise Fund - Class I Shares Wells Fargo Funds Trust: Wells Fargo Advantage VT Omega Growth Fund - Class 2 96 Wells Fargo Variable Trust: Wells Fargo Advantage VT Index Asset Allocation Fund - Class 2 24 Wells Fargo Advantage VT Intrinsic Value Fund - Class 2 11 Wells Fargo Advantage VT Small Cap Growth Fund - Class 2 18 Wells Fargo Advantage VT Total Return Bond Fund 48 ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements 7. Changes in Units The changes in units outstanding for the years ended December 31, 2012 and 2011 are shown in the following table. Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) AIM Variable Insurance Funds: Invesco V.I. Leisure Fund - Series I Shares - BlackRock Variable Series Funds, Inc.: BlackRock Global Allocation V.I. Fund - Class III Columbia Funds Variable Insurance Trust: Columbia Asset Allocation Fund, Variable Series - Class A 4 Columbia Small Cap Value Fund, Variable Series - Class B Columbia Small Company Growth Fund, Variable Series - Class A - Columbia Funds Variable Series Trust II: Columbia VP Large Cap Growth Fund - Class 1 - Columbia VP Short Duration US Government Fund - Class 1 - 69 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Service Class 2 Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Service Class 2 Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value Securities Fund - Class 2 ING Balanced Portfolio, Inc.: ING Balanced Portfolio - Class S ING Intermediate Bond Portfolio: ING Intermediate Bond Portfolio - Class S ING Investors Trust: ING American Funds Asset Allocation Portfolio ING American Funds Global Growth and Income Portfolio ING American Funds Growth Portfolio - ING American Funds International Growth and Income Portfolio ING American Funds International Portfolio ING American Funds World Allocation Portfolio - Service Class ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Investors Trust (continued): ING Artio Foreign Portfolio - Service Class - ING Artio Foreign Portfolio - Service 2 Class - ING BlackRock Health Sciences Opportunities Portfolio - Service Class ING BlackRock Inflation Protected Bond Portfolio - Service Class ING BlackRock Large Cap Growth Portfolio - Institutional Class - ING BlackRock Large Cap Growth Portfolio - Service Class ING Bond Portfolio ING Clarion Global Real Estate Portfolio - Service Class ING Clarion Global Real Estate Portfolio - Service 2 Class ING Clarion Real Estate Portfolio - Service Class ING Clarion Real Estate Portfolio - Service 2 Class ING DFA World Equity Portfolio - Service Class ING FMR SM Diversified Mid Cap Portfolio - Service Class ING FMR SM Diversified Mid Cap Portfolio - Service 2 Class ING Franklin Income Portfolio - Service Class ING Franklin Income Portfolio - Service 2 Class ING Franklin Mutual Shares Portfolio - Service Class ING Franklin Templeton Founding Strategy Portfolio - Service Class ING Global Resources Portfolio - Adviser Class ING Global Resources Portfolio - Service Class ING Global Resources Portfolio - Service 2 Class ING Invesco Van Kampen Growth and Income Portfolio - Service Class ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class ING JPMorgan Emerging Markets Equity Portfolio - Service Class ING JPMorgan Emerging Markets Equity Portfolio - Service 2 Class ING JPMorgan Small Cap Core Equity Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - Service 2 Class ING Large Cap Growth Portfolio - Adviser Class - - - ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Investors Trust (continued): ING Large Cap Growth Portfolio - Service Class ING Large Cap Growth Portfolio - Service 2 Class 2 ING Large Cap Value Portfolio - Service Class ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Service Class ING Liquid Assets Portfolio - Service 2 Class ING Marsico Growth Portfolio - Service Class ING Marsico Growth Portfolio - Service 2 Class ING MFS Total Return Portfolio - Service Class ING MFS Total Return Portfolio - Service 2 Class ING MFS Utilities Portfolio - Service Class ING Morgan Stanley Global Franchise Portfolio - Service Class ING Morgan Stanley Global Franchise Portfolio - Service 2 Class ING Oppenheimer Active Allocation Portfolio - Service Class ING PIMCO High Yield Portfolio - Service Class ING PIMCO Total Return Bond Portfolio - Service Class ING PIMCO Total Return Bond Portfolio - Service 2 Class ING Pioneer Fund Portfolio - Service Class ING Pioneer Mid Cap Value Portfolio - Service Class ING Retirement Conservative Portfolio - Adviser Class ING Retirement Growth Portfolio - Adviser Class ING Retirement Moderate Growth Portfolio - Adviser Class ING Retirement Moderate Portfolio - Adviser Class ING T. Rowe Price Capital Appreciation Portfolio - Service Class ING T. Rowe Price Capital Appreciation Portfolio - Service 2 Class ING T. Rowe Price Equity Income Portfolio - Service Class ING T. Rowe Price Equity Income Portfolio - Service 2 Class ING T. Rowe Price International Stock Portfolio - Service Class ING Templeton Global Growth Portfolio - Service Class ING Templeton Global Growth Portfolio - Service 2 Class ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Mutual Funds: ING Diversified International Fund - Class R - 54 ING Partners, Inc.: ING American Century Small-Mid Cap Value Portfolio - Service Class ING Baron Growth Portfolio - Service Class ING Columbia Small Cap Value II Portfolio - Service Class ING Davis New York Venture Portfolio - Service Class ING Global Bond Portfolio - Service Class ING Growth and Income Core Portfolio - Initial Class ING Growth and Income Core Portfolio - Service Class ING Invesco Van Kampen Comstock Portfolio - Service Class ING Invesco Van Kampen Equity and Income Portfolio - Initial Class 16 ING Invesco Van Kampen Equity and Income Portfolio - Service Class ING JPMorgan Mid Cap Value Portfolio - Service Class ING Oppenheimer Global Portfolio - Initial Class ING Oppenheimer Global Portfolio - Service Class ING PIMCO Total Return Portfolio - Service Class ING Solution 2015 Portfolio - Service Class ING Solution 2025 Portfolio - Service Class ING Solution 2035 Portfolio - Service Class ING Solution 2045 Portfolio - Service Class ING Solution Income Portfolio - Service Class ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class ING T. Rowe Price Growth Equity Portfolio - Service Class ING Templeton Foreign Equity Portfolio - Service Class ING UBS U.S. Large Cap Equity Portfolio - Service Class ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Conservative Portfolio - Class S ING Strategic Allocation Growth Portfolio - Class S ING Strategic Allocation Moderate Portfolio - Class S ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Variable Funds: ING Growth and Income Portfolio - Class A ING Growth and Income Portfolio - Class I - ING Growth and Income Portfolio - Class S ING Variable Insurance Trust: ING GET U.S. Core Portfolio - Series 7 ING GET U.S. Core Portfolio - Series 8 - ING GET U.S. Core Portfolio - Series 9 - ING GET U.S. Core Portfolio - Series 10 ING GET U.S. Core Portfolio - Series 11 ING GET U.S. Core Portfolio - Series 12 ING GET U.S. Core Portfolio - Series 13 ING GET U.S. Core Portfolio - Series 14 ING Variable Portfolios, Inc.: ING BlackRock Science and Technology Opportunities Portfolio - Class S ING Euro STOXX 50® Index Portfolio - Class A ING FTSE 100 Index® Portfolio - Class A ING Hang Seng Index Portfolio - Class S ING Index Plus LargeCap Portfolio - Class S ING Index Plus MidCap Portfolio - Class S ING Index Plus SmallCap Portfolio - Class S ING International Index Portfolio - Class S ING Japan TOPIX Index® Portfolio - Class A ING Russell Large Cap Growth Index Portfolio - Class S ING Russell Large Cap Index Portfolio - Class S ING Russell Large Cap Value Index Portfolio - Class S ING Russell Mid Cap Growth Index Portfolio - Class S ING Russell Mid Cap Index Portfolio - Class S ING Russell Small Cap Index Portfolio - Class S ING Small Company Portfolio - Class S ING U.S. Bond Index Portfolio - Class S ING WisdomTree SM Global High-Yielding Equity Index Portfolio - Class S ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Variable Products Trust: ING International Value Portfolio - Class S ING MidCap Opportunities Portfolio - Class S ING SmallCap Opportunities Portfolio - Class S Legg Mason Partners Variable Equity Trust: Legg Mason ClearBridge Variable Large Cap Value Portfolio - Class I 3 - Legg Mason Global Currents Variable International All Cap Opportunity Portfolio - - Legg Mason Partners Variable Income Trust: Western Asset Variable High Income Portfolio - 3 89 Oppenheimer Variable Account Funds: Oppenheimer Main Street Small- & Mid-Cap Fund®/VA - Service Class PIMCO Variable Insurance Trust: PIMCO Real Return Portfolio - Administrative Class Pioneer Variable Contracts Trust: Pioneer Equity Income VCT Portfolio - Class II ProFunds: ProFund VP Bull ProFund VP Europe 30 ProFund VP Rising Rates Opportunity Van Kampen Equity Trust II: Invesco Van Kampen American Franchise Fund - Class I Shares - - - Wells Fargo Funds Trust: Wells Fargo Advantage VT Omega Growth Fund - Class 2 Wells Fargo Variable Trust: Wells Fargo Advantage VT Index Asset Allocation Fund - Class 2 Wells Fargo Advantage VT Intrinsic Value Fund - Class 2 18 27 Wells Fargo Advantage VT Small Cap Growth Fund - Class 2 Wells Fargo Advantage VT Total Return Bond Fund ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements 8. Financial Highlights A summary of unit values, units outstanding, and net assets for variable annuity Contracts, expense ratios, excluding expenses of underlying Funds, investment income ratios, and total return for the years ended December 31, 2012, 2011, 2010, 2009, and 2008, follows: Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) BlackRock Global Allocation V.I. Fund - Class III $10.15 to $10.86 $993,413 1.40% 0.95% to 2.35% 7.41% to 8.93% $9.45 to $9.97 $1,082,096 2.30% 0.95% to 2.35% -5.88% to -4.50% $9.97 to $10.44 $1,153,042 1.14% 0.95% to 2.60% 6.86% to 8.65% $9.33 to $9.61 $975,605 2.36% 0.95% to 2.60% 17.80% to 19.83% $7.92 to $8.02 $397,800 (a) 0.95% to 2.60% (a) Columbia Asset Allocation Fund, Variable Series - Class A 19 $16.40 to $17.06 $325 2.32% 1.40% to 1.80% 10.96% to 11.43% 18 $14.78 to $15.31 $279 2.75% 1.40% to 1.80% -2.64% to -2.23% 20 $15.18 to $15.66 $303 2.29% 1.40% to 1.80% 11.37% to 11.86% 22 $13.63 to $14.00 $308 3.86% 1.40% to 1.80% 21.81% to 22.27% 23 $11.19 to $11.45 $262 3.66% 1.40% to 1.80% -29.62% to -29.36% Columbia Small Cap Value Fund, Variable Series - Class B $12.36 to $22.07 $128,867 0.29% 0.95% to 2.35% 8.61% to 10.19% $11.38 to $20.09 $132,452 0.88% 0.95% to 2.35% -8.37% to -7.04% $12.42 to $21.68 $162,178 1.03% 0.95% to 2.35% 23.58% to 25.22% $10.05 to $17.36 $150,066 0.85% 0.95% to 2.35% 21.97% to 23.89% $8.24 to $14.06 $141,739 0.46% 0.95% to 2.45% -29.89% to -28.85% Columbia Small Company Growth Fund, Variable Series - Class A 1 $19.18 $13 - 1.55% 10.29% 1 $17.39 $11 - 1.55% -7.01% 1 $18.70 to $18.85 $18 - 1.45% to 1.55% 26.35% to 26.51% 2 $14.55 to $14.90 $25 - 1.45% to 1.80% 23.41% to 23.86% 4 $11.79 to $12.07 $51 - 1.40% to 1.80% -41.89% to -41.63% Columbia VP Large Cap Growth Fund - Class 1 39 $7.70 to $7.76 $299 - 1.40% to 1.90% 18.07% to 18.65% 41 $6.52 to $6.55 $271 (d) 1.40% to 1.90% (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) Columbia VP Short Duration US Government Fund - Class 1 - $10.29 $3 - 1.80% -0.10% - $10.30 $4 (d) 1.80% (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) Fidelity® VIP Equity-Income Portfolio - Service Class 2 $10.10 to $15.37 $159,095 2.88% 0.75% to 2.35% 14.35% to 16.13% $8.73 to $13.27 $157,133 2.22% 0.75% to 2.55% -1.91% to -0.08% $8.77 to $13.31 $181,385 1.50% 0.75% to 2.60% 11.86% to 14.02% $7.72 to $11.70 $183,254 1.91% 0.75% to 2.60% 26.51% to 28.93% $6.01 to $9.10 $167,056 2.07% 0.75% to 2.60% -44.30% to -43.24% Fidelity® VIP Contrafund® Portfolio - Service Class 2 $9.61 to $19.10 $670,333 1.12% 0.75% to 2.60% 13.09% to 15.23% $8.47 to $16.61 $662,869 0.76% 0.75% to 2.60% -5.27% to -3.51% $8.91 to $17.26 $795,262 0.94% 0.75% to 2.60% 13.86% to 16.09% $7.79 to $14.91 $795,683 1.12% 0.75% to 2.60% 31.90% to 34.45% $5.89 to $11.12 $656,498 0.94% 0.75% to 2.60% -44.18% to -43.14% Franklin Small Cap Value Securities Fund - Class 2 $20.58 to $21.64 $11,060 0.77% 0.75% to 1.35% 16.80% to 17.52% $17.58 to $18.46 $11,819 0.72% 0.75% to 1.35% -5.08% to -4.51% $18.47 to $19.38 $14,384 0.75% 0.75% to 1.35% 26.54% to 27.30% $14.56 to $15.26 $12,115 1.65% 0.75% to 1.35% 27.41% to 28.14% $11.40 to $11.94 $7,246 1.14% 0.75% to 1.35% -33.92% to -33.50% ING Balanced Portfolio - Class S $10.56 to $15.04 $4,876 2.90% 0.75% to 2.00% 11.24% to 12.66% $9.44 to $13.35 $5,392 2.50% 0.75% to 2.10% -3.67% to -2.34% $9.80 to $13.67 $6,681 2.62% 0.75% to 2.10% 11.49% to 12.88% $8.76 to $12.11 $6,899 4.06% 0.75% to 2.20% 16.33% to 18.15% $7.46 to $10.25 $6,399 3.34% 0.75% to 2.55% -30.08% to -28.87% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Intermediate Bond Portfolio - Class S $11.50 to $16.18 $1,185,574 4.24% 0.75% to 2.60% 6.25% to 8.30% $10.79 to $14.94 $1,214,624 4.18% 0.75% to 2.60% 4.48% to 6.49% $10.28 to $14.03 $1,253,226 4.77% 0.75% to 2.60% 6.67% to 8.68% $9.60 to $12.91 $1,241,312 6.19% 0.75% to 2.60% 8.41% to 10.44% $8.83 to $11.69 $1,122,300 6.23% 0.75% to 2.60% -11.04% to -9.31% ING American Funds Asset Allocation Portfolio $10.46 to $11.18 $392,917 1.33% 0.95% to 2.35% 12.84% to 14.55% $9.27 to $9.76 $340,934 1.42% 0.95% to 2.35% -1.49% to -0.10% $9.41 to $9.77 $352,116 1.56% 0.95% to 2.35% 9.40% to 10.90% $8.60 to $8.81 $306,208 1.71% 0.95% to 2.35% 20.45% to 22.19% $7.13 to $7.21 $148,369 (a) 0.95% to 2.60% (a) ING American Funds Global Growth and Income Portfolio $10.54 to $10.83 $14,789 1.44% 0.95% to 2.35% 14.07% to 15.71% $9.24 to $9.36 $6,822 (d) 0.95% to 2.35% (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) ING American Funds International Growth and Income Portfolio $9.86 to $10.14 $11,029 1.62% 0.95% to 2.35% 12.94% to 14.58% $8.73 to $8.85 $4,490 (d) 0.95% to 2.35% (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) ING American Funds International Portfolio $8.00 to $18.99 $1,009,047 1.36% 0.75% to 2.60% 14.15% to 16.35% $6.98 to $16.35 $977,119 1.65% 0.75% to 2.60% -16.58% to -15.04% $8.34 to $19.28 $1,355,667 0.88% 0.75% to 2.60% 3.94% to 5.90% $8.00 to $18.25 $1,387,295 3.37% 0.75% to 2.60% 38.56% to 41.37% $5.75 to $12.94 $953,776 1.98% 0.75% to 2.60% -43.93% to -42.92% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING American Funds World Allocation Portfolio - Service Class $13.30 to $15.30 $185,967 1.42% 0.95% to 2.35% 10.37% to 11.92% $12.05 to $13.67 $184,314 1.09% 0.95% to 2.35% -8.09% to -6.75% $13.11 to $14.66 $180,515 0.82% 0.95% to 2.35% 10.08% to 11.65% $11.91 to $13.13 $102,079 0.49% 0.95% to 2.35% 31.60% to 33.44% $9.05 to $9.09 $13,128 (a) 1.00% to 2.35% (a) ING BlackRock Health Sciences Opportunities Portfolio - Service Class $10.48 to $14.38 $198,630 0.74% 0.90% to 2.60% 15.59% to 17.58% $8.98 to $12.23 $175,361 0.55% 0.90% to 2.60% 2.09% to 3.82% $8.72 to $11.78 $167,211 - 0.90% to 2.60% 4.17% to 6.05% $8.19 to $11.11 $179,816 - 0.90% to 2.60% 16.96% to 19.08% $6.98 to $9.33 $164,749 0.14% 0.90% to 2.60% -30.52% to -29.35% ING BlackRock Inflation Protected Bond Portfolio - Service Class $12.19 to $13.07 $568,856 0.67% 0.75% to 2.60% 3.80% to 5.57% $11.85 to $12.38 $504,313 2.03% 0.75% to 2.35% 9.42% to 11.13% $10.78 to $11.14 $255,091 1.85% 0.75% to 2.60% 2.76% to 4.70% $10.49 to $10.64 $159,401 (b) 0.75% to 2.60% (b) (b) (b) (b) (b) (b) (b) ING BlackRock Large Cap Growth Portfolio - Institutional Class 7 $9.37 to $9.70 $69 - 0.75% to 1.35% 13.16% to 13.98% 16 $8.28 to $8.51 $134 0.70% 0.75% to 1.35% -2.59% to -2.07% 18 $8.50 to $8.69 $153 0.66% 0.75% to 1.35% 12.14% to 12.71% 19 $7.58 to $7.71 $148 0.72% 0.75% to 1.35% 28.69% to 29.58% 22 $5.89 to $5.95 $131 - 0.75% to 1.35% -39.71% to -39.35% ING BlackRock Large Cap Growth Portfolio - Service Class $9.97 to $13.18 $146,114 0.51% 0.75% to 2.35% 11.83% to 13.65% $8.86 to $11.62 $138,504 0.47% 0.75% to 2.60% -4.13% to -2.38% $9.15 to $11.92 $131,991 0.27% 0.75% to 2.60% 10.40% to 12.56% $8.21 to $10.60 $130,165 0.32% 0.75% to 2.60% 26.78% to 29.32% $6.41 to $8.22 $94,345 - 0.75% to 2.60% -40.61% to -39.55% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Bond Portfolio $10.68 to $11.65 $446,283 2.62% 0.75% to 2.35% 3.99% to 5.66% $10.27 to $11.04 $463,738 2.67% 0.75% to 2.35% 3.31% to 4.99% $9.94 to $10.55 $500,271 2.49% 0.75% to 2.60% 3.28% to 5.25% $9.60 to $10.04 $484,377 3.65% 0.75% to 2.60% 9.18% to 11.35% $8.77 to $9.04 $252,168 (a) 0.75% to 2.60% (a) ING Clarion Global Real Estate Portfolio - Service Class $9.93 to $12.94 $130,676 0.55% 0.75% to 2.35% 22.73% to 24.79% $8.01 to $10.40 $120,762 3.48% 0.75% to 2.35% -7.52% to -6.08% $8.57 to $11.08 $148,699 8.36% 0.75% to 2.35% 13.21% to 15.19% $7.49 to $9.65 $151,036 2.43% 0.75% to 2.60% 29.94% to 32.34% $5.69 to $7.30 $118,550 - 0.75% to 2.60% -42.79% to -41.83% ING Clarion Global Real Estate Portfolio - Service 2 Class $11.77 to $12.43 $1,935 0.37% 1.40% to 2.20% 22.73% to 23.68% $9.59 to $10.05 $1,815 3.33% 1.40% to 2.20% -7.52% to -6.69% $10.37 to $10.77 $2,264 8.28% 1.40% to 2.20% 13.21% to 14.09% $9.16 to $9.44 $2,299 2.15% 1.40% to 2.20% 30.30% to 31.48% $7.03 to $7.18 $1,695 - 1.40% to 2.20% -42.61% to -42.19% ING Clarion Real Estate Portfolio - Service Class $12.07 to $102.65 $283,259 0.99% 0.50% to 2.60% 12.57% to 14.96% $10.67 to $89.29 $292,946 1.29% 0.50% to 2.60% 6.64% to 8.96% $9.95 to $81.95 $322,300 3.38% 0.50% to 2.60% 24.70% to 27.33% $7.94 to $64.36 $307,226 3.51% 0.50% to 2.60% 32.26% to 35.21% $5.97 to $47.60 $270,838 1.26% 0.50% to 2.60% -40.10% to -38.82% ING Clarion Real Estate Portfolio - Service 2 Class $15.09 to $27.92 $20,237 0.89% 1.40% to 2.20% 12.86% to 13.77% $13.37 to $24.54 $20,207 1.17% 1.40% to 2.20% 6.87% to 7.77% $12.51 to $22.77 $21,031 3.24% 1.40% to 2.20% 24.98% to 26.01% $10.01 to $18.07 $18,836 3.33% 1.40% to 2.20% 32.76% to 33.80% $7.54 to $13.51 $15,856 1.08% 1.40% to 2.20% -39.97% to -39.44% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING DFA World Equity Portfolio - Service Class $8.54 to $10.16 $160,718 2.12% 0.75% to 2.35% 15.25% to 17.05% $7.41 to $8.68 $156,789 2.37% 0.75% to 2.35% -11.36% to -9.77% $8.36 to $9.62 $222,454 1.62% 0.75% to 2.60% 22.04% to 23.81% $6.85 to $7.77 $154,311 - 0.75% to 2.35% 18.92% to 21.03% $5.76 to $6.42 $130,749 2.64% 0.75% to 2.35% -44.40% to -43.67% ING FMR SM Diversified Mid Cap Portfolio - Service Class $10.38 to $19.33 $596,317 0.60% 0.50% to 2.35% 11.94% to 14.04% $9.27 to $16.95 $626,916 0.20% 0.50% to 2.35% -13.06% to -11.40% $10.64 to $19.13 $879,120 0.14% 0.50% to 2.60% 25.00% to 27.70% $8.48 to $14.98 $766,006 0.46% 0.50% to 2.60% 35.66% to 38.45% $6.23 to $10.82 $581,082 0.72% 0.50% to 2.60% -40.75% to -39.42% ING FMR SM Diversified Mid Cap Portfolio - Service 2 Class $14.16 to $22.32 $30,178 0.49% 1.40% to 2.20% 11.85% to 12.78% $12.66 to $19.79 $29,604 0.20% 1.40% to 2.20% -12.99% to -12.32% $14.55 to $22.57 $37,335 0.04% 1.40% to 2.20% 25.32% to 26.37% $11.61 to $17.86 $32,436 0.34% 1.40% to 2.20% 35.95% to 37.17% $8.54 to $13.02 $25,387 0.38% 1.40% to 2.20% -40.57% to -40.14% ING Franklin Income Portfolio - Service Class $11.10 to $12.97 $483,680 5.97% 0.95% to 2.60% 9.67% to 11.55% $10.08 to $11.63 $456,258 5.81% 0.95% to 2.60% -0.09% to 1.58% $10.06 to $11.46 $448,938 5.17% 0.95% to 2.60% 10.00% to 11.87% $9.11 to $10.25 $431,653 6.53% 0.95% to 2.60% 28.61% to 30.74% $7.10 to $7.84 $288,417 3.41% 0.95% to 2.60% -31.12% to -29.89% ING Franklin Income Portfolio - Service 2 Class $11.78 to $12.44 $10,259 5.73% 1.40% to 2.20% 9.99% to 10.97% $10.71 to $11.21 $9,008 5.55% 1.40% to 2.20% 0.19% to 0.90% $10.69 to $11.11 $8,983 4.58% 1.40% to 2.20% 10.32% to 11.21% $9.69 to $9.99 $7,857 6.74% 1.40% to 2.20% 28.86% to 30.08% $7.52 to $7.68 $5,852 3.40% 1.40% to 2.20% -30.95% to -30.43% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Franklin Mutual Shares Portfolio - Service Class $9.26 to $11.25 $176,567 1.55% 0.95% to 2.55% 10.68% to 12.54% $8.34 to $10.00 $178,164 3.44% 0.95% to 2.55% -3.34% to -1.77% $8.60 to $10.18 $200,678 0.43% 0.95% to 2.60% 8.73% to 10.53% $7.89 to $9.21 $187,539 0.13% 0.95% to 2.60% 23.25% to 25.34% $6.38 to $7.35 $146,314 3.71% 0.95% to 2.60% -39.44% to -38.34% ING Franklin Templeton Founding Strategy Portfolio - Service Class $8.87 to $10.91 $768,266 3.71% 0.75% to 2.60% 12.85% to 14.96% $7.86 to $9.49 $747,851 2.35% 0.75% to 2.60% -3.79% to -1.96% $8.17 to $9.68 $857,015 2.48% 0.75% to 2.60% 7.93% to 9.88% $7.57 to $8.81 $849,891 2.86% 0.75% to 2.60% 26.80% to 29.37% $5.97 to $6.81 $684,019 0.13% 0.75% to 2.60% -37.36% to -36.31% ING Global Resources Portfolio - Adviser Class $8.30 to $8.53 $72,214 0.62% 0.95% to 2.35% -5.47% to -4.16% $8.78 to $8.90 $87,944 (d) 0.95% to 2.35% (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) ING Global Resources Portfolio - Service Class $7.99 to $44.31 $410,662 0.76% 0.80% to 2.60% -5.36% to -3.61% $8.41 to $45.97 $491,277 0.55% 0.80% to 2.60% -11.52% to -9.88% $9.47 to $51.01 $653,531 0.86% 0.80% to 2.60% 18.51% to 20.68% $7.96 to $42.27 $692,061 0.33% 0.80% to 2.60% 33.93% to 36.40% $5.92 to $30.99 $547,001 2.07% 0.80% to 2.60% -42.56% to -41.47% ING Global Resources Portfolio - Service 2 Class $16.65 to $26.47 $21,585 0.60% 1.40% to 2.20% -5.13% to -4.34% $17.55 to $27.67 $24,799 0.42% 1.40% to 2.20% -11.23% to -10.51% $19.77 to $30.92 $30,533 0.77% 1.40% to 2.20% 18.81% to 19.75% $16.64 to $25.82 $28,489 0.04% 1.40% to 2.20% 34.19% to 35.32% $12.40 to $19.08 $22,531 1.65% 1.40% to 2.20% -42.38% to -41.90% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Invesco Van Kampen Growth and Income Portfolio - Service Class $9.98 to $38.04 $373,644 1.88% 0.50% to 2.35% 11.85% to 13.99% $8.86 to $33.37 $383,533 1.22% 0.50% to 2.60% -4.70% to -2.65% $9.21 to $34.28 $460,426 0.24% 0.50% to 2.60% 9.59% to 11.92% $8.35 to $30.63 $482,174 1.23% 0.50% to 2.60% 20.71% to 23.31% $6.85 to $24.84 $428,956 3.75% 0.50% to 2.60% -34.00% to -32.55% ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class $11.70 to $16.95 $44,647 1.68% 1.40% to 2.20% 11.85% to 12.77% $10.46 to $15.03 $44,533 1.08% 1.40% to 2.20% -4.47% to -3.72% $10.95 to $15.61 $52,570 0.24% 1.40% to 2.20% 9.83% to 10.79% $9.97 to $14.09 $51,349 1.11% 1.40% to 2.20% 21.14% to 21.99% $8.23 to $11.55 $44,662 3.49% 1.40% to 2.20% -33.84% to -33.24% ING JPMorgan Emerging Markets Equity Portfolio - Service Class $9.00 to $25.39 $565,548 - 0.75% to 2.60% 16.04% to 18.22% $7.73 to $21.49 $495,145 0.87% 0.75% to 2.60% -20.39% to -18.90% $9.68 to $26.50 $657,788 0.49% 0.75% to 2.60% 17.13% to 19.44% $8.23 to $22.21 $692,447 1.48% 0.75% to 2.60% 67.19% to 70.19% $4.91 to $13.05 $414,868 2.61% 0.75% to 2.60% -52.55% to -51.67% ING JPMorgan Emerging Markets Equity Portfolio - Service 2 Class $21.83 to $35.58 $26,943 - 1.40% to 2.20% 16.30% to 17.23% $18.77 to $30.35 $25,476 0.70% 1.40% to 2.20% -20.20% to -19.54% $23.52 to $37.72 $35,486 0.41% 1.40% to 2.20% 17.48% to 18.47% $20.02 to $31.84 $33,336 1.14% 1.40% to 2.20% 67.53% to 68.91% $11.95 to $18.85 $20,686 2.26% 1.40% to 2.20% -52.41% to -52.04% ING JPMorgan Small Cap Core Equity Portfolio - Service Class $12.81 to $19.13 $223,964 0.17% 0.90% to 2.60% 15.58% to 17.65% $11.03 to $16.26 $223,895 0.33% 0.90% to 2.60% -3.87% to -2.22% $11.41 to $16.63 $257,411 0.27% 0.90% to 2.60% 23.46% to 25.60% $9.20 to $13.24 $153,523 0.41% 0.90% to 2.60% 23.95% to 26.22% $7.38 to $10.58 $126,323 0.47% 0.80% to 2.60% -31.75% to -30.53% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING JPMorgan Small Cap Core Equity Portfolio - Service 2 Class $13.30 to $21.57 $33,170 0.01% 1.40% to 2.20% 15.85% to 16.85% $11.48 to $18.46 $32,082 0.19% 1.40% to 2.20% -3.61% to -2.84% $11.91 to $19.00 $38,538 0.11% 1.40% to 2.20% 23.80% to 24.75% $9.62 to $15.23 $34,226 0.22% 1.40% to 2.20% 24.29% to 25.35% $7.74 to $12.15 $30,008 0.28% 1.40% to 2.20% -31.56% to -31.04% ING Large Cap Growth Portfolio - Adviser Class $10.23 to $10.37 $1,901,279 (e) 0.75% to 2.60% (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) ING Large Cap Growth Portfolio - Service Class $14.48 to $18.02 $214,540 0.47% 0.75% to 2.35% 15.01% to 16.94% $12.59 to $15.41 $217,732 0.27% 0.75% to 2.35% -0.16% to 1.52% $12.61 to $15.18 $121,916 0.34% 0.75% to 2.35% 11.59% to 13.37% $11.30 to $13.39 $93,436 0.43% 0.75% to 2.35% 39.16% to 41.39% $8.12 to $9.47 $8,916 0.14% 0.75% to 2.55% -29.38% to -28.09% ING Large Cap Growth Portfolio - Service 2 Class 56 $14.49 to $16.10 $856 0.49% 1.40% to 2.20% 15.09% to 16.08% 59 $12.59 to $13.87 $784 0.24% 1.40% to 2.20% -0.16% to 0.58% 67 $12.61 to $13.79 $886 - 1.40% to 2.20% 11.59% to 12.57% 74 $11.30 to $12.25 $879 - 1.40% to 2.20% 38.99% to 40.16% 94 $8.13 to $8.74 $802 - 1.40% to 2.20% -29.18% to -28.65% ING Large Cap Value Portfolio - Service Class $11.12 to $11.45 $76,880 2.34% 0.90% to 2.35% 11.65% to 13.37% $9.95 to $10.10 $64,740 (d) 0.90% to 2.45% (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Limited Maturity Bond Portfolio - Service Class $10.41 to $28.62 $62,727 0.78% 0.50% to 2.25% -0.79% to 0.99% $10.46 to $28.34 $75,764 3.11% 0.50% to 2.25% -1.10% to 0.64% $10.56 to $28.16 $94,829 3.66% 0.50% to 2.25% 0.85% to 2.62% $10.44 to $27.44 $113,748 4.79% 0.50% to 2.25% 4.76% to 6.65% $9.94 to $25.73 $130,395 6.53% 0.50% to 2.25% -2.48% to -0.73% ING Liquid Assets Portfolio - Service Class $9.17 to $18.98 $822,755 - 0.75% to 2.35% -2.44% to -0.73% $9.39 to $19.12 $994,227 - 0.75% to 2.35% -2.29% to -0.73% $9.60 to $19.26 $1,063,594 - 0.75% to 2.60% -2.58% to -0.77% $9.82 to $19.41 $1,494,964 0.11% 0.75% to 2.60% -2.33% to -0.41% $10.01 to $19.49 $2,331,467 2.26% 0.75% to 2.60% -0.19% to 1.67% ING Liquid Assets Portfolio - Service 2 Class $9.63 to $10.15 $15,419 - 1.40% to 2.20% -2.23% to -1.36% $9.84 to $10.29 $19,328 - 1.40% to 2.20% -2.18% to -1.34% $10.04 to $10.43 $23,027 - 1.40% to 2.20% -2.13% to -1.42% $10.23 to $10.58 $32,318 0.06% 1.40% to 2.20% -2.00% to -1.12% $10.40 to $10.70 $56,288 2.09% 1.40% to 2.20% 0.10% to 0.85% ING Marsico Growth Portfolio - Service Class $9.91 to $20.10 $405,242 0.42% 0.80% to 2.60% 9.68% to 11.60% $8.96 to $18.01 $417,672 0.23% 0.80% to 2.60% -4.24% to -2.44% $9.26 to $18.46 $502,962 0.52% 0.80% to 2.60% 16.68% to 18.87% $7.78 to $15.53 $460,437 0.84% 0.80% to 2.60% 25.61% to 28.03% $6.17 to $12.13 $397,436 0.52% 0.80% to 2.60% -41.84% to -40.80% ING Marsico Growth Portfolio - Service 2 Class $11.15 to $16.64 $16,538 0.26% 1.40% to 2.20% 9.85% to 10.71% $10.15 to $15.03 $16,367 0.10% 1.40% to 2.20% -3.97% to -3.16% $10.57 to $15.52 $18,769 0.40% 1.40% to 2.20% 16.92% to 17.93% $9.04 to $13.16 $17,480 0.69% 1.40% to 2.20% 26.08% to 27.03% $7.17 to $10.36 $14,277 0.32% 1.40% to 2.20% -41.75% to -41.24% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING MFS Total Return Portfolio - Service Class $10.48 to $34.79 $614,072 2.44% 0.50% to 2.60% 8.32% to 10.62% $9.62 to $31.45 $635,627 2.40% 0.50% to 2.60% -1.08% to 1.09% $9.66 to $31.11 $742,863 0.45% 0.50% to 2.60% 7.07% to 9.27% $8.98 to $28.47 $797,586 2.44% 0.50% to 2.60% 14.78% to 17.31% $7.77 to $24.27 $740,739 5.93% 0.50% to 2.60% -24.37% to -22.73% ING MFS Total Return Portfolio - Service 2 Class $11.37 to $15.15 $30,932 2.25% 1.40% to 2.20% 8.49% to 9.39% $10.48 to $13.85 $30,990 2.33% 1.40% to 2.20% -0.76% to 0.07% $10.56 to $13.84 $34,511 0.44% 1.40% to 2.20% 7.32% to 8.12% $9.84 to $12.80 $34,335 2.28% 1.40% to 2.20% 15.09% to 16.05% $8.55 to $11.03 $32,705 5.67% 1.40% to 2.20% -24.13% to -23.51% ING MFS Utilities Portfolio - Service Class $10.29 to $20.27 $460,175 3.07% 0.75% to 2.35% 10.63% to 12.46% $9.29 to $18.06 $463,878 3.57% 0.75% to 2.60% 3.61% to 5.61% $8.94 to $17.13 $431,592 2.55% 0.75% to 2.60% 10.77% to 12.77% $8.04 to $15.20 $416,638 5.29% 0.75% to 2.60% 29.34% to 31.87% $6.19 to $11.55 $347,825 3.74% 0.75% to 2.60% -39.34% to -38.27% ING Morgan Stanley Global Franchise Portfolio - Service Class $12.04 to $22.63 $357,517 1.74% 0.90% to 2.35% 13.03% to 14.76% $10.64 to $19.72 $333,098 2.35% 0.90% to 2.60% 6.19% to 8.05% $9.98 to $18.25 $326,147 0.41% 0.90% to 2.60% 10.90% to 12.86% $8.96 to $16.29 $272,604 6.66% 0.80% to 2.60% 25.54% to 27.86% $7.11 to $12.74 $215,647 1.99% 0.80% to 2.60% -30.39% to -29.14% ING Morgan Stanley Global Franchise Portfolio - Service 2 Class $16.57 to $22.71 $59,526 1.54% 1.40% to 2.20% 13.03% to 13.89% $14.66 to $19.94 $58,798 2.24% 1.40% to 2.20% 6.54% to 7.38% $13.76 to $18.57 $62,764 0.30% 1.40% to 2.20% 11.33% to 12.27% $12.36 to $16.54 $60,900 6.66% 1.40% to 2.20% 25.74% to 26.74% $9.83 to $13.05 $53,281 1.77% 1.40% to 2.20% -30.23% to -29.65% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Oppenheimer Active Allocation Portfolio - Service Class $12.03 to $15.50 $49,203 2.60% 0.95% to 2.35% 10.06% to 11.75% $10.93 to $13.87 $50,759 0.03% 0.95% to 2.35% -6.66% to -5.39% $11.71 to $14.66 $60,023 1.62% 0.95% to 2.35% 11.40% to 12.94% $10.51 to $12.98 $23,532 1.10% 0.95% to 2.35% 24.97% to 26.39% $8.41 to $8.45 $3,471 (a) 1.15% to 2.35% (a) ING PIMCO High Yield Portfolio - Service Class $12.07 to $19.25 $590,727 6.55% 0.50% to 2.60% 11.03% to 13.44% $10.80 to $16.97 $506,277 7.29% 0.50% to 2.60% 1.69% to 3.92% $12.41 to $16.33 $519,986 7.27% 0.50% to 2.60% 11.31% to 13.64% $11.24 to $14.47 $400,025 8.29% 0.50% to 2.60% 45.49% to 48.60% $7.65 to $9.76 $326,164 8.81% 0.50% to 2.60% -24.50% to -22.89% ING PIMCO Total Return Bond Portfolio - Service Class $12.71 to $23.01 $2,929,962 3.31% 0.75% to 2.60% 5.90% to 7.98% $11.92 to $21.31 $2,819,652 4.06% 0.75% to 2.60% 0.76% to 2.67% $11.75 to $20.76 $2,995,230 4.93% 0.75% to 2.60% 4.96% to 6.90% $11.14 to $19.42 $2,982,070 4.08% 0.75% to 2.60% 11.41% to 13.57% $10.05 to $17.10 $2,112,274 3.67% 0.75% to 2.60% 1.54% to 3.45% ING PIMCO Total Return Bond Portfolio - Service 2 Class $13.92 to $16.23 $64,889 3.18% 1.40% to 2.20% 6.26% to 7.13% $13.10 to $15.15 $65,836 4.01% 1.40% to 2.20% 1.00% to 1.75% $12.97 to $14.89 $73,254 4.52% 1.40% to 2.20% 5.19% to 6.05% $12.33 to $14.04 $73,887 3.66% 1.40% to 2.20% 11.79% to 12.68% $11.03 to $12.46 $61,403 3.17% 1.40% to 2.20% 1.66% to 2.64% ING Pioneer Fund Portfolio - Service Class $9.88 to $12.69 $45,382 1.26% 0.75% to 2.35% 7.69% to 9.49% $9.06 to $11.59 $48,382 1.32% 0.75% to 2.60% -7.09% to -5.23% $9.61 to $12.23 $57,938 1.02% 0.75% to 2.60% 12.94% to 14.94% $8.39 to $10.64 $51,948 1.15% 0.75% to 2.60% 20.84% to 23.29% $6.83 to $8.63 $45,727 2.81% 0.75% to 2.60% -36.39% to -35.26% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Pioneer Mid Cap Value Portfolio - Service Class $10.05 to $12.82 $438,285 0.88% 0.75% to 2.45% 8.30% to 10.23% $9.21 to $11.63 $461,825 1.23% 0.75% to 2.60% -7.48% to -5.68% $9.86 to $12.33 $572,449 0.83% 0.75% to 2.60% 14.92% to 16.99% $8.41 to $10.54 $563,986 1.19% 0.75% to 2.60% 21.84% to 24.29% $6.88 to $8.48 $494,199 1.66% 0.75% to 2.60% -34.81% to -33.65% ING Retirement Conservative Portfolio - Adviser Class $9.46 to $9.90 $584,925 2.99% 0.95% to 2.35% 5.35% to 6.92% $8.98 to $9.26 $555,004 1.59% 0.95% to 2.35% 2.75% to 4.16% $8.74 to $8.89 $470,803 0.25% 0.95% to 2.35% 5.30% to 6.85% $8.30 to $8.32 $400,422 (b) 0.95% to 2.35% (b) (b) (b) (b) (b) (b) (b) ING Retirement Growth Portfolio - Adviser Class $10.76 to $11.35 $4,208,491 2.39% 0.95% to 2.60% 10.02% to 11.83% $9.78 to $10.15 $4,111,687 0.83% 0.95% to 2.60% -3.74% to -2.12% $10.16 to $10.37 $4,611,727 0.37% 0.95% to 2.60% 8.66% to 10.55% $9.35 to $9.38 $4,534,412 (b) 0.95% to 2.60% (b) (b) (b) (b) (b) (b) (b) ING Retirement Moderate Growth Portfolio - Adviser Class $11.01 to $11.61 $2,852,881 2.58% 0.95% to 2.60% 8.69% to 10.48% $10.13 to $10.51 $2,858,948 1.05% 0.95% to 2.60% -2.50% to -0.85% $10.39 to $10.60 $3,185,520 0.47% 0.95% to 2.60% 8.12% to 9.96% $9.61 to $9.64 $3,108,225 (b) 0.95% to 2.60% (b) (b) (b) (b) (b) (b) (b) ING Retirement Moderate Portfolio - Adviser Class $11.21 to $11.83 $1,668,464 3.17% 0.95% to 2.60% 7.38% to 9.23% $10.44 to $10.83 $1,681,480 1.39% 0.95% to 2.60% -0.48% to 1.12% $10.49 to $10.71 $1,823,032 0.56% 0.95% to 2.60% 6.61% to 8.51% $9.84 to $9.87 $1,834,949 (b) 0.95% to 2.60% (b) (b) (b) (b) (b) (b) (b) ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING T. Rowe Price Capital Appreciation Portfolio - Service Class $11.95 to $68.46 $2,461,428 1.57% 0.75% to 2.60% 11.48% to 13.62% $10.65 to $60.29 $2,370,408 1.81% 0.75% to 2.60% 0.24% to 2.10% $10.56 to $59.06 $2,636,403 1.59% 0.75% to 2.60% 11.01% to 13.15% $9.45 to $52.21 $2,513,348 1.88% 0.75% to 2.60% 29.86% to 32.33% $7.26 to $39.50 $1,962,032 4.41% 0.75% to 2.60% -29.40% to -28.10% ING T. Rowe Price Capital Appreciation Portfolio - Service 2 Class $14.04 to $20.92 $77,162 1.46% 1.40% to 2.20% 11.87% to 12.78% $12.55 to $18.55 $73,103 1.65% 1.40% to 2.20% 0.48% to 1.26% $12.49 to $18.32 $83,486 1.42% 1.40% to 2.20% 11.32% to 12.32% $11.22 to $16.31 $83,348 1.69% 1.40% to 2.20% 30.16% to 31.11% $8.62 to $12.44 $69,529 3.87% 1.40% to 2.20% -29.23% to -28.63% ING T. Rowe Price Equity Income Portfolio - Service Class $10.36 to $43.40 $645,207 1.94% 0.50% to 2.45% 14.30% to 16.64% $8.99 to $37.21 $643,106 1.98% 0.50% to 2.60% -3.43% to -1.40% $9.23 to $37.74 $685,068 1.57% 0.50% to 2.60% 11.93% to 14.40% $8.17 to $32.99 $652,560 1.66% 0.50% to 2.60% 21.80% to 24.35% $6.65 to $26.53 $553,960 4.20% 0.50% to 2.60% -37.39% to -36.01% ING T. Rowe Price Equity Income Portfolio - Service 2 Class $11.53 to $16.55 $24,314 1.88% 1.40% to 2.20% 14.27% to 15.25% $10.09 to $14.36 $23,289 1.90% 1.40% to 2.20% -3.07% to -2.31% $10.41 to $14.70 $23,922 1.49% 1.40% to 2.20% 12.18% to 13.16% $9.28 to $12.99 $22,439 1.53% 1.40% to 2.20% 22.06% to 23.01% $7.60 to $10.56 $20,160 3.93% 1.40% to 2.20% -37.24% to -36.69% ING T. Rowe Price International Stock Portfolio - Service Class $7.79 to $14.39 $144,821 0.28% 0.75% to 2.60% 15.60% to 17.87% $6.71 to $12.23 $130,635 3.60% 0.75% to 2.60% -14.58% to -13.01% $7.83 to $14.08 $166,057 1.37% 0.75% to 2.60% 10.86% to 12.93% $7.04 to $12.48 $175,866 1.22% 0.75% to 2.60% 33.99% to 36.62% $5.23 to $9.16 $160,191 1.13% 0.75% to 2.60% -50.83% to -49.95% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Templeton Global Growth Portfolio - Service Class $9.16 to $27.76 $243,263 1.84% 0.80% to 2.35% 18.96% to 20.75% $7.70 to $22.99 $228,537 1.62% 0.80% to 2.60% -8.11% to -6.43% $8.35 to $24.57 $286,405 1.43% 0.80% to 2.60% 4.99% to 6.87% $7.93 to $22.99 $299,463 2.07% 0.80% to 2.60% 28.88% to 31.22% $6.13 to $17.52 $234,440 1.02% 0.80% to 2.60% -41.26% to -40.14% ING Templeton Global Growth Portfolio - Service 2 Class $11.49 to $17.97 $4,627 1.76% 1.40% to 2.20% 18.94% to 19.88% $9.66 to $14.99 $3,901 1.44% 1.40% to 2.20% -7.91% to -7.13% $10.49 to $16.14 $4,732 1.36% 1.40% to 2.20% 5.22% to 6.04% $9.97 to $15.22 $4,691 1.95% 1.40% to 2.20% 29.15% to 30.20% $7.72 to $11.69 $3,738 0.71% 1.40% to 2.20% -41.07% to -40.60% ING Diversified International Fund - Class R 11 $8.86 to $9.20 $100 1.75% 0.75% to 1.35% 15.97% to 16.60% 17 $7.64 to $7.89 $128 0.65% 0.75% to 1.35% -16.50% to -15.97% 19 $9.15 to $9.39 $178 0.52% 0.75% to 1.35% 9.84% to 10.47% 24 $8.33 to $8.50 $203 0.52% 0.75% to 1.35% 32.85% to 33.86% 29 $6.27 to $6.35 $182 7.24% 0.75% to 1.35% -46.77% to -46.46% ING American Century Small-Mid Cap Value Portfolio - Service Class 85 $19.73 to $21.71 $1,828 1.05% 0.75% to 1.35% 14.75% to 15.45% $17.14 to $18.85 $1,975 1.15% 0.75% to 1.35% -4.44% to -3.85% $17.90 to $19.66 $3,047 1.06% 0.75% to 1.35% 20.36% to 21.06% $14.83 to $16.27 $2,051 2.20% 0.75% to 1.35% 33.81% to 34.63% 34 $11.17 to $12.12 $404 0.87% 0.75% to 1.35% -27.54% to -27.11% ING Baron Growth Portfolio - Service Class $11.79 to $22.28 $351,077 - 0.75% to 2.60% 16.58% to 18.76% $10.08 to $18.76 $335,771 - 0.75% to 2.60% -0.43% to 1.46% $10.09 to $18.49 $342,203 - 0.75% to 2.60% 23.17% to 25.61% $8.16 to $14.72 $288,247 - 0.75% to 2.60% 31.77% to 34.18% $6.17 to $10.97 $177,288 - 0.75% to 2.60% -42.81% to -41.71% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Columbia Small Cap Value II Portfolio - Service Class $10.21 to $12.27 $124,999 0.24% 0.95% to 2.35% 11.58% to 13.14% $9.15 to $10.85 $127,517 0.41% 0.95% to 2.35% -4.98% to -3.60% $9.52 to $11.27 $153,917 1.16% 0.95% to 2.60% 22.05% to 24.12% $7.80 to $9.08 $156,330 1.23% 0.95% to 2.60% 21.50% to 23.51% $6.42 to $7.36 $136,090 0.10% 0.95% to 2.60% -35.80% to -34.69% ING Davis New York Venture Portfolio - Service Class $9.05 to $13.88 $244,764 0.29% 0.75% to 2.60% 9.35% to 11.42% $8.24 to $12.49 $242,733 0.98% 0.75% to 2.60% -7.16% to -5.44% $8.85 to $13.23 $291,613 0.41% 0.75% to 2.60% 9.11% to 11.26% $8.08 to $11.93 $266,995 0.67% 0.75% to 2.60% 28.14% to 30.66% $6.28 to $9.15 $185,900 0.86% 0.75% to 2.60% -40.84% to -39.67% ING Global Bond Portfolio - Service Class $14.18 to $14.85 $8,567 5.78% 0.75% to 1.35% 6.22% to 6.83% $13.35 to $13.90 $8,930 7.06% 0.75% to 1.35% 2.14% to 2.73% $13.07 to $13.53 $9,633 3.10% 0.75% to 1.35% 13.95% to 14.66% $11.47 to $11.80 $8,547 3.29% 0.75% to 1.35% 19.73% to 20.41% $9.58 to $9.80 $8,886 6.50% 0.75% to 1.35% -16.91% to -16.38% ING Growth and Income Core Portfolio - Initial Class 78 $8.48 to $12.69 $711 0.37% 0.95% to 2.00% 7.08% to 8.18% $7.91 to $11.76 $895 0.70% 0.95% to 2.00% -14.85% to -13.98% $9.29 to $13.71 $1,384 1.47% 0.95% to 2.10% 8.98% to 10.36% $8.51 to $12.46 $1,479 1.12% 0.95% to 2.10% 41.78% to 43.50% $5.99 to $8.72 $1,193 0.52% 0.95% to 2.10% -41.01% to -40.35% ING Growth and Income Core Portfolio - Service Class $9.60 to $13.36 $5,714 0.08% 0.75% to 2.35% 6.43% to 8.12% $9.02 to $12.38 $6,348 0.55% 0.75% to 2.35% -15.38% to -13.89% $10.66 to $14.43 $8,281 1.41% 0.75% to 2.35% 8.55% to 10.24% $9.82 to $13.11 $7,716 0.79% 0.75% to 2.35% 40.89% to 43.36% $6.97 to $9.18 $4,948 0.10% 0.75% to 2.35% -41.30% to -40.37% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Invesco Van Kampen Comstock Portfolio - Service Class $10.47 to $15.80 $189,072 1.27% 0.75% to 2.60% 15.46% to 17.69% $8.97 to $13.45 $173,078 1.34% 0.75% to 2.60% -4.60% to -2.75% $9.32 to $13.88 $189,031 1.38% 0.75% to 2.60% 12.14% to 14.24% $8.24 to $12.18 $164,271 2.32% 0.75% to 2.60% 25.28% to 27.51% $6.55 to $9.57 $135,204 3.99% 0.75% to 2.60% -38.19% to -36.94% ING Invesco Van Kampen Equity and Income Portfolio - Initial Class $13.76 to $14.25 $1,502 2.34% 0.75% to 1.20% 11.42% to 11.94% $12.35 to $12.73 $1,540 2.04% 0.75% to 1.20% -2.29% to -1.85% $12.64 to $12.97 $2,046 1.74% 0.75% to 1.20% 10.97% to 11.52% $11.39 to $11.63 $2,321 1.91% 0.75% to 1.20% 21.30% to 21.78% $9.34 to $9.55 $2,076 5.06% 0.75% to 1.35% -24.43% to -23.96% ING Invesco Van Kampen Equity and Income Portfolio - Service Class $10.11 to $16.88 $176,309 1.91% 0.75% to 2.60% 9.51% to 11.63% $9.18 to $15.16 $174,083 1.91% 0.75% to 2.60% -3.83% to -2.06% $9.50 to $15.52 $207,495 1.64% 0.75% to 2.60% 9.13% to 11.22% $8.66 to $13.99 $189,556 1.66% 0.75% to 2.60% 19.14% to 21.49% $7.23 to $11.55 $169,926 7.22% 0.75% to 2.60% -25.55% to -24.14% ING JPMorgan Mid Cap Value Portfolio - Service Class $11.78 to $21.89 $168,040 0.77% 0.75% to 2.35% 17.21% to 19.10% $10.05 to $18.38 $125,814 0.84% 0.75% to 2.35% -0.59% to 1.10% $10.11 to $18.18 $121,321 0.90% 0.75% to 2.45% 19.98% to 22.01% $8.42 to $14.90 $67,915 1.46% 0.75% to 2.55% 22.50% to 24.69% $6.86 to $11.95 $35,664 2.75% 0.75% to 2.55% -34.77% to -33.54% ING Oppenheimer Global Portfolio - Initial Class $14.11 to $15.55 $4,775 1.31% 0.75% to 2.00% 19.27% to 20.73% $11.83 to $12.88 $4,872 1.46% 0.75% to 2.00% -9.97% to -8.78% $13.07 to $14.12 $6,776 1.56% 0.75% to 2.10% 13.65% to 15.17% $11.50 to $12.26 $7,415 2.34% 0.75% to 2.10% 36.74% to 38.53% $8.38 to $8.85 $6,611 2.25% 0.75% to 2.20% -41.64% to -40.76% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Oppenheimer Global Portfolio - Service Class $10.36 to $18.90 $130,891 1.00% 0.75% to 2.60% 18.18% to 20.49% $8.68 to $15.74 $116,446 1.32% 0.75% to 2.60% -10.74% to -9.12% $9.62 to $17.35 $124,699 1.37% 0.75% to 2.60% 12.82% to 14.95% $8.44 to $15.14 $124,376 2.14% 0.75% to 2.60% 35.73% to 38.33% $6.16 to $10.97 $105,333 2.45% 0.75% to 2.60% -42.04% to -40.94% ING PIMCO Total Return Portfolio - Service Class $14.75 to $16.94 $5,259 3.01% 0.75% to 1.35% 6.42% to 7.08% $13.86 to $15.82 $6,250 2.89% 0.75% to 1.35% 1.84% to 2.46% $13.61 to $15.44 $7,923 3.19% 0.75% to 1.35% 6.16% to 6.78% $12.82 to $14.46 $9,629 3.45% 0.75% to 1.35% 11.09% to 11.75% $11.54 to $12.94 $8,589 5.66% 0.75% to 1.35% -1.54% to -0.92% ING Solution 2015 Portfolio - Service Class $12.38 to $12.97 $15,403 4.12% 0.75% to 1.35% 9.95% to 10.57% $11.26 to $11.73 $15,011 3.15% 0.75% to 1.35% -2.09% to -1.43% $11.50 to $11.90 $17,776 2.21% 0.75% to 1.35% 9.73% to 10.39% $10.48 to $10.78 $16,960 3.91% 0.75% to 1.35% 20.74% to 21.40% $8.68 to $8.88 $11,249 1.89% 0.75% to 1.35% -27.91% to -27.39% ING Solution 2025 Portfolio - Service Class $12.15 to $12.73 $16,392 2.73% 0.75% to 1.35% 11.88% to 12.65% $10.86 to $11.30 $16,403 2.09% 0.75% to 1.35% -4.40% to -3.83% $11.36 to $11.75 $18,481 1.57% 0.75% to 1.35% 12.25% to 12.87% $10.12 to $10.41 $16,849 3.52% 0.75% to 1.35% 24.17% to 24.82% $8.15 to $8.34 $9,138 1.46% 0.75% to 1.35% -34.80% to -34.33% ING Solution 2035 Portfolio - Service Class $12.29 to $12.87 $9,408 2.26% 0.75% to 1.35% 13.59% to 14.20% $10.82 to $11.27 $9,777 1.62% 0.75% to 1.35% -5.91% to -5.29% $11.50 to $11.90 $11,158 1.23% 0.75% to 1.35% 12.97% to 13.66% $10.18 to $10.47 $11,035 2.91% 0.75% to 1.35% 26.62% to 27.37% $8.04 to $8.22 $7,954 1.64% 0.75% to 1.35% -37.82% to -37.44% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Solution 2045 Portfolio - Service Class $12.28 to $12.86 $1,283 1.82% 0.75% to 1.35% 13.91% to 14.51% $10.78 to $11.23 $1,131 1.17% 0.75% to 1.35% -6.42% to -5.79% $11.52 to $11.92 $1,270 0.90% 0.75% to 1.35% 13.61% to 14.29% $10.14 to $10.43 $1,384 2.15% 0.75% to 1.35% 28.03% to 28.77% $7.92 to $8.10 $1,225 1.36% 0.75% to 1.35% -40.67% to -40.27% ING Solution Income Portfolio - Service Class $12.47 to $13.07 $5,875 4.51% 0.75% to 1.35% 8.25% to 9.01% $11.52 to $11.99 $6,055 4.06% 0.75% to 1.35% -0.95% to -0.42% $11.63 to $12.04 $6,790 3.21% 0.75% to 1.35% 8.09% to 8.76% $10.76 to $11.07 $6,919 5.25% 0.75% to 1.35% 15.57% to 16.28% $9.31 to $9.52 $5,469 2.11% 0.75% to 1.35% -17.76% to -17.22% ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class $15.24 to $18.93 $8,501 0.24% 0.75% to 1.35% 14.29% to 15.02% $13.30 to $16.50 $9,331 0.12% 0.75% to 1.35% -5.21% to -4.64% $13.99 to $17.34 $11,833 0.07% 0.75% to 1.35% 26.40% to 27.20% $11.04 to $13.67 $9,112 0.31% 0.75% to 1.35% 44.07% to 44.90% $7.65 to $9.46 $3,090 0.06% 0.75% to 1.35% -44.03% to -43.68% ING T. Rowe Price Growth Equity Portfolio - Service Class $10.07 to $16.99 $158,174 - 0.75% to 2.35% 15.88% to 17.76% $8.69 to $14.47 $105,828 - 0.75% to 2.35% -3.66% to -2.11% $8.93 to $14.81 $108,925 0.03% 0.75% to 2.60% 13.47% to 15.78% $7.87 to $12.83 $97,640 0.01% 0.75% to 2.60% 39.05% to 41.41% $5.66 to $9.09 $30,425 1.09% 0.75% to 2.60% -43.72% to -42.73% ING Templeton Foreign Equity Portfolio - Service Class $8.23 to $11.48 $609,649 2.09% 0.75% to 2.60% 15.92% to 17.85% $7.08 to $9.78 $190,490 1.75% 0.75% to 2.35% -14.34% to -12.95% $8.22 to $11.25 $260,443 2.06% 0.75% to 2.60% 5.73% to 7.77% $7.67 to $10.46 $241,228 - 0.75% to 2.60% 28.47% to 31.00% $5.97 to $8.02 $159,726 3.32% 0.75% to 2.60% -42.17% to -41.17% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING UBS U.S. Large Cap Equity Portfolio - Service Class $10.66 to $14.54 $5,110 0.70% 0.75% to 2.35% 10.47% to 12.24% $9.65 to $12.98 $5,199 0.68% 0.75% to 2.35% -4.93% to -3.43% $10.15 to $13.48 $6,229 0.64% 0.75% to 2.35% 10.33% to 12.15% $9.20 to $12.05 $6,503 1.15% 0.75% to 2.35% 28.49% to 30.69% $7.16 to $9.25 $6,145 1.56% 0.75% to 2.35% -41.41% to -40.47% ING Strategic Allocation Conservative Portfolio - Class S 97 $15.71 to $16.46 $1,560 2.46% 0.75% to 1.35% 10.48% to 11.14% 88 $14.22 to $14.81 $1,286 3.65% 0.75% to 1.35% 0.14% to 0.82% $14.20 to $14.69 $1,451 4.21% 0.75% to 1.35% 9.48% to 10.04% $12.97 to $13.35 $1,353 8.24% 0.75% to 1.35% 16.11% to 16.90% $11.17 to $11.42 $1,170 4.28% 0.75% to 1.35% -24.93% to -24.47% ING Strategic Allocation Growth Portfolio - Class S 30 $16.66 to $17.46 $505 1.04% 0.75% to 1.35% 13.10% to 13.89% 31 $14.73 to $15.33 $460 2.64% 0.75% to 1.35% -4.41% to -3.89% 39 $15.41 to $15.95 $601 3.36% 0.75% to 1.35% 11.26% to 11.93% 42 $13.85 to $14.25 $589 9.26% 0.75% to 1.35% 23.22% to 24.02% 45 $11.24 to $11.49 $512 3.10% 0.75% to 1.35% -36.98% to -36.69% ING Strategic Allocation Moderate Portfolio - Class S 63 $16.19 to $16.96 $1,042 1.69% 0.75% to 1.35% 11.89% to 12.54% 66 $14.47 to $15.07 $973 2.75% 0.75% to 1.35% -2.23% to -1.63% 51 $14.80 to $15.32 $775 4.19% 0.75% to 1.35% 10.20% to 10.93% 48 $13.43 to $13.81 $657 7.97% 0.75% to 1.35% 19.91% to 20.51% 50 $11.20 to $11.46 $573 3.34% 0.75% to 1.35% -31.58% to -31.09% ING Growth and Income Portfolio - Class A $10.66 to $11.01 $1,198,252 1.39% 0.75% to 2.35% 12.45% to 14.33% $9.46 to $9.63 $1,177,999 (d) 0.75% to 2.60% (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) (d) ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Growth and Income Portfolio - Class I 7 $9.94 to $10.01 $65 1.41% 1.25% to 1.40% 14.25% to 14.27% 9 $8.70 to $8.76 $77 1.05% 1.25% to 1.40% -1.69% to -1.46% 13 $8.85 to $8.89 $114 0.90% 1.25% to 1.40% 12.45% to 12.67% 14 $7.87 to $7.89 $109 1.01% 1.25% to 1.40% 28.50% to 28.59% 15 $6.12 to $6.14 $90 1.67% 1.25% to 1.40% -38.55% to -38.35% ING Growth and Income Portfolio - Class S $9.21 to $17.05 $701,221 1.56% 0.50% to 2.60% 12.45% to 14.86% $8.19 to $14.88 $724,196 1.47% 0.50% to 2.60% -3.08% to -1.00% $8.45 to $15.07 $449,666 0.79% 0.50% to 2.60% 10.89% to 13.28% $7.62 to $13.34 $453,859 1.45% 0.50% to 2.60% 26.58% to 29.34% $6.02 to $10.33 $274,706 3.86% 0.50% to 2.60% -39.13% to -38.33% ING GET U.S. Core Portfolio - Series 11 $9.80 to $10.45 $3,515 2.00% 1.45% to 2.35% -2.87% to -1.97% $10.05 to $10.66 $4,001 2.17% 1.45% to 2.40% -1.57% to -0.56% $9.94 to $10.72 $4,857 2.38% 1.45% to 2.95% 1.74% to 3.28% $9.77 to $10.38 $5,718 3.98% 1.45% to 2.95% -3.65% to -2.17% $10.14 to $10.61 $7,708 2.42% 1.45% to 2.95% -2.31% to -0.93% ING GET U.S. Core Portfolio - Series 12 $9.93 to $10.64 $1,696 2.28% 1.45% to 2.45% -1.88% to -0.84% $10.12 to $10.73 $1,817 2.59% 1.45% to 2.45% -1.36% to -0.37% $10.23 to $10.77 $1,962 2.77% 1.45% to 2.50% 3.13% to 4.26% $9.71 to $10.33 $2,232 3.19% 1.45% to 3.05% -3.67% to -2.09% $10.08 to $10.55 $2,781 1.71% 1.45% to 3.05% -9.03% to -7.54% ING GET U.S. Core Portfolio - Series 13 $9.99 to $10.54 $6,921 2.13% 1.45% to 2.25% -2.54% to -1.68% $10.25 to $10.72 $9,103 2.21% 1.45% to 2.25% -0.49% to 0.28% $10.21 to $10.69 $12,854 2.48% 1.45% to 2.45% 3.97% to 5.11% $9.82 to $10.17 $15,806 3.48% 1.45% to 2.45% -4.47% to -3.51% $10.16 to $10.54 $23,085 2.18% 1.45% to 2.90% -0.59% to 0.86% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING GET U.S. Core Portfolio - Series 14 $10.09 to $10.75 $23,800 2.77% 1.45% to 2.50% -2.61% to -1.65% $10.36 to $10.93 $29,164 3.07% 1.45% to 2.50% 0.58% to 1.67% $10.30 to $10.75 $36,259 3.84% 1.45% to 2.50% 4.24% to 5.39% $9.72 to $10.20 $45,358 3.95% 1.45% to 3.05% -3.76% to -2.30% $10.10 to $10.44 $76,227 1.88% 1.45% to 3.05% -0.10% to 1.56% ING BlackRock Science and Technology Opportunities Portfolio - Class S $10.07 to $16.13 $186,205 - 0.75% to 2.60% 4.79% to 6.82% $9.61 to $15.10 $198,020 - 0.75% to 2.60% -12.87% to -11.23% $11.03 to $17.01 $263,966 - 0.75% to 2.60% 15.14% to 17.23% $9.58 to $14.51 $223,254 - 0.75% to 2.60% 48.53% to 51.46% $6.45 to $9.58 $87,426 - 0.75% to 2.60% -40.81% to -40.46% ING Euro STOXX 50® Index Portfolio - Class A $8.38 to $8.74 $8,828 2.58% 0.95% to 2.25% 19.18% to 20.75% $7.03 to $7.24 $2,955 14.38% 0.95% to 2.25% -19.20% to -18.12% $8.69 to $8.83 $4,739 0.22% 1.00% to 2.35% -11.13% to -10.18% 62 $9.79 to $9.82 $608 (b) 1.15% to 2.25% (b) (b) (b) (b) (b) (b) (b) ING FTSE 100 Index® Portfolio - Class A $11.47 to $12.01 $2,261 2.59% 0.95% to 2.35% 12.56% to 14.16% $10.19 to $10.52 $2,300 4.95% 0.95% to 2.35% -6.43% to -5.06% $10.89 to $11.07 $3,595 0.28% 1.00% to 2.35% 6.44% to 7.59% 74 $10.24 to $10.27 $755 (b) 1.15% to 2.25% (b) (b) (b) (b) (b) (b) (b) ING Hang Seng Index Portfolio - Class S $13.50 to $14.23 $52,710 1.03% 0.95% to 2.35% 25.35% to 27.17% $10.77 to $11.19 $44,179 2.58% 0.95% to 2.35% -20.34% to -19.21% $13.52 to $13.85 $81,884 0.06% 0.95% to 2.35% 5.05% to 6.54% $12.87 to $13.00 $41,686 (b) 0.95% to 2.35% (b) (b) (b) (b) (b) (b) (b) ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Index Plus LargeCap Portfolio - Class S $9.46 to $14.49 $120,472 1.38% 0.75% to 2.60% 11.15% to 13.27% $8.46 to $12.83 $125,981 1.62% 0.75% to 2.60% -2.98% to -1.05% $8.66 to $13.00 $161,332 1.70% 0.75% to 2.60% 10.77% to 12.77% $7.78 to $11.56 $174,337 2.75% 0.75% to 2.60% 19.74% to 21.99% $6.45 to $9.49 $174,373 2.25% 0.75% to 2.60% -39.00% to -37.84% ING Index Plus MidCap Portfolio - Class S $10.77 to $18.51 $108,177 0.65% 0.75% to 2.60% 14.39% to 16.52% $9.36 to $15.93 $107,721 0.58% 0.75% to 2.60% -4.01% to -2.15% $9.69 to $16.32 $131,427 0.85% 0.75% to 2.60% 18.48% to 20.73% $8.13 to $13.56 $127,725 1.34% 0.75% to 2.60% 28.07% to 30.42% $6.31 to $10.42 $115,644 1.19% 0.75% to 2.60% -39.37% to -38.21% ING Index Plus SmallCap Portfolio - Class S $9.78 to $17.08 $81,420 0.29% 0.75% to 2.60% 9.19% to 11.34% $8.90 to $15.37 $83,478 0.60% 0.75% to 2.60% -3.53% to -1.73% $9.17 to $15.68 $99,899 0.49% 0.75% to 2.60% 19.20% to 21.57% $7.64 to $12.93 $94,468 1.41% 0.75% to 2.60% 21.34% to 23.58% $6.26 to $10.49 $88,612 0.67% 0.75% to 2.60% -35.36% to -34.20% ING International Index Portfolio - Class S $7.79 to $15.27 $45,019 2.61% 0.75% to 2.35% 15.58% to 17.64% $6.74 to $12.98 $39,488 2.67% 0.75% to 2.35% -14.47% to -13.12% $7.82 to $14.94 $65,044 3.38% 0.75% to 2.60% 4.83% to 6.79% $7.46 to $13.99 $69,588 - 0.75% to 2.60% 24.42% to 26.32% $6.02 to $6.09 $6,041 (a) 0.95% to 2.35% (a) ING Japan TOPIX Index® Portfolio - Class A $9.67 to $10.12 $4,664 0.73% 0.95% to 2.35% 5.11% to 6.64% $9.20 to $9.49 $9,567 1.85% 0.95% to 2.35% -15.75% to -14.58% $10.92 to $11.11 $8,463 0.07% 0.95% to 2.35% 10.98% to 12.46% 33 $9.84 to $9.87 $324 (b) 1.00% to 2.35% (b) (b) (b) (b) (b) (b) (b) ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Russell Large Cap Growth Index Portfolio - Class S $15.23 to $16.65 $152,860 1.08% 0.75% to 2.35% 11.61% to 13.42% $13.34 to $14.68 $146,033 1.00% 0.75% to 2.35% 1.45% to 3.16% $13.02 to $14.23 $142,575 0.54% 0.75% to 2.35% 9.84% to 11.61% $11.73 to $12.75 $141,894 (b) 0.75% to 2.55% (b) (b) (b) (b) (b) (b) (b) ING Russell Large Cap Index Portfolio - Class S $9.86 to $16.57 $330,009 2.26% 0.80% to 2.35% 12.56% to 14.38% $8.68 to $14.51 $296,967 1.43% 0.80% to 2.60% -0.57% to 1.32% $8.73 to $14.33 $355,951 3.29% 0.80% to 2.60% 9.13% to 11.17% $8.00 to $12.91 $372,497 - 0.80% to 2.60% 20.57% to 22.44% $6.66 to $6.73 $22,903 (a) 0.80% to 2.35% (a) ING Russell Large Cap Value Index Portfolio - Class S $14.99 to $15.81 $61,922 1.35% 0.95% to 2.35% 13.22% to 14.90% $13.24 to $13.76 $38,950 1.41% 0.95% to 2.35% -1.78% to -0.43% $13.42 to $13.82 $35,226 1.65% 0.95% to 2.60% 8.23% to 10.12% $12.40 to $12.55 $24,005 (b) 0.95% to 2.60% (b) (b) (b) (b) (b) (b) (b) ING Russell Mid Cap Growth Index Portfolio - Class S $17.08 to $18.05 $246,554 0.36% 0.90% to 2.35% 12.74% to 14.46% $15.04 to $15.77 $243,092 0.44% 0.90% to 2.60% -4.75% to -3.07% $15.79 to $16.27 $297,977 0.29% 0.90% to 2.60% 22.59% to 24.77% $12.88 to $13.04 $248,368 (b) 0.90% to 2.60% (b) (b) (b) (b) (b) (b) (b) ING Russell Mid Cap Index Portfolio - Class S $11.04 to $11.81 $123,542 0.93% 0.95% to 2.35% 13.93% to 15.56% $9.69 to $10.22 $102,824 1.16% 0.95% to 2.35% -4.34% to -2.94% $10.13 to $10.53 $120,857 0.51% 0.95% to 2.35% 21.90% to 23.74% $8.30 to $8.51 $85,119 - 0.95% to 2.40% 36.45% to 38.37% $6.04 to $6.15 $22,649 (a) 0.80% to 2.35% (a) ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING Russell Small Cap Index Portfolio - Class S $11.13 to $11.93 $151,300 0.68% 0.90% to 2.35% 13.11% to 14.71% $9.84 to $10.40 $136,076 0.79% 0.90% to 2.35% -6.37% to -5.02% $10.51 to $10.95 $174,052 0.44% 0.80% to 2.35% 23.07% to 25.00% $8.54 to $8.76 $114,700 - 0.90% to 2.35% 23.41% to 25.32% $6.91 to $7.00 $70,527 (a) 0.80% to 2.45% (a) ING Small Company Portfolio - Class S $11.33 to $20.10 $82,209 0.15% 0.75% to 2.35% 11.63% to 13.40% $10.15 to $17.77 $89,892 0.23% 0.75% to 2.35% -4.96% to -3.42% $10.65 to $18.44 $102,443 0.32% 0.75% to 2.35% 21.09% to 23.07% $8.82 to $15.02 $75,533 0.54% 0.75% to 2.35% 24.23% to 26.28% $7.09 to $11.93 $43,479 0.10% 0.75% to 2.55% -32.17% to -31.74% ING U.S. Bond Index Portfolio - Class S $11.27 to $12.44 $241,724 1.85% 0.75% to 2.60% 0.90% to 2.84% $11.17 to $12.12 $297,554 1.93% 0.75% to 2.60% 4.20% to 6.11% $10.72 to $11.43 $232,631 2.46% 0.75% to 2.60% 3.18% to 5.12% $10.39 to $10.89 $251,758 2.45% 0.75% to 2.60% 2.77% to 4.78% $10.11 to $10.41 $177,261 (a) 0.75% to 2.60% (a) ING WisdomTree SM Global High-Yielding Equity Index Portfolio - Class S $8.34 to $9.03 $176,328 4.00% 0.75% to 2.35% 12.40% to 14.16% $7.42 to $7.91 $169,736 3.21% 0.75% to 2.35% -6.08% to -4.58% $7.89 to $8.29 $201,282 3.31% 0.75% to 2.35% 3.39% to 5.07% $7.61 to $7.89 $213,033 - 0.75% to 2.35% 26.91% to 28.92% $6.00 to $6.12 $145,051 (a) 0.75% to 2.35% (a) ING International Value Portfolio - Class S $13.73 to $15.43 $6,905 2.35% 0.75% to 1.35% 17.39% to 18.11% $11.67 to $13.09 $6,655 2.35% 0.75% to 1.35% -16.11% to -15.57% $13.88 to $15.55 $9,445 1.72% 0.75% to 1.35% 1.00% to 1.56% $13.71 to $15.35 $10,718 1.54% 0.75% to 1.35% 24.38% to 25.22% $10.99 to $12.29 $8,896 2.78% 0.75% to 1.35% -43.09% to -42.76% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) ING MidCap Opportunities Portfolio - Class S $11.65 to $22.71 $349,367 0.41% 0.50% to 2.35% 11.26% to 13.37% $10.46 to $20.14 $353,299 - 0.50% to 2.35% -3.14% to -1.33% $10.79 to $20.50 $399,457 0.49% 0.50% to 2.60% 26.91% to 29.39% $8.49 to $15.94 $297,130 0.12% 0.50% to 2.35% 37.78% to 40.23% $6.16 to $11.41 $223,352 - 0.50% to 2.45% -39.19% to -38.22% ING SmallCap Opportunities Portfolio - Class S $9.67 to $21.16 $58,278 - 0.75% to 2.35% 12.20% to 14.02% $8.61 to $18.60 $58,855 - 0.75% to 2.35% -1.79% to -0.20% $8.76 to $18.69 $68,086 - 0.75% to 2.35% 28.98% to 31.14% $6.79 to $14.29 $59,441 - 0.75% to 2.35% 27.54% to 29.65% $5.31 to $11.04 $51,591 - 0.75% to 2.45% -36.17% to -35.11% Legg Mason ClearBridge Variable Large Cap Value Portfolio - Class I 8 $9.72 to $9.81 $73 2.70% 1.25% to 1.40% 14.76% to 15.01% 9 $8.47 to $8.53 $75 2.61% 1.25% to 1.40% 3.55% to 3.65% 10 $8.18 to $8.23 $78 2.53% 1.25% to 1.40% 7.92% to 8.15% 11 $7.58 to $7.61 $80 1.31% 1.25% to 1.40% 22.85% to 22.94% 12 $6.17 to $6.19 $73 0.83% 1.25% to 1.40% -36.59% to -36.45% Western Asset Variable High Income Portfolio 3 $24.84 $65 7.35% 1.40% 16.18% 3 $21.38 $71 8.39% 1.40% 0.99% 3 $21.17 to $21.68 $72 9.33% 1.25% to 1.40% 14.99% to 15.20% 4 $18.41 to $18.82 $78 12.40% 1.25% to 1.40% 57.75% to 57.89% 4 $11.67 to $11.92 $51 9.94% 1.25% to 1.40% -30.99% to -30.86% Oppenheimer Main Street Small- & Mid-Cap Fund®/VA - Service Class 69 $20.85 to $21.84 $1,478 0.34% 0.75% to 1.35% 16.09% to 16.79% 78 $17.96 to $18.70 $1,442 0.42% 0.75% to 1.35% -3.70% to -3.11% 97 $18.65 to $19.30 $1,859 0.40% 0.75% to 1.35% 21.42% to 22.15% $15.36 to $15.80 $1,600 0.50% 0.75% to 1.35% 34.97% to 35.86% 71 $11.38 to $11.63 $822 0.28% 0.75% to 1.35% -38.82% to -38.47% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) PIMCO Real Return Portfolio - Administrative Class $14.65 to $15.35 $14,814 1.06% 0.75% to 1.35% 7.33% to 7.95% $13.65 to $14.22 $12,983 4.88% 0.75% to 1.35% 10.17% to 10.83% $12.39 to $12.83 $12,463 1.47% 0.75% to 1.35% 6.63% to 7.27% $11.62 to $11.96 $11,216 2.94% 0.75% to 1.35% 16.78% to 17.49% $9.95 to $10.18 $7,515 4.22% 0.75% to 1.35% -8.29% to -7.71% Pioneer Equity Income VCT Portfolio - Class II $14.91 to $17.11 $13,428 3.72% 0.75% to 1.35% 8.45% to 9.15% $13.71 to $15.72 $14,738 2.01% 0.75% to 1.35% 4.38% to 5.03% $13.11 to $15.01 $15,665 1.99% 0.75% to 1.35% 17.62% to 18.27% $11.12 to $12.72 $15,029 3.01% 0.75% to 1.35% 12.29% to 13.04% $9.87 to $11.28 $13,323 2.72% 0.75% to 1.35% -31.41% to -30.97% ProFund VP Bull $8.60 to $10.95 $11,201 - 0.95% to 2.25% 11.40% to 12.82% $7.72 to $10.92 $12,013 - 0.95% to 2.25% -2.28% to -0.89% $7.90 to $11.12 $15,111 0.12% 0.95% to 2.25% 10.03% to 11.48% $7.18 to $10.05 $15,316 0.65% 0.95% to 2.25% 21.49% to 23.28% $5.91 to $8.22 $14,046 - 0.95% to 2.60% -39.27% to -38.28% ProFund VP Europe 30 $8.86 to $10.33 $6,719 3.31% 0.95% to 2.35% 13.85% to 15.42% $7.77 to $8.95 $6,949 1.04% 0.95% to 2.35% -10.98% to -9.69% $8.72 to $13.52 $9,261 1.57% 0.95% to 2.35% 0.21% to 1.64% $8.70 to $13.41 $10,444 2.60% 0.95% to 2.35% 29.26% to 31.05% $6.72 to $10.32 $9,835 2.06% 0.90% to 2.35% -45.34% to -44.50% ProFund VP Rising Rates Opportunity $2.61 to $3.23 $5,177 - 0.95% to 2.35% -9.12% to -8.01% $2.87 to $3.55 $5,755 - 0.95% to 2.35% -38.96% to -38.03% $4.70 to $5.80 $10,541 - 0.95% to 2.60% -18.20% to -16.72% $5.72 to $7.07 $14,303 0.55% 0.95% to 2.60% 28.82% to 30.95% $4.43 to $5.47 $13,199 5.38% 0.95% to 2.60% -39.61% to -38.60% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) Invesco Van Kampen American Franchise Fund - Class I Shares $9.87 to $9.96 $16,725 (e) 0.95% to 2.35% (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) (e) Wells Fargo Advantage VT Omega Growth Fund - Class 2 82 $13.66 to $13.94 $1,122 - 1.40% to 2.20% 17.76% to 18.74% $11.60 to $11.74 $1,240 - 1.40% to 2.20% -7.64% to -6.90% $12.56 to $12.61 $1,487 (c) 1.40% to 2.20% (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) Wells Fargo Advantage VT Index Asset Allocation Fund - Class 2 $11.92 to $14.36 $1,443 1.37% 1.40% to 2.20% 10.58% to 11.40% $10.78 to $12.89 $2,052 3.04% 1.40% to 2.20% 4.15% to 5.05% $10.35 to $12.27 $2,156 1.73% 1.40% to 2.20% 10.70% to 11.65% $9.35 to $10.99 $2,009 1.85% 1.40% to 2.20% 12.92% to 13.89% $8.28 to $9.65 $1,989 2.43% 1.40% to 2.20% -30.65% to -30.12% Wells Fargo Advantage VT Intrinsic Value Fund - Class 2 60 $10.75 to $13.05 $747 1.50% 1.65% to 2.20% 16.85% to 17.57% 67 $9.20 to $11.10 $721 0.52% 1.65% to 2.20% -4.37% to -3.81% 72 $9.62 to $11.54 $807 0.73% 1.65% to 2.20% 11.34% to 11.93% 55 $8.64 to $10.31 $555 1.85% 1.65% to 2.20% 14.29% to 14.94% 60 $7.56 to $8.97 $529 1.96% 1.65% to 2.20% -37.83% to -37.49% Wells Fargo Advantage VT Small Cap Growth Fund - Class 2 13 $15.09 to $18.48 $233 - 1.40% to 2.20% 5.45% to 6.33% 22 $14.31 to $17.38 $361 - 1.40% to 2.20% -6.65% to -5.90% 24 $15.33 to $18.47 $436 - 1.40% to 2.20% 23.93% to 24.97% 32 $12.37 to $14.78 $464 - 1.40% to 2.20% 49.40% to 50.51% 44 $8.28 to $9.82 $419 - 1.40% to 2.20% -42.74% to -42.24% ING USA ANNUITY AND LIFE INSURANCE COMPANY SEPARATE ACCOUNT B Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Expense Ratio B Total Return C (000's) (lowest to highest) (000's) Ratio A (lowest to highest) (lowest to highest) Wells Fargo Advantage VT Total Return Bond Fund 50 $13.26 to $14.77 $712 1.54% 1.40% to 2.20% 3.76% to 4.60% 62 $12.78 to $14.12 $849 2.60% 1.40% to 2.20% 5.97% to 6.81% 84 $12.06 to $13.22 $1,075 3.34% 1.40% to 2.20% 4.69% to 5.51% 89 $11.52 to $12.53 $1,080 4.46% 1.40% to 2.20% 9.51% to 10.49% 93 $10.52 to $11.34 $1,029 4.95% 1.40% to 2.20% 0.10% to 0.89% (a) As investment Division had no investment until 2008, this data is not meaningful and is therefore not presented. (b) As investment Division had no investment until 2009, this data is not meaningful and is therefore not presented. (c) As investment Division had no investment until 2010, this data is not meaningful and is therefore not presented. (d) As investment Division had no investment until 2011, this data is not meaningful and is therefore not presented. (e) As investment Division had no investment until 2012, this data is not meaningful and is therefore not presented. A The Investment Income Ratio represents dividends received by the Division, excluding capital gains distributions, divided by the average net assets. The recognition of investment income is determined by the timing of the declaration of dividends by the underlying fund in which the Division invests. B The Expense Ratio considers only the expenses borne directly by the Account, excluding expenses charged through the redemption of units, and is equal to the mortality and expense, administrative, and other charges, as defined in the Charges and Fees note. Certain items in this table are presented as a range of minimum and maximum values; however, such information is calculated independently for each column in the table. C Total Return is calculated as the change in unit value for each Contract presented in the Statements of Assets and Liabilities. Certain items in this table are presented as a range of minimum and maximum values; however, such information is calculated independently for each column in the table. ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Index to Financial Statements Page Report of Independent Registered Public Accounting Firm C-2 Financial Statements: Balance Sheets as of December 31, 2012 and 2011 C-3 Statements of Operations for the years ended December 31, 2012, 2011 and 2010 C-5 Statements of Comprehensive Income for the years ended December 31, 2012, 2011 and 2010 C-6 Statements of Changes in Shareholder's Equity for the years ended December 31, 2012, 2011 and 2010 C-7 Statements of Cash Flows for the years ended December 31, 2012, 2011 and 2010 C-8 Notes to Financial Statements C-10 C-1 Report of Independent Registered Public Accounting Firm The Board of Directors ING USA Annuity and Life Insurance Company We have audited the accompanying balance sheets of ING USA Annuity and Life Insurance Company as of December 31, 2012 and 2011, and the related statements of operations, comprehensive income, changes in shareholder's equity, and cash flows for each of the three years in the period ended December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ING USA Annuity and Life Insurance Company at December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2012, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the financial statements, the Company retrospectively changed its method of accounting for costs associated with acquiring or renewing insurance contracts. Additionally, as discussed in Note 1 to the financial statements, the Company has elected to change its method of accounting for guaranteed minimum withdrawal benefits with life payouts riders, and has also elected to change its method of recognizing actuarial gains and losses related to its pension and post-retirement benefit plans. /s/ Ernst & Young LLP Atlanta, Georgia March 27, 2013 C-2 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Balance Sheets December 31, 2012 and 2011 (In millions, except share data) As of December 31, Assets Investments: Fixed maturities, available-for-sale, at fair value (amortized cost of $18,560.6 at 2012 and $20,062.4 at 2011) $ 20,586.6 $ 21,400.7 Fixed maturities, at fair value using the fair value option 326.7 335.0 Equity securities, available-for-sale, at fair value (cost of $26.4 at 2012 and $26.7 at 2011) 29.8 27.7 Short-term investments 2,686.6 2,397.0 Mortgage loans on real estate, net of valuation allowance of $1.2 at 2012 and $1.5 at 2011 2,835.0 3,137.3 Policy loans 101.8 112.0 Loan - Dutch State obligation — 658.2 Limited partnerships/corporations 166.9 305.4 Derivatives 1,381.3 1,609.1 Other investments 80.7 82.2 Securities pledged (amortized cost of $684.7 at 2012 and $965.0 at 2011) 714.0 1,012.8 Total investments 28,909.4 31,077.4 Cash and cash equivalents 295.6 121.2 Short-term investments under securities loan agreement, including collateral delivered 138.9 248.3 Accrued investment income 208.7 233.3 Receivable for securities sold 7.5 32.4 Premium receivable 30.9 28.2 Deposits and reinsurance recoverable 4,014.7 4,068.6 Deferred policy acquisition costs, Value of business acquired and Sales inducements to contract owners 3,738.2 4,396.5 Short-term loan to affiliate — 535.9 Due from affiliates 37.0 363.5 Current income tax recoverable from Parent — 204.0 Deferred income taxes — 38.6 Other assets 370.0 394.6 Assets held in separate accounts 39,799.1 39,356.9 Total assets $ 77,550.0 $ 81,099.4 The accompanying notes are an integral part of these Financial Statements. C-3 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Balance Sheets December 31, 2012 and 2011 (In millions, except share data) As of December 31, Liabilities and Shareholder’s Equity Future policy benefits and contract owner account balances $ 27,094.2 $ 29,708.3 Payable for securities purchased 0.2 0.4 Payables under securities loan agreement, including collateral held 905.5 1,069.4 Long-term debt 435.0 435.0 Due to affiliates 64.1 128.9 Funds held under reinsurance treaties with affiliates 4,082.9 5,456.4 Derivatives 798.6 604.9 Current income tax payable to Parent 22.6 — Deferred income taxes 32.9 — Other liabilities 182.8 203.1 Liabilities related to separate accounts 39,799.1 39,356.9 Total liabilities 73,417.9 76,963.3 Shareholder’s equity: Common stock (250,000 shares authorized, issued and outstanding; $10 per share value) 2.5 2.5 Additional paid-in capital 5,755.5 5,971.6 Accumulated other comprehensive income (loss) 634.2 245.1 Retained earnings (deficit) (2,260.1 ) (2,083.1 ) Total shareholder’s equity 4,132.1 4,136.1 Total liabilities and shareholder’s equity $ 77,550.0 $ 81,099.4 The accompanying notes are an integral part of these Financial Statements. C-4 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Operations For the Years Ended December 31, 2012, 2011 and 2010 (In millions) Years Ended December 31, Revenues: Net investment income $ 1,285.5 $ 1,409.3 $ 1,356.4 Fee income 810.9 871.5 880.1 Premiums 459.0 456.2 280.6 Net realized capital gains (losses): Total other-than-temporary impairments (27.9 ) (201.5 ) (300.1 ) Less: Portion of other-than-temporary impairments recognized in Other comprehensive income (loss) (9.4 ) (21.1 ) (105.7 ) Net other-than-temporary impairments recognized in earnings (18.5 ) (180.4 ) (194.4 ) Other net realized capital gains (losses) (1,355.6 ) (776.6 ) (723.2 ) Total net realized capital gains (losses) (1,374.1 ) (957.0 ) (917.6 ) Other revenue 34.7 54.2 61.5 Total revenues 1,216.0 1,834.2 1,661.0 Benefits and expenses: Interest credited and other benefits to contract owners 364.5 2,227.1 654.9 Operating expenses 444.3 447.3 453.5 Net amortization of deferred policy acquisition costs and value of business acquired 343.7 (904.4 ) 418.3 Interest expense 30.9 31.7 32.1 Other expense 27.3 11.7 38.9 Total benefits and expenses 1,210.7 1,813.4 1,597.7 Income (loss) before income taxes 5.3 20.8 63.3 Income tax expense (benefit) 182.3 (131.3 ) (42.1 ) Net income (loss) $ (177.0 ) $ 152.1 $ 105.4 The accompanying notes are an integral part of these Financial Statements. C-5 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Comprehensive Income For the Years Ended December 31, 2012, 2011 and 2010 (In millions) Years Ended December 31, Net income (loss) $ (177.0 ) $152.1 $105.4 Other comprehensive income (loss), before tax: Unrealized gains/losses on securities 514.6 (11.6 ) 785.3 Other-than-temporary impairments 12.7 29.0 (6.9 ) Pension and other post-employment benefit liability (0.2 ) — (0.2 ) Other comprehensive income (loss), before tax 527.1 17.4 778.2 Income tax benefit (expense) related to items of other comprehensive income (loss) (138.0 ) 72.9 (99.3 ) Other comprehensive income (loss), after tax 389.1 90.3 678.9 Comprehensive income (loss) $212.1 $242.4 $784.3 The accompanying notes are an integral part of these Financial Statements. C-6 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Changes in Shareholder’s Equity For the Years Ended December 31, 2012, 2011 and 2010 (In millions) Common Stock Additional Paid-In Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings (Deficit) Total Shareholder's Equity Balance at January 1, 2010 - Before change in method $ 2.5 $ 5,172.7 $ (532.5 ) $ (1,902.6 ) $ 2,740.1 Cumulative effect of changes in accounting: Deferred policy acquisition costs — — 8.0 (419.8 ) (411.8 ) Fair value for Guaranteed Minimum Withdrawal Benefits for Life — — (4.2 ) (13.6 ) (17.8 ) Actuarial gains (losses) for pension and post- retirement benefit plans — — 4.6 (4.6 ) — Balance at January 1, 2010 - As reported 2.5 5,172.7 (524.1 ) (2,340.6 ) 2,310.5 Comprehensive income (loss): Net income (loss) — — — 105.4 105.4 Other comprehensive income (loss), after tax — — 678.9 — 678.9 Total comprehensive income (loss) 784.3 Contribution of capital — 749.0 — — 749.0 Balance at December 31, 2010 $ 2.5 $ 5,921.7 $ 154.8 $ (2,235.2 ) $ 3,843.8 Comprehensive income (loss): Net income (loss) — — — 152.1 152.1 Other comprehensive income (loss), after tax — — 90.3 — 90.3 Total comprehensive income (loss) 242.4 Contribution of capital — 44.0 — — 44.0 Employee related benefits — 5.9 — — 5.9 Balance at December 31, 2011 $ 2.5 $ 5,971.6 $ 245.1 $ (2,083.1 ) $ 4,136.1 Comprehensive income (loss): Net income (loss) — — — (177.0 ) (177.0 ) Other comprehensive income (loss), after tax — — 389.1 389.1 Total comprehensive income (loss) 212.1 Distribution of capital — (250.0 ) — — (250.0 ) Employee related benefits — 33.9 — — 33.9 Balance at December 31, 2012 $ 2.5 $ 5,755.5 $ 634.2 $ (2,260.1 ) $ 4,132.1 The accompanying notes are an integral part of these Financial Statements. C-7 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Cash Flows For the Years Ended December 31, 2012, 2011 and 2010 (In millions) Years Ended December 31, Cash Flows from Operating Activities: Net income (loss) $ (177.0 ) $ 152.1 $ 105.4 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Capitalization of deferred policy acquisition costs, value of business acquired and sales inducements (137.6 ) (159.1 ) (218.1 ) Net amortization of deferred policy acquisition costs, value of business acquired and sales inducements 646.9 (1,366.2 ) 500.3 Net accretion/amortization of discount/premium 50.1 65.7 44.1 Future policy benefits, claims reserves and interest credited 575.8 1,461.6 963.7 Deferred income tax (benefit) expense (66.5 ) 64.5 (665.0 ) Net realized capital (gains) losses 1,374.1 957.0 917.6 Change in: Accrued investment income 24.6 0.1 (46.1 ) Reinsurance recoverable (37.8 ) (728.1 ) (290.2 ) Other receivables and asset accruals 0.4 44.5 15.9 Other reinsurance asset 21.5 (0.5 ) 17.7 Due to/from affiliates 261.7 (262.1 ) 721.3 Income tax recoverable 226.6 (283.2 ) 10.2 Other payables and accruals (1,393.8 ) 1,909.7 205.7 Employee share-based payments 33.9 5.9 0.6 Other, net 12.8 (10.7 ) (9.8 ) Net cash provided by operating activities 1,415.7 1,851.2 2,273.3 Cash Flows from Investing Activities: Proceeds from the sale, maturity, disposal or redemption of: Fixed maturities $ 6,606.1 $ 5,400.7 $ 8,028.5 Equity securities, available-for-sale 2.7 38.8 66.8 Mortgage loans on real estate 687.2 678.4 714.7 Limited partnerships/corporations 153.3 38.9 23.0 Acquisition of: Fixed maturities (4,757.0 ) (5,483.6 ) (10,791.6 ) Equity securities, available-for-sale (2.6 ) (5.7 ) (58.4 ) Mortgage loans on real estate (384.7 ) (853.6 ) (278.6 ) Limited partnerships/corporations (25.9 ) (39.4 ) (57.1 ) Derivatives, net (1,232.4 ) (511.9 ) (740.1 ) Short-term investments, net (285.7 ) (1,458.0 ) 1,104.7 Loan-Dutch State obligation, net 651.5 185.7 182.1 Policy loans, net 10.2 10.1 9.5 Collateral (delivered) received (54.5 ) 763.2 25.8 Other, net (0.1 ) (1.3 ) 2.0 Net cash provided by (used in) investing activities 1,368.1 (1,237.7 ) (1,768.7 ) The accompanying notes are an integral part of these Financial Statements. C-8 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Statements of Cash Flows For the Years Ended December 31, 2012, 2011 and 2010 (In millions) Years Ended December 31, Cash Flows from Financing Activities: Deposits received for investment contracts 6,363.2 3,549.4 Maturities and withdrawals from investment contracts ) (7,170.1 ) (4,571.3 ) Reinsurance recoverable on investment contracts (81.4 ) 7.3 Short-term repayments of repurchase agreements, net — — (311.1 ) Return of capital distribution ) — — Short-term loans to affiliates, net 280.5 103.5 Capital contribution from parent — 44.0 749.0 Net cash used in financing activities ) (563.8 ) (473.2 ) Net increase in cash and cash equivalents 49.7 31.4 Cash and cash equivalents, beginning of year 71.5 40.1 Cash and cash equivalents, end of year $ 295.6 $ 121.2 $ 71.5 Supplemental cash flow information: Income taxes paid, net $ 40.0 $ 87.1 $ 614.0 Interest paid 28.8 29.1 The accompanying notes are an integral part of these Financial Statements. C-9 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to the Financial Statements (Dollar amounts in millions, unless otherwise stated) 1. Business, Basis of Presentation and Significant Accounting Policies Business ING USA Annuity and Life Insurance Company ("ING USA" or "the Company") is a stock life insurance company domiciled in the State of Iowa and provides financial products and services in the United States. ING USA is authorized to conduct its insurance business in all states, except New York, and in the District of Columbia. ING USA is a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. ("Lion" or "Parent"), which is a direct, wholly owned subsidiary of ING U.S., Inc. ING U.S., Inc. is a wholly owned subsidiary of ING Insurance International B.V., which is a wholly owned subsidiary of ING Verzekeringen N.V. ("ING Insurance"), which is a wholly owned subsidiary of ING Insurance Topholding N.V., which is a wholly owned subsidiary of ING Groep N.V. ("ING Group" or "ING"), the ultimate parent company. ING is a global financial services holding company based in The Netherlands, with American Depository Shares listed on the New York Stock Exchange under the symbol "ING." ING has announced the anticipated separation of its global banking and insurance businesses. While all options for effecting this separation remain open, ING has announced that the base case for this separation includes an initial public offering ("IPO") of ING U.S., Inc., which together with its subsidiaries, constitutes ING's U.S.-based retirement, investment management, and insurance operations. ING U.S., Inc. filed a registration statement on Form S-1 with the U.S. Securities and Exchange Commission ("SEC") on November 9, 2012, which was amended on January 23, 2013 and March 19, 2013, in connection with the proposed IPO of its common stock. The Company offers various insurance products, including immediate and deferred fixed annuities. The Company's fixed annuity products are distributed by national and regional brokerage and securities firms, independent broker-dealers, banks, life insurance companies with captive agency sales forces, independent insurance agents, independent marketing organizations and affiliated broker-dealers. The Company's primary annuity customers are individual consumers. The Company ceased new sales of retail variable annuity products in March of 2010, as part of a global business strategy and risk reduction plan. New amounts will continue to be deposited on ING USA variable annuities as add-on premiums to existing contracts. The Company has historically issued guaranteed investment contracts and funding agreements (collectively referred to as "GICs"), primarily to institutional investors and corporate benefit plans. In 2009, the Company made a strategic decision to run-off the assets and liabilities in the GIC business over time. New GIC contracts may be issued on a limited basis to replace maturing contracts. The Company has one operating segment. Basis of Presentation The accompanying Financial Statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States ("U.S. GAAP"). Certain reclassifications have been made to prior year financial information to conform to the current year classifications, including the presentation of changes in fair value of embedded derivatives within annuity products and the presentation of market value adjustment items in order to align with the presentation of the Consolidated Financial Statements of ING U.S., Inc. For the years ended December 31, 2011 and 2010, respectively, reclassifications decreased Fee income by $207.9 and $211.2, decreased Other net realized capital gains (losses) by $1.7 billion and $111.9, increased Other revenue by $53.5 and $61.5, and decreased Interest credited and other benefits to contact owners by $1.9 billion and $260.4, in the Statements of Operations. Such reclassifications had no impact on Shareholder's equity or Net income (loss). C-10 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to the Financial Statements (Dollar amounts in millions, unless otherwise stated) Accounting Changes Future Policy Benefits and Contract Owner Accounts As of January 1, 2012, the Company voluntarily changed to fair value accounting for the guaranteed minimum withdrawal benefits with life payouts (“GMWBL”) riders as a retrospective change in accounting principle. Under fair value accounting, GMWBLs are considered embedded derivatives, which are measured at estimated fair value separately from the host annuity contract. Changes in estimated fair value are reported in Other net realized capital gains (losses) in the Statements of Operations. Previously, GMWBLs were accounted for by estimating the value of expected benefits in excess of the projected account balance and recognizing the excess ratably over the accumulation period based on total expected assessments. The new accounting method is preferable, as it provides more useful financial reporting information to financial statement users and fair value is more closely aligned with the underlying economics of the guarantee. The cumulative effect of this change as of January 1, 2010, is a decrease to Accumulated other comprehensive income (loss) and to Retained earnings of $(4.2) and $(13.6), respectively, net of other related impacts of DAC, other intangible assets, and taxes. Deferred Policy Acquisition Costs In October 2010, the FASB issued ASU 2010-26, “Financial Services - Insurance (ASC Topic 944): Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts” (“ASU 2010-26”), which clarifies what costs relating to the acquisition of new or renewal insurance contracts qualify for deferral. Costs that should be capitalized include (1) incremental direct costs of successful contract acquisition and (2) certain costs related directly to successful acquisition activities (underwriting, policy issuance and processing, medical and inspection, and sales force contract selling) performed by the insurer for the contract. Advertising costs should be included in deferred acquisition costs only if the capitalization criteria in the U.S. GAAP direct-response advertising guidance are met. All other acquisition-related costs should be charged to expense as incurred. The provisions of ASU 2010-26 were adopted retrospectively by the Company on January 1, 2012. As a result of implementing ASU 2010-26, the Company recognized a cumulative effect of change in accounting principle of $419.8, net of income taxes of $226.0, as a reduction to January 1, 2010 Retained earnings (deficit). In addition, the Company recognized a $8.0 increase to Accumulated other comprehensive income (“AOCI”). Employee Benefit Plans As of January 1, 2012, the Company voluntarily changed its method of recognizing actuarial gains and losses related to its pension and post-retirement benefit plans. Previously, actuarial gains and losses were recognized in Accumulated other comprehensive income and, to the extent outside a corridor, amortized into operating results over the average remaining service period of active plan participants or the average remaining life expectancy of inactive plan participants, as applicable. The Company has elected to immediately recognize actuarial gains and losses in the Statements of Operations in the year in which the gains and losses occur. The new accounting method is preferable, as it eliminates the delay in recognition of actuarial gains and losses. These gains and losses are generally only measured annually as of December 31 and, accordingly, will generally be recorded during the fourth quarter. The Company's change in accounting methodology has been applied retrospectively. The cumulative effect of this change as of January 1, 2010, is a decrease to Retained earnings, with a corresponding increase to Accumulated other comprehensive income, of $4.6, net of tax. C-11 ING USA Annuity and Life Insurance Company (A wholly owned subsidiary of Lion Connecticut Holdings Inc.) Notes to the Financial Statements (Dollar amounts in millions, unless otherwise stated) The impacts of the accounting changes to the Balance Sheet as of December 31, 2012 and 2011, and to the Statements of Operations for the years ended December 31, 2012, 2011 and 2010, were as follows: Before Change in Method Effect of GMWBL Change Effect of Pension Change As Reported Balance Sheet: Deferred policy acquisition costs, Value of business acquired and Sales inducements to contract owners $ 2,725.5 $ 1,012.7 $ — $ 3,738.2 Deferred income taxes 141.8 (174.7 ) — (32.9 ) Future policy benefits and claims reserves 25,582.5 1,511.7 — 27,094.2 Accumulated other comprehensive income (loss) 810.9 (179.6 ) 2.9 634.2 Retained earnings (deficit) (2,112.4
